EXECUTION VERSION




THIRD AMENDMENT TO TERM LOAN AGREEMENT


THIS THIRD AMENDMENT, dated as of January 9, 2018 (this “Amendment”), to the
Term Loan Agreement, dated as of March 1, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Agreement”), among American Assets Trust, Inc. (the “REIT”), a Maryland
corporation, American Assets Trust, L.P., a Maryland limited partnership (the
“Borrower”), the lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Term Loan Agreement.


WHEREAS, the parties hereto propose to amend certain provisions of the Term Loan
Agreement and the Amended Term Loan Agreement (as defined below).


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1.Release of Guarantors. Subject to all of the terms and conditions set
forth in this Amendment, effective as of January 9, 2018 and immediately prior
to the effectiveness of Section 2 below on such date:


(a)In reliance on the Borrower’s certification set forth in clause (b) below,
the parties hereto hereby agree that each Subsidiary of the Borrower party to
the Guaranty Agreement immediately prior to the effectiveness of this Amendment
(each such Subsidiary, an “Existing Subsidiary Guarantor”) is released from all
of its obligations under such Guaranty Agreement, effective on the date hereof.
The Administrative Agent will (at the sole cost of the Borrower), and each of
the Lenders irrevocably authorizes the Administrative Agent to, execute and
deliver such documents and instruments, and take all such other actions, in each
case, as the Borrower may reasonably request to evidence the release of any
Subsidiary Guarantor from its obligations thereunder, which documents,
instruments and other actions shall be reasonably satisfactory to the
Administrative Agent.


(b)The Borrower hereby certifies that on the date hereof, no Existing Subsidiary
Guarantor is a borrower or guarantor of, or has a payment obligation in respect
of, Indebtedness for borrowed money that constitutes Recourse Indebtedness
(other than Indebtedness permitted under Section 7.02(b) of the Amended Term
Loan Agreement).


SECTION 2.Amendment to Term Loan Agreement. Subject to all of the terms and
conditions set forth in this Amendment, effective as of January 9, 2018 and
immediately subsequent to the effectiveness of Section 1 above on such date, the
Term Loan Agreement is hereby amended as set forth in the marked terms on
Exhibit A-1 attached hereto including the amended Exhibits and Schedules thereto
(the “Amended Term Loan Agreement”). In Exhibit A-1 hereto, deletions of text in
the Amended Term Loan Agreement are indicated by struck-through text, and
insertions of text are indicated by bold, double-underlined text. Exhibit A-2
attached hereto sets forth a clean copy of the Amended Term Loan Agreement,
after giving effect to such amendments.


SECTION 3.Amendment to Guaranty Agreement. Subject to all of the terms and
conditions set forth in this Amendment, effective as of January 9, 2018 and
immediately subsequent to the effectiveness of Section 1 above on such date, the
Guaranty Agreement is hereby amended as set forth in the





--------------------------------------------------------------------------------




marked terms on Exhibit B-1 attached hereto (the “Amended Guaranty Agreement”).
In Exhibit B-1 hereto, deletions of text in the Amended Guaranty Agreement are
indicated by struck-through text, and insertions of text are indicated by bold,
double-underlined text. Exhibit B-2 attached hereto sets forth a clean copy of
the Amended Guaranty Agreement, after giving effect to such amendments.


SECTION 4.Amendment to Amended Term Loan Agreement. Subject to all of the terms
and conditions set forth in this Amendment, provided that no Default or Event of
Default has occurred and is continuing as of such date, effective as of March 1,
2018, the Amended Term Loan Agreement shall be amended as follows:


4.1The definition of “Leverage-Based Applicable Rate” contained in Section 1.01
of the Amended Term Loan Agreement is hereby amended and restated in its
entirety as follows:


“Leverage-Based Applicable Rate” means the applicable percentage per annum set
forth below determined by reference to the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent and the Lenders pursuant to Section 6.02(b):
(a) prior to March 1, 2018:
Pricing Level
Consolidated Total Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
I
< 40%
1.70%
0.70%
II
> 40% and < 45%
1.75%
0.75%
III
> 45% and < 50%
1.90%
0.90%
IV
> 50% and < 55%
2.05%
1.05%
V
> 55%
2.35%
1.35%

and (b) from and after March 1, 2018:
Pricing
Level
Consolidated Total Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
I
< 35%
1.20%
0.20%
II
> 35% and < 40%
1.30%
0.30%
III
> 40% and < 45%
1.35%
0.35%
IV
> 45% and < 50%
1.40%
0.40%
V
> 50% and < 55%
1.50%
0.50%
VI
> 55%
1.70%
0.70%

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the Consolidated Total Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then (x)
prior to March 1, 2018, Pricing Level V and (y) from and after March 1, 2018,
Pricing Level VI, as applicable, shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which





--------------------------------------------------------------------------------




such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (i) from
the Closing Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter of the
REIT ending March 31, 2016, the Pricing Level shall be determined based on the
Consolidated Total Leverage Ratio as set forth in the Pro Forma Closing Date
Compliance Certificate and (ii) the determination of the Leverage-Based
Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).
4.2 The definition of “Ratings-Based Applicable Rate” contained in Section 1.01
of the Amended Term Loan Agreement is hereby amended and restated in its
entirety as follows:


“Ratings-Based Applicable Rate” means (a) the applicable percentages per annum
determined, at any time, based on the range into which the Debt Ratings then
fall, in accordance with the following table:
(a)Prior to March 1, 2018:
Pricing Level
Debt Ratings (S&P and Fitch/Moody’s)
Eurodollar Rate Loans
Base Rate Loans
I
≥ A- / A3
1.50 %
0.50 %
II
BBB+ / Baa1
1.55 %
0.55 %
III
BBB / Baa2
1.65 %
0.65 %
IV
BBB- / Baa3
1.90 %
0.90 %
V
<BBB-/Baa3
2.45%
1.45%

and (b) from and after March 1, 2018:
Pricing Level
Debt Ratings (S&P and Fitch/Moody’s)
Eurodollar Rate Loans
Base Rate Loans
I
≥ A- / A3
0.90 %
0.00%
II
BBB+ / Baa1
0.95%
0.00%
III
BBB / Baa2
1.10%
0.10%
IV
BBB- / Baa3
1.35%
0.35%
V
<BBB-/Baa3
1.75%
0.75%

If at any time the Borrower has only a Debt Rating either from S&P or Moody’s,
then the Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable in the above then applicable Pricing Grid to such Debt Rating. If at
any time the Borrower has at least two (2) Debt Ratings, and such Debt Ratings
are split, then: (A) if the difference between the highest of such Debt Ratings
and the lowest of such Debt Ratings is one ratings category (e.g. Baa2 by
Moody’s and BBB- by S&P or Fitch), the Ratings-Based Applicable Rate shall be
the rate per annum that would be applicable in the above then applicable Pricing
Grid if the highest of the Debt Ratings were used; and (B) if the difference
between the highest of such Debt Ratings and the lowest of such Debt Ratings is
two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P) or more, the
Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable in the above then applicable Pricing Grid if the rating that is one
lower than the highest of the applicable Debt Ratings were used.





--------------------------------------------------------------------------------




If at any time the Borrower has no Debt Rating or has only a Debt Rating from
Fitch, then the Ratings-Based Applicable Rate shall be the rate per annum that
would be applicable to Pricing Level V in the above then applicable Pricing
Grid.
Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Ratings specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date.” Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the REIT to the Administrative
Agent of notice thereof pursuant to Section 6.03(e) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
SECTION 5.Conditions to Effectiveness. This Amendment shall not become effective
until the date on which the following conditions precedent shall have been
satisfied (such date, the “Amendment Effective Date”):


(a)The Administrative Agent shall have received, each dated as of the date
hereof (or, in the case of certificates of governmental officials, a recent date
before the date hereof) and each in form and substance reasonably satisfactory
to the Administrative Agent and each of the Lenders:


(i)
counterparts of this Amendment duly executed by each of the Borrower, the REIT,
the Administrative Agent and the Lenders;



(ii)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower and the REIT as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;



(iii)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each of the Borrower and the REIT is duly organized or
formed, and each of the Borrower and the REIT is validly existing, in good
standing and qualified to engage in business in its jurisdiction of
incorporation or organization;



(iv)
a favorable opinion of Latham & Watkins LLP, counsel to the Borrower and the
REIT, addressed to the Administrative Agent and each Lender, as to such matters
concerning the Borrower and the REIT and the Loan Documents as the
Administrative Agent may reasonably request;



(v)
a favorable opinion of in-house counsel to the Borrower and the REIT, addressed
to the Administrative Agent and each Lender, as to such matters concerning the
Borrower and the REIT and the Loan Documents as the Administrative Agent may
reasonably request;



(vi)
a favorable opinion of Venable LLP, local counsel to the Borrower and the






--------------------------------------------------------------------------------




REIT in Maryland, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Borrower and the REIT and the Loan Documents as the
Administrative Agent may reasonably request;


(vii)
a certificate of a Responsible Officer of each of the Borrower and the REIT
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;



(viii)
a certificate signed by a Responsible Officer of the Borrower certifying that
(1) the conditions specified in this Section 5 have been satisfied (other than
those conditions contingent upon the satisfaction of the Administrative Agent
and/or the Lenders with respect to certain items received by them under this
Section 5) and (2) no action, suit, investigation or proceeding is pending or,
to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority related to the credit facility being
provided under the Amended Term Loan Agreement or that could reasonably be
expected to have a Material Adverse Effect;



(ix)
a duly completed pro forma Compliance Certificate as of the date hereof, signed
by a Responsible Officer of Borrower; and



(x)
evidence reasonably satisfactory to the Administrative Agent that the Revolving
Credit Agreement (as defined in the Amended Term Loan Agreement) shall be
effective prior to or substantially concurrently with the effectiveness of this
Amendment.



(b)All fees required to be paid to the Administrative Agent and the Arrangers on
or before the date of this Amendment shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the date of this Amendment shall
have been paid.


(c)There shall not have occurred since December 31, 2016 any event or condition
that has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.


(d)Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) (limited to the fees and expenses of one primary counsel,
one specialty counsel in each specialty and one local counsel in each local
jurisdiction) to the extent invoiced prior to or on the second Business Day
prior to the date of this Amendment, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).


SECTION 6.Representations and Warranties. Each of the Borrower and the REIT
reaffirms and restates the representations and warranties made by it in the Term
Loan Agreement, and the





--------------------------------------------------------------------------------




other Loan Documents, in each case, after giving effect to the amendments to the
Term Loan Agreement and the Amended Term Loan Agreement contemplated hereby, and
all such representations and warranties are true and correct in all material
respects on the date of this Amendment (or, in the case of the amendments set
forth in Section 4 above, on March 1, 2018) with the same force and effect as if
made on such date (except to the extent (i) such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects after giving effect to such qualification, (iii) each
reference to the “Closing Date” or “date hereof” or phrase of like import
therein shall mean the Amendment Effective Date and (iv) the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Term Loan
Agreement or the Amended Term Loan Agreement, as applicable, shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Term Loan Agreement or the Amended Term
Loan Agreement, as applicable). Each of the Borrower and the REIT additionally
represents and warrants (which representations and warranties shall survive the
execution and delivery hereof) to the Administrative Agent and the Lenders that:


(a)it has the power and authority to execute, deliver and carry out the terms
and provisions of this Amendment and the transactions contemplated hereby and
has taken or caused to be taken all necessary action to authorize the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby;


(b)no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Amendment,
except for the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect;


(c)this Amendment has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;


(d)no Default or Event of Default has occurred and is continuing; and


(e)the execution, delivery and performance of this Amendment will not (i)
contravene the terms of any of its Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which it
is a party or affecting it or its properties or the properties of any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which it or its property is subject; or (ii)
violate any Law, except in each case referred to in clause (ii) or (iii) hereof,
to the extent the same could not reasonably be expected to have a Material
Adverse Effect.


SECTION 7.Affirmation of Guarantors. The REIT hereby approves and consents to
this Amendment and the transactions contemplated by this Amendment and agrees
and affirms that its guarantee of the Obligations continues to be in full force
and effect and is hereby ratified and confirmed in all respects and shall apply
to the Term Loan Agreement, the Amended Term Loan Agreement, and all of the
other Loan





--------------------------------------------------------------------------------




Documents, as such are amended, restated, supplemented or otherwise modified
from time to time in accordance with their terms.


SECTION 8.Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Amended Term Loan
Agreement include the costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
any other documentation contemplated hereby (whether or not this Amendment
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable and documented fees and
disbursements of Sidley Austin LLP, counsel to the Administrative Agent.


SECTION 9.Ratification.


(a)The Term Loan Agreement and the Amended Term Loan Agreement, as amended by
this Amendment, and the other Loan Documents remain in full force and effect and
are hereby ratified and affirmed by the Loan Parties. Each of the Loan Parties
hereby (i) confirms and agrees that the Borrower is truly and justly indebted to
the Administrative Agent and the Lenders in the aggregate amount of the
Obligations without defense, counterclaim or offset of any kind whatsoever, and
(ii) reaffirms and admits the validity and enforceability of the Term Loan
Agreement and the Amended Term Loan Agreement, as amended by this Amendment, and
the other Loan Documents.


(b)This Amendment shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed (i) to be a consent granted pursuant to, or
a waiver, modification or forbearance of, any term or condition of the Term Loan
Agreement, the Amended Term Loan Agreement, any other Loan Document or any of
the instruments or agreements referred to in any thereof or a waiver of any
Default or Event of Default, whether or not known to the Administrative Agent or
any of the Lenders, or (ii) to prejudice any right or remedy which the
Administrative Agent or any of the Lenders may now have or have in the future
against any Person under or in connection with the Term Loan Agreement, the
Amended Term Loan Agreement, any of the instruments or agreements referred to
therein or any of the transactions contemplated thereby.


SECTION 10.Modifications. Neither this Amendment, nor any provision hereof, may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.


SECTION 11.References. The Loan Parties acknowledge and agree that this
Amendment constitutes a Loan Document. Each reference in the Term Loan Agreement
or the Amended Term Loan Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in each other Loan
Document (and the other documents and instruments delivered pursuant to or in
connection therewith) to the “Term Loan Agreement”, “thereunder”, “thereof” or
words of like import, shall mean and be a reference to Term Loan Agreement or
the Amended Term Loan Agreement, as applicable, as modified hereby and as each
may in the future be amended, restated, supplemented or modified from time to
time.


SECTION 12.Counterparts. This Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.





--------------------------------------------------------------------------------




SECTION 13.Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


SECTION 14.Severability. If any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.


SECTION 15.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 16.Headings. Section headings in this Amendment are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Amendment.


[The remainder of this page left blank intentionally]







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Lenders
have caused this Amendment to be duly executed by their respective authorized
officers as of the day and year first above written.


AMERICAN ASSETS TRUST, L.P.
 
 
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
 
/s/ ERNEST RADY
Name:
 
Ernest Rady
Title:
 
President & CEO
 
 
 
By:
 
/s/ ROBERT BARTON
Name:
 
Robert Barton
Title:
 
Chief Financial Officer



AMERICAN ASSETS TRUST, INC.
 
 
 
By:
 
/s/ ERNEST RADY
Name:
 
Ernest Rady
Title:
 
President & CEO
 
 
 
By:
 
/s/ ROBERT F. BARTON
Name:
 
Robert F. Barton
Title:
 
Chief Financial Officer



Signature Page to Third Amendment to Term Loan Agreement



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender


 
 
 
By:
 
/s/ U.S. BANK NATIONAL ASSOCIATION



Signature Page to Third Amendment to Term Loan Agreement



--------------------------------------------------------------------------------









PNC BANK, NATIONAL ASSOCIATION, 
as a Lender
 
 
 
By:
 
/s/ PNC BANK, NATIONAL ASSOCIATION



Signature Page to Third Amendment to Term Loan Agreement



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


 
 
 
By:
 
/s/ WELLS FARGO BANK, NATIONAL ASSOCIATION



 






Signature Page to Third Amendment to Term Loan Agreement



--------------------------------------------------------------------------------








EXHIBIT A-1


Marked Copy of Amended Term Loan Agreement


[Attached]






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



Conformed Copy:
As amended by
Joinder and First Amendment to Credit Agreement dated as of May 2, 2016 and,
Second Amendment to Term Loan Agreement dated as of May 23, 2017 and
Not a legal document
Third Amendment to Term Loan Agreement dated as of January 9, 2018
    


Published CUSIP Deal Number: 02401JAF6
Published CUSIP Facility Number: 02401JAG4




TERM LOAN AGREEMENT


Dated as of March 1, 2016


among


AMERICAN ASSETS TRUST, L.P.,


as the Borrower,


AMERICAN ASSETS TRUST, INC.,


as a Guarantor,


U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent,


The Other Lenders Party Hereto,


U.S. Bank National Association,


PNC CAPITAL MARKETS LLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATIONSECURITIES, LLC


as Joint Lead Arrangers and Joint Bookrunners,


and


PNC Bank, National Association,
as Syndication Agent,











--------------------------------------------------------------------------------








--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section
 
Page



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01.
Defined Terms
1


1.02.
Other Interpretive Provisions
42


40


1.03.
Accounting Terms
43


41


1.04.
Rounding
43


42


1.05.
Times of Day; Rates
44


42


1.06.
[Intentionally Omitted]
44


42


1.07.
GNMA Securities
44


42



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS



2.01.
The Term Loans
44


42


2.02.
Borrowings, Conversions and Continuations of Loans
44


43


2.03.
[Intentionally Omitted]
46


44


2.04.
[Intentionally Omitted]
46


44


2.05.
Prepayments; Prepayment Premium
46


44


2.06.
Termination or Reduction of Commitments
47


45


2.07.
Repayment of Loans
47


45


2.08.
Interest
47


45


2.09.
Fees
47


46


2.10.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
48


46


2.11.
Evidence of Debt
49


47


2.12.
Payments Generally; Administrative Agent’s Clawback
49


47


2.13.
Sharing of Payments by Lenders
51


49


2.14.
[Intentionally Omitted]
52


50


2.15.
[Intentionally Omitted]
52


50


2.16.
Increase in Facility
52


50


2.17.
Increase in Facility
52


50


2.18.
[Intentionally Omitted]
54


52


2.19.
Defaulting Lenders
54


52



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY



- i-



--------------------------------------------------------------------------------







3.01.
Taxes
55


53


3.02.
Illegality
59


58


3.03.
Inability to Determine Rates
60


58


3.04.
Increased Costs; Reserves on Eurodollar Rate Loans
61


60


3.05.
Compensation for Losses
62


3.06.
Mitigation Obligations; Replacement of Lenders
63


62


3.07.
Survival
64


63



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01.
Conditions of Effectiveness
64


63


4.02.
Conditions to All Credit Extensions
66


68



ARTICLE V
REPRESENTATIONS AND WARRANTIES

5.01.
Existence, Qualification and Power
67


66


5.02.
Authorization; No Contravention
67


66


5.03.
Governmental Authorization; Other Consents
67


66


5.04.
Binding Effect
67


5.05.
Financial Statements; No Material Adverse Effect
68


67


5.06.
Litigation
68


67


5.07.
No Default
68


5.08.
Ownership of Property; Liens
69


68


5.09.
Environmental Compliance
69


68


5.10.
Insurance
70


69


5.11.
Taxes
70


69


5.12.
ERISA Compliance
70


69


5.13.
Subsidiaries; Equity Interests; Loan Parties
71


70


5.14.
Margin Regulations; Investment Company Act
72


71


5.15.
Disclosure
72


71


5.16.
Compliance with Laws
72


71


5.17.
Intentionally Omitted
72


71


5.18.
Intellectual Property; Licenses, Etc
72


71


5.19.
Solvency
73


72


5.20.
Casualty, Etc
73


72


5.21.
Labor Matters
73


72


5.22.
Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
73


72


5.23.
REIT Status; Stock Exchange Listing
73


72


5.24.
EEA Financial Institution
72



ARTICLE VI
AFFIRMATIVE COVENANTS



- ii-



--------------------------------------------------------------------------------







6.01.
Financial Statements
74


73


6.02.
Certificates; Other Information
75


74


6.03.
Notices
77


76


6.04.
Payment of Obligations
77


6.05.
Preservation of Existence, Etc
78


77


6.06.
Maintenance of Properties
78


77


6.07.
Maintenance of Insurance
78


77


6.08.
Compliance with Laws
78


6.09.
Books and Records
79


78


6.10.
Inspection Rights
79


78


6.11.
Use of Proceeds
79


78


6.12.
Additional Guarantors
79


78


6.13.
Compliance with Environmental Laws
80


79


6.14.
Further Assurances
80


79


6.15.
Maintenance of REIT Status; New York Stock Exchange Listing
80


6.16.
Material Contracts
80



ARTICLE VII
NEGATIVE COVENANTS

7.01.
Liens
81


80


7.02.
Indebtedness
83


82


7.03.
Investments
83


7.04.
Fundamental Changes
85


83


7.05.
Dispositions
86


83


7.06.
Restricted Payments
86


83


7.07.
Change in Nature of Business
87


84


7.08.
Transactions with Affiliates
87


84


7.09.
Burdensome Agreements
87


85


7.10.
Use of Proceeds
88


85


7.11.
Financial Covenants
88


85


7.12.
Accounting Changes
88


85


7.13.
Amendment, Waivers and Terminations of Certain Agreements
88


86


7.14.
Tax Sharing and Indemnification Agreements
89


86


7.15.
Sanctions; Anti-Corruption Laws
89


86



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES





- iii-



--------------------------------------------------------------------------------







8.01.
Events of Default
89


86


8.02.
Remedies upon Event of Default
91


89


8.03.
Application of Funds
92


89



ARTICLE IX
ADMINISTRATIVE AGENT

9.01.
Appointment and Authority
93


90


9.02.
Rights as a Lender
93


90


9.03.
Exculpatory Provisions
93


90


9.04.
Reliance by Administrative Agent
94


91


9.05.
Delegation of Duties
95


92


9.06.
Resignation of Administrative Agent
95


92


9.07.
Non-Reliance on Administrative Agent and Other Lenders
96


93


9.08.
No Other Duties, Etc
96


94


9.09.
Administrative Agent May File Proofs of Claim
96


94


9.10.
Guaranty Matters
97


94


9.11.
Lender Representations Regarding ERISA
95





ARTICLE X
MISCELLANEOUS





- iv-



--------------------------------------------------------------------------------







10.01.
Amendments, Etc
98


97


10.02.
Notices; Effectiveness; Electronic Communications
100


99


10.03.
No Waiver; Cumulative Remedies; Enforcement
102


101


10.04.
Expenses; Indemnity; Damage Waiver
102


10.05.
Payments Set Aside
105


104


10.06.
Successors and Assigns
105


104


10.07.
Treatment of Certain Information; Confidentiality
109


10.08.
Right of Setoff
110


10.09.
Interest Rate Limitation
111


110


10.10.
Counterparts; Integration; Effectiveness
111


10.11.
Survival of Representations and Warranties
111


10.12.
Severability
112


111


10.13.
Replacement of Lenders
112


111


10.14.
Governing Law; Jurisdiction; Etc
113


112


10.15.
WAIVER OF JURY TRIAL
114


10.16.
No Advisory or Fiduciary Responsibility
114


10.17.
Electronic Execution of Assignments and Certain Other Documents
115


10.18.
USA PATRIOT Act
115


10.19.
[Intentionally Omitted]
116


115


10.20.
Releases of Subsidiaries that are Guarantors 116 [Intentionally Omitted]
115


10.21.
Acknowledgement and Consent to Bail-in of EEA Financial Institutions
117


115





- v-



--------------------------------------------------------------------------------









SCHEDULES
 
I
 
Guarantors[RESERVED]
II
 
Exceptions to Recourse Liability
III
 
Initial Unencumbered Eligible Properties
2.01
 
Commitments and Applicable Percentages
5.09(c)
 
Releases of Hazardous Materials
5.09(d)
 
Environmental Compliance
5.11
 
Tax Sharing Agreements
5.12(d)
 
Pension Plans
5.13
 
Subsidiaries and Other Equity Investments; Loan Parties
7.01(m)
 
Existing Liens
7.03
 
Existing Investments
7.09
 
Burdensome Agreements
10.02
 
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS
 
 
 
 
A
 
Form of Loan Notice
B
 
[RESERVED]
C-1
 
[RESERVED]
C-2
 
Form of Term Note
D
 
Form of Compliance Certificate
E-1
 
Form of Assignment and Assumption
E-2
 
Form of Administrative Questionnaire
F
 
Form of Guaranty Agreement
G
 
Form of Solvency Certificate
H
 
Form of United States Tax Compliance Certificate















- vi-



--------------------------------------------------------------------------------








TERM LOAN AGREEMENT


This TERM LOAN AGREEMENT (“Agreement”) is entered into as of March 1, 2016 among
AMERICAN ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”),
AMERICAN ASSETS TRUST, INC. a Maryland corporation (the “REIT”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent.


PRELIMINARY STATEMENT:


The Borrower and the REIT have requested that the Lenders make term loans
available to the Borrower on the date hereof, as more particularly described
herein, on the terms and subject to the conditions hereinafter set forth.
    
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:


ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Act” has the meaning set forth in Section 10.18.


“Administrative Agent” means U.S. Bank National Association (including its
branches and affiliates), in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, in no
event shall the Administrative Agent or any Lender or any of their respective
Affiliates be deemed an Affiliate of the REIT or any Subsidiary thereof.


“Agent Parties” has the meaning specified in Section 10.02(c).


“Aggregate Construction Costs Investment Amount” means, at any time, the excess
of (a) the aggregate amount of Investments made on or after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(e) in respect of costs to construct Portfolio Properties under development
(reduced by, in the case of any Portfolio Property that has become a Stabilized
Portfolio Property after January 9, 2014 but on or prior to such time, the
amount of any such Investments made in such Portfolio Property pursuant Section
7.03(e)), minus (b) with respect




--------------------------------------------------------------------------------







to any Portfolio Property under development in which an Investment was made by
the REIT or a Subsidiary thereof after January 9, 2014 pursuant to Section
7.03(e) and such Portfolio Property (or all of the Equity Interests of the
Subsidiary or Subsidiaries, as applicable, that own such Portfolio Property or
the direct or indirect parent(s) thereof) is later Disposed of by the REIT or
such Subsidiary prior to the Stabilization Date of such Portfolio Property to a
Person that is not an Affiliate of the REIT, the lesser of (x) the Net Cash
Proceeds received by the REIT or such Subsidiary in respect of such Disposition
and (y) the aggregate amount of Investments made by the REIT or such Subsidiary
after January 9, 2014 pursuant to Section 7.03(e) in such Portfolio Property.
Each reference to Investments made pursuant to Section 7.03(e) in this
definition shall be deemed to also include, without duplication, Investments
made after January 9, 2014 and prior to the Closing Date of the type
contemplated by Section 7.03(e).


“Aggregate Non-Loan Party Investment Amount” means, at any time, the excess of
(a) the aggregate amount of Investments made on or after January 9, 2014 and on
or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(b)(iv) directly or indirectly in any Subsidiary that is not a Loan Party
(each, a “Non-Loan Party Subsidiary”), minus (b) with respect to each Non-Loan
Party Subsidiary in which an Investment was made by the REIT or a Subsidiary
thereof pursuant to Section 7.03(b)(iv) and which Non-Loan Party Subsidiary is
subsequently Disposed of by the REIT or such Subsidiary to a Person that is not
an Affiliate of the REIT, the lesser of (x) the Net Cash Proceeds received by
the REIT or such Subsidiary in respect of the Disposition of such Non-Loan Party
Subsidiary and (y) the amount of such Investment made by the REIT or such
Subsidiary after January 9, 2014 pursuant to Section 7.03(b)(iv) in such
Non-Loan Party Subsidiary. Notwithstanding the foregoing, if at any time a
Permitted Subsidiary Guarantor Release is consummated in accordance with Section
10.20, the Aggregate Non-Loan Party Investment Amount shall equal $0 at all
times following the consummation of such Permitted Subsidiary Guarantor Release.
Each reference to Investments made pursuant to Section 7.03(b)(iv) in this
definition shall be deemed to also include, without duplication, Investments
made after January 9, 2014 and prior to the Closing Date of the type
contemplated by Section 7.03(b)(iv).


“Aggregate Real Estate Loan Investment Amount” means, at any time, the excess of
(a) the aggregate amount of Investments made on or after January 9, 2014 and on
or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(d) consisting of commercial mortgage loans and commercial real
estate-related mezzanine loans, minus (b) with respect to each such Investment
that was originated or acquired after January 9, 2014 by the REIT or a
Subsidiary thereof and subsequently Disposed of by the REIT or such Subsidiary
to a Person that is not an Affiliate of the REIT, the lesser of (x) the Net Cash
Proceeds received by the REIT or such Subsidiary in respect of the Disposition
of such Investment and (y) the amount of such Investment made by the REIT or
such Subsidiary pursuant to Section 7.03(d) at the time such Investment was
originated or acquired by the REIT or such Subsidiary. Each reference to
Investments made pursuant to Section 7.03(d) in this definition shall be deemed
to also include, without duplication, Investments made after January 9, 2014 and
prior to the Closing Date of the type contemplated by Section 7.03(d).


“Aggregate Unconsolidated Affiliate Investment Amount” means, at any time, the
excess of (a) the aggregate amount of Investments made after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(b)(iii) directly or indirectly in any Unconsolidated Affiliate, minus (b)
with respect to each Unconsolidated Affiliate in which an Investment was made by
the REIT or a Subsidiary thereof pursuant to Section 7.03(b)(iii) and which
Unconsolidated Affiliate is subsequently Disposed of by the REIT or such
Subsidiary to a Person that is not an Affiliate of the REIT, the lesser of (x)
the Net Cash Proceeds received by the REIT or


-2-



--------------------------------------------------------------------------------







such Subsidiary in respect of the Disposition of such Unconsolidated Affiliate
and (y) the amount of such Investment made by the REIT or such Subsidiary after
January 9, 2014 pursuant to Section 7.03(b)(iii) in such Unconsolidated
Affiliate. Each reference to Investments made pursuant to Section 7.03(b)(iii)
in this definition shall be deemed to also include, without duplication,
Investments made after January 9, 2014 and prior to the Closing Date of the type
contemplated by Section 7.03(b)(iii).


“Aggregate Unimproved Land Holdings Investment Amount” means, at any time, the
excess of (a) the aggregate amount of Investments made after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(c) in respect of unimproved land holdings (excluding, for the avoidance of
doubt, the amount of any such Investments made after January 9, 2014
constituting costs to construct Portfolio Properties under development that are
included in the calculation of Aggregate Construction Costs Investment Amount),
minus (b) with respect to any unimproved land holding in which an Investment was
made by the REIT or a Subsidiary thereof after January 9, 2014 pursuant to
Section 7.03(c) and such unimproved land holding (or all of the Equity Interests
of the Subsidiary or Subsidiaries as applicable, that own such unimproved land
holding or the direct or indirect parent(s) thereof) is later Disposed of by the
REIT or such Subsidiary to a Person that is not an Affiliate of the REIT, the
lesser of (x) the Net Cash Proceeds received by the REIT or such Subsidiary in
respect of such Disposition and (y) the aggregate amount of Investments made by
the REIT or such Subsidiary after January 9, 2014 pursuant to Section 7.03(c) in
such unimproved land holding. Each reference to Investments made pursuant to
Section 7.03(c) in this definition shall be deemed to also include, without
duplication, Investments made after January 9, 2014 and prior to the Closing
Date of the type contemplated by Section 7.03(c).


“Agreement” means this term loan agreement.


“Annual Capital Expenditure Adjustment” means (i) in the case of a Portfolio
Property consisting of a Hotel Property, an office property or a retail property
(x) if such Portfolio Property has been owned, or ground leased pursuant to an
Eligible Ground Lease, by one or more Subsidiaries of the Borrower for at least
four consecutive full fiscal quarters for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b), 4% of
the average of the quarterly gross revenues from such Portfolio Property as set
forth in the financial statements for the then most recently ended four
consecutive fiscal quarter period of the REIT delivered to the Administrative
Agent pursuant to Section 6.01(a) or (b) and (y) if such Portfolio Property has
not been owned, or ground leased pursuant to an Eligible Ground Lease, by one or
more Subsidiaries of the Borrower for at least four consecutive full fiscal
quarters for which financial statements have been provided to the Administrative
Agent pursuant to Section 6.01(a) or (b), 4% of the average of the quarterly
gross revenues from such Portfolio Property for the period consisting of all of
the full fiscal quarters of the REIT commencing after the date such Portfolio
Property was acquired (or after an Eligible Ground Lease is entered into with
respect to such Portfolio Property, if applicable) by a Subsidiary of the
Borrower for which financial statements have been provided to the Administrative
Agent pursuant to Section 6.01(a) or (b), and (ii) in the case of any Portfolio
Property consisting of a residential property, an amount equal to $125
multiplied by the number of units in such residential property. For purposes of
clause (i)(y) of this definition, in the case of any Portfolio Property
consisting of a Portfolio Property that is owned, or ground leased pursuant to
an Eligible Ground Lease, by one or more Subsidiaries of the Borrower for at
least one full fiscal month of the REIT but less than one full fiscal quarter
for which financial statements have been provided to the Administrative Agent
pursuant to Section 6.01(a) or (b), the Annual Capital Expenditure Adjustment
for such Portfolio Property shall equal (x) if such Portfolio Property is owned,
or ground leased pursuant to an Eligible Ground Lease, for less than two full
fiscal months of the REIT, the Annual Capital Expenditure


-3-



--------------------------------------------------------------------------------







Adjustment that would apply to such Portfolio Property if calculated in
accordance with the applicable clause of this of definition above (but for only
the then most recently ended one fiscal month period of the REIT instead of for
the period specified in such applicable clause above), multiplied by 3 and (y)
if such Portfolio Property is owned, or ground leased pursuant to an Eligible
Ground Lease, for at least two full fiscal months of the REIT, the Annual
Capital Expenditure Adjustment that would apply to such Portfolio Property if
calculated in accordance with the applicable clause of this of definition above
(but for only the then most recently ended two fiscal month period of the REIT
instead of for the period specified in such applicable clause above), multiplied
by 3/2.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the REIT or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Capitalization Rate” means, (i) in the case of any Portfolio
Property consisting of a traditional multi-family property (which, for example,
shall include a multi-family apartment, duplex or condo complex), 6.00%, (ii) in
the case of any Portfolio Property consisting of a non-traditional multi-family
property (which, for example, shall include a recreational vehicle (RV) park),
7.00%, (iii) in the case of any Portfolio Property consisting of a retail
property, 6.506.25%, (iv) in the case of any Portfolio Property consisting of an
office property, 6.00% and (v) in the case of a Hotel Property, 7.757.50%.


“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the sum of the aggregate principal amount of such Lender’s
Term Loans and Commitments at such time. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption, or Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable.


“Applicable Rate” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Rate in effect at such time and
(ii) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.


“Appropriate Lender” means, at any time, a Lender that has a Commitment or Term
Loan at such time.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means, collectively, U.S. Bank National Association, PNC Capital
Markets LLC and Wells Fargo Securities, LLC, in their capacities as joint
bookrunners and joint lead arrangers.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor (or
by investment advisors that are Affiliates of one another).


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form


-4-



--------------------------------------------------------------------------------







(including electronic documentation generated by MarkitClear or other use of an
electronic platform) approved by the Administrative Agent.


“Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 20152016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the REIT, including the notes thereto.


“Availability Period” has the meaning specified in Section 2.01.


“Availability Termination Date” has the meaning specified in Section 2.06.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means for any day, a fluctuating rate per annum equal to the highest
of (i) 0.0%, (ii) the Prime Rate, (iii) the sum of the FRBNY Rate for such day
plus 0.50% per annum and (iv) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%, provided that, for the avoidance of doubt,
the Eurodollar Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Limited Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of the Borrower, dated as of January 19, 2011, among the
REIT, as general partner, and the limited partners from time to time party
thereto.


“Borrower Materials” has the meaning specified in Section 6.02.


-5-



--------------------------------------------------------------------------------







“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP (for the avoidance of doubt, subject to the last sentence of Section
1.03(b)), recorded as capitalized leases.


“Cash Equivalents” means any of the following types of Investments:


(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;


(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000500,000,000, in each case with maturities of
not more than 90 daysone year from the date of acquisition thereof;


(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-12” (or the then
equivalent grade) by Moody’s or at least “A-12” (or the then equivalent grade)
by S&P, in each case with maturities of not more than 180270 days from the date
of acquisition thereof;


(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and


(e)    Mortgage backed securities that are issued by the Government National
Mortgage Association and fully guaranteed by the United States of America having
maturities of not more than 30 years from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof (“GNMA Securities”).


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


-6-



--------------------------------------------------------------------------------







“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.


“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of (x)
any change in the Risk-Based Capital Guidelines, or (y) any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.


“Change of Control” means an event or series of events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the REIT entitled to vote for members of the board of directors or
equivalent governing body of the REIT on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or


(b)    [Intentionally omitted]; or


(cb)    (i) the REIT shall cease to be the sole general partner of the Borrower
or shall cease to own, directly, (x) 100% of the general partnership interests
of the Borrower and (y) Equity Interests of the Borrower representing a majority
of the total economic interests of the Equity Interests of the Borrower, in each
case free and clear of all Liens (other than Permitted Judgment Liens and Liens
permitted under Section 7.01(a) and (b)) or (ii) any holder of a limited
partnership interest in the Borrower is provided with or obtains voting rights
with respect to such limited partnership interest that deprive the REIT, in its
capacity as general partner of the Borrower, of its right to manage the Borrower
in the ordinary course of business and consistent with past practice).
    
“Closing Date” has the meaning specified in Section 4.01.


“Code” means the Internal Revenue Code of 1986, as amended.


-7-



--------------------------------------------------------------------------------







“Commitment” means, as to each Lender, its obligation to make a Term Loan to the
Borrower pursuant to Section 2.01 in an aggregate principal amount equal to the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption or
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. On the Closing Date, the aggregate amount of the Commitments is
$100,000,000.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to Consolidated Net Income for such period (a) plus the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense (plus, to the extent not already included in such Consolidated
Interest Expense, amortization of deferred financing costs), (ii) the provision
for federal, state, local and foreign income taxes of the Consolidated Group
(including the Consolidated Group Pro Rata Share of the provision for Federal,
state, local and foreign incomes taxes of each Unconsolidated Affiliate), (iii)
non-cash charges of the Consolidated Group (excluding any non-cash charge that
results in an accrual of a reserve for a cash charge in any future period), (iv)
the Consolidated Group Pro Rata Share of non-cash charges of Unconsolidated
Affiliates (excluding any non-cash charge that results in an accrual of a
reserve for a cash charge in any future period), (v) acquisition closing costs
of the Consolidated Group that were capitalized prior to FAS 141-R reducing such
Consolidated Net Income (including the Consolidated Group Pro Rata Share of
acquisition closing costs of Unconsolidated Affiliates that were capitalized
prior to FAS 141-R reducing such Consolidated Net Income), (vi) depreciation and
amortization expense of the Consolidated Group (including the Consolidated Group
Pro Rata Share of depreciation and amortization expense of each Unconsolidated
Affiliate) and (vii) one-time costs and expenses relating to the effectiveness
of the credit facilities evidenced by this Agreement and the transactions
relating thereto, to the extent such fees and expenses are incurred on or prior
to the date that is ninety-days following the Closing Date and minus (b)(i)
non-cash items of the Consolidated Group increasing such Consolidated Net Income
(other than the reversal of any accrual of a reserve referred to in the
parenthetical in clause (a)(iii) of this definition, except to the extent such
reversal results from a cash payment) and (ii) the Consolidated Group Pro Rata
Share of non-cash items of Unconsolidated Affiliates increasing such
Consolidated Net Income (other than the reversal of any accrual of a reserve
referred to in the parenthetical in clause (a)(iv) of this definition, except to
the extent such reversal results from a cash payment).


“Consolidated Fixed Charge Coverage Ratio” means the ratio as of the last day of
any fiscal quarter of the REIT of (i) Consolidated EBITDA for the four
consecutive fiscal quarter period of the REIT then ending to (ii) Consolidated
Fixed Charges for such four consecutive fiscal quarter period.


“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense, (ii) scheduled payments of
principal on Consolidated Total Indebtedness (excluding any balloon payments
payable on maturity of any such Consolidated Total Indebtedness), (iii) the
amount of dividends or distributions paid or required to be paid by any member
of the Consolidated Group (other than to another member of the Consolidated
Group) during such period in respect of its preferred Equity Interests
(excluding any balloon payments payable on maturity or redemption in whole of
such Equity Interests) and (iv) the Consolidated Group Pro Rata Share of


-8-



--------------------------------------------------------------------------------







the amount of dividends or distributions paid or required to be paid by any
Unconsolidated Affiliate during such period in respect of its preferred Equity
Interests (to Persons other than (x) a member of the Consolidated Group or (y)
an Unconsolidated Affiliate in which the percentage of Equity Interests of such
Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the Consolidated Group in
the Unconsolidated Affiliate paying the dividend or distribution).


“Consolidated Group” means, collectively, the Loan Parties and theirREIT and its
Consolidated Subsidiaries.


“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the aggregate percentage interest held by members of the Consolidated
Group, in the aggregate, in such Unconsolidated Affiliate determined by
calculating the percentage of Equity Interests of such Unconsolidated Affiliate
owned by members of the Consolidated Group.


“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total cash interest expense (including, for the avoidance of doubt,
capitalized interest) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) the Consolidated Group Pro
Rata Share of total cash interest expense (including, for the avoidance of
doubt, capitalized interest) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP.


“Consolidated Net Income” means, with respect to any period, the sum of (i) the
net income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP, excluding any extraordinary or
non-recurring gain (or extraordinary or non-recurring loss) realized during such
period by any member of the Consolidated Group plus (ii) the Consolidated Group
Pro Rata Share of the net income (or loss) of each Unconsolidated Affiliate for
such period determined in accordance with GAAP, excluding any extraordinary or
non-recurring gain (or extraordinary or non-recurring loss) realized during such
period by such Unconsolidated Affiliate.


“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (i) Consolidated Total Secured
Indebtedness as of such date to (ii) the Secured Total Asset Value as of such
date.


“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Group on a consolidated basis, (a) Shareholders’ Equity of the
Consolidated Group on that date, minus (b) the Intangible Assets of the
Consolidated Group on that date, plus (c) accumulated depreciation expense on
the assets of the Consolidated Group on that date determined in accordance with
GAAP.


“Consolidated Total Indebtedness” means, as at any date of determination, the
sum of (i) the aggregate amount of all Indebtedness ofowed by the Consolidated
Group that would be reflected on a consolidated balance sheet of the
Consolidated Group as of such date plus (ii) the Consolidated Group Pro Rata
Share of the aggregate amount of all Indebtedness ofowed by each Unconsolidated
Affiliate that would be reflected on a balance sheet of such Unconsolidated
Affiliate.


-9-



--------------------------------------------------------------------------------







“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio (expressed as a percentage) of (i) Consolidated Total Indebtedness as of
such date, less the Unrestricted Cash Amount as of such date to (ii) the Total
Asset Value as of such date.


“Consolidated Total Secured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Secured Indebtedness
owed by members of the Consolidated Group (excluding in any event Indebtedness
outstanding under this Agreement) that would be reflected on a consolidated
balance sheet of the Consolidated Group as of such date plus (ii) the
Consolidated Group Pro Rata Share of the aggregate amount of all Secured
Indebtedness ofowed by each Unconsolidated Affiliate that would be reflected on
a balance sheet of such Unconsolidated Affiliate.


“Consolidated Total Unsecured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Unsecured Indebtedness
owed by members of the Consolidated Group (including Indebtedness outstanding
under this Agreement) that would be reflected on a consolidated balance sheet of
the Consolidated Group as of such date plus (ii) the Consolidated Group Pro Rata
Share of the aggregate amount of all Unsecured Indebtedness ofowed by each
Unconsolidated Affiliate that would be reflected on a balance sheet of such
Unconsolidated Affiliate.


“Consolidated Unsecured Interest Coverage Ratio” means the ratio as of the last
day of any fiscal quarter of the REIT of (i) the sum of Unencumbered Property
NOI of each Unencumbered Eligible Property for the fiscal quarter of the REIT
then ending to (ii) Consolidated Unsecured Interest Expense for such fiscal
quarter.


“Consolidated Unsecured Interest Expense” means, for any period, the portion of
Consolidated Interest Expense for such period that was incurred in respect of
Unsecured Indebtedness ofowed by any member of the Consolidated Group or an
Unconsolidated Affiliate.


“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (i) Consolidated Total Unsecured
Indebtedness as of such date, less the Unrestricted Cash Amount as of such date
to (ii) the Unencumbered Asset Value as of such date.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Joint Venture” means a Subsidiary of the Borrower that (ia) is
organized under the laws of the United States of America or any State thereof
(and each Subsidiary of the Borrower that directly or indirectly owns any Equity
Interests in such Subsidiary is also organized under the laws of the United
States of America or any State thereof), (ii) is not (and is not required to be)
a Guarantor, (iiib) is not a Wholly Owned Subsidiary of the Borrower and (ivc)
is controlled by a Loan Party (or, following a Permitted Subsidiary Guarantor
Release, any Loan Party or any Wholly Owned Subsidiary of the Borrower) that is
not a borrower or guarantor of, or otherwise does not have a payment obligation
in respect of, any Indebtedness for borrowed money that constitutes Recourse
Indebtedness. For purposes of this definition, a Subsidiary of the Borrower is
“controlled” by a Person if such Person has the right to exercise exclusive
control over any disposition, refinancing


-10-



--------------------------------------------------------------------------------







and operating activity of any Unencumbered Portfolio Property owned or ground
leased by such Subsidiary without the consent of any other Person (other than
(i) the Borrower or (ii) any Subsidiary of the Borrower, as long as such
Subsidiary does not need the consent of any minority equity holder thereof to
consent to any disposition, refinancing or operating activity).


“Credit Extension” means a Borrowing.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the Borrower’s non-credit enhanced, senior unsecured long term
debt as in effect on such date.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans (assuming that the Pricing Level
corresponding to the highest Applicable Rate applied in the then applicable
Pricing Grid) plus (iii) 2% per annum; provided, however, that with respect to a
Term Loan that is a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to (i) the Eurodollar Rate plus (ii) the Applicable Rate for
Eurodollar Rate Loans (assuming that the Pricing Level corresponding to the
highest Applicable Rate applied in the then applicable Pricing Grid) plus (iii)
2% per annum.


“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid hereunder within two Business Days of the date
when due, (b) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any


-11-



--------------------------------------------------------------------------------







Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (e) is, or has a direct or indirect parent company that is, subject
to a Bail-In Action. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (e) above,
and of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.


“Direct OwnerDevelopment Investment” has the meaning specified in clause (a) of
the definition of “Unencumbered Eligible Property.”Specified Investments”.
 
“Direct Owner” means each Subsidiary of the Borrower that directly owns, or is
the ground lessee of an interest in, any Unencumbered Portfolio Property.


“Disposed Portfolio Property” means, as of any date of determination, any
Portfolio Property that is directly or indirectly disposed of by any member of
the Consolidated Group to a Person that is not a member of the Consolidated
Group during the then most recently ended fiscal quarter of the REIT for which
financial statements have been provided to the Administrative Agent pursuant to
Section 6.01(a) or (b).


“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business) or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Dollar” and “$” mean lawful money of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
personPerson entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.




-12-



--------------------------------------------------------------------------------







“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


“Eligible Ground Lease” means a ground lease with respect to a Portfolio
Property executed by a Loan Party orControlled Joint Venture or a Wholly Owned
Subsidiary thereofof the Borrower, as lessee, that (a) has a minimum remaining
term of thirty five (35) years, including tenant controlled options, as of the
date the related Portfolio Property becomes an Unencumbered Eligible Property
hereunder (or, if prior to the Closing Date, the date on which it became an
“Unencumbered Eligible Property” under the Revolving Credit Agreement), (b) has
customary notice rights, default cure rights, bankruptcy new lease rights and
other customary provisions for the benefit of a leasehold mortgagee or has
equivalent protection for a leasehold permanent mortgagee by a subordination to
such leasehold permanent mortgagee of the landlord's fee interest and (c) is
otherwise acceptable for non recoursenon-recourse leasehold mortgage financing
under customary prudent lending requirements as reasonably and mutually
determined by both the Borrower and the Administrative Agent.


“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.


"Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Partythe REIT or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, that Equity Interests shall not include any debt securities or other
Indebtedness convertible into, or exchangeable for, Equity Interests.




-13-



--------------------------------------------------------------------------------







“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, or the treatment of a Pension Plan amendment as a termination, under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Rate” means, for any Interest Period, the greater of (a) zero
percent (0.0%) for the purposes of any applicable portion of the Term Loan that
has not been identified by the Borrower to the Administrative Agent in writing
as being subject to a Swap Contract that provides a hedge against interest rate
risk and (b) the applicable interest settlement rate for deposits in Dollars
(“LIBOR”) administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) appearing on the applicable Reuters
Screen (or on any successor or substitute page on such screen) as of 11:00 a.m.
(London time) two (2) Business Days before the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
the applicable Reuters Screen (or any successor or substitute page) is not
available to the Administrative Agent for any reason, the applicable Eurodollar
Rate for the relevant Interest Period shall instead be the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) as reported by any other generally recognized financial information
service selected by the Administrative Agent as of 11:00 a.m. (London time) two
(2) Business Days before the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) is available to the
Administrative Agent, the applicable Eurodollar Rate for the relevant Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of U.S. Bank’s relevant


-14-



--------------------------------------------------------------------------------







LIBOR Loan and having a maturity equal to such Interest Period; provided that to
the extent a comparable or successor rate to LIBOR is approved by the
Administrative Agent in connection herewithwith this Agreement, the approved
rate shall be applied to the applicable Interest Period in a manner consistent
with market practice; provided further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied to the applicable Interest Period as otherwise reasonably
determined by the Administrative Agent.


“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the definition of “Eurodollar Rate” (other than, for the avoidance of doubt, a
Term Loan that bears interest based on the Base Rate determined by reference to
clause (iv) of the definition thereof).


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Subsidiary” means any Subsidiary of the Borrower that (ia) does not
own or ground lease all or any portionis not a Direct Owner of any Unencumbered
Eligible Property; provided, that the provisions of this clause (i) shall not
apply to a Controlled Joint Venture that owns or ground leases all or a portion
of an Unencumbered Eligible Property, (ii) does not, directly or indirectly, own
all or any portion of the Equity Interests of any Subsidiary that owns an or an
Indirect Owner of the Direct Owner of any Unencumbered Eligible Property and
(iiib) is (vi) an Excluded TRS Subsidiary, (wii) an Immaterial Subsidiary,
(xiii) a Subsidiary in which the Borrower and/or its Wholly-OwnedWholly Owned
Subsidiaries directly, indirectly or beneficially own more than 50% but less
than 75% of the Equity Interests of such Subsidiary having ordinary voting power
for the election of directors or members of any other governing body of such
Subsidiary, (yiv) a borrower or guarantor of Secured Indebtedness (or a direct
or indirect parent of such borrower or guarantor (other than the Borrower or the
REIT)), and the terms of such Secured Indebtedness prohibit such Subsidiary from
becoming a Guarantor or (zv) a CFC that is unable to become a Guarantor without,
in the reasonable judgment of the REIT, causing adverse tax consequences to the
Consolidated Group.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitmentCommitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 10.13) or (ii) pursuant to Section 3.01(a)(ii) or 3.01(c), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.


“Excluded TRS Subsidiary” means (a) a TRS Subsidiary; provided that such TRS
Subsidiary does not own any assets or conduct any business or operations, other
than its ownership of all of the Equity Interests of a Hotel Lessee Subsidiary
and activities ancillary or incidental thereto or (b) a Hotel Lessee Subsidiary,
in each case if, either (i) the Exemption Condition exists with respect to such
Person or (ii) in the reasonable judgment of the REIT, the Guarantee of the
Obligations by such Person would cause adverse tax consequences to the
Consolidated Group.


-15-



--------------------------------------------------------------------------------







“Exemption ConditionsCondition” means, at any time with respect to any
Subsidiary of the Borrower, the satisfaction of the following conditions: (i) a
Permitted Subsidiary that is not a Guarantor Release shall have been effected on
or prior to such time and (ii), such Subsidiary is not party at such time to a
Guarantee of, and is not otherwise an obligora borrower or guarantor of, and
does not have a payment obligation in respect of, any Indebtedness of the
Borrower (other than the Obligationsfor borrowed money that constitutes Recourse
Indebtedness (other than Indebtedness permitted under Section 7.02(b)).


“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the sum of
the aggregate principal amount of the Commitments and Term Loans of all Lenders
outstanding at such time. On the Closing Date, the amount of the Facility is
$100,000,000.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.


“Fee Letter” means the letter agreement, dated February 2, 2016, among the
Borrower, U.S. Bank, PNC Bank, National Association and PNC Capital Markets LLC.


“Financial Covenant Event of Default” means an Event of Default arising as a
result of the Borrower’s failure to comply with any of the covenants contained
in Section 7.02(b) and Section 7.11.


“Fitch” means Fitch, Inc. and any successor thereto.


“Foreign Lender” means a Lender that is not a U.S. Person.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“FRBNY” means the Federal Reserve Bank of New York.


“FRBNY Rate” means, for any day, the per annum rate equal to the greater of (a)
the Federal Funds Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “FRBNY Rate” means the
rate quoted for such day for a federal funds transaction at 11:00 a.m. on such
day received by the Administrative Agent from a Federal funds broker of
recognized standing


-16-



--------------------------------------------------------------------------------







selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, with respect to any fiscal period and without
double counting, an amount equal to the Consolidated Net Income (or deficit),
excluding gains (or losses) from sales of property, plus depreciation and
amortization and after adjustments for unconsolidated partnerships and joint
ventures; provided that for purposes of complying with Section 7.06(d), Funds
From Operations shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the REIT containing calculations in
reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
Funds From Operations on the same basis. Except as otherwise expressly set forth
in the immediately preceding sentence, Funds From Operations shall be reported
in accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“GNMA Securities” has the meaning specified in clause (e) of the definition of
“Cash Equivalents.”


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation


-17-



--------------------------------------------------------------------------------







of any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.


“Guarantors” means at any time, collectively, (i) the REIT and (ii) each
Subsidiary of the REIT listed on Schedule I (which schedule includes all
Subsidiaries of the REIT (other than the Borrower) that are not Excluded
Subsidiaries on the Closing Date) and each other Subsidiary of the REIT that
becomes a guarantor of the Obligations in accordance with Section 6.12, in each
case to the extent such Subsidiary is not released from its guarantee of the
Obligations by the Administrative Agent in accordance with the provisions of
this Agreement or the Guaranty Agreement.that at such time is a Guarantor.


“Guaranty Agreement” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.


“Hotel Lessee Subsidiary” means a Wholly-OwnedWholly Owned Subsidiary of a TRS
Subsidiary that (i) is the lessee of a Hotel Property owned by one or more
Wholly Owned Subsidiaries of the Borrower that are Guarantors, (ii) does not
conduct any business or operations, other than acting as lessee and operator of
such Hotel Property and activities incidental or ancillary thereto, (iii) is not
an obligor with respect to any Indebtedness for borrowed money and (iv) does not
have any Liens encumbering any of its property, assets or revenues other than
Permitted Judgment Liens and Liens permitted under Section 7.01 (excluding
clauses (g), (i) and (j) of Section 7.01).; provided, that in the case of clause
(i) of this definition, if the Exemption Condition exists at any time with
respect to any such Wholly Owned Subsidiary of the Borrower, the requirement
that such Wholly Owned Subsidiary be a Guarantor shall not apply to such Wholly
Owned Subsidiary.


“Hotel Property” means a Portfolio Property that is (i) operated by or on behalf
of one or more Subsidiaries of the Borrower as a hotel and (ii) designated as a
“Hotel Property” in a written notice executed by a Responsible Officer of the
REIT and delivered to the Administrative Agent.


“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Borrower
(i) whose assets, when taken together with the assets of all other Subsidiaries
of the Borrower that are designated as “Immaterial Subsidiaries” in accordance
with clause (ii) of this definition, have an aggregate book value of less than
$20,000,00030,000,000 and (ii) is designated as an “Immaterial Subsidiary” in a
written notice executed by a Responsible Officer of the REIT and delivered to
the Administrative Agent.


“Impacted Loans” has the meaning specified in Section 3.03(a).




-18-



--------------------------------------------------------------------------------







“Increase Effective Date” has the meaning specified in Section 2.17(b).


“Incremental Term Loan” has the meaning specified in Section 2.17(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties, surety bonds,
comfort letters, keep-well agreements and capital maintenance agreements), in
each case to the extent such instruments or agreements support financial, rather
than performance, obligations;


(c)    net obligations of such Person under any Swap Contract;


(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; (valued in the case of this clause (e) at the lesser of (i) the
aggregate unpaid amount of such indebtedness and (ii) if such indebtedness is
non-recourse, the fair market value of the property encumbered thereby as
determined by such Person in good faith);


(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;


(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and


(h)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness ofowed by the REIT or any Subsidiary
thereof shall include the Consolidated Group Pro Rata Share of the foregoing
items and components thereof attributable to Indebtedness ofowed by
Unconsolidated Affiliates. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capitalized Lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.


“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the preceding clause (a), Other Taxes.


-19-



--------------------------------------------------------------------------------







“Indemnitees” has the meaning specified in Section 10.04(b).


“Indirect Owner” has the meaning specified in the definition of “means each
Subsidiary of the Borrower (including, for the avoidance of doubt, each
Controlled Joint Venture) that directly or indirectly owns an Equity Interest in
the Direct Owner of any Unencumbered EligiblePortfolio Property.”


“Ineligible Institution” has the meaning specified in Section 10.06(b)(v).


“Information” has the meaning specified in Section 10.07.


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or if agreed by all Lenders, twelve months) thereafter (in each case, subject
to availability), as selected by the Borrower in its Loan Notice; provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Maturity Date.


“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of another Person or (ii) a loan, advance, other
extension of credit or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness ofowed by such other Person, (b) purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (c) purchase, acquisition or other investment in
any real property or real property-related assets


-20-



--------------------------------------------------------------------------------







(including, without limitation, mortgage loans and other real estate-related
debt investments, investments in unimproved land holdings and Portfolio
Properties, and costs to construct real property assets under development). For
purposes of covenant compliancehereof, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, but determined net of all payments
constituting returns of invested capital received in respect of such Investment
and, in the case of a guaranty or similar obligation, such Investment will be
reduced to the extent the exposure under such guaranty or similar obligation is
reduced.


“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Borrower has obtained an Investment Grade Rating and
(ii) the REIT has delivered to the Administrative Agent a certificate executed
by a Responsible Officer of the REIT (x) certifying that an Investment Grade
Rating has been obtained and is in effect (which certification shall also set
forth the Debt Ratings received from each Rating Agency as of such date) and (y)
notifying the Administrative Agent that Borrower has irrevocably elected (A) to
have the Ratings-Based Applicable Rate apply to (A) the pricing of the Facility
and (B) to apply ratings-based pricing concurrently under the Revolving Credit
Agreement (provided that if (x) the Revolving Credit FacilityAgreement is not
then in effect or (y) the Revolving Credit FacilityAgreement as then in effect
does not provide that the Borrower may elect ratings-based pricing thereunder at
such time, then satisfaction of this clause (B) shall not be required).


“Investment Grade Rating” means receipt of one Debt Rating of BBB- or higher
from S&P or Baa3 or higher from Moody’s.


“IP Rights” has the meaning specified in Section 5.18.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” has the meaning specified in Section 2.17(a).


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” has the meaning specified in the introductory paragraph hereto.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Leverage-Based Applicable Rate” means the applicable percentage per annum set
forth below determined by reference to the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent and the Lenders pursuant to Section 6.02(b):


-21-



--------------------------------------------------------------------------------







Pricing Level
Consolidated Total Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
I
< 40%
1.70%
0.70%
II
> 40% and < 45%
1.75%
0.75%
III
> 45% and < 50%
1.90%
0.90%
IV
> 50% and < 55%
2.05%
1.05%
V
> 55%
2.35%
1.35%



Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the Consolidated Total Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level V shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.


Notwithstanding anything to the contrary contained in this definition, (i) from
the Closing Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter of the
REIT ending March 31, 2016, the Pricing Level shall be determined based on the
Consolidated Total Leverage Ratio as set forth in the Pro Forma Closing Date
Compliance Certificate and (ii) the determination of the Leverage-Based
Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).


“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower as described in
Article II herein in the form of a Term Loan.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Term Notes,
(c) the Guaranty Agreement and (d) the Fee Letter.


“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A (or such other form as may be approved by the Administrative Agent).


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“Loan Party Pro Rata Share” means, with respect to any Controlled Joint Venture,
the percentage interest held by the Loan PartiesREIT or a Wholly Owned
Subsidiary thereof, in the aggregate, in such Controlled Joint Venture
determined by calculating the percentage of Equity


-22-



--------------------------------------------------------------------------------







Interests of such Controlled Joint Venture owned, directly or indirectly, by the
Loan PartiesREIT and its Wholly Owned Subsidiaries.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the REIT or the
Borrower and its Subsidiaries, taken as a whole; (b) a material adverse effect
on the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of the Borrower and the Loan Parties, taken as
a whole, to perform their obligations under any Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.


“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $25,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, or properties or
prospects of such Person.


“Maturity Date” means March 1, 2023; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.


“Maximum Rate” has the meaning specified in Section 10.09.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means (a) with respect to any issuance and sale by the REIT
of any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the REIT in connection with such issuance and sale, less
(ii) underwriting discounts and commissions, and other reasonable out-of-pocket
expenses (including the reasonable fees and disbursements of counsel), incurred
by the REIT in connection with such issuance or sale and (b) with respect to any
Disposition by the REIT or a Subsidiary thereof, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such transaction
over (ii) the sum of (A) the principal amount of any Indebtedness incurred prior
to the Closing Date (or, in the case of any asset acquired by the REIT or a
Subsidiary thereof after the Closing Date, the principal amount of any
Indebtedness incurred on or prior to the date of the acquisition of such asset)
that is secured by the applicable asset and that is required to be repaid in
connection with such transaction, (B) the expenses incurred by the REIT or


-23-



--------------------------------------------------------------------------------







such Subsidiary in connection with such transaction and (C) income taxes
reasonably estimated to be actually payable within one year of the date of the
relevant transaction as a result of any gain recognized in connection therewith.


“Newly-Acquired Portfolio Property” means, as of any date of determination, any
Portfolio Property acquired or ground leased pursuant to an Eligible Ground
Lease by any member of the Consolidated Group from a Person that was not a
member of the Consolidated Group during the then most recently ended two
consecutive fiscal quarter period of the REIT for which financial statements
have been provided to the Administrative Agent pursuant to Section 6.01(a) or
(b).


“New Lender” has the meaning specified in Section 2.17(a).


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Loan Party Subsidiary” has the meaning specified in the definition of
“Aggregate Non-Loan Party Investment Amount.”


“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness, or
a Guarantee of Indebtedness, in respect of which recourse for payment (except
for customary exceptions for fraud, misrepresentation, misapplication of cash,
waste, environmental claims and liabilities, prohibited transfers, violations of
single purpose entity covenants, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guaranty or indemnification agreements in non-recourse or tax-exempt financings
of real estate, including those set forth on Schedule II) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee, (b) if such Person is a Single Asset Entity, any
Indebtedness ofowed by such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness
ofowed by a Single Asset Entity that is a Subsidiary of such Single Asset
Holding Company, so long as, in each case, either (i) recourse for payment of
such Holdco Indebtedness (except for customary exceptions for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities, prohibited transfers, violations of single purpose entity
covenants, and other circumstances customarily excluded by institutional lenders
from exculpation provisions and/or included in separate guaranty or
indemnification agreements in non-recourse or tax-exempt financings of real
estate, including those set forth on Schedule III) is contractually limited to
the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or (ii) such Single Asset Holding Company has no assets other than
Equity Interests in such Single Asset Entity and cash and other assets of
nominal value incidental to the ownership of the such Single Asset Entity.


“Non-Stabilized Portfolio Property” means, as of any date of determination, any
Portfolio Property (i) that was previously (but is no longer) under development
and in which ana Development Investment was made by the REIT or a Subsidiary
thereof after January 9, 2014 pursuant to Section 7.03(e)the Third Amendment
Effective Date and (ii) in respect of which the Stabilization Date has


-24-



--------------------------------------------------------------------------------







not occurred on or prior to such date. Each reference to Investments made
pursuant to Section 7.03(e) in this definition shall be deemed to also include,
without duplication, Investments made after January 9, 2014 and prior to the
Closing Date of the type contemplated by Section 7.03(e).


“NPL” means the National Priorities List under CERCLA.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
solely as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means, with respect to any Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loan occurring on such date.


“Overnight Bank Funding Rate” means, for any day, the rate per annum comprised
of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depository institutions (as such composite rate
shall be determined by the FRBNY as set forth on its public website from time to
time) and published on the next succeeding Business Day by the FRBNY


-25-



--------------------------------------------------------------------------------







as an overnight bank funding rate (from and after such date as the FRBNY shall
commence to publish such composite rate).


“Pari Passu Debt Incurrence” has the meaning specified in Section 10.20.
“Pari Passu Obligations” means Unsecured Indebtedness (without giving effect to
the proviso in the definition thereof and exclusive of the Obligations) of the
Borrower or any Guarantorany member of the Consolidated Group owing to Personsa
Person that areis not membersa member of the Consolidated Group.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans, and such related rules, as and set forth in Sections 412, 430, 431, 432
and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Permitted Holders” means Ernest S. Rady and the Rady Affiliates.


“Permitted Investments” means Investments by the REIT, the Borrower or any of
their respective Subsidiaries made pursuant to Section 7.03(b)(iii), (c), (d),
or (e). Each reference to Investments made pursuant to Section 7.03(b)(iii),
(c), (d) or (e) in this definition shall be deemed to include, without
duplication, Investments made prior to the Closing Date pursuant to Section
7.03(b)(iii), (c), (d) or (e) of the Revolving Credit Agreement.


“Permitted Judgment Liens” means Liens permitted under Section 7.01(g) (solely
to the extent the aggregate amount of the judgments secured by such Liens under
Section 7.01(g) encumbering (x) Eligible Unencumbered Eligible Properties (and
the income therefrom and proceeds thereof) and (y) the Equity Interests of any
Subsidiary that owns or ground leases an Eligible Unencumbered Eligible Property
(and any Subsidiary of the Borrower that directly or indirectly owns any Equity
Interests in such Subsidiary) (and the income therefrom and proceeds thereof)
does not exceed $10,000,000).


“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the REIT or any Subsidiary
thereof to transfer property to the REIT, the Borrower or, any Guarantor or any
Wholly Owned Subsidiary of the Borrower, (ii) limitations on the ability of the
REIT or any Subsidiary thereof to create, incur, assume or suffer to exist Liens


-26-



--------------------------------------------------------------------------------







on Unencumbered Eligible Properties or the Equity Interests of any Person that
owns, or ground leases under an Eligible Ground Lease, an Unencumbered Eligible
Property (or the Equity Interest of any Subsidiary of the Borrower that directly
or indirectly owns any Equity Interests in such Person) or (iii) any requirement
that Pari Passu Obligations be secured on an “equal and ratable basis” to the
extent that the Obligations are secured.


“Permitted Subsidiary Guarantor Release” has the meaning specified in Section
10.20.


“Permitted Unencumbered Property Liens” means Liens permitted under Section
7.01(a), (b), (c), (f) and (h), Permitted Judgment Liens and Permitted Pari
Passu Encumbrances.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“Portfolio Property” means any real property owned or ground leased by a
Subsidiary of the Borrower.


“Portfolio Property Net Operating Income” means, with respect to any Portfolio
Property for any fiscal quarter of the REIT, an amount equal to (i) the
aggregate gross revenues from the operation of such Portfolio Property from
tenants in occupancy and paying rent during such fiscal quarter (or, in the case
of a Hotel Property, from the operation of such Portfolio Property during such
fiscal quarter), minus (ii) all expenses and other proper charges incurred
during such fiscal quarter in connection with the operation of such Portfolio
Property (including accruals for real estate taxes and insurance, but excluding
any management fees, debt service charges, income taxes, depreciation,
amortization and other non-cash expenses (including, without limitation,
non-cash write-offs (including with respect to straight line rents) and
mark-to-market adjustments)), which expenses and accruals shall be calculated in
accordance with GAAP; provided, that (i) in the case of a Hotel Property that
has been owned, or ground leased under an Eligible Ground Lease, by one or more
Subsidiaries of the Borrower for at least four consecutive full fiscal quarters
for which financial statements have been provided to the Administrative Agent
pursuant to Section 6.01(a) or (b), the Portfolio Property Net Operating Income
of such Hotel Property shall be, for any fiscal quarter of the REIT, the average
quarterly Portfolio Property Net Operating Income for the four consecutive full
fiscal quarter period ending on the last day of such fiscal quarter of the REIT
(with the Portfolio Property Net Operating Income for each fiscal quarter
included in such four fiscal quarter period being determined in accordance with
this definition without giving effect to this proviso) and (ii) in the case of a
Hotel Property that has not been owned, or ground leased under an Eligible
Ground Lease, by one or more Subsidiaries of the Borrower for at least four
consecutive full fiscal quarters for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b), the
Portfolio Property Net Operating Income of such Hotel Property shall be, for any
fiscal quarter of the REIT, the average quarterly Portfolio Property Net
Operating Income for the period consisting of all of the full fiscal quarters
commencing after the date such Hotel Property was acquired (or after an Eligible
Ground Lease is entered into with respect to such Hotel Property, if applicable)
by a


-27-



--------------------------------------------------------------------------------







Subsidiary of the Borrower for which financial statements have been provided to
the Administrative Agent pursuant to Section 6.01(a) or (b) (with the Portfolio
Property Net Operating Income for each fiscal quarter included in such period
being determined in accordance with this definition without giving effect to
this proviso). For purposes of this definition, in the case of any Portfolio
Property that is owned, or ground leased pursuant to an Eligible Ground Lease,
by one or more Subsidiaries of the Borrower for at least one full fiscal month
of the REIT but less than one full fiscal quarter for which financial statements
have been provided to the Administrative Agent pursuant to Section 6.01(a) or
(b), the Portfolio Property Net Operating Income of such Portfolio Property
shall equal (x) if such Portfolio Property is owned, or ground leased pursuant
to an Eligible Ground Lease, for less than two full fiscal months of the REIT,
the Portfolio Property Net Operating Income of such Portfolio Property
calculated with respect to the then most recently ended fiscal month of the REIT
(instead of on the basis of a fiscal quarter as otherwise contemplated herein),
multiplied by 3 and (y) if such Portfolio Property is owned, or ground leased
pursuant to an Eligible Ground Lease, for at least two full fiscal months of the
REIT, the Portfolio Property Net Operating Income of such Portfolio Property
calculated with respect to the then most recently ended two fiscal month period
of the REIT (instead of on the basis of a fiscal quarter as otherwise
contemplated herein), multiplied by 3/2. For the avoidance of doubt, for
purposes of this definition, the Portfolio Property Net Operating Income of any
Portfolio Property that is owned, or ground leased pursuant to an Eligible
Ground Lease, by one or more Subsidiaries of the Borrower for less than one full
fiscal month of the REIT shall be $0.


“Prepayment Premium” has the meaning specified in Section 2.05(b).


“Pricing Grid” means (i) prior to the Investment Grade Pricing Effective Date,
the pricing grid set forth in the definition of “Leverage-Based Applicable Rate”
and (ii) on and after the Investment Grade Pricing Effective Date, the pricing
grid set forth in the definition of “Ratings-Based Applicable Rate.”


“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.


“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(xi).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning specified in Section 6.02.


“Qualified Development Property” means, as of any date of determination, all or
any portion of a Portfolio Property which, on such date, is the subject of
ground-up development; provided that such Portfolio Property (or portion
thereof) will only constitute a Qualified Development Property (i) if all
requisite zoning requirements and land use requirements have been satisfied, and
all permits and approvals have been obtained for all grading, offsite and
infrastructure work necessary to improve the applicable Portfolio Property (or
portion thereof) as intended have been obtained, (ii) if physical site
improvement thereto has commenced and is continuing, and (iii) until the date on
which all applicable improvements thereto receive a final certificate of
occupancy or equivalent certification allowing legal occupancy thereof for its
intended purpose.




-28-



--------------------------------------------------------------------------------







“Rady Affiliates” shall mean (i) all lineal descendants of Ernest S. Rady and
all spouses and adopted children of Ernest S. Rady and such descendants; (ii)
all trusts for the benefit of any person described in clause (i) and trustees of
such trusts; (iii) all legal representatives of any person or trust described in
clause (i) or (ii); and (iv) all partnerships, corporations, limited liability
companies or other entities Controlling, Controlled by or under common Control
with Ernest S. Rady or any person, trust or other entity described in clauses
(i), (ii) or (iii).


“Rating Agency” means any of S&P, Moody’s or Fitch.


“Ratings-Based Applicable Rate” means the applicable percentages per annum
determined, at any time, based on the range into which the Debt Ratings then
fall, in accordance with the following table:


Pricing Level
Debt Ratings (S&P and Fitch/Moody’s)
Eurodollar Rate Loans
Base Rate Loans
I
≥ A- / A3
1.50 %
0.50 %
II
BBB+ / Baa1
1.55 %
0.55 %
III
BBB / Baa2
1.65 %
0.65 %
IV
BBB- / Baa3
1.90 %
0.90 %
V
<BBB-/Baa3
2.45%
1.45%



If at any time the Borrower has only a Debt Rating either from S&P or Moody’s,
then the Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable in the above Pricing Grid to such Debt Rating. If at any time the
Borrower has at least two (2) Debt Ratings, and such Debt Ratings are split,
then: (A) if the difference between the highest of such Debt Ratings and the
lowest of such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and
BBB- by S&P or Fitch), the Ratings-Based Applicable Rate shall be the rate per
annum that would be applicable in the above Pricing Grid if the highest of the
Debt Ratings were used; and (B) if the difference between the highest of such
Debt Ratings and the lowest of such Debt Ratings is two ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P) or more, the Ratings-Based Applicable Rate
shall be the rate per annum that would be applicable in the above Pricing Grid
if the rating that is one lower than the highest of the applicable Debt Ratings
were used. If at any time the Borrower has no Debt Rating or has only a Debt
Rating from Fitch, then the Ratings-Based Applicable Rate shall be the rate per
annum that would be applicable to Pricing Level V in the above Pricing Grid.


Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Ratings specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date.” Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the REIT to the Administrative
Agent of notice thereof pursuant to Section 6.03(e) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.


“Real Estate Investment Trust” means any Person that qualifies as a real estate
investment trust under Sections 856 through 860 of the Code.


-29-



--------------------------------------------------------------------------------







“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.


“Recourse Indebtedness” means, with respect to any Person, Indebtedness ofowed
by such Person other than (a) Nonrecourse Indebtedness ofowed by such Person and
(b) Indebtedness under the Loan Documents.


“Register” has the meaning specified in Section 10.06(c).


“Related Indemnified Person” has the meaning specified in Section 10.04(b).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.


“Removal Effective Date” has the meaning specified in Section 9.06(b).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Term Loans, a Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Facility; provided that the portion of the Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
andor any entity authorized to act on behalf of such Loan Party, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party or entity authorized to
act on behalf of a Loan Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Loan Party or
entity authorized to act on behalf of such Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party or entity authorized to act on
behalf of such Loan Party designated in or pursuant to an agreement between the
applicable Loan Party or entity authorized to act on behalf of such Loan Party
and the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party, or entity authorized to act on behalf of
such Loan Party, shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


“Resignation Effective Date” has the meaning specified in Section 9.06(a).




-30-



--------------------------------------------------------------------------------







“Restatement Effective Date” has the meaning specified in the Revolving Credit
Agreement.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).


“Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of January 9, 20142018, by and among the Borrower,
the REIT, a guarantor, the other financial institutions parties thereto from
time to time as lenders and Bank of America, N.A., as administrative agent, as
amended, restated, supplemented, refinanced or replaced from time to time.


“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
 
“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.


“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.


“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.


“S&P” means Standard & Poor’sS&P Global Ratings Services, a division of The
McGraw-Hill Companies,S&P Global Inc., and any successor theretoto its rating
agency business.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Section 2.10(b) Termination Date” has the meaning given to such term in Section
2.10(b).


“Secured Indebtedness” means, with respect to any Person, all Indebtedness
ofowed by such Person that is secured by a mortgage, deed of trust, lien,
pledge, encumbrance, security interest or other Lien (excluding in any event
Indebtedness outstanding under this Agreement).


“Secured Recourse Indebtedness” means, as to any Person, Recourse Indebtedness
ofowed by such Person that constitutes Secured Indebtedness.


-31-



--------------------------------------------------------------------------------







“Secured Total Asset Value” means, as of any time for the Consolidated Group,
the sum of (i) Total Asset Value, and (ii) all cash and Cash Equivalents owned
by the Consolidated Group and (iii) the Consolidated Group Pro Rata Share of all
cash and Cash Equivalents owned by Unconsolidated Affiliates, in each case at
such time.


“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Consolidated Group as of that date determined in
accordance with GAAP.


“Significant Subsidiary” means, on any date of determination, each Subsidiary or
group of Subsidiaries of the REIT whose assets have an aggregate book value that
is greater than five percent (5.00%) of the aggregate book value of the assets
of the Consolidated Group (it being understood that such calculations shall be
determined in the aggregate for all Subsidiaries of the REIT subject to any of
the events specified in clause (f), (g) or (h) of Section 8.01).


“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single real property and/or cash and other assets of nominal value
incidental to such Person’s ownership of such real property; (b) is engaged only
in the business of owning, developing and/or leasing such real property and
activities incidental thereto; and (c) receives substantially all of its gross
revenues from such real property. In addition, if the assets of a Person consist
solely of (i) Equity Interests in one or more other Single Asset Entities and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entities, such Person shall also be deemed
to be a Single Asset Entity for purposes of this Agreement (such an entity, a
“Single Asset Holding Company”).


“Single Asset Holding Company” has the meaning given that termspecified in the
definition of “Single Asset Entity.”


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the REIT substantially in the form of Exhibit G.


“Specified Event of Default” means an Event of Default arising under Section
8.01(a) or (f).


“Specified Investments” means Investments by the REIT, the Borrower or any of
their respective Subsidiaries in or in respect of (a) costs to construct
Portfolio Properties (i.e., construction-in-progress) and real property assets
under development (a “Development


-32-



--------------------------------------------------------------------------------







Investment”), (b) Unconsolidated Affiliates, (c) unimproved land holdings and
(d) commercial mortgage loans and commercial real estate-related mezzanine
loans.


“Stabilization Date” means, with respect to any Portfolio Property under
development in which ana Development Investment was made by the REIT or a
Subsidiary thereof pursuant to Section 7.03(e) and subsequent to such Investment
the construction of such Portfolio Property has been substantially completed,
the date that is the earlier of (i) the last day of the first full fiscal
quarter of the REIT following substantial completion of such construction for
which financial statements have been provided to the Administrative Agent
pursuant to Section 6.01(a) or (b) and in which Portfolio Property Net Operating
Income of such Portfolio Property for such fiscal quarter is greater than $0 and
(ii) the last day of the second full fiscal quarter of the REIT following
substantial completion of such construction in which financial statements have
been provided to the Administrative Agent pursuant to Section 6.01(a) or (b).
Each reference to Investments made pursuant to Section 7.03(e) in this
definition shall be deemed to include, without duplication, Investments made
prior to the Closing Date pursuant to Section 7.03(e) of the Revolving Credit
Agreement.


“Stabilized Portfolio Property” means, as of any date of determination, any
Portfolio Property (i) that was previously (but is no longer) under development
and in which ana Development Investment was made by the REIT or a Subsidiary
thereof after January 9, 2014 pursuant to Section 7.03(e)the Third Amendment
Effective Date and (ii) in respect of which the Stabilization Date has occurred
on or prior to such date. Each reference to Investments made pursuant to Section
7.03(e) in this definition shall be deemed to also include, without duplication,
Investments made after January 9, 2014 and prior to the Closing Date of the type
contemplated by Section 7.03(e).


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the REIT.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts,


-33-



--------------------------------------------------------------------------------







(a) for any date on or after the date such Swap Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness
ofIndebtedness owed by such Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” has the meaning specified in Section 2.01 and shall, unless
otherwise specified, include each Incremental Term Loan.


“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
C‑2.


“Third Amendment Effective Date” means January 9, 2018.


“Threshold Amount” means $35,000,000.


“Total Asset Value” means, as of any time for the Consolidated Group, without
duplication, (a) an amount equal (i) to the sum of the Portfolio Property Net
Operating Income of each Portfolio Property owned, or ground leased pursuant to
an Eligible Ground Lease, by the Consolidated Group for the then most recently
ended fiscal quarter of the REIT for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b)
(excluding each Disposed Portfolio Property, each Newly-Acquired Portfolio
Property, each Qualified Development Property and each Non-Stabilized Portfolio
Property), divided by the Applicable Capitalization Rate for each such Portfolio
Property, multiplied by (ii) four, plus (b) the acquisition cost paid by the
applicable member(s) of the Consolidated Group for each Newly-Acquired Portfolio
Property, plus (c) the aggregate book value of all PermittedSpecified
Investments owned by the Consolidated Group at such time, plus (d) the aggregate
undepreciated book value of all Qualified Development Properties and all
Non-Stabilized Portfolio Properties at such time, plus (e) the Consolidated
Group Pro Rata Share of each of the items referenced in clauses (a) through (d)
of this definition (and the components thereof) to the extent relating to
Portfolio Properties, PermittedSpecified Investments, Qualified


-34-



--------------------------------------------------------------------------------







Development Properties or Non-Stabilized Portfolio Properties, as applicable,
owned by Unconsolidated Affiliates; provided, that for purposes of Section
7.03(b)(iii), (b)(iv), (c), (d) and (e),, which Portfolio Property, Specified
Investment, Qualified Development Property or Non-Stabilized Portfolio Property
would if owned or ground leased by a member of the Consolidated Group constitute
a Portfolio Property, Specified Investment, Qualified Development Property or
Non-Stabilized Portfolio Property described in one of the clauses above, will be
included in the calculation of Total Asset Value shall also includeon a basis
consistent with the above described treatment for Properties owned or ground
leased by Consolidated Parties, plus (f) all cash and Cash Equivalents owned by
members of the Consolidated Group at such time.; provided, that notwithstanding
the foregoing, for purposes of calculating Total Asset Value at any time:


(i)not more than twenty percent (25%) of the Total Asset Value at any time may
be attributable to costs to construct Portfolio Properties (i.e.,
construction-in-progress) and real property assets under development, with any
excess over the foregoing limit being excluded from Total Asset Value;


(ii)not more than five percent (5%) of the Total Asset Value at any time may be
attributable to unimproved land holdings (excluding, for the avoidance of doubt,
Investments accounted for under clause (i) above), with any excess over the
foregoing limit being excluded from Total Asset Value;


(iii)not more than ten percent (10%) of the Total Asset Value at any time may be
attributable to commercial mortgage loans and commercial real estate-related
mezzanine loans, with any excess over the foregoing limit being excluded from
Total Asset Value;


(iv)not more than twenty percent (20%) of the Total Asset Value at any time may
be attributable to Investments in Unconsolidated Affiliates, with any excess
over the foregoing limit being excluded from Total Asset Value; and


(v)not more than twenty-five percent (25%) of the Total Asset Value at any time
may be attributable to Specified Investments, with any excess over the foregoing
limit being excluded from Total Asset Value.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans.


“TRS Subsidiary” means a Wholly-OwnedWholly Owned Subsidiary of the REIT that is
a “taxable REIT subsidiary” under Section 856(l) of the Code.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.


“Unencumbered Asset Value” means, as of any time for the Consolidated Group,
without duplication, (a) an amount equal to (i) the sum of the Unencumbered
Property NOI of each


-35-



--------------------------------------------------------------------------------







Unencumbered Eligible Property owned, or ground leased under an Eligible Ground
Lease, by the Consolidated Group for the then most recently ended fiscal quarter
of the REIT for which financial statements have been provided to the
Administrative Agent pursuant to Section 6.01(a) or (b) (excluding each
Unencumbered Eligible Property that is a Disposed Portfolio Property, a
Newly-Acquired Portfolio Property, a Qualified Development Property or a
Non-Stabilized Portfolio Property), divided by the Applicable Capitalization
Rate for each such Unencumbered Eligible Property, multiplied by (ii) four, plus
(b) the undepreciated book value at such time of each Unencumbered Eligible
Property that is a Qualified Development Property or a Non-Stabilized Portfolio
Property, plus (c) the acquisition cost paid by the applicable member(s) of the
Consolidated Group for each Unencumbered Eligible Property that is a
Newly-Acquired Portfolio Property; provided, that with respect to the
acquisition of any Newly-Acquired Property by a Controlled Joint Venture, only
the Loan Party Pro Rata Share of such acquisition cost attributable to the Loan
Parties’ interests in such Controlled Joint Venture shall be included in the
calculation of Unencumbered Asset Value; provided, further, that:


(a)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are not office, retail or
multi-family properties (and, for purposes of determining compliance with such
20% limitation, if an Unencumbered Eligible Property is considered “multi-use”,
the Borrower shall be permitted to include the Unencumbered Property NOI of such
Unencumbered Eligible Property’s office, retail or multi-family component
without limitation under this clause (a)), with any excess over the foregoing
limit being excluded from the Unencumbered Asset Value;


(b)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are either owned by a
Controlled Joint Venture or ground leased under an Eligible Ground Lease, with
any excess over the foregoing limit being excluded from the Unencumbered Asset
Value;


(c)    not more than 10% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that constitute Qualified
Development Properties, with any excess over the foregoing limit being excluded
from the Unencumbered Asset Value; and


(d)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are referenced in clauses (b)
and (c) above, with any excess over the foregoing limit being excluded from the
Unencumbered Asset Value.


“Unencumbered Eligible Property” means, at any time, an Unencumbered Portfolio
Property that meets each of the following criteria at such time:


(a)    such Unencumbered Portfolio Property is located in the United States of
America;


(a)    each Direct Owner and Indirect Owner of such Unencumbered Portfolio
Property is a Wholly Owned Subsidiary of the Borrower or a Controlled Joint
Venture, in each case, that is organized in the District of Columbia or a state
within the United States of America, and such Unencumbered Portfolio Property is
located in the District of Columbia or a state within the United States of
America;




-36-



--------------------------------------------------------------------------------







(b)    such Unencumbered Portfolio Property (and the income therefrom and
proceeds thereof) is not subject to any Liens or other encumbrances (other than
Permitted Unencumbered Property Liens), and such Unencumbered Portfolio Property
is in good order and condition and is free of all title, survey and other
defects (other than defects constituting Permitted Unencumbered Property Liens);


(c)    the Equity Interests of each Person that directly owns or ground leases
an interest in such Unencumbered Portfolio Property (the “Direct Owner”), and
those of each Subsidiary of the Borrower that directly or indirectly owns any
Equity Interests of eachIndirect Owner of any such Direct Owner (each an
“Indirect Owner”), are not junior in any manner to any other class of Equity
Interests in such Person or subject to any Liens or other encumbrances (other
than Liens permitted under Section 7.01(a), (b), (c) or (l) and Permitted Pari
Passu Encumbrances);


(d)    no Direct Owner or Indirect Owner of such Unencumbered Portfolio Property
shall have any Indebtedness (other than the Obligations and other Indebtedness
permitted under Section 7.02) and shall not be subject to any proceedings under
any Debtor Relief Law;


(e)    such Unencumbered Portfolio Property is free of Hazardous Materials
except as would not materially affect the value of such Unencumbered Portfolio
Property;


(f)    such Unencumbered Portfolio Property is free and clear of all negative
pledges or any restrictions on the ability of the Subsidiary of the Borrower
that owns or ground leases such Unencumbered Portfolio Property to transfer or
encumber such Unencumbered Portfolio Property, except for (1) Permitted Pari
Passu Encumbrances, and the restrictions on Liens, assignments and transfers of
assets existing on the Closing Date and set forth on Schedule 7.09 and (2)
customary restrictions on Liens, assignments and transfers of assets contained
in leases, licenses and other Contractual Obligations entered into in the
ordinary course of business that (x) do not prevent the grant of a Lien on such
Unencumbered Portfolio Property to secure the Obligations, (y) would not prevent
a mortgagee of such Unencumbered Portfolio Property from transferring such
Unencumbered Portfolio Property in the event such mortgagee were to foreclose on
its Lien on such Unencumbered Portfolio Property and (z) do not materially
impair or interfere in the use or operations of such Unencumbered Portfolio
Property or the Administrative Agent’s and the Lenders’ rights and remedies
under the Loan Documents; and


(g)    in the case of an Unencumbered Portfolio Property other than a Qualified
Development Property, after giving pro forma effect to the inclusion of such
Unencumbered Portfolio Property as an Unencumbered Eligible Property, the
aggregate minimum occupancy for all Unencumbered Portfolio Properties
(other than Hotel Properties) included in the calculation of Unencumbered Asset
Value shall be at least 80%;


provided, that (i) an Unencumbered Portfolio Property shall not constitute an
Unencumbered Eligible Property unless and until the Borrower has delivered to
the Administrative Agent a certificate signed by a Responsible Officer of the
Borrower designating such Unencumbered Portfolio Property as an “Unencumbered
Eligible Property” and certifying that such Unencumbered Portfolio Property
satisfies each of the eligibility criteria set forth in clauses (a) through (g)
above (or, in the case an Unencumbered Portfolio Property that satisfies each of
the eligibility criteria set forth in clauses (a)


-37-



--------------------------------------------------------------------------------







through (g) above on the ClosingThird Amendment Effective Date, is listed on
Schedule III hereto), (ii) if at any time any Unencumbered Portfolio Property
that is included as an “Unencumbered Eligible Property” (whether on the Closing
Date or at any thereafter) ceases to satisfy any of the eligibility criteria set
forth in clauses (a) through (g) above, such Unencumbered Portfolio Property
shall automatically cease to be an Unencumbered Eligible Property at such time
and the Borrower shall promptly notify the Lender in writing thereof and (iii)
the Borrower may rescind the designation of any Unencumbered Portfolio Property
as an “Unencumbered Eligible Property” at any time by providing written notice
thereof to the Administrative Agent so long as (ix) no Default or Event of
Default has occurred and is continuing or would result therefrom and (iiy) the
Loan Parties are in pro forma compliance with the financial covenants contained
in Section 7.02(b) and Section 7.11(a) through (f) after giving effect thereto.


Notwithstanding anything to the contrary contained herein, an Unencumbered
Portfolio Property shall not be deemed an Unencumbered Eligible Property if any
Direct Owner or Indirect Owner thereof that is not a Guarantor is obligated in
respect of any outstanding Indebtedness for borrowed money that constitutes
Recourse Indebtedness.


“Unencumbered Portfolio Property” means any real property (i) that is 100%
directly owned by one or more Wholly-OwnedWholly Owned Subsidiaries of the
Borrower that are Guarantors; (ii) that is 100% owned directly by a Controlled
Joint Venture or (iii) in which one or more Wholly-OwnedWholly Owned
Subsidiaries of the Borrower that are Guarantors or a Controlled Joint Venture,
as applicable, holds a 100% ground leasehold interest under an Eligible Ground
Lease; provided, that in the case of clauses (i) and (iii) of this definition,
if the Exemption Conditions existCondition exists at any time with respect to a
Wholly-OwnedWholly Owned Subsidiary of the Borrower that owns or ground leases
all or any portion of such real property, the requirement that such
Wholly-OwnedWholly Owned Subsidiary be a Guarantor shall not apply to such
Wholly-OwnedWholly Owned Subsidiary.


“Unencumbered Property NOI” means, with respect to any Unencumbered Eligible
Property for any fiscal quarter of the REIT, an amount equal to (a) the
Portfolio Property Net Operating Income of such Unencumbered Eligible Property
for such fiscal quarter, minus (b) the Annual Capital Expenditure Adjustment
with respect to such Unencumbered Eligible Property for such fiscal quarter;
provided, that if an Unencumbered Eligible Property is owned, or ground leased
under an Eligible Ground Lease, by a Controlled Joint Venture, the Unencumbered
Property NOI of such Unencumbered Eligible Property shall, for such period, be
the Loan Party Pro Rata Share of such Unencumbered Property NOI.


“United States” and “U.S.” mean the United States of America.


“Unrestricted Cash Amount” means, as of any date, an amount equal to the greater
of (a) the excess of (i) the aggregate amount of cash and Cash Equivalents of
the Consolidated Group on such date that are not subject to any pledge, Lien or
control agreement (excluding statutory Liens in favor of any depositary bank
where such cash is maintained), minus (ii) the sum of (x) $15,000,000, plus (y)
amounts included in the foregoing clause (i) that are held in the name of, or in
the possession or control of a Person (other than any possession or control by
such Person arising solely from such Person acting in its capacity as a
depository or financial intermediary for, or on behalf of, a member of the
Consolidated Group) that is not the REIT, the Borrower or any their respective
Subsidiaries as deposits or security for contractual obligations plus (z) the
“Total Revolving Credit Outstandings” (or similar defined term) under the
Revolving Credit Agreement on such date and (b) $0.


-38-



--------------------------------------------------------------------------------







“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness
ofowed by such Person that is not Secured Indebtedness; provided, however, that
any Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.


“Unused Fee” has the meaning specified in Section 2.09(a).


“U.S. Bank” means U.S. Bank National Association.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
personPerson and (b) any partnership, association, joint venture, limited
liability company or other entity in which such Person and/or one or more Wholly
Owned Subsidiaries of such Person have a 100% equity interest at such time. For
purposes hereof, so long as the Borrower remains a Subsidiary of the REIT, the
Borrower and its Wholly Owned Subsidiaries shall be deemed to be Wholly Owned
Subsidiaries of the REIT.


“Withholding Agent” means any Loan Party and the Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing


-39-



--------------------------------------------------------------------------------







or interpreting such law and any reference to any law or regulation shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03.    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness ofowed by the
Consolidated Group shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.


(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the REIT and its Subsidiaries or the
Consolidated Group or to the determination of any amount for the REIT and its
Subsidiaries or the Consolidated Group on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the REIT or the Consolidated Group, as applicable, is required to


-40-



--------------------------------------------------------------------------------







consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05.    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto or to LIBOR.


1.06    [Intentionally Omitted].


1.07.    GNMA Securities. For purposes of determining the value of Cash
Equivalents as of any date, the value of GNMA Securities that are included as
Cash Equivalents on such date shall be 95% of the marked-to-market value of such
GNMA Securities determined in accordance with GAAP as of the last day of the
then most recently ended fiscal quarter of the REIT.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
    
2.01.    The Term Loans.     Subject to the terms and conditions set forth
herein, each Lender severally agrees to make term loans to the Borrower from
time to time in Dollars (each such advance a “Term Loan”) on any Business Day
during the period commencing on the Closing Date and ending on the date that is
six months after the Closing Date (such period, the “Availability Period”) in an
aggregate principal amount not to exceed the Commitments for all Lenders;
provided, that (i) no Lender shall be required to make any Term Loan in excess
of its Commitment, (ii) the Borrower may not request more than four (4) advances
and (iii) each advance must be in an integral multiple $25,000,000. Once
advanced, each Term Loan shall be aggregated with all prior Term Loans. Each
such Borrowing shall consist of Term Loans made simultaneously by the Lenders in
accordance with their respective Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not reborrowed. Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.


2.0.2     Borrowings, Conversions and Continuations of Loans
.
(a)    Each Borrowing, each conversion of Term Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of


-41-



--------------------------------------------------------------------------------







Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $300,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Term Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Term Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of U.S. Bank with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in U.S. Bank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)After giving effect to a Borrowing, all conversions of Term Loans from one
Type to the other, and all continuations of Term Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect.


2.03.    [Intentionally Omitted].


-42-



--------------------------------------------------------------------------------







2.04.    [Intentionally Omitted]


2.05.    Prepayments; Prepayment Premium.


(a)    Optional. Subject to the provisions of Section 2.05(b), the Borrower may,
upon notice to the Administrative Agent (which notice, in the case of a
termination of the full amount of the Facility and prepayment of all Loans in
connection therewith, may state that it is conditioned on the Borrower receiving
proceeds of other financing, in which case such notice may be revoked by the
Borrower (by providing notice to the Administrative Agent) if such financing is
not received by the Borrower on or prior to the proposed termination date of the
Facility and prepayment of all Loans in connection therewith), at any time or
from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $300,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans and each Facility to which such prepayment
shall apply. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the Facility). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.19, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of the Facility.


(b)     Prepayment Premium. Any payment (whether voluntary or otherwise) of the
Term Loans which occurs on or prior to the second anniversary of the Closing
Date shall be subject to, and the Borrower agrees to pay to the Administrative
Agent for the ratable account of the Lenders, a prepayment premium (the
“Prepayment Premium”) equal to (x) if such prepayment occurs on or prior to the
first anniversary of the Closing Date, 2.00% of the principal amount of the Term
Loans so repaid, and (y) if such prepayment occurs after the first anniversary
of the Closing Date but on or prior to the second anniversary of the Closing
Date, 1.00% of the principal amount of the Term Loans so repaid. The Prepayment
Premium shall be due and payable on the date of any applicable prepayment.


-43-



--------------------------------------------------------------------------------









2.06.    Termination or Reduction of Commitments. Each Lender’s Commitment shall
be (a) reduced to zero automatically and permanently on the last day of the
Availability Period (after giving effect to any Term Loans to be advanced on
such date), or, if earlier, concurrently with the funding of all of such
Lender’s unadvanced Commitment (such date of termination, the “Availability
Termination Date”) and (b) reduced in an amount equal to such Lender’s
Applicable Percentage of each Term Loan concurrently with the funding thereof by
such Lender.


2.07.    Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Term Loans outstanding on such
date.


2.08.    Interest.


(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate then applicable to Eurodollar Rate
Loans and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate then applicable to Base Rate
Loans.


(b)    (i) While any Specified Event of Default exists, or upon the request of
the Required Lenders while any Financial Covenant Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09.    Fees.


(a)    Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
line fee (the “Unused Fee”) equal to 0.20% per annum times the average daily
unused Commitments. The Unused Fee shall accrue at all times from the first day
of the Availability Period until, but excluding, the Availability Termination
Date, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Availability
Termination Date. The Unused Fee shall be calculated quarterly in arrears.


(b)    Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


-44-



--------------------------------------------------------------------------------







(ii)     The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10.    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which may result in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Consolidated Group or for any other reason, the
Borrower or the Lenders determine that (i) the Consolidated Total Leverage Ratio
as calculated by the REIT as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under Section 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive for a period of nine
(9) months following the termination of the Facility and the repayment of all
other Obligations hereunder (the last day of such nine-month period being
referred to herein as the “Section 2.10(b) Termination Date”); provided, that if
after the Section 2.10(b) Termination Date it is discovered that there was an
inaccuracy in the calculation of the Consolidated Total Leverage Ratio for a
period ending prior to the termination of the Facility and repayment in full of
the Obligations, and such inaccuracy (x) resulted from the gross negligence,
willful misconduct or fraud of the REIT and (y) gives rise to obligations under
this Section 2.10(b), then such obligations of the Borrower under this paragraph
shall nevertheless survive the Section 2.10(b) Termination Date and shall be due
and payable by the Borrower on the date of discovery of such inaccuracy.


2.11.    Evidence of Debt.


(f)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the


-45-



--------------------------------------------------------------------------------







event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the written request of any Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Term Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Term Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.


2.12.    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected onin
computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such


-46-



--------------------------------------------------------------------------------







Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


-47-



--------------------------------------------------------------------------------









2.13.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or to any assignee or participant, other than an assignment to the
REIT, the Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.14.    [Intentionally Omitted].


2.15.    [Intentionally Omitted].
    
2.16.    [Intentionally Omitted].
        
2.17.    [Intentionally Omitted].


(a)    Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent, the Borrower may from time to time request
an increase in the Facility by an amount (in the aggregate for all such
requests) not exceeding (x) for the period prior to January 9, 2018, $50,000,000
and (y) for the period from and after January 9, 2018, $150,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$25,000,000 (or such lesser


-48-



--------------------------------------------------------------------------------







amount as the Borrower and the Administrative Agent may agree), and (ii) the
Borrower may make a maximum of two such requests from and after January 9, 2018.
At the time of sending such notice, the Borrower shall specify the identity of
each Lender and each Eligible Assignee to whom the Borrower proposes any portion
of such increase in the Facility be allocated; provided, however, that (i) any
existing Lender approached to provide all or a portion of such increase in the
Facility may elect or decline, in its sole discretion, to provide all or a
portion of such increase in the Facility offered to it (and any Lender that has
failed to respond to any such request shall be deemed to have declined to
participate in such increase in the Facility), (ii) no Lender or Eligible
Assignee providing such increase shall be an Ineligible Institution, (iii) each
Lender and Eligible Assignee providing such increase shall be subject to the
consent of the Administrative Agent (not to be unreasonably withheld) to the
extent an assignment of Term Loans to such Person would require consent of the
Administrative Agent under Section 10.06 and (iv) any Eligible Assignee
providing any portion of such increase in the Facility that is not an existing
Lender (such Eligible Assignee, a “New Lender”) shall become a Lender pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (a “Joinder Agreement”). Any increase in
the Facility pursuant to this Section 2.17 shall be in the form of one or more
additional term loans made to the Borrower (any such term loan being referred to
herein as an “Incremental Term Loan”).


(b)    Effective Date and Allocations. If the Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.


(c)    Conditions to Effectiveness of Increase. As conditions precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent on the Third Amendment Effective Date included approval to increase the
maximum aggregate principal amount of all commitments and outstanding loans
under this Agreement to an amount at least equal to $300,000,000 and remain in
full force and effect and have not been modified, rescinded or superseded since
the date of adoption, and (y) in the case of the Borrower, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that (1) such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, (2) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (3) that for purposes of this
Section 2.17, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and (B)
no Default exists, (ii) the Administrative Agent shall have received (x) a
Joinder Agreement for each New Lender, if any, participating in such increase in
the Facility, which Joinder Agreement shall be duly executed by the Borrower and
such New Lender and acknowledged and consented to (if required) in writing by
the Administrative Agent, (y) written confirmation from each existing Lender, if
any, participating in such increase of the amount of the Incremental Term Loan
that it has committed to make and (z) all fees agreed to by the Borrower and the
Administrative Agent with respect to such Incremental


-49-



--------------------------------------------------------------------------------







Term Loan and required to be paid on or before the Increase Effective Date,
(iii) the Administrative Agent shall have received a written notice setting
forth the Type of Incremental Term Loans being requested not later than 11:00
a.m. three Business Days prior to the Increase Effective Date (if the
Incremental Term Loans requested are Eurodollar Rate Loans), and (iv)or on the
Increase Effective Date (if the Incremental Term Loans requested are Base Rate
Loans) and (iv) all of the conditions set forth in Section 4.02 shall be
satisfied with respect to the funding of such Incremental Term Loans.


(d)    Funding of Incremental Term Loans. On the Increase Effective Date, each
existing Lender participating in such increase and each New Lender shall,
subject to the satisfaction of the foregoing terms and conditions, make its
Incremental Term Loan to the Borrower. All terms and provisions of the
Incremental Term Loans shall be identical to the Term Loans and, unless
otherwise expressly provided herein or in the other Loan Documents, all
references herein and in the other Loan Documents to “Term Loans” and “Loans”
shall include the Incremental Term Loans.


(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.


2.18.    [Intentionally Omitted].


2.19.    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders.”


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment


-50-



--------------------------------------------------------------------------------







shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and fundedare held by the Appropriate
Lenders pro rata in accordance with the applicable Commitments hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.19(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)Certain Fees.


(A)No Lender that is a Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(B)With respect to any fee payable under Section 2.09(a) not required to be paid
to any Defaulting Lender pursuant to clause (A) above, the Borrower shall not be
required to pay the remaining amount of any such fee.


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender shall no longer be a Defaulting Lender
hereunder; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01.    Taxes
  
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the Withholding
Agent) require the deduction or withholding of any Tax from any such payment by
the Withholding Agent, then such Withholding Agent shall be entitled to make
such deduction or withholding in accordance with applicable law and upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.


(ii)If any Withholding Agent shall be required by any applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Withholding Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required in accordance with applicable Law and based upon
the information and documentation it has received pursuant to subsection (e)
below, (B) such Withholding Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws,


-51-



--------------------------------------------------------------------------------







and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the relevant Loan Party shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.


(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).


(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


-52-



--------------------------------------------------------------------------------







(e)Status of Lenders; Tax Documentation.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)the Administrative Agent and any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
the Administrative Agent or such Lender becomes the Administrative Agent or a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originalscopies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originalscopies of IRS Form W-8BENBENE (or IRS
Form W-8BEN-EBEN, as applicable), establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BENBENE (or IRS Form W-8BEN-EBEN, as applicable),
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)executed originalscopies of IRS Form W-8ECI;


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a


-53-



--------------------------------------------------------------------------------







certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originalscopies of IRS Form W-8BENBENE (or IRS Form W-8BEN-EBEN, as
applicable); or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originalscopies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS FormBENE (or W-8BEN-EBEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originalscopies of any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.




-54-



--------------------------------------------------------------------------------







(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative. Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such taxTax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.


(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


3.02.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute


-55-



--------------------------------------------------------------------------------







the Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.


3.03.    Inability to Determine Rates.


(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (ai) the Administrative Agent determines that (ix)
Dollar deposits are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurodollar Rate Loan or (iiy) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i)(x) above,
“Impacted Loans”) or (bii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (xA) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (yB) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent upon
the instruction of the Required Lenders revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.


(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(x) of the first sentence of this
section, the Administrative Agent, in consultation with the Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of the first
sentence of this section, (2) the Administrative Agent determines, or the
affected Lenders notify the Administrative Agent and the Borrower, that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.


(c)Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.03(a)(i)(y) or Section 3.03(b) have
arisen and such circumstances are unlikely to be temporary, (ii) ICE Benchmark
Administration (or any Person that takes over the administration of such rate)
discontinues its administration and publication of interest settlement rates for
deposits in Dollars, or (iii) the supervisor for the administrator of the
interest


-56-



--------------------------------------------------------------------------------







settlement rate described in clause (ii) of this Section 3.03(c) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.03(c), (x) any request pursuant to
Section 2.02 that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a Eurodollar Rate Loan shall be ineffective and any such
Borrowing shall be continued as or converted to, as the case may be, a Base Rate
Loan, and (y) if any request pursuant to Section 2.02 requests a Eurodollar Rate
Loan, such Borrowing shall be made as a Base Rate Loan. If the alternate rate of
interest determined pursuant to this Section 3.03(c) shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.


3.04.    Increased Costs; Reserves on Eurodollar Rate Loans.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other similar assessment) against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender or Recipient (except
any reserve requirement contemplated by Section 3.04(e));


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or Recipient of making, converting to, continuing or maintaining any Loan
the interest on which is determined by reference to the Eurodollar Rate (or, in
the case of clauses (i) and (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender or
Recipient or to reduce the amount of any sum received or receivable by such
Lender or Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Recipient, the Borrower will pay to
such Lender or Recipient such additional amount or amounts as will compensate
such Lender or Recipient for such additional costs incurred or reduction
suffered.


(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding


-57-



--------------------------------------------------------------------------------







company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).


(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.


3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


-58-



--------------------------------------------------------------------------------







(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any lost profit or
loss of margin or Applicable Rate). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06.    Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.


3.07.    Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01.    Conditions of Effectiveness. This Agreement shall become effective on
and as of the first date (the “Closing Date”) on which all of the following
conditions precedent shall have been satisfied:


(a)The Administrative Agent’s receipt of the following, each of which shall be
original, or e-mail (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a


-59-



--------------------------------------------------------------------------------







recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:


(i)executed counterparts of this Agreement and the Guaranty;


(ii)a Term Note executed by the Borrower in favor of each Lender requesting a
Term Note prior to the Closing Date;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;


(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and each
Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(v)a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;


(vi)a favorable opinion of in-house counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;


(vii)a favorable opinion of Venable LLP, local counsel to the Loan Parties in
Maryland, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;


(viii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;


(ix)a certificate signed by a Responsible Officer of the Borrower certifying
that (1) the conditions specified in this Section 4.01 have been satisfied
(other than those conditions contingent upon the satisfaction of the
Administrative Agent and/or the Lenders with respect to certain items received
by them under this Section 4.01) and (2) no action, suit, investigation or
proceeding is pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Authority related to the credit
facility being provided under this Agreement or that could reasonably be
expected to have a Material Adverse Effect;


(x)a Solvency Certificate from the Loan Parties certifying that, after giving
effect to the transactions to occur on the Closing Date (including, without
limitation, any Credit Extension


-60-



--------------------------------------------------------------------------------







to occur on the Closing Date), the REIT and its Consolidated Subsidiaries, on a
consolidated basis, are Solvent;


(xi)a duly completed Compliance Certificate as of the Closing Date (giving pro
forma effect to the transactions to occur on the Closing Date, including,
without limitation, all Credit Extensions to occur on the Effective Date),
signed by a Responsible Officer of Borrower (such certificate being referred to
herein as the “Pro Forma Closing Date Compliance Certificate”); and


(xii)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Arranger reasonably may require.


(b)(i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.


(c)All due diligence with respect to the REIT, the Borrower and their respective
Subsidiaries, in scope and determination satisfactory to the Administrative
Agent, Arrangers and the Lenders in their sole discretion, shall have been
completed.


(d)There shall not have occurred since December 31, 2015 any event or condition
that has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.


(e)Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) (limited to the fees and expenses of one primary counsel,
one specialty counsel in each specialty and one local counsel in each local
jurisdiction) to the extent invoiced prior to or on the first Business Day prior
to the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.


4.02.    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Term Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:


(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of the
proposed Credit Extension, except (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true


-61-



--------------------------------------------------------------------------------







and correct as of such earlier date, (ii) any representation or warranty that is
already by its terms qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects as of such date after
giving effect to such qualification and (iii) for purposes of this Section 4.02,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01;


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof; and


(c)The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each of the REIT and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:


5.01.    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.


5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in each case referred to in clause (b) or (c)
hereof, to the extent the same could not reasonably be expected to have a
Material Adverse Effect.


5.03.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or (b) the
exercise by the Administrative Agent or any Lender of its rights or remedies
under the Loan Documents, except for the


-62-



--------------------------------------------------------------------------------







approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect.


5.04.    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, or by general equitable principles
relating to enforceability.


5.05.    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and its results of operations, cash
flows and changes in shareholders’ equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.


(b)The unaudited consolidated balance sheet of the Consolidated Group dated
September 30, 20152017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Group as of the date thereof and its results of operations, cash flows and
changes in shareholders’ equity for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.


(c)Since December 31, 20152016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


(d)The consolidated forecasted balance sheet, statement of income and cash flows
of the Consolidated Group delivered pursuant to Section 6.01(c) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions the
Borrower believed to be reasonable at the time made; provided, such forecasts
are not to be viewed as facts and that actual results during the period or
periods covered by such forecasts may differ from such forecasts and that the
differences may be material.


5.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


5.07.    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be


-63-



--------------------------------------------------------------------------------







expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.


5.08.    Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.


5.09.    Environmental Compliance.


(a)The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(b)Except as could not reasonably be expected to have a Material Adverse Effect
(i) none of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries, is listed or formally proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no and, to the knowledge of the
Loan Parties and their Subsidiaries, have never been any underground or
above-ground storage tanks for storage of Hazardous Materials on or at any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (iii) there are
no and to the knowledge of the Loan Parties and their Subsidiaries after due
inquiry never have been any surface impoundments, septic tanks, pits, sumps or
lagoons in which Hazardous Materials are being or have been treated, stored or
disposed on any property currently owned or operated by any Loan Party or any of
its Subsidiaries or, to the knowledge of the Loan Parties after due inquiry, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iv) there is no asbestos or asbestos-containing material on, at
or in any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (v) Hazardous Materials have not been Released on, at, under
or from any property currently or formerly owned or operated by any Loan Party
or any of its Subsidiaries.


(c)(i) Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except as set forth on Schedule 5.09(c) or as could not
reasonably be expected to result in a Material Adverse Effect, or with respect
to any such investigation or assessment or remedial or response action initiated
after the Closing Date, as disclosed to the Administrative Agent in writing; and
(ii) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner,
either of which could not reasonably expected to result in a Material Adverse
Effect.




-64-



--------------------------------------------------------------------------------







(d)Except as set forth on Schedule 5.09(d), the Loan Parties and their
respective Subsidiaries: (i) are, and within the period of all applicable
statutes of limitation have been, in compliance in all respects with all
applicable Environmental Laws, except to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect; (ii)
hold all material Environmental Permits (each of which is in full force and
effect) required for any of their current or intended operations or for each
property owned, leased, or otherwise operated by any of them, except as could
not reasonably be expected to have a Material Adverse Effect; and (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits that pertain to any of their
properties, except as could not reasonably be expected to have a Material
Adverse Effect; and (iv) in each case to the extent within the control of the
Loan Parties and their respective Subsidiaries, each of their Environmental
Permits will be timely renewed and complied with, any additional Environmental
Permits that may be required of any of them will be timely obtained and complied
with, without material expense, and compliance with any Environmental Law that
is or is expected to become applicable to any of them will be timely attained
and maintained, without material expense..


5.10.    Insurance. The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.


5.11.    Taxes. Each Loan Party and each of its Subsidiaries has timely filed
all federal, state and other material tax returns and reports required to be
filed, and has timely paid all federal, state and other material Taxes (whether
or not shown on a tax return), including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed material tax
assessment or other claim against, and no material tax audit with respect to,
any Loan Party or any Subsidiary thereof. Except as set forth on Schedule 5.11,
on the ClosingThird Amendment Effective Date, neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing, tax indemnification or other
similar agreement. Except as could not be reasonably expected to, individually
or in the aggregate, result in a Material Adverse Effect, neither any Loan Party
nor any of its Subsidiaries has ever “participated” in a “listed transaction” or
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4.


5.12.    ERISA Compliance.


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


(b)There are no pending or, to the best knowledge of the Borrower, threatened in
writing, claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited


-65-



--------------------------------------------------------------------------------







transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.


(c)(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.


(d)Neither the REIT nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than those listed on Schedule 5.12(d) hereto.


(e)No Loan Party is or will be using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans.


5.13.    Subsidiaries; Equity Interests; Loan Parties. As of the ClosingThird
Amendment Effective Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by the Persons and in the amounts specified on
Part (a) of Schedule 5.13. Set forth on Part (b) of Schedule 5.13 is, as of the
ClosingThird Amendment Effective Date, a complete and accurate list of all Loan
Parties, showing (as to each Loan Party) the jurisdiction of its incorporation
or organization, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation or organization.


5.14.    Margin Regulations; Investment Company Act.


(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the REIT and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.02 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.


(b)None of the Loan Parties is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.


-66-



--------------------------------------------------------------------------------







5.15.    Disclosure. No written report, financial statement, certificate or
other written information furnished by or at the direction of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document which, when taken as a whole, contained at the
time of delivery any material misstatement of fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projections, estimates and other forward-looking
information, the Borrower and the REIT represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. (it being understood that such projections, estimates and other
forward-looking information are not to be viewed as facts or guarantees and that
actual results may vary materially from such projections, estimates and
forward-looking information).


5.16.    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17.    Intentionally Omitted.


5.18.    Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries owns, or possesses the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of its businesses,
without conflict with the rights of any other Person (except for such conflicts
that except to the extent the failure to have such rights could not reasonably
be expected to have a Material Adverse Effect). To the knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding anyinfringement of
the foregoingrights held by any other Person is pending or, to the knowledge of
the Borrower, threatened in writing, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


5.19.    Solvency. The REIT and its Consolidated Subsidiaries, on a consolidated
basis, are Solvent.


5.20.    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.21.    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any of its
Subsidiaries or any ERISA Affiliates as of the ClosingThird Amendment Effective
Date and neither any Loan Party nor any Subsidiary thereof has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.


5.22.    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.


-67-



--------------------------------------------------------------------------------







(a)The REIT, its Subsidiaries and their respective officers and employees and to
the knowledge of the REIT, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the REIT, any Subsidiary or to the knowledge of the REIT or such Subsidiary any
of their respective directors, officers or employees, is a Sanctioned Person.
Neither the Term Loan, use of the proceeds of the Term Loans nor the
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions.


(b)Neither the making of the Loans hereunder nor the use of the proceeds thereof
will violate the PATRIOT Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto.
The REIT and its Subsidiaries are in compliance in all material respects with
the PATRIOT Act.


5.23.    REIT Status; Stock Exchange Listing. The REIT is qualified as a Real
Estate Investment Trust. The shares of common Equity Interests of the REIT are
listed on the New York Stock Exchange.


5.24.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each of the REIT and
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of their respective Subsidiaries to:


6.01.    Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:


(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT (or, if earlier, 15 days after the date required to be
filed with the SEC) (commencing with the fiscal year ended December 31, 2015), a
consolidated balance sheet of the Consolidated Group as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (except for a qualification or an exception to the
extent related to the maturity or refinancing of the Loans or any loans or
obligations under the Revolving Credit Agreement);


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the REIT (or, if
earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ending March 31, 2016), a consolidated balance sheet of
the Consolidated Group as at the end of such fiscal quarter, and the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the REIT’s fiscal


-68-



--------------------------------------------------------------------------------







year then ended, and the related consolidated statements of changes in
shareholders’ equity and cash flows for the portion of the REIT’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the REIT as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Group in
accordance with GAAP, subject only to customary year-end audit adjustments and
the absence of footnotes; and


(c)as soon as available, but in any event at least 15 days before the end of
each fiscal year of the Consolidated Group on a consolidated basis, including
forecasts prepared by management of the REIT, in form reasonably satisfactory to
the Administrative Agent, of consolidated balance sheets and statements of
income or operations and cash flows of the Consolidated Group on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs).


As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.


6.02.    Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail satisfactory to the Administrative Agent:


(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
(which certificate may be limited or eliminated to the extent required by
accounting rules or guidelines) certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;


(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
REIT (which delivery may, unless the Administrative Agent, or a Lender through
the Administrative Agent requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);


(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;


(d)promptly after the same are available, (x) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equityholders of the REIT, (y) copies of each annual
report, proxy, financial statement or other financial report sent to the limited
partners of the Borrower, and (z) copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party or any
Subsidiary thereof files with the SEC


-69-



--------------------------------------------------------------------------------







under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;


(e)promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party, any Direct
Owner or Indirect Owner pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;


(f)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each material notice or
other material written correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;


(g)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;


(h)as soon as available, but in any event within 30 days after the end of each
fiscal year of the REIT, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Partymember of the
Consolidated Group and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify; and


(i)promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the REIT posts such
documents, or provides a link thereto on the REIT’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the REIT’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower (through the Administrative Agent) to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender (through the Administrative Agent) and (ii) the Borrower
shall notify the Administrative Agent (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it (through the Administrative Agent) or maintaining
its copies of such documents.


-70-



--------------------------------------------------------------------------------







The Borrower and the REIT hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the REIT or the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”


6.03.    Notices. Promptly notify the Administrative Agent:


(a)of the occurrence of any Default;


(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws, in each case that has resulted or
could reasonably be expected to result in a Material Adverse Effect;


(c)of the occurrence of any ERISA Event;


(d)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; or


(e)of any announcement by Moody’s, Fitch or S&P of any change or possible change
in a Debt Rating; provided, that the provisions of this clause (e) shall not
apply at any time prior to the Investment Grade Pricing Effective Date.


Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


-71-



--------------------------------------------------------------------------------







6.04.    Payment of Obligations. (a) Pay and discharge as the same shall become
due and payable (i) all federal, state and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien) and adequate reserves in accordance with GAAP are being maintained by the
REIT, the Borrower or such Subsidiary; (ii) all lawful claims which, if unpaid,
would by law become a Lien upon its property (other than a Lien permitted under
Section 7.01) unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are maintained; (iii) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, but only to the extent the failure to pay such
Indebtedness would constitute an Event of Default and (iv) all of its other
obligations and liabilities, except as could not reasonably be expected to have
a Material Adverse Effect; and (b) timely file all material tax returns required
to be filed.


6.05.    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.


6.06.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.


6.07.    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the REIT, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and, in the case of all liability insurance maintained by
a Loan Party, shall (i) provide for not less than 30 days’ (or 10 days in the
case of termination for failure to pay premiums) prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance and
(ii) name the Administrative Agent as additional insured on behalf of the
Lenders.


6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including, without limitation, all Anti-Corruption
Laws and applicable Sanctions) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the REIT, its
Subsidiaries and their respective directors, officers, employees and agents
with  Anti-Corruption Laws and applicable Sanctions.


6.09.    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial


-72-



--------------------------------------------------------------------------------







transactions and matters involving the assets and business of the REIT, the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the REIT, the
Borrower or such Subsidiary, as the case may be.


6.10.    Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided, that the Borrower shall be permitted to have its representatives
present during any such discussions with its independent public accountants),
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that so long as no Event of Default
has occurred and is continuing, (x) no more than one (1) such visit and
inspection by the Administrative Agent during any year shall be at the expense
of the Borrower and (y) any such visit and inspection by a Lender shall be at
the sole expense of such Lender; provided, further, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.


6.11.    Use of Proceeds. Use the proceeds of the Credit Extensions solely for
general corporate purposes, including refinancing existing Indebtedness, working
capital, the payment of capital expenses, acquisitions and development and
redevelopment of Portfolio Properties, and for Restricted Payments by the
Borrower and the REIT, in each case not in contravention of any Law or of any
Loan Document.


6.12.    Additional Guarantors. With respect to (i) any Person that is or
becomes a Subsidiary (other than an Excluded Subsidiary) of the Borrower after
the ClosingThird Amendment Effective Date, and/or (ii) any Subsidiary of the
Borrower that ceases to be an Excluded Subsidiary after the ClosingThird
Amendment Effective Date, on or prior to such time that such Person becomes a
Subsidiary (other than an Excluded Subsidiary) or ceases to be an Excluded
Subsidiary, as applicable, unless the Exemption Conditions exist at such time
with respect to such Person, (w) cause such Person to execute a joinder
agreement to the Guaranty Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (x) deliver to the Administrative
Agent (A) the items referenced in Section 4.01(a)(iviii), (viv) and (viii) with
respect to such Person and (B) if reasonably requested by the Administrative
Agent, a favorable opinion of counsel (which counsel shall be reasonably
acceptable to the Administrative Agent), addressed to the Administrative Agent
and each Lender, as to such matters concerning such Person and the Loan
Documents to which such Person is a party as the Administrative Agent may
reasonably request, (y) provide the Administrative Agent with the U.S. taxpayer
identification for such Person (or the equivalent thereof, in the event such
Person is not organized under the laws of the United States, any State thereof
or the District of Columbia) and (z) provide the Administrative Agent and each
Lender with all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, and the results of any such “know your customer” or similar
investigation conducted by Administrative Agent or any Lender shall be
satisfactory to Administrative Agent or such Lender in all respects.


6.13.    Compliance with Environmental Laws. Comply, and take commercially
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits;, except to the extent the failure
to comply could not reasonably be expected to have a Material Adverse Effect,
obtain and renew all Environmental Permits necessary for the operations at each
of its properties, except as could not reasonably


-73-



--------------------------------------------------------------------------------







be expected to have a Material Adverse Effect, at each of its other properties;
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, response or other corrective action required under and in material
compliance with Environmental Law to remediate all Hazardous Materials at, on,
under or emanating from any of its properties, except as could not reasonably be
expected to have a Material Adverse Effect, at each of its other properties;
provided, however, that neither the REIT nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.


6.14.    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent and the Lenders the rights granted or now or hereafter intended to be
granted to them under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.


6.15.    Maintenance of REIT Status; New York Stock Exchange Listing. The REIT
will at all times qualify for taxation as a Real Estate Investment Trust. The
REIT will also at all times be listed on the New York Stock Exchange.


6.16.    Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the REIT and the
Borrower shall not, nor shall they permit any of their respective Subsidiaries
to, directly or indirectly:


7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:


(a)Liens pursuant to any Loan Document;


(b)Liens for taxes not yet due or Liens for taxes which are being contested in
good faith and by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing


-74-



--------------------------------------------------------------------------------







the forfeiture or sale of the property or assets subject to any such Lien), if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;


(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(f)easements, rights-of-way, restrictions, restrictive covenants, encroachments,
protrusions and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person,
and any replacement, extension or renewal of any such Lien;


(g)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);


(h)The rights of tenants under leases and subleases of, and the rights of
managers under management agreements in respect of, Portfolio Properties, in
each case entered into in the ordinary course of business consistent with past
practice of the REIT and its Subsidiaries provided, that (i) such leases and
subleases contain market terms and conditions (excluding rent) as reasonably
determined by the Borrower at the time such leases and subleases are entered
into and (ii) such Liens do not secure any Indebtedness;


(i)Liens encumbering assets of a Loan Party or Subsidiary thereof not otherwise
permitted under this Section 7.01; provided, that (i) such Liens do not at any
time encumber any Unencumbered Eligible Property, (ii) such Liens do not at any
time encumber the Equity Interests of any Person who owns or ground leases an
Unencumbered Eligible Property (or the Equity Interests of any direct or
indirect Subsidiary of the Borrower that owns any Equity Interests in such
Person) and (iii) after giving pro forma effect to the incurrence of any such
Lien (and all Indebtedness and other obligations secured thereby), the Loan
Parties are in compliance with the financial covenants contained in Section
7.02(b) and Section 7.11(a) through (f);


(j)Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any Unencumbered Eligible Property,
(ii) such Liens do not at any time encumber the Equity Interests of any Person
who owns or ground leases an Unencumbered Eligible Property (or the Equity
Interests of any direct or indirect Subsidiary of the Borrower that owns any
Equity Interests in such Person), (iii) in the case of any such Lien incurred by
a Loan Party, such Lien does not encumber any property other than the property
financed by such Indebtedness,


-75-



--------------------------------------------------------------------------------







(iv) in the case of any such Lien incurred by a Subsidiary that is not a Loan
Party, such Lien does not encumber any property other than the property of such
Subsidiary and (v) the Indebtedness secured thereby does not exceed the cost or
fair market value of the property encumbered thereby (as of the date of the
incurrence of such Indebtedness), whichever is lower;


(k)All Liens with respect to any Portfolio Property (other than an Unencumbered
Eligible Property) that are existing on the date such Portfolio Property is
acquired or ground leased by a Subsidiary of the Borrower, to the extent such
Liens are disclosed in the title report for such Portfolio Property received by
such Subsidiary on or prior to the date of such acquisition or ground lease;


(l)in the case of Equity Interests of a Controlled Joint Venture, buy/sell
rights with respect to such Equity Interests on customary terms and conditions;


(m)Liens existing on the ClosingThird Amendment Effective Date and listed on
Schedule 7.01(m);


(n)Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business; and


(o)Permitted Pari Passu Encumbrances; provided, that notwithstanding the
foregoing clauses of this Section 7.01, in no event shall any Liens (other than
Permitted Judgment Liens, Permitted Pari Passu Encumbrances and Liens permitted
by clauses (a), (b), (c), (f) and (h) above) encumber any Unencumbered Eligible
Property or (other than Permitted Pari Passu Encumbrances and Liens permitted by
clauses (a), (b), (c) and (l) above) encumber the Equity Interests of any Direct
Owner or Indirect Owner.


7.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:


(a)the Obligations;


(b)in addition to Indebtedness permitted under clause (a) above, (i) Pari Passu
Obligations, and (ii) (A) Secured Recourse Indebtedness ofowed by the Borrower
or any Guarantor owing to Persons that are not members of the Consolidated Group
and (B) Recourse Indebtedness ofowed by Subsidiaries of the Borrower that are
not Guarantors owing to Persons that are not members of the Consolidated Group,
provided that the aggregate outstanding principal amount of all outstanding
Indebtedness described in clauses (ii)(A) and (ii)(B) shall not at any time
exceed fifteen percent (15%) of Total Asset Value at such time;


(c)Non-Recourse Indebtedness ofowed by the Loan Parties and their Subsidiaries;
provided, that after giving pro forma effect to the incurrence thereof, the Loan
Parties are in compliance with the financial covenants contained in Section
7.02(b) and Section 7.11(a) through (f);


(d)intercompany loans and advances to the extent expressly permitted under
Section 7.03(b); provided that all such intercompany Indebtedness owed by any
Loan Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of any applicable
promissory notes or an intercompany subordination agreement, in each case, in
form and substance reasonably satisfactory to Administrative Agent; and


-76-



--------------------------------------------------------------------------------







(e)the Guarantee by the Borrower or a Guarantor of Pari Passu Obligations.


7.03.    Investments. Make or allow any Investment unless (i) no Event of
Default exists at the time of, or after giving effect to, the making of such
Investment and (b)  after giving effect to the making of such Investment, the
REIT and the Borrower are in compliance, on a pro forma basis, with the
covenants contained in Section 7.02(b) and Section 7.11, such pro forma
calculation to be made as of the last day of the fiscal quarter most recently
ended prior to the date such Investment is made and for which financial
statements have been delivered, or are required to be delivered pursuant to
Section 6.01(a) or (b).


7.03. Investments. Make or hold any Investments, except:


(a) Investments held by the REIT and its Subsidiaries in the form of cash or
Cash Equivalents;


(b) Investments of (i) the Borrower in any Guarantor, (ii) a Guarantor in the
Borrower or any other Guarantor, (iii) the Borrower or a Guarantor, directly or
indirectly, in any Unconsolidated Affiliate so long as, after giving effect to
any such Investment, (x) the Aggregate Unconsolidated Affiliate Investment
Amount does not exceed 20% of the Total Asset Value at such time and (y) the
Aggregate Unconsolidated Affiliate Investment Amount, when taken together with
the Aggregate Real Estate Loan Investment Amount at such time, the Aggregate
Construction Costs Investment Amount at such time, the Aggregate Unimproved Land
Holdings Investment Amount at such time and the Aggregate Non-Loan Party
Investment Amount at such time, does not exceed 25% of the Total Asset Value at
such time, (iv) the Borrower or a Guarantor, directly or indirectly, in any
Consolidated Subsidiary of the REIT that is not a Loan Party; provided, that if
any such Investment is made prior to the consummation of a Permitted Subsidiary
Guarantor Release, then after giving effect to such Investment, (x) the
Aggregate Non-Loan Party Investment Amount does not exceed 20% of the Total
Asset Value at such time and (y) the Aggregate Non-Loan Party Investment Amount,
when taken together with the Aggregate Real Estate Loan Investment Amount at
such time, the Aggregate Construction Costs Investment Amount at such time, the
Aggregate Unimproved Land Holdings Investment Amount at such time and the
Aggregate Unconsolidated Affiliate Investment Amount at such time, does not
exceed 25% of the Total Asset Value at such time, or (v) any Subsidiary of the
Borrower that is not a Loan Party in any other Subsidiary of the Borrower that
is not a Loan Party;


(c) Investments in unimproved land holdings so long as, after giving effect to
any such Investment, (i) the Aggregate Unimproved Land Holdings Investment
Amount does not exceed 5% of the Total Asset Value at such time and (ii) the
Aggregate Unimproved Land Holdings Investment Amount, when taken together with
the Aggregate Real Estate Loans Investment Amount at such time, the Aggregate
Construction Costs Investment Amount at such time, the Aggregate Unconsolidated
Affiliate Investment Amount at such time and the Aggregate Non-Loan Party
Investment Amount at such time, does not exceed 25% of the Total Asset Value at
such time;


(d) Investments (whether originated or acquired by the REIT or a Subsidiary
thereof) consisting of commercial mortgage loans and commercial real
estate-related mezzanine loans so long as, after giving effect to any such
Investment, (i) the Aggregate Real Estate Loan Investment Amount does not exceed
10% of the Total Asset Value at such time and (ii) the Aggregate Real Estate
Loan Investment Amount, when taken together with the Aggregate Construction
Costs Investment Amount at such time, the Aggregate Unimproved Land Holdings
Investment Amount


-77-



--------------------------------------------------------------------------------







at such time, the Aggregate Unconsolidated Affiliate Investment Amount at such
time and the Aggregate Non-Loan Party Investment Amount at such time, does not
exceed 25% of the Total Asset Value at such time;


(e) Investments in respect of costs to construct Portfolio Properties under
development so long as, after giving effect to any such Investment, the
Aggregate Construction Costs Investment Amount, when taken together with the
Aggregate Real Estate Loan Investment Amount at such time, the Aggregate
Unimproved Land Holdings Investment Amount at such time, the Aggregate
Unconsolidated Affiliate Investment Amount at such time and the Aggregate
Non-Loan Party Investment Amount at such time, does not exceed 25% of the Total
Asset Value at such time;


(f) Investments in income producing Portfolio Properties not constituting (i)
Investments in unimproved land holdings, (ii) commercial mortgage loans and
commercial real estate-related mezzanine loans or (iii) Investments in respect
of costs to construct Portfolio Properties under development;


(g) equity Investments owned as of the Closing Date in Subsidiaries;


(h) Investments consisting of deposits, prepayments and other credits to
suppliers and extensions of trade credit made in the ordinary course of business
consistent with the past practices of the Borrower and its Subsidiaries;


(i) loans and advances to employees of the REIT and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$1,000,000;


(j) Guarantees by the Borrower or a Guarantor of Indebtedness that such Person
is permitted to incur as a primary obligor pursuant to Section 7.02, and
Investments existing on the date of this Agreement and set forth on Schedule
7.03;


(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;


(l) Investments consisting of debt securities, equity securities and other
non-cash consideration received as consideration for a Disposition permitted by
Section 7.05;


(m) the acquisition of all of the Equity Interests of a Person that owns an
income producing Portfolio Property so long as such Person becomes a Guarantor
if required under Section 6.12;


(n) other Investments not otherwise permitted hereunder in an aggregate amount
not to exceed $10,000,000 at any time outstanding; and


(o) Investments in Swap Contracts permitted under Section 7.02 entered into in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view.”




-78-



--------------------------------------------------------------------------------







7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


(a)any Subsidiary of the Borrower may merge, liquidate or dissolve into, or
consolidate with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person or (ii) any one or more other Subsidiaries of the
Borrower, provided that if any Guarantor is merging with, liquidating into or
consolidating with another Subsidiary of the Borrower that is not a Guarantor,
such Guarantor shall be the continuing or surviving Person shall be a Guarantor;


(b)any Subsidiary of the Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor; and


(c)Dispositions permitted by Section 7.05(b) and (c) shall be permitted.


7.05.    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, or, in the case of any Subsidiary of the Borrower, issue, sell
or otherwise dispose of any of such Subsidiary’s Equity Interests to any Person,
if (a) such Disposition is not permitted under Section 7.04, (b) such
Disposition results in the Borrower or any Guarantor (other than the REIT) not
being a Wholly-OwnedWholly Owned Subsidiary of the REIT or (c) after giving
effect to such Disposition, the REIT and Borrower are not in compliance, on a
pro forma basis, with the covenants contained in Section 7.02(b) and Section
7.11.


7.06.    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:


(a)each Subsidiary of the Borrower may (i) declare and make Restricted Payments
to the Borrower and the Guarantors (other than the REIT), and (ii) declare and
make Restricted Payments ratably to the holders of such Subsidiary’s Equity
Interests according to their respective holdings of the type of Equity Interest
in respect of which such Restricted Payment is being made so long as the
Borrower (directly or through other Subsidiaries of the Borrower) receives its
proportionate share thereof;


(b)the REIT and each Subsidiary thereof may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person or its direct or indirect parent (and, to the extent
constituting a dividend or distribution under applicable Laws, the issuance of
common or preferred Equity Interests in connection with the conversion of any
Indebtedness);


(c)(i) the REIT and each Subsidiary thereof may purchase, redeem or otherwise
acquire Equity Interests or warrants or options to obtain such Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its or its direct or indirect parent’s common stock or other
common Equity Interests, (ii) the REIT and/or the Borrower may purchase, redeem
or otherwise acquire limited partnership interests of the Borrower held by a
limited partner thereof in exchange for Equity Interests of the REIT so long as,
after giving effect to any such purchase, redemption or other acquisition, a
Change of Control does not occur and (iii) the Borrower may


-79-



--------------------------------------------------------------------------------







redeem limited partnership interests of the Borrower held by a limited partner
thereof for cash to the extent such a redemption is required by the Borrower
Limited Partnership Agreement; provided, that the aggregate amount of cash paid
for all such redemptions made pursuant to this clause (iii) shall not exceed
$10,000,000;


(d)the Borrower shall be permitted to declare and pay pro rata dividends on its
Equity Interests or make pro rata distributions with respect thereto, in an
amount for any fiscal year of the Borrower equal to the greater of (i) 95% of
Funds From Operations for such fiscal year and (ii) such amount that will result
in the REIT receiving the necessary amount of funds required to be distributed
to its equityholders in order for the REIT to (x) maintain its status as a Real
Estate Investment Trust for federal and state income tax purposes and (y) avoid
the payment of federal or state income or excise tax; provided, however,other
Restricted Payments; provided that, (i) if an Event of Default under Section
8.01(a) shall have occurred and be continuing or would result therefrom, the
Borrower shall only be permittedBorrower’s ability to declare and paymake cash
Restricted Payments under this clause (d) shall be limited to pro rata cash
dividends on its Equity Interests or makeand pro rata cash distributions with
respect thereto in an amount that will result in the REIT receiving the minimum
amount of funds required to be distributed to its equityholders in order for the
REIT to maintain its status as a Real Estate Investment Trust for federal and
state income tax purposes; and and avoid the payment of federal and state income
taxes and excise taxes and (ii) the Borrower shall not be permitted to make cash
Restricted Payments under this clause (d) following (1) the acceleration of the
Obligations pursuant to Section 8.02 or (2) the occurrence of any Event of
Default under Section 8.01(f) or (g) with respect to the Borrower or the REIT;
and


(e)the REIT shall be permitted to dividend or distribute to the holders of its
Equity Interests any amounts received by the REIT pursuant to Section 7.06(d).


7.07.    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the REIT, the
Borrower and their respective Subsidiaries on the date hereofThird Amendment
Effective Date or any business substantially related or incidental thereto.


7.08.    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the REIT, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the REIT or a Subsidiary thereof as would be obtainable by the REIT or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among theany Loan PartiesParty and any Wholly
Owned Subsidiary, (ii) transactions between or among Subsidiaries that are not
Loan Parties, and at any time after the occurrence of the Permitted Subsidiary
Guarantor Release, transactions between or among the Loan Parties and Wholly
Owned Subsidiaries of any of the Loan Parties and (iii) Investments and
Restricted Payments expressly permitted hereunder.


7.09.    Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of (i)
any Loan Party (or, following a Permitted Subsidiary Guarantor Release, any Loan
Party or any Wholly Owned Subsidiary of the Borrower that is a Direct Owner or
Indirect Owner of an Unencumbered Eligible Property) to make Restricted Payments
to the REIT, the Borrower, any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) the REIT or any other Guarantor to Guarantee
the Indebtedness ofowed by the Borrower under this Agreement or (iii) any Loan
Party (or, following a Permitted Subsidiary Guarantor Release, any Loan Party or
any Wholly Owned Subsidiary of the Borrower that is a Direct Owner or an
Indirect Owner of an Unencumbered


-80-



--------------------------------------------------------------------------------







Eligible Property) to create, incur, assume or suffer to exist Liens on
Unencumbered Eligible Properties or the Equity Interests of any Person that
owns, or ground leases under an Eligible Ground Lease, an Unencumbered Eligible
Property (or the Equity Interests of any Subsidiary of the Borrower that
directly or indirectly owns any Equity Interests in such Person)Direct Owner or
Indirect Owner; provided, further, that this Section 7.09 shall not prohibit (1)
the restrictions on Liens, assignments and transfers of assets existing on the
Closing Date and set forth on Schedule 7.09, (2) Permitted Unencumbered Property
Liens and (32) customary restrictions on Liens, assignments and transfers of
assets contained in leases, licenses and other Contractual Obligations entered
into in the ordinary course of business that (x) do not prevent the grant of a
Lien on any Unencumbered Eligible Property to secure the Obligations, (y) would
not prevent a mortgagee of an Unencumbered Eligible Property from transferring
such Unencumbered Eligible Property in the event such mortgagee were to
foreclose on its Lien on such Portfolio Property and (z) do not materially
impair or interfere in the use or operations of such assets or the
Administrative Agent’s and the Lenders’ rights and remedies under the Loan
Documents.


7.10.    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


7.11.    Financial Covenants
.
(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $854,316,000 and (ii) 75% of the Net
Cash Proceeds received by the REIT from issuances and sales of Equity Interests
of the REIT occurring after the Closing Date (other than any such Net Cash
Proceeds received in connection with any dividend reinvestment program).


(a)(b) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio to be greater than 40% at any time.


(b)(c) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio at any time to be greater than 60%.


(c)(d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the REIT to be
less than 1.50 to 1.00.


(d)(e) Consolidated Unsecured Interest Coverage Ratio. Permit the Consolidated
Unsecured Interest Coverage Ratio as of the last day of any fiscal quarter of
the REIT to be less than 1.75 to 1.00.


(e)(f) Consolidated Unsecured Leverage Ratio. Permit the Consolidated Unsecured
Leverage Ratio at any time to be greater than 60%.


7.12.    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.


7.13.    Amendment, Waivers and Terminations of Certain Agreements. Directly or
indirectly, consent to, approve, authorize or otherwise suffer or permit (a) any
amendment, change, cancellation, termination or waiver in any respect of (i) the
terms of any Organization Document of any Loan Party or any Subsidiary thereof
that owns or ground leases an Unencumbered Eligible Property, other than


-81-



--------------------------------------------------------------------------------







amendments, changes and modifications that are not adverse in any material
respect to the REIT, any of the other Loan Parties, any Subsidiary thereof that
owns or ground leases an Unencumbered Eligible Property, the Administrative
Agent or the Lenders or (ii) the terms of any Contractual Obligation of any Loan
Party or any Subsidiary thereof that owns or ground leases an Unencumbered
Eligible Property, except as could not reasonably be expected to have a Material
Adverse Effect or (b) any amendment, change or other modification in respect of
the terms of the tax protection agreement set forth on Schedule 5.11, other than
amendments, changes and modifications that are not adverse to the REIT, any of
the other Loan Parties, any Subsidiary thereof that owns or ground leases an
Unencumbered Eligible Property, the Administrative Agent or the Lenders.


7.14.    Tax Sharing and Indemnification Agreements. Enter into any tax sharing,
tax indemnification or other similar agreement, except for the tax protection
agreement existing on the ClosingThird Amendment Effective Date and set forth on
Schedule 5.11 and any such other agreements entered into after the ClosingThird
Amendment Effective Date that (i) are not materially more onerous on the
Borrower than the agreement set forth on Schedule 5.11 (as in effect on the
ClosingThird Amendment Effective Date) and (ii) do not have terms, provisions,
covenants, obligations, indemnification provisions or remedies that are
materially more adverse to, or materially more burdensome on, the Borrower than
those contained in the agreement set forth on Schedule 5.11 (as in effect on the
ClosingThird Amendment Effective Date); provided, that in no event shall any
Loan Party or Subsidiary thereof (other than the Borrower) (i) have any duties
or obligations under any tax sharing, tax indemnification or other similar
agreement or (ii) provide any Guarantee or other credit support of any kind with
respect to any such agreement.


7.15.    Sanctions; Anti-Corruption Laws. Request any Credit Extension, or use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Credit
Extension (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of  any applicable Sanctions.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01.    Events of Default. Any of the following shall constitute an Event of
Default:


(a)Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within three Business Days after the same becomes due, any interest on any Loan,
the Prepayment Premium or any fee due hereunder, or (iii) pay within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


(b)The Borrower or the REIT fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.01(a), 6.01(b), 6.02 (other than
6.02(h)), 6.03, 6.05, (with respect to the existence of the Borrower, the REIT,
each Direct Owner and each Indirect Owner), 6.07, or 6.11, 6.15 or Article VII,
or any of the Loan Parties fails to perform or observe any term, covenant or
agreement contained in the Guaranty Agreement; or


(c)Other Defaults. Any Loan Party fails to perform or observe (i) the covenant
set forth in Section 6.12, and such failure continues for ten (10) Business Days
or (ii) any other covenant or agreement (not specified in Section 8.01(a), (b)
or (c)(i) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or


-82-



--------------------------------------------------------------------------------







(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


(e)Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) any Recourse Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$25,000,000, or (y) any Non-Recourse Indebtedness having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the $50,000,000 or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity or
cash collateral in respect thereof to be demanded; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or


(h)Judgments. There is entered against any Loan Party or any Significant
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


-83-



--------------------------------------------------------------------------------







(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party or any Subsidiary thereof to the Pension Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) an ERISA Event occurs with respect to a
Multiemployer Plan which has resulted or could reasonably be expected to result
in an annual liability of any Loan Party or any Subsidiary thereof to the
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount or which, in the context of such continuing annual liability, otherwise
has, or could reasonably be expect to result in, a Material Adverse Effect; or


(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or


(k)Change of Control. There occurs any Change of Control; or


(l)REIT Status. The REIT shall, for any reason, fail to maintain its status as a
Real Estate Investment Trust, after taking into account any cure provisions set
forth in the Code that are complied with by the REIT.


8.02.    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated; and


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.


8.03.    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.19, be
applied by the Administrative Agent in the following order:




-84-



--------------------------------------------------------------------------------







First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees, the
Prepayment Premium, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders) arising under the Loan Documents and amounts
payable under Article III, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them,


ThirdFourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause ThirdFourth held by them;


FourthFifth, to the payment of any amounts remaining unpaid in respect of the
Obligations (other than Obligations First, Second or, Third, or Fourth above);
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01.    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints U.S. Bank to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except as expressly set
forth in Section 9.06(a) and (b), the provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders and neither the Borrower
nor any other Loan Party nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


9.02.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the REIT or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.




-85-



--------------------------------------------------------------------------------







9.03.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall not be deemed to have knowledge of any Default, except for any
default relating to the payment of principal of or interest on any Loan, unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.


(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for


-86-



--------------------------------------------------------------------------------







relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


9.05.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06.    Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, and which successor agent shall be subject
to the written consent of the Borrower unless an Event of Default has occurred
and is continuing (which consent of the Borrower shall not be unreasonably
withheld or delayed and shall be deemed given if the Borrower fails to respond
within ten (10) Business Days). If no such successor shall have been so
appointed by the Required Lenders (and approved by the Borrower, if applicable)
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the written consent
of the Borrower unless an Event of Default have occurred and is continuing
(which consent of the Borrower shall not be unreasonably withheld or delayed and
shall be deemed given if the Borrower fails to respond within ten (10) Business
Days), appoint a successor. If no such successor shall have been so appointed by
the Required Lenders (and approved by the Borrower, if applicable) and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.




-87-



--------------------------------------------------------------------------------







(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent. and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.


9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither any Arranger nor the Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.


9.09.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party or Subsidiary thereof, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the


-88-



--------------------------------------------------------------------------------







Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.


9.10.    Guaranty Matters. Each of the Lenders irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to release any
Guarantor that is a Subsidiary of the Borrower from its obligations under the
Guaranty Agreement if such Person (i) such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, or (ii) such Person becomes an
Excluded Subsidiary or satisfies the Exemption Condition as a result of a
transaction permitted hereunder and in accordance with the terms hereof or (ii)
such release is in connection with a Permitted Subsidiary Guarantor Release
being consummated in accordance with Section 10.20.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
that is a Subsidiary of the REIT from its obligations under the Guaranty
Agreement pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such Guarantor that is a
Subsidiary of the REIT from its obligations under the Guaranty Agreement in
accordance with the terms of the Loan Documents and this Section 9.10.


9.11.    Lender Representations Regarding ERISA. (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:


-89-



--------------------------------------------------------------------------------







(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans;


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement;


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement; or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
    
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:


(i)none of the Administrative Agent or any of its Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto);


(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E);


-90-



--------------------------------------------------------------------------------







(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations);


(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder;
and


(v)no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans or this Agreement.


(c)     The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans and this Agreement, (ii) may recognize a gain if it
extended the Loans for an amount less than the amount being paid for an interest
in the Loans by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


ARTICLE X
MISCELLANEOUS


10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


(a)waive any condition set forth in Section 4.01, without the written consent of
each Lender;


(b)[Intentionally Omitted];


(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
provided that, for the avoidance of doubt, the waiver of any Default or any
condition set forth in Section 4.02 shall not be deemed to be an extension or
increase of the Commitment of any Lender;


-91-



--------------------------------------------------------------------------------







(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees, the
Prepayment Premium or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;


(e)reduce the principal of, or (except to the extent provided in Section
3.03(c)) the rate of interest specified herein on, any Loan or (subject to
clause (ii) of the second proviso to this Section 10.01) any fees, the
Prepayment Premium or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend (i) the definition of “Default Rate”, (ii) waive any
obligation of the Borrower to pay interest at the Default Rate and (iii) any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;


(f)change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Appropriate Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;


(g)(i) change any of the terms or provisions in any Loan Document requiring pro
rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender directly and adversely affected thereby or
(ii) change (A) any provision of Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby or (B) the order of
application of any reduction in Commitments or any prepayment of Loans from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
Section 2.06(c) in any manner that materially and adversely affects the Lenders
without the written consent of each Lender, provided, that in each case under
clauses (g)(i) and (g)(ii) such terms and provisions may be amended with the
consent of the Required Lenders on customary terms in connection with an “amend
and extend” transaction, but only if all Lenders that consent to such “amend and
extend” transaction are treated on a pro rata basis;


(h)release (i) the Borrower or (ii)the REIT from its obligations under this
Agreement or any other Loan Document or (ii) the Guarantors collectively
constituting all or substantially all of the value of the Guaranty Agreement
from its or their obligations under this Agreement or any other Loan Document,
without the written consent of each Lender, except as expressly provided in the
Loan Documents; or


(i)impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of each Lender;


and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that


-92-



--------------------------------------------------------------------------------







(xA) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (yB) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.; and (y) the
Administrative Agent and the Borrower may, with the consent of the other (but
without the consent of any other Person), amend, modify or supplement this
Agreement and any other Loan Document to (A) correct or cure any ambiguity,
defect or inconsistency, or to correct any obvious error or any error or
omission of an administrative or technical nature, if such amendment,
modification or supplement does not adversely affect the rights of the
Administrative Agent or any Lender and (B) to add a “Guarantor” in accordance
with the applicable provisions of this Agreement and the other Loan Documents.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent, the Borrower and the other Loan Parties (i) to add one or more additional
term loan facilities to this Agreement, and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.


10.02.    Notices; Effectiveness; Electronic Communications.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by electronic
mail (subject to clause (b) below) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


i.if to a Loan Party or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


ii.if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications


-93-



--------------------------------------------------------------------------------







delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).


(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party or Subsidiary thereof, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet. In addition, in no event shall any Agent Party have any liability
to any Loan Party or any Subsidiary thereof, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).


(d)Change of Address, Etc. Each of the REIT, the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each


-94-



--------------------------------------------------------------------------------







Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.


(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of a
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party or Subsidiary thereof under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.


10.04.    Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its respective
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent),


-95-



--------------------------------------------------------------------------------







in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided, that, the fees
and expenses of counsel of the Administrative Agent payable under this clause
(i) shall be limited to one primary counsel, one specialty counsel in each
specialty, and one local counsel in each local jurisdiction, and one or more
conflicts counsels if one or more conflictssolely in the event of a conflict of
interest arise, one additional counsel for each group of similarly affected
Persons and (ii) all out-of-pocket expenses incurred by the Administrative Agent
or any Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender), and shall pay all fees and time charges
for attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, that (x) the fees and expenses
of counsel of the Lenders payable under this clause (ii) shall be limited to one
primary counsel, one specialty counsel in each specialty, and one local counsel
in each local jurisdiction, and one or more conflicts counsels if one or more
conflictssolely in the event of a conflict of interest arise, one additional
counsel for each group of similarly situated affected Lenders and (y) the fees
and expenses of counsel of the Administrative Agent payable under this clause
(ii) shall be limited to one primary counsel, one specialty counsel in each
specialty, and one local counsel in each local jurisdiction, and one or more
conflicts counsels if one or more conflicts of interest arise.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of one primary counsel, one specialty counsel in
each specialty, and one local counsel in each local jurisdiction and one or more
conflicts counsels if one or more conflictsfor all Indemnitees, taken as a whole
and solely in the event of a conflict of interest arise, one additional counsel
for each group of similarly situated affected Indemnitees), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the REIT, the Borrower or any of their respective
Subsidiaries, or any Environmental Liability related in any way to the REIT, the
Borrower or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the REIT or, any other Loan Party or any of the
REIT’s or such Loan Party’s, any Subsidiary thereof or any such Person’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable


-96-



--------------------------------------------------------------------------------







judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or any of its Related Indemnified Persons (y) a material breach
in bad faith of this Agreement or any other Loan Document by such Indemnitee or
any of its Related Indemnified Persons or (z) a dispute among Indemnitees or
their Related Indemnified Persons other than any claims (A) arising out of any
act or omission of any Loan Party or any of their respective Affiliates or (B) a
dispute solely among Indemnitees and not involving any act or omission of any
Loan Party or any of their respective Affiliates (other than, with respect to
the Administrative Agent, any Arranger or any other agent or arranger under the
Loan Documents, any dispute involving such Person in its capacity or in
fulfilling its role as such, except to the extent of such Person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment). Without limiting the
provisions of Section 3.01(c), this Section 10.4(b) shall not apply with respect
to Taxes (including, without limitation, Taxes covered by Section 3.01) other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim. For purposes of this Section 10.04(b), a “Related Indemnified
Person” of an Indemnitee means (1) any controlling person or controlled
Affiliate of such Indemnitee, (2) the respective directors, officers, or
employees of such Indemnitee or any of its controlling persons or controlled
Affiliates and (3) the respective agents of such Indemnitee or any of its
controlling persons or controlled Affiliates, in the case of this clause (3),
acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled Affiliate or
controlling person involved in the performance of the Indemnitee’s obligations
under the Facility.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Arranger or any Related Party of any of the foregoing (and without
limiting the obligation of the Borrower to do so), each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), such Arranger or
such Related Party, as the case may be, such Lender’s Applicable Percentage of
such unpaid amount (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any Arranger in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or any Arranger in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the REIT, the Borrower nor any Subsidiary thereofno
party hereto shall assert, and the REIT and the Borrower each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemniteeother party hereto or any of their respective Related
Parties, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof, provided that
the foregoing waiver shall not limit the Borrower’s obligations under Section
10.04(b) with respect to third-party claims against any Indemnitee. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by others of any information or other materials distributed
to such party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting


-97-



--------------------------------------------------------------------------------







from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation or removal of the Administrative
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


10.05.    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.


10.06.    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the REIT nor the
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (other than Ineligible Institutions) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)Minimum Amounts.


-98-



--------------------------------------------------------------------------------







(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment and Term Loans or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Term
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” (as defined in the
Assignment and Assumption) is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the
Commitment assigned;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.




-99-



--------------------------------------------------------------------------------







(v)No Assignment to Ineligible Institutions. No such assignment shall be made to
an Ineligible Institution. “Ineligible Institution” means (A) the Borrower, the
REIT or any of the Borrower’s or the REIT’s respective Affiliates or
Subsidiaries, (B) a Defaulting Lender, any Subsidiary of a Defaulting Lender or
any direct or indirect parent company of a Defaulting Lender, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person or a company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).


(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error and, notwithstanding anything to the contrary contained in Section 2.11,
the Borrower, the Administrative Agent and the Lenders shall treat each


-100-



--------------------------------------------------------------------------------







Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than an Ineligible Institution) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement


-101-



--------------------------------------------------------------------------------







notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.


10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case, except with respect to
any audit or examination conducted by bank accountants or governmental
regulatory authorities exercising examination or regulatory authority, the
disclosing party shall use commercially reasonable efforts to promptly notify
the Borrower, in advance, to the extent practicable and permitted by Law), (c)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (in which case the disclosing party shall use
commercially reasonable efforts to promptly notify the Borrower, in advance, to
the extent practicable and permitted by Law), (d) to any other party hereto, (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.17 or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement and the other Loan Documents and Credit Extensions made pursuant
thereto.


For purposes of this Section, “Information” means all information received from
the REIT or any Subsidiary relating to the REIT or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the REIT or any Subsidiary thereof. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if


-102-



--------------------------------------------------------------------------------







such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the REIT or a
Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


10.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and their respective Affiliates are hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent (not to be unreasonably withheld or delayed), to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.19 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.


10.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any


-103-



--------------------------------------------------------------------------------







and all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.13.    Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to one or more Eligible Assignees that shall assume such
obligations (which assignee(s) may be another Lender, if a Lender accepts such
assignment), provided that:


(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans from the assignee and any amounts payable by
the Borrower pursuant to Section 3.01, 3.04 or 3.05 from the Borrower (it being
understood that the Assignment and Assumption relating to such assignment shall
provide that any interest and fees that accrued prior to the effective date of
the assignment shall be for the account of the replaced Lender and such amounts
that accrue on and after the effective date of the assignment shall be for the
account of the replacement Lender);






-104-



--------------------------------------------------------------------------------







(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Term Note (if a
Term Note has been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.


10.14.    Governing Law; Jurisdiction; Etc.
  
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


(b)SUBMISSION TO JURISDICTION; WAIVER OF VENUE. EACH OF THE BORROWER AND THE
REIT IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY AFFILIATE OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE AGREEMENT REGARDING FEES OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR LENDERS TO COMMENCE ANY PROCEEDING IN THE
FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER DETERMINES THAT SUCH ACTION IS NECESSARY OR
APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL


-105-



--------------------------------------------------------------------------------







BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT (A) BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT, OR ANY LENDER OR THE ENFORCEMENT BY
THE ADMINISTRATIVE AGENT, OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION OR (B) LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR LENDERS TO COMMENCE ANY PROCEEDING IN ANY OTHER FORUM TO
THE EXTENT THE ADMINISTRATIVE AGENT OR SUCH LENDER DETERMINES THAT SUCH ACTION
IS NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN
DOCUMENTS.


(c)ADVICE OF COUNSEL. THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY
EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND UNDER THE
AGREEMENT REGARDING FEES, AND THE TERMINATION OF THIS AGREEMENT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW


10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the REIT acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower, the
REIT and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) each of the
Borrower and the REIT has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and the REIT is capable of evaluating, and understands and accepts, the
terms, risks and


-106-



--------------------------------------------------------------------------------







conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, the REIT or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arrangers, nor any Lender have any obligation to the Borrower, the
REIT or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
REIT and their respective Affiliates, and neither the Administrative Agent, the
Arrangers nor any Lender have any obligation to disclose any of such interests
to the Borrower, the REIT or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the REIT hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


10.17.    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (includingor related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments, amendment
and restatements or other modifications, Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable lawLaw,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.


10.18.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


10.19.    [Intentionally Omitted].
.
10.20.    [Intentionally Omitted].


10.20. Releases of Subsidiaries that are Guarantors
. If at any time (a) the Borrower has obtained at least two of any of the
following three Debt Ratings:(x) BBB- or higher from S&P, (y) BBB- or higher
from Fitch and (z) Baa3 or higher from Moody’s


-107-



--------------------------------------------------------------------------------







and (b) the Borrower issues (or modifies) any senior unsecured Indebtedness that
is pari passu with the Obligations (such issuance or modification being referred
to herein as a “Pari Passu Debt Incurrence”), the Administrative Agent shall (at
the sole cost of the Borrower and pursuant to documentation reasonably
satisfactory to the Administrative Agent) release all of the Subsidiaries of the
Borrower that are Guarantors from their obligations under the Guaranty Agreement
simultaneously or substantially simultaneously with such Pari Passu Debt
Incurrence (such release being referred to herein as a “Permitted Subsidiary
Guarantor Release”), provided that each of the following conditions precedent
have been satisfied:


(i) The REIT shall have delivered to the Administrative Agent, on or prior to
the date that is five (5) Business Days (or such shorter period of time as
agreed to by the Administrative Agent in writing) before the date on which such
Permitted Subsidiary Guarantor Release is to be effected, a certificate executed
by a Responsible Officer of the REIT (x) certifying that the Borrower has
obtained the Debt Ratings required under clause (a) above (or will have such
Debt Ratings upon the occurrence of the Permitted Subsidiary Guarantor Release)
and (y) notifying the Administrative Agent and the Lenders that (A) the Borrower
will be consummating a Pari Passu Debt Incurrence (and the anticipated date of
the consummation thereof) and (B) a Permitted Subsidiary Guarantor Release is
being requested; and


(ii) The Borrower shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which such Permitted
Subsidiary Guarantor Release is to be effected, a certificate executed by a
Responsible Officer of the REIT certifying to the Administrative Agent and the
Lenders that, immediately before and immediately after giving effect to such
Permitted Subsidiary Guarantor Release, (1) after giving effect to such
Permitted Subsidiary Guarantor Release, no Subsidiary of the Borrower that is to
be released from its obligations under the Guaranty Agreement pursuant thereto
will be a borrower, guarantor or otherwise obligated in respect of any Pari
Passu Obligations, (2) no Default or Event of Default has occurred and is
continuing or would result therefrom and (3) the representations and warranties
of each Borrower and each other Loan Party contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, are true and correct in all
material respects on and as of the date of such release and immediately after
giving effect to such release, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (B) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (C) for purposes of this Section 10.20, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01;


provided, that notwithstanding the foregoing, if at any time following a
Permitted Subsidiary Guarantor Release, any Subsidiary provides a Guarantee of,
or otherwise becomes an obligor in respect of, any Indebtedness of the Borrower
or the REIT (other than the Obligations), then (1) the REIT shall immediately
notify the Administrative Agent thereof, (2) any Guarantee of the Obligations
previously provided by such Subsidiary shall be reinstated automatically and (3)
the REIT shall cause such Subsidiary to execute and deliver such reaffirmations
of its obligations under the Guaranty


-108-



--------------------------------------------------------------------------------







Agreement or a joinder to the Guaranty Agreement as reasonably requested by the
Administrative Agent, and cause all requirements of Section 6.12 to be satisfied
with respect to such Subsidiary.


10.21.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


(a)Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powersWrite-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;


(ii)and the effects of any Bail-inBail-In Action on any such liability,
including, if applicable:


(A)a reduction in full or in part or cancellation of any such liability;


(B)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(C)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powersWrite-Down and Conversion Powers of any
EEA Resolution Authority.






-109-



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


AMERICAN ASSETS TRUST, L.P.
 
 
 
By:
AMERICAN ASSETS TRUST, INC.,
its General Partner
 
 
 
 
By:
 
 
Name:
 
Ernest Rady
Title:
 
Chairman, President and Chief Executive Officer
 
 
 
By:
 
 
Name:
 
Robert F. Barton
Title:
 
Chief Financial Officer and Executive Vice President



AMERICAN ASSETS TRUST, INC.
 
 
 
By:
 
 
Name:
 
Ernest Rady
Title:
 
Chairman, President and Chief Executive Officer
 
 
 
By:
 
 
Name:
 
Robert F. Barton
Title:
 
Chief Financial Officer and Executive Vice President





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender
 
 
 
By:
 
 
Name:
 
 
Title:
 
 









[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








ScheduleSCHEDULE I
RESERVED




--------------------------------------------------------------------------------







List of Guarantors
ScheduleSCHEDULE II
Legal Name
Type of Entity
Jurisdiction of Formation
American Assets Trust, Inc.
Corporation
Maryland
American Assets Trust Management, LLC
Limited Liability Company
Delaware
Pacific Del Mar Assets LLC
Limited Liability Company
Delaware
Carmel Country Plaza, L.P.
Limited Partnership
California
Pacific Carmel Mountain Assets LLC
Limited Liability Company
Delaware
Pacific Carmel Mountain Holdings, L.P.
Limited Partnership
California
Pacific Solana Beach Assets LLC
Limited Liability Company
Delaware
Pacific Solana Beach Holdings, L.P.
Limited Partnership
California
SB Towne Centre LLC
Limited Liability Company
California
Beach Walk Holdings LLC
Limited Liability Company
Delaware
ABW Lewers LLC
Limited Liability Company
Hawaii
ICW Plaza Merger Sub LLC
Limited Liability Company
Delaware
ICW Plaza Holdings, LLC
Limited Liability Company
Delaware
Pacific South Court Assets LLC
Limited Liability Company
Delaware
Pacific South Court Holdings, L.P.
Limited Partnership
California
Pacific Torrey Daycare Assets LLC
Limited Liability Company
Delaware
Pacific Torrey Daycare Holdings, L.P.
Limited Liability Company
California
SB Corporate Centre, LLC
Limited Liability Company
California
Landmark Venture JV, LLC
Limited Liability Company
Delaware
Pacific Firecreek Holdings, LLC
Limited Liability Company
Delaware
Landmark Firehill Holdings, LLC
Limited Liability Company
Delaware
Landmark Venture Holdings, LLC
Limited Liability Company
Delaware
Imperial Strand LLC
Limited Liability Company
Delaware
Mariner’s Point, LLC
Limited Liability Company
California
Broadway 225 Sorrento Holdings, LLC
Limited Liability Company
Delaware
Broadway 225 Stonecrest Holdings, LLC
Limited Liability Company
Delaware
EBW Hotel LLC
Limited Liability Company
Hawaii
Waikele Venture Holdings, LLC
Limited Liability Company
Delaware
Pacific Santa Fe Assets LLC
Limited Liability Company
Delaware
Pacific Santa Fe Holdings, L.P.
Limited Partnership
California
ABW 2181 Holdings LLC
Limited Liability Company
Hawaii
AAT Solana 101, LLC
Limited Liability Company
Delaware
AAT Geary Marketplace, LLC
Limited Liability Company
Delaware
AAT Torrey Reserve 6, LLC
Limited Liability Company
Delaware
AAT Torrey Reserve 5, LLC
Limited Liability Company
Delaware
AAT Torrey 13-14, LLC
Limited Liability Company
Delaware
AAT Lloyd District, LLC
Limited Liability Company
Delaware
AAT Sorrento Pointe LLC
Limited Liability Company
Delaware
Pacific Waikiki Assets LLC
Limited Liability Company
Delaware
Pacific Waikiki Holdings, L.P.
Limited Partnership
California
AAT Del Monte, LLC
Limited Liability Company
Delaware
AAT Waikele Center, LLC
Limited Liability Company
Delaware
AAT Alamo Quarry, LLC
Limited Liability Company
Delaware





--------------------------------------------------------------------------------









EXCEPTIONS TO RECOURSE LIABILITY
Exceptions to Recourse Liability
1. The Indemnity Agreement, dated as of February 15, 2007, by ABW Holdings LLC,
a Delaware limited liability company, American Assets, Inc. a California
corporation, and Outrigger Enterprises, Inc., a Hawaii corporation in favor of
Column Financial, a Delaware corporation, AS AMENDED by that certain Consent and
Modification Agreement, dated as of December 30, 2010, by and among ABW Holdings
LLC, a Delaware limited liability company, American Assets, Inc. a California
corporation, Outrigger Enterprises, Inc., a Hawaii corporation, American Assets
Trust, Inc., a Maryland corporation, American Assets Trust, L.P., a Maryland
limited partnership, and Wells Fargo Bank, N.A., as Trustee for the Registered
Holders of Credit Suisse First Boston Mortgage Securities Corp., Commercial
Mortgage Pass-Through Certificates, Series 2008-C1.
2. The Indemnity Agreement, dated as of February 9, 2007, by Southbay
Marketplace Holdings, LLC, a Delaware limited liability company, and Earnest
Rady Trust, UDT dated March 10, 1983, as amended, in favor of UBS Real Estate
Securities Inc., a Delaware corporation, AS MODIFIED by that certain Consent and
Acknowledgment Agreement, dated as of December 30, 2010, by and among Southbay
Marketplace Holdings, LLC, a Delaware limited liability company, U.S. Bank
National Association, as Trustee for the registered holders of J.P. Morgan Chase
Commercial Mortgage Securities Trust 2007-LDP10, Commercial Mortgage
Pass-Through Certificates, Series 2007-LDP10, the Rady Trust, American Assets
Trust, L.P., a Maryland limited partnership, American Assets Trust, Inc., a
Maryland corporation, American Assets, Inc. a California corporation and Wells
Fargo Bank, National Association.
3. The Indemnity Agreement, dated as of January 18, 2011, but effective as of
January 19, 2011, by American Assets Trust, Inc., a Maryland corporation, and
American Assets Trust, L.P., a Maryland limited partnership in favor of the U.S.
Bank National Association, as Trustee for the Registered Holders of Banc of
America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates,
Series 2006-5.
4. The Indemnity Agreement, dated as of January 18, 2011, but effective as of
January 19, 2011, by American Assets Trust, Inc., a Maryland corporation, and
American Assets Trust, L.P., a Maryland limited partnership in favor of the U.S.
Bank National Association, as Trustee for the Registered Holders of Banc of
America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates,
Series 2006-5.
5. The Indemnity Agreement, dated as of January 19, 2011, by SB Corporate Centre
III-IV, LLC, a Delaware limited liability company, American Assets Trust, Inc.,
a Maryland corporation, and American Assets Trust, L.P., a Maryland limited
partnership, in favor of Bank of America, National Association, successor by
merger to LaSalle Bank National Association, as Trustee for the Registered
Holders of Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through
Certificates, Series 2007- IQ16.


1.6. The Indemnification Agreement, dated as of January 19, 2011, by American
Assets Trust, L.P., a Maryland limited partnership, to and for the benefit of
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation and the
successor by merger to John Hancock Life Insurance Company, a Massachusetts
corporation. (TRNC)
7. The Indemnity Agreement, dated as of June 1, 2011 by AAT Oregon Office I,
LLC, a Delaware limited liability company, and American Assets Trust, L.P., a
Maryland limited




--------------------------------------------------------------------------------







partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a national banking
association c/o Midland Loan Services, Inc., Reference Loan Number 940960046.
2.8. The Indemnity Agreement, dated as of March 29, 2012 by AAT One Beach, LLC,
a Delaware limited liability company, and American Assets Trust, L.P., a
Maryland limited partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a
national banking c/o Midland Loan Services, Inc., Reference Loan Number
940960219. (One Beach)


3.9. The Indemnity Agreement, dated as of October 10, 2012 by AAT CC Bellevue,
LLC, a Delaware limited liability company, and American Assets Trust, L.P., a
Maryland limited partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a
national banking association c/o Midland Loan Services, Inc., Reference Loan
Number 940960335. (CCB)


4.10. The Guaranty Agreement, dated as of January 19, 2011, by American Assets
Trust, L.P., a Maryland limited partnership, in favor of the Partnership and
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation and the
successor by merger to John Hancock Life Insurance Company, a Massachusetts
corporation. (TRNC)


5.11. The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (SBCC I-II)


6.12. The Environmental Indemnity Agreement, dated as of January 19, 2011, by
SBCC Holdings, LLC, a Delaware limited liability company, and American Assets
Trust, L.P., a Maryland limited partnership in favor of the U.S. Bank National
Association, as Trustee for the registered holders of COMM 2010-C1 Mortgage
Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and the other
indemnified parties named therein. (SBCC I-II)


7.13. The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (SBTC)


8.14. The Environmental Indemnity Agreement, dated as of January 19, 2011, by
SBTC Holdings, LLC, a Delaware limited liability company, and American Assets
Trust, L.P., a Maryland limited partnership, in favor of the U.S. Bank National
Association, as Trustee for the registered holders of COMM 2010-C1 Mortgage
Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and the other
indemnified parties named therein. (SBTC)


9.15. The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (TRVC)




--------------------------------------------------------------------------------









10.16. The Environmental Indemnity Agreement, dated as of January 19, 2011, by
Pacific VC Holdings, LLC, a Delaware limited liability company, and American
Assets Trust, L.P., a Maryland limited partnership, in favor of the U.S. Bank
National Association, as Trustee for the registered holders of COMM 2010-C1
Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and
the other indemnified parties named therein. (TRVC)
17. The Environmental Indemnity Agreement, dated as of June 1, 2011 by AAT
Oregon Office I, LLC, a Delaware limited liability company, and American Assets
Trust, L.P., a Maryland limited partnership, in favor of PNC Bank, National
Association, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960046.
11.18. The Environmental Indemnity Agreement, dated as of March 29, 2012 by AAT
One Beach, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, , in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960219. (One Beach)


12.19. The Environmental Indemnity Agreement, dated as of October 10, 2012 by
AAT CC Bellevue, LLC, a Delaware limited liability company, and American Assets
Trust, L.P., a Maryland limited partnership, in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960335. (CCB)


13.20. The Guaranty, dated as of January 19, 2011, by American Assets Trust,
L.P., a Maryland limited partnership, for the benefit of the Federal Home Loan
Mortgage Corporation. (LP)
21. The Undertaking and Indemnification Agreement, dated as of January 19, 2011,
by American Assets Trust, L.P., a Maryland limited partnership, for the benefit
of American Assets, Inc., a California corporation, with respect to any
obligations that American Assets, Inc., a California corporation, may have under
that certain Guaranty by American Assets, Inc., a California corporation,
jointly and severally, for the benefit of Wells Fargo Bank, National
Association, a national banking association.




--------------------------------------------------------------------------------







Schedule III
Initial Unencumbered Eligible Properties
Retail:
1.
Carmel Country Plaza

2.
Carmel Mountain Plaza

3.
Lomas Santa Fe Plaza

4.
Alamo Quarry Market

5.
Geary Marketplace

6.
Waikele Center

7.
Southbay Marketplace

8.
4. The Shops of Kalakaua

9.
5. Del Monte Center

6. Waikele Center
7. Alamo Quarry Market
10.
8. GearyGateway Marketplace



Office:
1.
Torrey Reserve - ICWTorrey Plaza

2.
Torrey Reserve - South Court

3.
Torrey Reserve - Daycare

4.
Torrey Reserve - Building 6

5.
Torrey Reserve - Building 5

6.
Torrey Reserve - Building 4

7.
Torrey Reserve - Building 13 and 14

8.
Torrey Reserve - Building 14Lloyd District Portfolio

9.
Landmark at One Market

10.
Lloyd District PortfolioFirst and Main

11.
Solana Beach Corporate Center - Building 3 and 4

12.
Torrey Point



Multifamily:
1.
Santa Fe RV Park

2.
Hassalo on Eighth

3.
Imperial Beach Gardens

4.
Mariner’s Point

5.
Pacific Ridge Apartments



Mixed Use:
1.
Waikiki Beach Walk - Embassy Suites

2.
Waikiki Beach Walk - Retail





--------------------------------------------------------------------------------







SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES






Lender
Commitment
Applicable Percentage
U.S. Bank National Association
$50,000,000
33.34%
PNC Bank, National Association
$50,000,000
33.33%
Wells Fargo Bank, National Association
$50,000,000
33.33%





--------------------------------------------------------------------------------











Schedule 5.09(c)
RELEASES OF HAZARDOUS MATERIAL


Releases of Hazardous Material


NONENone




--------------------------------------------------------------------------------









Schedule 5.09(d)
ENVIRONMENTAL COMPLIANCE


Environmental Compliance
None
NONE




--------------------------------------------------------------------------------







Schedule 5.11
TAX SHARING AGREEMENTS


Tax Sharing Agreements
Tax Protection Agreement, entered into as of January 19, 2011, by and among
American Assets Trust, Inc., a Maryland corporation, American Assets Trust,
L.P., a Maryland limited partnership (the “Operating Partnership”), and each
limited partner of the Operating Partnership identified as a signatory thereto.




--------------------------------------------------------------------------------







Schedule 5.12(d)
PENSION PLANS
None
Pension Plans
NONE




--------------------------------------------------------------------------------







Schedule 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES
(a)
List all Subsidiaries of each Loan Party



Loan Party
Subsidiary Name
Share/
Percentage Ownership
American Assets Trust, Inc.
American Assets Trust, L.P.
Approx. 71.773%
American Assets Trust, L.P.
Pacific Del Mar Assets LLC
100%
Pacific Del Mar Assets LLC
Carmel Country Plaza, L.P.
1%
American Assets Trust, L.P.
Carmel Country Plaza, L.P.
99%
American Assets Trust, L.P.
Pacific Carmel Mountain Assets LLC
100%
Pacific Carmel Mountain Assets LLC
Pacific Carmel Mountain Holdings, L.P.
1%
American Assets Trust, L.P.
Pacific Carmel Mountain Holdings, L.P.
99%
American Assets Trust, L.P.
Carmel Mountain Pad, LLC
100%
American Assets Trust, L.P.
Pacific Solana Beach Assets LLC
100%
Pacific Solana Beach Assets LLC
Pacific Solana Beach Holdings, L.P.
20%
American Assets Trust, L.P.
Pacific Solana Beach Holdings, L.P.
80%
American Assets Trust, L.P.
AAT Del Monte, LLC
100%
American Assets Trust, L.P.
Beach Walk HoldingsAAT Del Monte 2, LLC
100%
Beach Walk Holdings LLCAmerican Assets Trust, L.P.
ABW LewersBeach Walk Holdings LLC
80100%
American Assets Trust, L.P.
ABW Lewers LLC
20%
ABW Lewers LLC
ABW 2181 Holdings LLC
100%
ABW Lewers LLC
ABW Holdings LLC
100%
American Assets Trust, L.P.
ICW Plaza Merger Sub LLC
100%
ICW Plaza Merger Sub LLC
ICW Plaza Holdings, LLC
100%
American Assets Trust, L.P.
Pacific North Court GP LLC
100%
American Assets Trust, L.P.
Pacific North Court Holdings, L.P.
99%
American Assets Trust, L.P.
Pacific South Court Assets LLC
100%
Pacific South Court Assets LLC
Pacific South Court Holdings, L.P.
1%
American Assets Trust, L.P.
Pacific South Court Holdings, L.P.
99%
American Assets Trust, L.P.
Pacific Torrey Daycare Assets LLC
100%
Pacific Torrey Daycare Assets LLC
Pacific Torrey Daycare Holdings, L.P.
1%
American Assets Trust, L.P.
Pacific Torrey Daycare Holdings, L.P.
99%
American Assets Trust, L.P.
Landmark Venture JV, LLC
100%
Landmark Venture JV, LLC
Landmark Venture Holdings, LLC
100%
American Assets Trust, L.P.
Pacific Firecreek Holdings, LLC
100%
Pacific Firecreek Holdings, LLC
Landmark FireHill Holdings, LLC
100%
American Assets Trust, L.P.
AAT Oregon Office I, LLC
100%
American Assets Trust, L.P.
AAT Lloyd District, LLC
100%
American Assets Trust, L.P.
AAT One Beach, LLC
100%
American Assets Trust, L.P.
AAT CC Bellevue, LLC
100%
American Assets Trust, L.P.
Imperial Strand Holdings, LLC
100%





--------------------------------------------------------------------------------







Imperial Strand LLC
Imperial Strand Holdings, LLC
100%
American Assets Trust, L.P.
Mariner’s Point Holdings, LLC
100%
Mariner’s Point, LLC
Mariner’s Point Holdings, LLC
100%
American Assets Trust, L.P.
AAT Waikele Center, LLC
100%
American Assets Trust, L.P.
Broadway 225 Stonecrest Holdings, LLC
100%
American Assets Trust, L.P.
Broadway 225 Sorrento Holdings, LLC
100%
American Assets Trust, L.P.
EBW Hotel LLC
100%
American Assets Trust, L.P.
Waikele Venture Holdings, LLC
100%
American Assets Trust, L.P.
AAT Alamo Quarry, LLC
100%
American Assets Trust, L.P.
AAT Solana 101, LLC
100%
American Assets Trust, L.P.
AAT Geary Marketplace, LLC
100%
American Assets Trust, L.P.
Pacific Santa Fe Assets LLC
100%
Pacific Santa Fe Assets LLC
Pacific Santa Fe Holdings, L.P.
1%
American Assets Trust, L.P.
Pacific Santa Fe Holdings, L.P.
99%
American Assets Trust, L.P.
American Assets Services, Inc.
100%
American Assets Trust, L.P.
American Assets Trust Management, LLC
100%
American Assets Trust, L.P.
Southbay Marketplace Holdings, LLC
100%
American Assets Trust, L.P.
SB Towne Centre LLC
100%
SB Towne Centre LLC
SBTC Holdings LLC
100%
American Assets Trust, L.P.
Pacific Waikiki Assets, LLC
100%
Pacific Waikiki Assets, LLC
Pacific Waikiki Holdings, L.P.
25%
American Assets Trust, L.P.
Pacific Waikiki Holdings, L.P.
75%
American Assets Trust, L.P.
Pacific VC Holdings, LLC
100%
American Assets Trust, L.P.
AAT Torrey Reserve 6, LLC
100%
American Assets Trust, L.P.
AAT Torrey Reserve 5, LLC
100%
American Assets Trust, L.P.
AAT Torrey 13-14, LLC
100%
American Assets Trust, L.P.
AAT Sorrento PointeTorrey Point, LLC
100%
American Assets Trust, L.P.
SB Corporate Centre, LLC
100%
SB Corporate Centre, LLC
SBCC Holdings, LLC
100%
American Assets Trust, L.P.
Loma Palisades GP LLC
100%
American Assets Trust, L.P.
Loma Palisades, a California general partnership
7525%
American Assets Trust, L.P.
SB Corporate Centre III-IV LLC
100%
American Assets Trust, L.P.
AAT Pacific Ridge, LLC
100%
American Assets Trust, L.P.
AAT Gateway Marketplace, LLC
100%



(b)
List a complete and accurate list of all Loan Parties, showing (as to each Loan
Party) the jurisdiction of its incorporation or organization, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or organization

Loan Party
Jurisdiction of Incorporation
Address of Principal Place of Business
U.S Taxpayer ID
Number or non-U.S. Unique ID Number
American Assets Trust, Inc.
Maryland
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3338708





--------------------------------------------------------------------------------







American Assets Trust, L.P.
Maryland
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3338894
American Assets Trust Management, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3534902
Pacific Del Mar Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4542505
Carmel Country Plaza, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0689715
Pacific Carmel Mountain Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4542695
Pacific Carmel Mountain Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
61-1421186
Pacific Solana Beach Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4542825
Pacific Solana Beach Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0697906
Pacific Waikiki Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4545027
Pacific Waikiki Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
20-2546824
AAT Del Monte, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
32-0468100
SB Towne Centre LLC
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0923020
Beach Walk Holdings LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4441924
ABW Lewers LLC
Hawaii
11455 El Camino Real,
Ste. 200, San Diego, CA
20-3430245
ICW Plaza Merger Sub LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3338894
ICW Plaza Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-8082007
Broadway 225 Sorrento Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-1345279
AAT Waikele Center, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
38-3973025
Broadway 225 Stonecrest Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-1345300
EBW Hotel LLC
Hawaii
11455 El Camino Real,
Ste. 200, San Diego, CA
20-3964288
Waikele Venture Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-1788419
AAT Alamo Quarry, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
36-4811431
Pacific Santa Fe Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4544339
Pacific Santa Fe Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0782162
ABW 2181 Holdings LLC
Hawaii
11455 El Camino Real,
Ste. 200, San Diego, CA
26-1280397
AAT Solana 101, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
45-2963517
AAT Geary Marketplace, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
61-1691511





--------------------------------------------------------------------------------







AAT Torrey Reserve 6, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
37-1740551
AAT Torrey Reserve 5, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
32-0435612
AAT Torrey 13-14, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
35-2531655
AAT Lloyd District, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
30-0709666
AAT Sorrento Pointe, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
37-1741678
Pacific South Court Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4543892
Pacific South Court Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0798726
Pacific Torrey Daycare Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4544014
Pacific Torrey Daycare Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0853853
SB Corporate Centre, LLC
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0923018
Landmark Venture JV, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-3662930
Landmark Venture Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-2786175
Pacific Firecreek Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-0351734
Landmark FireHill Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-3694602
Imperial Strand LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4544109
Mariner’s Point, LLC
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0959584





--------------------------------------------------------------------------------







Schedule 7.01(m)
Existing LiensLIENS
Entity Name
UCC Number
Location
Collateral
ABW Lewers LLC
2006-227575
Hawaii Bureau of Conveyances
Equipment Lease Filing
Del Monte Centre Holdings LLC
08-7176897215
California Secretary of State
Equipment Lease Filing
EBW Hotel LLC
2007-045320
Hawaii Bureau of Conveyances
Equipment Lease Filing
Pacific Oceanside Holdings LLC
09-720959113
California Secretary of State
Equipment Lease Filing





--------------------------------------------------------------------------------







Schedule 7.03
Existing Investmentsinvestments
NoneNONE




--------------------------------------------------------------------------------







Schedule 7.0910.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES


BORROWER:
Robert F. Barton
EVP, Chief Financial Officer
11455 El Camino Real, Suite 200
San Diego, CA 92130
Burdensome Agreementsrbarton@americanassets.com
Telephone: (858) 350-2600
Fax: (858) 350-2620


cc:
Adam Wyll
SVP, General Counsel
11455 El Camino Real, Suite 200
San Diego, CA 92130
NONEawyll@americanassets.com
Telephone: (858) 350-2600
Fax: (858) 350-2620


REIT:


Website: www.americanassetstrust.com


Robert F. Barton
EVP, Chief Financial Officer
11455 El Camino Real, Suite 200
San Diego, CA 92130
rbarton@americanassets.com
Telephone: (858) 350-2600
Fax: (858) 350-2620


cc:
Adam Wyll
SVP, General Counsel
11455 El Camino Real, Suite 200
San Diego, CA 92130
awyll@americanassets.com
Telephone: (858) 350-2600
Fax: (858) 350-2620




--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:


U.S. Bank National Association
4747 Executive Drive
3rd Floor
San Diego, CA 92121
Attention: U.S. Bank Commercial Real Estate










 


















--------------------------------------------------------------------------------










EXHIBIT A


FORM OF LOAN NOTICE


Date: ___________, _____
To:
U.S. Bank National Association, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Term Loan Credit Agreement, dated as of March
1, 2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among American Assets Trust, Inc., a Maryland
corporation, American Assets Trust, L.P., a Maryland limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.
The undersigned hereby requests (select one):
 
 
  o A Borrowing
 
 
 
 o A conversion or continuation of
Term Loans
 
 
 



1.    On ___________________________ (a Business Day).


2.    In the amount of $________________.


3.    Comprised of _____________________________.


[Type of Term Loan requested]


4.    For Eurodollar Rate Loans: with an Interest Period of _____ months.


5.
The Term Loans borrowed hereunder, if any, shall be disbursed to the following
deposit account:

____________________
____________________
____________________




--------------------------------------------------------------------------------







[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.]1     
AMERICAN ASSETS TRUST, L.P.


By: AMERICAN ASSETS TRUST INC.,
its General Partner


By: ___________________________________________
Name:     ________________________________________
Title: _________________________________________






























































_____________________________________ 
1 Only applicable to a Borrowing.






A-2
Form of Loan Notice



--------------------------------------------------------------------------------








EXHIBIT B
[RESERVED]




B-1
[RESERVED]



--------------------------------------------------------------------------------








EXHIBIT C-1


[RESERVED]




C-1-1
[RESERVED]



--------------------------------------------------------------------------------








EXHIBIT C-2
$ ___________                                     New York, New York


FORM OF TERM NOTE
_____________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal sum
of [__] Dollars ($[__.__]), or such lesser amount as shall equal the aggregate
unpaid principal amount of the Term Loans made by the Lender to the Borrower
under that certain Term Loan Agreement, dated as of March 1, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among American Assets Trust, Inc., a Maryland corporation, the
Borrower, the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans made by the Lender to the Borrower from the date of each such Term Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty Agreement. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Term Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.


C-2-1
Form of Term Note



--------------------------------------------------------------------------------







THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
AMERICAN ASSETS TRUST, L.P.


By: AMERICAN ASSETS TRUST INC.,
its General Partner


By: __________________________________________     
Name:      _______________________________________
Title: _________________________________________




C-2-1
Form of Term Note



--------------------------------------------------------------------------------







TERM LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of
Term Loan Made
Amount of
Term Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          









C-2-1
Form of Term Note



--------------------------------------------------------------------------------








EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
U.S Bank National Association, as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among American Assets Trust, Inc., a Maryland corporation
(the “REIT”), American Assets Trust, L.P., a Maryland limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.


The undersigned Responsible Officer of the REIT hereby certifies as of the date
hereof that he/she is the [CEO/CFO/Treasurer/Controller] of the REIT, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on behalf of the REIT, in his/her capacity as a
Responsible Officer of the REIT (and not in any individual capacity), and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the REIT
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the REIT ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations, shareholder’s equity and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to customary year-end audit adjustments and the absence of
footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by such financial
statements.


3.    A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and
[select one:]


D-1
Form of Compliance Certificate



--------------------------------------------------------------------------------







[during such fiscal period each of the Loan Parties performed and observed in
all material respects each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _______.
,         .


AMERICAN ASSETS TRUST, INC.


By: ___________________________________________
Name:     ________________________________________
Title: _________________________________________






D-2
Form of Compliance Certificate



--------------------------------------------------------------------------------








For the Quarter/Year ended ___________________(“Statement Date”)
 
 
 
 
 
 
 
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
 
 
 
 
 
 
I.
Section 7.117.02(ab) – Consolidated Tangible Net Worth Aggregate Amount of
Recourse Indebtedness (other than Pari Passu Obligations)
 
A.
Consolidated Tangible Net Worth Aggregate amount of Recourse Indebtedness (other
than Pari Passu Obligations) at Statement Date
 
 
 
1.
Shareholders' Equity Aggregate amount of Secured Recourse Indebtedness owed by
the Borrower or any Guarantor to Persons that are not members of the
Consolidated Group as of the Statement Date:
$
 
 
2.
Intangible Assets Aggregate amount of Recourse Indebtedness (other than Pari
Passu Obligations) owed by Subsidiaries of the Borrower that are not Guarantors
to Persons that are not members of the Consolidated Group as of the Statement
Date:
$
 
 
3.
Accumulated depreciation expense on the assets of the Consolidated Group as of
Statement Date in accordance with GAAP:
$
 
 
43.
Consolidated Tangible Net Worth Aggregate amount of Recourse Indebtedness (other
than Pari Passu Obligations) (Line I.A.1. Line I.A.2. + Line I.A.32.):
$
 
B.
 
75% of Net Cash Proceeds received by the REIT from issuances and sales of Equity
Interests of the REIT occurring after the Closing Date (other than any such Net
Cash Proceeds received in connection with any dividend reinvestment program):
$
 
C.
Minimum Required Consolidated Tangible Net Worth
($854,316,000+ B. Total Asset Value at Statement Date (Line III.B.15.):
%
 
Excess (Deficiency) for Covenant Compliance Ratio of Recourse Indebtedness
(other than Pari Passu Obligations) to Total Asset Value (Line I.A.3. as a
percentage of Line I.B.):
%
 
Maximum Permitted Aggregate Amount of Recourse Indebtedness (other than Pari
Passu Obligations):
15%              $
 
 
 
II.
Section 7.11(ba) – Consolidated Secured Leverage Ratio

 
A.
Consolidated Total Secured Indebtedness at Statement Date:
 
 
 
1.
Aggregate amount of all Secured Indebtedness1 owed by members of the
Consolidated Group (excluding in any event Indebtedness outstanding under the
Credit Agreement) that would be reflected on a consolidated balance sheet of the
Consolidated Group as of the Statement Date:
$
 
 
2.
Consolidated Group Pro Rata Share of the aggregate amount of all Secured
Indebtedness ofowed by each Unconsolidated Affiliate that would be reflected on
a balance sheet of such Unconsolidated Affiliate as of the Statement Date:
$
 
 
3.
Consolidated Total Secured Indebtedness (Line II.A.1. + Line II.A.2.):
$
 
 
 
 
 
 
 
 
 
 
 
 
1
"Secured Indebtedness” means, with respect to any Person, all Indebtedness
ofowed by such Person that is secured by a mortgage, deed of trust, lien,
pledge, encumbrance, security interest or other Lien (excluding in any event
Indebtedness outstanding under the Credit Agreement).





D-3
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
B.
Secured Total Asset Value at Statement Date:
 
Total Asset Value:
 
 
1.
Amount equal to (i) the sum of the Portfolio Property Net Operating Income of
each Portfolio Property (excluding each Disposed Portfolio Property, each
Newly-Acquired Portfolio Property and each Non-Stabilized Portfolio Property)
owned, or ground leased pursuant to an Eligible Ground Lease, by the
Consolidated Group for the fiscal quarter ending on above date the Statement
Date (“Subject Period”) divided by the Applicable Capitalization Rate for each
such Portfolio Property (see Annex I attached hereto for calculation),
multiplied by (ii) 4:
$
 
 
2.
Aggregate acquisition cost paid by Consolidated Group for Newly-Acquired
Portfolio Properties:
$
 
 
3.
Aggregate book value of all PermittedSpecified Investments owned by Consolidated
Group at Statement Date:
$
 
 
4.
Aggregate undepreciated book value of all Qualified Development Properties and
all Non-Stabilized Portfolio Properties at Statement Date:    
$
 
 
5.
Line II.B.1. + Line II.B.2. + Line II.B.3. + Line II.B.4:
$
 
 
6.
Consolidated Group Pro Rata Share of items referenced in Lines II.B.1. through
II.B.4. (and the components thereof) to the extent relating to Portfolio
Properties, PermittedSpecified Investments, Qualified Development Properties or
Non-Stabilized Portfolio Properties, as applicable, owned by Unconsolidated
Affiliates:
$
 
 
7.
Cash and Cash Equivalents owned by members of the Consolidated Group on the
Statement Date:
$
 
 
8.
Line II.B.5. + Line II.B.6. + Line II.B.7.:


$
 
 
9.
Percentage of Line II.B.8. attributable to costs to construct Portfolio
Properties (i.e., construction-in-progress) and real property assets under
development:
%
 
 
10.
Percentage of Line II.B.8. attributable to unimproved land holdings (excluding,
for the avoidance of doubt, Investments accounted for in Line II.B.9):3
%
 
 
11.
Percentage of Line II.B.8. attributable to commercial mortgage loans and
commercial real estate-related mezzanine loans:4
%
 
 
12.
Percentage of Line II.B.8. attributable to Investments in Unconsolidated
Affiliates: 5
%
 
 
13.
Percentage of Line II.B.8. attributable to Specified Investments:6
%
 
 
14.
Adjustment (if any) to reflect limitations referenced in Line II.B.9. through
Line II.B.13.:
$ ( )
 
 
715.
Total Asset Value:  (Line II.B.58. +- Line II.B.614.):
$
 
 
8.
Cash and Cash Equivalents owned by the Consolidated Group on the Statement Date:
$
 
 
 
 
 
 
 
 
 
 
2
Not more than 25% of the TAV may be attributable to costs to construct Portfolio
Properties (i.e., construction-in-progress) and real property assets under
development
3
Not more than 5% of the TAV may be may be attributable to unimproved land
holdings
4
Not more than 10% of the TAV may be attributable to commercial mortgage loans
and commercial real estate-related mezzanine loans
5
Not more than 20% of the TAV may be attributable to Investments in
Unconsolidated Affiliates
6
Not more than 25% of the TAV may be attributable to Specified Investments



D-4
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
 
916.
Consolidated Group Pro Rata Share of cash and Cash Equivalents owned by
Unconsolidated Affiliates on the Statement Date:
 
 
1017.
Secured Total Asset Value:  (Line II.B.715. + Line II.B.816. + Line II.B.9.):
$
 
Consolidated Secured Leverage Ratio (Line II.A.3. as a percentage of Line
II.B.17):
%
 
Maximum Permitted Consolidated Secured Leverage Ratio:
40%
 
 
III.
Section 7.11(cb) – Consolidated Total Leverage Ratio
 
A.
Consolidated Total Indebtedness at Statement Date:
 
 
1.
Aggregate amount of all Indebtedness ofowed by the Consolidated Group that would
be reflected on a consolidated balance sheet of the Consolidated Group as of
Statement Date:
$
 
 
2.
Consolidated Group Pro Rata Share of the aggregate amount of all Indebtedness
ofowed by each Unconsolidated Affiliate that would be reflected on a balance
sheet of such Unconsolidated Affiliate as of Statement Date:
$
 
 
3.
Consolidated Total Indebtedness (Line III.A.1. + Line III.A.2.):
$
 
B.
Unrestricted Cash Amount at Statement Date:
 
 
1
Aggregate amount of cash and Cash Equivalents of the Consolidated Group on
Statement Date that are not subject to any pledge, Lien or control agreement
(excluding statutory Liens in favor of any depositary bank where such cash is
maintained):
$
 
 
2.
Amounts included in Line III.B.1. above that are held in the name of, or in the
possession or control of a Person (other than any possession or control by such
Person arising solely from such Person acting in its capacity as a depository or
financial intermediary for, or on behalf of, a member of the Consolidated Group)
that is not the REIT, the Borrower or any their respective Subsidiaries as
deposits or security for contractual obligations:
$
 
 
3.
Total Revolving Credit Outstandings on Statement Date:
$
 
 
4.
Unrestricted Cash Amount (Greater of (x) Line III.B.1. - (the sum of $15,000,000
+ Line III.B.2. + Line III.B.3.) and (y) $0):    
$
 
C.
Total Asset Value at Statement Date: (Line II.B.715.):
$
 
D.
Consolidated Total Indebtedness minus Unrestricted Cash Amount (Line III.A.3. –
Line III.B.4.):
$
 
Consolidated Total Leverage Ratio (Line III.D as a percentage of Line III.C):
%
 
Maximum Permitted Consolidated Total Leverage Ratio:
60%
 
[Pricing Level under the Leveraged-Based Applicable Rate
[I][II][III][IV][V][VI]]27
 
 
 
 
 
 
IV.
Section 7.11(dc) – Consolidated Fixed Charge Coverage Ratio
 
A.
Consolidated EBITDA for the four consecutive fiscal quarters of the REIT ending
on Statement Date (“4 Quarter Subject Period”):
 
 
 
1.
Consolidated Net Income for 4 Quarter Subject Period:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27
Applicable only prior to Investment Grade Pricing Effective Date







D-5
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
 
 
a. The net income (or loss) of the Consolidated Group (including the
Consolidated Group Pro Rata Share of the net income (or loss) of each
Unconsolidated Affiliate), computed in accordance with GAAP for 4 Quarter
Subject Period:
$
 
 
 
b. Any extraordinary or non-recurring gain realized during 4 Quarter Subject
Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non-recurring gain realized during 4 Quarter
Subject Period by any Unconsolidated Affiliate):
$
 
 
 
c. Any extraordinary or non-recurring loss realized during 4 Quarter Subject
Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non-recurring loss realized during 4 Quarter
Subject Period by any Unconsolidated Affiliate):
$
 
 
 
d. Consolidated Net Income (Line IV.A.1.a. - Line IV.A.1.b. + Line IV.A.1.c.):
$
 
 
2.
Total cash interest expense (including, for the avoidance of doubt, capitalized
interest) of the Consolidated Group for 4 Quarter Subject Period determined on a
consolidated basis in accordance with GAAP (including the Consolidated Group Pro
Rata Share of total cash interest expense (including, for the avoidance of
doubt, capitalized interest) of each Unconsolidated Affiliated for 4 Quarter
Subject Period determined in accordance with GAAP) (plus, to the extent not
already included in such total cash interest expense, amortization of deferred
financing costs):


$
 
 
3.
Provision for federal, state, local and foreign income taxes of the Consolidated
Group (including the Consolidated Group Pro Rata Share of the provision for
federal, state, local and foreign income taxes of each Unconsolidated Affiliate)
for 4 Quarter Subject Period:    
$
 
 
4.
Non-cash charges of the Consolidated Group for 4 Quarter Subject Period
(excluding any non-cash charge that results in an accrual of a reserve for a
cash charge in any future period):
$
 
 
5.
Consolidated Group Pro Rata Share of non-cash charges of Unconsolidated
Affiliates for 4 Quarter Subject Period (excluding any non-cash charge that
results in an accrual of a reserve for a cash charge in any future period):
$
 
 
6.
Acquisition closing costs of the Consolidated Group that were capitalized prior
to FAS 141-R reducing Consolidated Net Income (including the Consolidated Group
Pro Rata Share of acquisition closing costs of Unconsolidated Affiliates that
were capitalized prior to FAS 141-R reducing Consolidated Net Income):
$
 
 
7.
Depreciation and amortization expense of the Consolidated Group (including the
Consolidated Group Pro Rata Share of depreciation and amortization expense of
each Unconsolidated Affiliate) for 4 Quarter Subject Period:
$
 
 
8.
One-time costs and expenses relating to the effectiveness of the credit
facilities evidenced by the Agreement and the transactions relating thereto, to
the extent such fees and expenses are incurred on or prior to the date that is
ninety-days following the Restatement Effective Date:
$
 
 
9.
Non-cash items of the Consolidated Group for 4 Quarter Subject Period increasing
Consolidated Net Income (other than the reversal of any accrual of a reserve
referred to in the parenthetical in Line IV.A.4. above, except to the extent
such reversal results from a cash payment):
$



D-6
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
 
10.
Consolidated Group Pro Rata Share of non-cash items of Unconsolidated Affiliates
for 4 Quarter Subject Period increasing Consolidated Net Income (other than the
reversal of any accrual of a reserve referred to in the parenthetical in Line
IV.A.5. above, except to the extent such reversal results from a cash payment):
$
 
 
11.
Consolidated EBITDA (Lines IV.A.1.d. + Line IV.A.2. + Line IV.A.3. + Line
IV.A.4. + Line IV.A.5. + Line IV.A.6. + Line IV.A.7. + Line IV.A.8. - Line
IV.A.9. – Line IV.A.10.):
$
 
 
 
 
 
 
 
B.
Consolidated Fixed Charges for 4 Quarter Subject Period:    

 
 
1.
Total cash interest expense (including, for the avoidance of doubt, capitalized
interest) of the Consolidated Group for 4 Quarter Subject Period determined on a
consolidated basis in accordance with GAAP (including the Consolidated Group Pro
Rata Share of total cash interest expense (including, for the avoidance of
doubt, capitalized interest) of each Unconsolidated Affiliated for 4 Quarter
Subject Period determined in accordance with GAAP):
$
 
 
2.
Scheduled payments of principal on Consolidated Total DebtIndebtedness for 4
Quarter Subject Period (excluding balloon payments payable on maturity):
$
 
 
3.
The amount of dividends or distributions paid or required to be paid by any
member of the Consolidated Group (other than to another member of the
Consolidated Group) during 4 Quarter Subject Period in respect of its preferred
Equity Interests (excluding any balloon payments payable on maturity or
redemption in whole of such Equity Interests) :
$
 
 
4.
The Consolidated Group Pro Rata Share of the amount of dividends or
distributions paid or required to be paid by any Unconsolidated Affiliate (to
Persons other than (x) a member of the Consolidated Group or (y) an
Unconsolidated Affiliate in which the percentage of Equity Interests of such
Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the Consolidated Group in
the Unconsolidated Affiliate paying the dividend or distribution) during 4
Quarter Subject Period in respect of its preferred Equity Interests:
$
 
 
5.
Consolidated Fixed Charges (Line IV.B.1. + Line IV.B.2. + Line IV.B.3. + Line
IV.B.4.):
$
 
Consolidated Fixed Charge Coverage Ratio (Line IV.A.11. ÷ Line IV.B.5.):
____ to 1.00
 
Minimum Required Fixed Charge Coverage Ratio:
1.50 to 1.00
 
 
 
 
 
 
V.
Section 7.11(cd) – Consolidated Unsecured Interest Coverage Ratio

 
A.
Sum of Unencumbered Property NOI of each Unencumbered Eligible Property for the
fiscal quarter ending on Statement Date (“Subject Period”)(see Annex II attached
hereto for calculation):    
$
 
B.
Consolidated Unsecured Interest Expense for Subject Period (the portion of
Consolidated Interest Expense for Subject Period that iswas incurred in respect
of Unsecured Indebtedness ofowed by any member of the Consolidated Group or an
Unconsolidated Affiliate):    
$
 
Consolidated Unsecured Interest Coverage Ratio (Line V.A.÷ Line V.B.):
____ to 1.00
 
Minimum Required Consolidated Unsecured Interest Coverage:
1.75 to 1.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



D-7
Form of Compliance Certificate



--------------------------------------------------------------------------------







VI.
Section 7.11(fe) – Consolidated Unsecured Leverage Ratio
 
A.
Consolidated Total Unsecured Indebtedness at Statement Date:
 
 
 
1.
Aggregate amount of all Unsecured Indebtedness38 owed by members
of the Consolidated Group (including Indebtedness outstanding under the
Agreement) that would be reflected on a consolidated balance sheet of the
Consolidated Group as of Statement Date:
$
 
 
2.
Consolidated Group Pro Rata Share of the aggregate amount of all Unsecured
Indebtedness ofowed by each Unconsolidated Affiliate that would be reflected on
a balance sheet of such Unconsolidated Affiliate as of Statement Date:
$
 
 
3.
Consolidated Total Unsecured Indebtedness (Line VI.A.1 + Line IV.A.2.):
$
 
B.
Unrestricted Cash Amount at Statement Date (Line III.B.4.):    
 
 
C.
Unencumbered Asset Value at Statement Date

 
 
 
1.
Unencumbered Property NOI of each Unencumbered Eligible Property (excluding
Disposed Portfolio Properties, Newly-Acquired Portfolio Properties, Qualified
Development Properties and Non-Stabilized Portfolio Properties) owned or ground
leased under an Eligible Ground Lease by the Consolidated Group for the fiscal
quarter ending on the Statement Date (“Subject Period”) divided by the
Applicable Capitalization Rate for each such Unencumbered Eligible Property (See
Annex III attached hereto):
$
 
 
2.
Undepreciated book value of all Unencumbered Eligible Properties that are
Qualified Development Properties or Non-Stabilized Properties (seeSee Annex III
attached hereto):
$
 
 
3.
Acquisition cost paid by Consolidated Group for Unencumbered Eligible Properties
that are Newly-Acquired Portfolio Properties (See Annex III attached hereto):
$
 
 
4.
(Line VI.C.1. * 4) + Line VII.B. + Line VIIVI.C.2. + Line VI.C.3.:
$
 
 
5.
Percentage of Line VI.C.4. derived from Unencumbered Eligibe Properties that are
not office, retail or multi-family properties:49    
$
 
 
6.
Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
are owned by a Controlled Joint Venture or ground leased under an Eligible
Ground Lease:510
$
 
 
7.
Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
constitute Qualified Development Properties:611
$
 
 
8.
Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
are owned by a Controlled Joint Venture or ground leased under an Eligible
Ground Lease or that constitute Qualified Development Properties:712
$
 
 
9.
Adjustment (if any) to reflect limitations referenced in Lines VI.C.5., Line
VI.C.6., Line VI.C.7. and Line VI.C.8.:
$
 
 
10.
Unencumbered Asset Value: Line VI.C.4. - Line VI.C.9:
$
 
 
 
 
 
 
38
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness
ofowed by such Person that is not Secured Indebtedness; provided, however that
any Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.
49
Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are not office, retail or multi-family properties (and, for
purposes of determiningcompliance with such 20% limitation, if an Unencumbered
Eligible Property is considered “multi-use”, the Borrower shall be permitted to
include the Unencumbered Property NOI of such Unencumbered Eligible Property’s
office, retail or multi-family component without limitation under this Line
VI.C.5.)
510
Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are either owned by a Controlled Joint Venture or ground leased
under an Eligible Ground Lease
611
Not more than 10% of the UAV may be in respect of Unencumbered Eligible
Properties that constitute Qualified Development Properties
712
Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are owned by a Controlled Joint Venture or ground leased under
an Eligible Ground Lease or that constitute Qualified Development Properties



D-8
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
D.
Consolidated Total Unsecured Indebtedness minus Unrestricted Cash Amount (Line
VI.A.3. - Line VI.B.):
$
 
Consolidated Unsecured Leverage Ratio (Line VI.D. as a percentage of Line
VI.C.10):
%
 
Maximum Permitted Consolidated Unsecured Leverage Ratio:
60%
 
 
 
 
 
 



VII.
Permitted Investments
 
 
 
Investments at Statement Date in:
 
 
Type of Permitted Investment
Limitation under Section 7.3
Actual Percentage of TAV
Actual Aggregate Amount of such Permitted Investments
The Aggregate Unconsolidated Affiliate Investment Amount
Not in excess of 20% of the Total Asset Value
[7.03(b)(iii)]
________% of Total Asset Value
$____________
The Aggregate Non-Loan Party Investment Amount88 Not applicable after a
Permitted Subsidiary Guarantor Release
Not in excess of 20% of the Total Asset Value [7.03(b)(iv)]
________% of Total Asset Value
$____________
Unimproved land holdings [Aggregate Unimproved Land Holdings Investment Amount]
Not in excess of 5% of the Total Asset Value
[7.03(c)(i)]
________% of Total Asset Value
$____________
Commercial mortgage loans and commercial real estate-related mezzanine loan
[Aggregate Real Estate Loan Investment Amount]
Not in excess of 10% of the Total Asset Value
[7.03(d)(i)]
________% of Total Asset Value
$____________
Investments in respect of costs to construct Portfolio Properties under
development
[Aggregate Construction Costs Investment Amount]
Not in excess of 25% of the Total Asset Value
[7.03(e)]
________% of Total Asset Value
$____________
The sum of the Aggregate Construction Costs Investment Amount, the Aggregate
Real Estate Loan Investment Amount, the Aggregate Unimproved Land Holdings
Investment Amount, the Aggregate Unconsolidated Affiliate Investment Amount and
the Aggregate Non-Loan Party Investment Amount99 If at any time a Permitted
Subsidiary Guarantor Release is consummated, the Aggregate Non-Loan Party
Investment Amount shall equal $0 at all times following the consummation of such
Permitted Subsidiary Guarantor Release.
Not in excess of 25% of the Total Asset Value
[7.03]
________% of Total Asset Value
$____________
 
 
 
 
 
8
Not applicable after a Permitted Subsidiary Guarantor Release
9
If at any time a Permitted Subsidiary Guarantor Release is consummated, the
Aggregate Non-Loan Party Investment Amount shall equal $0 at all times following
the consummation of such Permitted Subsidiary Guarantor Release.





D-9
Form of Compliance Certificate



--------------------------------------------------------------------------------








Annex I


Calculation of the sum of the Portfolio Property Net Operating Income of
each Portfolio Property (excluding each Disposed Portfolio Property, each
Newly-Acquired Portfolio Property, each Qualified Development Property and each
Non-Stabilized Portfolio Property) owned or ground leased pursuant to an
Eligible Ground Lease by the Consolidated Group for Subject Period divided by
the Applicable Capitalization Rate for each such Portfolio Property


[See Calculation Attached Hereto]


D-10
Form of Compliance Certificate



--------------------------------------------------------------------------------









Annex II


Sum of Unencumbered Property NOI of each Unencumbered Eligible Property for the
fiscal quarter ending on
Statement Date


[See Calculation Attached Hereto]




D-11
Form of Compliance Certificate



--------------------------------------------------------------------------------








Annex III


Unencumbered Eligible Properties


Property
Property Type
[i.e., Hotel, Office, Retail]
Qualified Development Property or Non-Stabilized Portfolio Property? [Y/N]
Owned or Ground Leased [O/GL]
Owner/Ground Lessee
(Controlled Joint Venture or
Wholly Owned
Subsidiary)
[CJV/WO Sub]
Applicable Capitalization Rate
Occupancy Rate
Annual
Capital Expenditure Adjustment
Unencumbered Property NOI1
Acquisition
Cost
(only for
Newly-Acquired Portfolio
Properties that are Unencumbered Eligible Properties)
Undepreciated
Book Value
(only for
Qualified Development
Properties and Non-Stabilized Portfolio Properties that are Unencumbered
Eligible Properties)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Occupancy Rate for all Unencumbered Eligible Properties (excluding Hotel
Properties):                 __%
Minimum Permitted Occupancy Rate for all Unencumbered Eligible Properties
(excluding Hotel Properties):    80%




Aggregate Unencumbered Property NOI:    $___________




Aggregate Acquisition Costs for all Newly-Acquired Portfolio Properties that are
Unencumbered Eligible Properties: $___________142    


Aggregate Undepreciated Book Value of all Qualified Development Properties and
Non-Stabilized Portfolio Properties that are Unencumbered Eligible Properties or
Non-Stabilized Portfolio Properties: $___________






_____________________
1 Include only Loan Party Pro Rata Share of Unencumbered Property NOI for
properties owned, or ground leased under Eligible Ground Leases, by Controlled
Joint Ventures
14
Include only Loan Party Pro Rata Share of acquisition costs for properties
acquired by Controlled Joint Ventures

2 Include only Loan Party Pro Rata Share of acquisition costs for properties
acquired by Controlled Joint Ventures


D-12
Form of Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


[Assignor [is][is not] a Defaulting Lender


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    American Assets Trust, L.P., a Maryland limited partnership


_________________________________ 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.




E-1-13

--------------------------------------------------------------------------------











4.
Administrative Agent: U.S. Bank National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement:    Term Loan Agreement, dated as of March 1, 2016, among
American Assets Trust, Inc., the Borrower, the Lenders from time to time party
thereto, and U.S. Bank National Association, as Administrative Agent



6.    Assigned Interest[s]:


Assignor[s]5
Assignee[s]6 






Facility Assigned7
Aggregate
Amount of
Commitment/Term Loans
for all Lenders8
Amount of
Commitment/Term Loans
Assigned
Percentage
Assigned of
Commitment/Term Loans9
CUSIP
Number
 
 
 
$________________
$_________
____________%
 
 
 
 
$________________
$_________
____________%
 
 
 
 
$________________
$_________
____________%
 



[7.    Trade Date:__________________]10 
































_________________________________ 
5 List each Assignor, as appropriate.
6 List each Assignee and, if available, its market entity identifier, as
appropriate.
7 Fill in the appropriate terminology for the types of facility under the Credit
Agreement that are being assigned under this Assignment (e.g. Commitment).
8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Term
Loans of all Lenders thereunder.
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


E-1-14

--------------------------------------------------------------------------------







Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11     
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE[S]12     
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]13 Accepted:


U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent


By: _________________________________
Title:


[Consented to:14     


AMERICAN ASSETS TRUST, L.P.
By: AMERICAN ASSETS TRUST INC.,
its General Partner


By: _________________________________
Title:]


























_________________________________ 
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


E-1-15

--------------------------------------------------------------------------------







ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of anythe
Borrower, any of itsthe REIT, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by anythe Borrower, any of itsthe REIT, any of their
respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


E-1-16

--------------------------------------------------------------------------------








EXHIBIT E-2
ADMINISTRATIVE QUESTIONNAIRE


See attached.




E-2-1



--------------------------------------------------------------------------------








EXHIBIT F
GUARANTY AGREEMENT


See attached.




F-1

--------------------------------------------------------------------------------








EXHIBIT G


FORM OF SOLVENCY CERTIFICATE
I, the undersigned, chief financial officer of AMERICAN ASSETS TRUST, INC., a
Maryland corporation (the “REIT”), DO HEREBY CERTIFY on behalf of the Loan
Parties, in my capacity as a Responsible Officer of the REIT (and not in any
individual capacity), that:
1.    This certificate is furnished pursuant to Section 4.01(a)(x) of the Term
Loan Agreement, (as in effect on the date of this certificate; the capitalized
terms defined therein being used herein as therein defined) dated as of March 1,
2016 among the REIT, American Assets Trust, L.P., a Maryland limited partnership
(the “Borrower”), U.S. Bank National Association, as Administrative Agent and
the Lenders party thereto (as from time to time in effect, the “Credit
Agreement”).
2.    Immediately following the consummation of the transactions contemplated by
the Credit Agreement and immediately following the making of each Term Loan, if
any, on the date hereof and after giving effect to the application of the
proceeds of each such Term Loan, the REIT and its Consolidated Subsidiaries, on
a consolidated basis, are Solvent.
[Signature Page Follows]


G-1



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of ___________,
2016.
AMERICAN ASSETS TRUST, INC.

 
 
By:
 
Name:
 
Title:
Chief Financial Officer









G-2



--------------------------------------------------------------------------------








EXHIBIT H-1




FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Term Note(s) evidencing such Term Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-1-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT H-2




FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to a Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-2-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT H-3




FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as appliableapplicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


H-3-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------







[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






H-3-2
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT H-4


FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Term Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Term Note(s) evidencing such Term Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of a Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as appliableapplicable
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


H-4-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------







[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






H-4-2
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT A-2


Clean Copy of Amended Term Loan Agreement


[Attached]






--------------------------------------------------------------------------------








    

--------------------------------------------------------------------------------



Conformed Copy:
As amended by
Joinder and First Amendment to Credit Agreement dated as of May 2, 2016,
Second Amendment to Term Loan Agreement dated as of May 23, 2017 and
Third Amendment to Term Loan Agreement dated as of January 9, 2018






Published CUSIP Deal Number: 02401JAF6
Published CUSIP Facility Number: 02401JAG4




TERM LOAN AGREEMENT


Dated as of March 1, 2016


among


AMERICAN ASSETS TRUST, L.P.,


as the Borrower,


AMERICAN ASSETS TRUST, INC.,


as a Guarantor,


U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent,


The Other Lenders Party Hereto,


U.S. Bank National Association,


PNC CAPITAL MARKETS LLC
and
WELLS FARGO SECURITIES, LLC


as Joint Lead Arrangers and Joint Bookrunners,


and


PNC Bank, National Association,
as Syndication Agent,


    

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section
 
Page



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01.
Defined Terms
1


1.02.
Other Interpretive Provisions
40


1.03.
Accounting Terms
41


1.04.
Rounding
42


1.05.
Times of Day; Rates
42


1.06.
[Intentionally Omitted]
42


1.07.
GNMA Securities
42



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS



2.01.
The Term Loans


42


2.02.
Borrowings, Conversions and Continuations of Loans
43


2.03.
[Intentionally Omitted]
44


2.04.
[Intentionally Omitted]
44


2.05.
Prepayments; Prepayment Premium
44


2.06.
Termination or Reduction of Commitments
45


2.07.
Repayment of Loans
45


2.08.
Interest
45


2.09.
Fees
46


2.10.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
46


2.11.
Evidence of Debt
47


2.12.
Payments Generally; Administrative Agent’s Clawback
47


2.13.
Sharing of Payments by Lenders
49


2.14.
[Intentionally Omitted]
50


2.15.
[Intentionally Omitted]
50


2.16.
Increase in Facility
50


2.17.
Increase in Facility
50


2.18.
[Intentionally Omitted]
52


2.19.
Defaulting Lenders
52



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY



-i-



--------------------------------------------------------------------------------







3.01.
Taxes
53


3.02.
Illegality
58


3.03.
Inability to Determine Rates
58


3.04.
Increased Costs; Reserves on Eurodollar Rate Loans
60


3.05.
Compensation for Losses
62


3.06.
Mitigation Obligations; Replacement of Lenders
62


3.07.
Survival
63



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01.
Conditions of Effectiveness
63


4.02.
Conditions to All Credit Extensions
68



ARTICLE V
REPRESENTATIONS AND WARRANTIES

5.01.
Existence, Qualification and Power
66


5.02.
Authorization; No Contravention
66


5.03.
Governmental Authorization; Other Consents
66


5.04.
Binding Effect
67


5.05.
Financial Statements; No Material Adverse Effect
67


5.06.
Litigation
67


5.07.
No Default
68


5.08.
Ownership of Property; Liens
68


5.09.
Environmental Compliance
68


5.10.
Insurance
69


5.11.
Taxes
69


5.12.
ERISA Compliance
69


5.13.
Subsidiaries; Equity Interests; Loan Parties
70


5.14.
Margin Regulations; Investment Company Act
71


5.15.
Disclosure
71


5.16.
Compliance with Laws
71


5.17.
Intentionally Omitted
71


5.18.
Intellectual Property; Licenses, Etc
71


5.19.
Solvency
72


5.20.
Casualty, Etc
72


5.21.
Labor Matters
72


5.22.
Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
72


5.23.
REIT Status; Stock Exchange Listing
72


5.24.
EEA Financial Institution
72



ARTICLE VI
AFFIRMATIVE COVENANTS



-ii-



--------------------------------------------------------------------------------







6.01.
Financial Statements
73


6.02.
Certificates; Other Information
74


6.03.
Notices
76


6.04.
Payment of Obligations
77


6.05.
Preservation of Existence, Etc
77


6.06.
Maintenance of Properties
77


6.07.
Maintenance of Insurance
77


6.08.
Compliance with Laws
78


6.09.
Books and Records
78


6.10.
Inspection Rights
78


6.11.
Use of Proceeds
78


6.12.
Additional Guarantors
78


6.13.
Compliance with Environmental Laws
79


6.14.
Further Assurances
79


6.15.
New York Stock Exchange Listing
80


6.16.
Material Contracts
80



ARTICLE VII
NEGATIVE COVENANTS

7.01.
Liens
80


7.02.
Indebtedness
82


7.03.
Investments
83


7.04.
Fundamental Changes
83


7.05.
Dispositions
83


7.06.
Restricted Payments
83


7.07.
Change in Nature of Business
84


7.08.
Transactions with Affiliates
84


7.09.
Burdensome Agreements
85


7.10.
Use of Proceeds
85


7.11.
Financial Covenants
85


7.12.
Accounting Changes
85


7.13.
Amendment, Waivers and Terminations of Certain Agreements
86


7.14.
Tax Sharing and Indemnification Agreements
86


7.15.
Sanctions; Anti-Corruption Laws
86



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES





-iii-



--------------------------------------------------------------------------------







8.01.
Events of Default
86


8.02.
Remedies upon Event of Default
89


8.03.
Application of Funds
89



ARTICLE IX
ADMINISTRATIVE AGENT

9.01.
Appointment and Authority
90


9.02.
Rights as a Lender
90


9.03.
Exculpatory Provisions
90


9.04.
Reliance by Administrative Agent
91


9.05.
Delegation of Duties
92


9.06.
Resignation of Administrative Agent
92


9.07.
Non-Reliance on Administrative Agent and Other Lenders
93


9.08.
No Other Duties, Etc
94


9.09.
Administrative Agent May File Proofs of Claim
94


9.10.
Guaranty Matters
94


9.11.
Lender Representations Regarding ERISA
95





ARTICLE X
MISCELLANEOUS





-iv-



--------------------------------------------------------------------------------







10.01.
Amendments, Etc
97


10.02.
Notices; Effectiveness; Electronic Communications
99


10.03.
No Waiver; Cumulative Remedies; Enforcement
101


10.04.
Expenses; Indemnity; Damage Waiver
102


10.05.
Payments Set Aside
104


10.06.
Successors and Assigns
104


10.07.
Treatment of Certain Information; Confidentiality
109


10.08.
Right of Setoff
110


10.09.
Interest Rate Limitation
110


10.10.
Counterparts; Integration; Effectiveness
111


10.11.
Survival of Representations and Warranties
111


10.12.
Severability
111


10.13.
Replacement of Lenders
111


10.14.
Governing Law; Jurisdiction; Etc
112


10.15.
WAIVER OF JURY TRIAL
114


10.16.
No Advisory or Fiduciary Responsibility
114


10.17.
Electronic Execution of Assignments and Certain Other Documents
115


10.18.
USA PATRIOT Act
115


10.19.
[Intentionally Omitted]
115


10.20.
[Intentionally Omitted]
115


10.21.
Acknowledgement and Consent to Bail-in of EEA Financial Institutions
115





-v-



--------------------------------------------------------------------------------









SCHEDULES
 
I
 
[Reserved]
II
 
Exceptions to Recourse Liability
III
 
Initial Unencumbered Eligible Properties
2.01
 
Commitments and Applicable Percentages
5.09(c)
 
Releases of Hazardous Materials
5.09(d)
 
Environmental Compliance
5.11
 
Tax Sharing Agreements
5.12(d)
 
Pension Plans
5.13
 
Subsidiaries and Other Equity Investments; Loan Parties
7.01(m)
 
Existing Liens
7.03
 
Existing Investments
10.02
 
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS
 
 
 
 
A
 
Form of Loan Notice
B
 
[RESERVED]
C-1
 
[RESERVED]
C-2
 
Form of Term Note
D
 
Form of Compliance Certificate
E-1
 
Form of Assignment and Assumption
E-2
 
Form of Administrative Questionnaire
F
 
Form of Guaranty Agreement
G
 
Form of Solvency Certificate
H
 
Form of United States Tax Compliance Certificate















-vi-



--------------------------------------------------------------------------------








    
TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (“Agreement”) is entered into as of March 1, 2016 among
AMERICAN ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”),
AMERICAN ASSETS TRUST, INC. a Maryland corporation (the “REIT”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent.
PRELIMINARY STATEMENT:
The Borrower and the REIT have requested that the Lenders make term loans
available to the Borrower on the date hereof, as more particularly described
herein, on the terms and subject to the conditions hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Act” has the meaning set forth in Section 10.18.
“Administrative Agent” means U.S. Bank National Association (including its
branches and affiliates), in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, in no
event shall the Administrative Agent or any Lender or any of their respective
Affiliates be deemed an Affiliate of the REIT or any Subsidiary thereof.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agreement” means this term loan agreement.
“Annual Capital Expenditure Adjustment” means (i) in the case of a Portfolio
Property consisting of a Hotel Property, an office property or a retail property
(x) if such Portfolio Property has been owned, or ground leased pursuant to an
Eligible Ground Lease, by one or more Subsidiaries of the Borrower for at least
four consecutive full fiscal quarters for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b), 4% of
the average of the quarterly gross revenues from such Portfolio




--------------------------------------------------------------------------------







Property as set forth in the financial statements for the then most recently
ended four consecutive fiscal quarter period of the REIT delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b) and (y) if such
Portfolio Property has not been owned, or ground leased pursuant to an Eligible
Ground Lease, by one or more Subsidiaries of the Borrower for at least four
consecutive full fiscal quarters for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b), 4% of
the average of the quarterly gross revenues from such Portfolio Property for the
period consisting of all of the full fiscal quarters of the REIT commencing
after the date such Portfolio Property was acquired (or after an Eligible Ground
Lease is entered into with respect to such Portfolio Property, if applicable) by
a Subsidiary of the Borrower for which financial statements have been provided
to the Administrative Agent pursuant to Section 6.01(a) or (b), and (ii) in the
case of any Portfolio Property consisting of a residential property, an amount
equal to $125 multiplied by the number of units in such residential property.
For purposes of clause (i)(y) of this definition, in the case of any Portfolio
Property consisting of a Portfolio Property that is owned, or ground leased
pursuant to an Eligible Ground Lease, by one or more Subsidiaries of the
Borrower for at least one full fiscal month of the REIT but less than one full
fiscal quarter for which financial statements have been provided to the
Administrative Agent pursuant to Section 6.01(a) or (b), the Annual Capital
Expenditure Adjustment for such Portfolio Property shall equal (x) if such
Portfolio Property is owned, or ground leased pursuant to an Eligible Ground
Lease, for less than two full fiscal months of the REIT, the Annual Capital
Expenditure Adjustment that would apply to such Portfolio Property if calculated
in accordance with the applicable clause of this definition above (but for only
the then most recently ended one fiscal month period of the REIT instead of for
the period specified in such applicable clause above), multiplied by 3 and (y)
if such Portfolio Property is owned, or ground leased pursuant to an Eligible
Ground Lease, for at least two full fiscal months of the REIT, the Annual
Capital Expenditure Adjustment that would apply to such Portfolio Property if
calculated in accordance with the applicable clause of this definition above
(but for only the then most recently ended two fiscal month period of the REIT
instead of for the period specified in such applicable clause above), multiplied
by 3/2.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the REIT or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Capitalization Rate” means, (i) in the case of any Portfolio
Property consisting of a traditional multi-family property (which, for example,
shall include a multi-family apartment, duplex or condo complex), 6.00%, (ii) in
the case of any Portfolio Property consisting of a non-traditional multi-family
property (which, for example, shall include a recreational vehicle (RV) park),
7.00%, (iii) in the case of any Portfolio Property consisting of a retail
property, 6.25%, (iv) in the case of any Portfolio Property consisting of an
office property, 6.00% and (v) in the case of a Hotel Property, 7.50%.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the sum of the aggregate principal amount of such Lender’s
Term Loans and Commitments at such time. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption or Joinder Agreement pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Rate in effect at such time and
(ii) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.
“Appropriate Lender” means, at any time, a Lender that has a Commitment or Term
Loan at such time.


‑2‑



--------------------------------------------------------------------------------







“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, U.S. Bank National Association, PNC Capital
Markets LLC and Wells Fargo Securities, LLC, in their capacities as joint
bookrunners and joint lead arrangers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor (or
by investment advisors that are Affiliates of one another).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 2016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the REIT, including the notes thereto.
“Availability Period” has the meaning specified in Section 2.01.
“Availability Termination Date” has the meaning specified in Section 2.06.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day, a fluctuating rate per annum equal to the highest
of (i) 0.0%, (ii) the Prime Rate, (iii) the sum of the FRBNY Rate for such day
plus 0.50% per annum and (iv) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%, provided that, for the avoidance of doubt,
the Eurodollar Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include


‑3‑



--------------------------------------------------------------------------------







(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Limited Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of the Borrower, dated as of January 19, 2011, among the
REIT, as general partner, and the limited partners from time to time party
thereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP (for the avoidance of doubt, subject to the last sentence of Section
1.03(b)), recorded as capitalized leases.
“Cash Equivalents” means any of the following types of Investments:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and


‑4‑



--------------------------------------------------------------------------------







(e)    Mortgage backed securities that are issued by the Government National
Mortgage Association and fully guaranteed by the United States of America having
maturities of not more than 30 years from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof (“GNMA Securities”).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of (x)
any change in the Risk-Based Capital Guidelines, or (y) any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the REIT entitled to vote for members of the board of directors or
equivalent governing body of the REIT on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or
(b)    (i) the REIT shall cease to be the sole general partner of the Borrower
or shall cease to own, directly, (x) 100% of the general partnership interests
of the Borrower and (y) Equity Interests of the Borrower representing a majority
of the total economic interests of the Equity Interests of the Borrower, in each
case free and clear of all Liens (other than Permitted Judgment Liens and Liens
permitted under Section 7.01(a) and (b)) or (ii) any holder of a limited
partnership interest in the Borrower is provided with or obtains voting rights
with respect to such limited partnership interest that deprive the REIT, in its
capacity as general partner of the Borrower, of its right to manage the Borrower
in the ordinary course of business and consistent with past practice.
“Closing Date” has the meaning specified in Section 4.01.


‑5‑



--------------------------------------------------------------------------------







“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to make a Term Loan to the
Borrower pursuant to Section 2.01 in an aggregate principal amount equal to the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption or
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. On the Closing Date, the aggregate amount of the Commitments is
$100,000,000.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to Consolidated Net Income for such period (a) plus the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense (plus, to the extent not already included in such Consolidated
Interest Expense, amortization of deferred financing costs), (ii) the provision
for federal, state, local and foreign income taxes of the Consolidated Group
(including the Consolidated Group Pro Rata Share of the provision for Federal,
state, local and foreign incomes taxes of each Unconsolidated Affiliate), (iii)
non-cash charges of the Consolidated Group (excluding any non-cash charge that
results in an accrual of a reserve for a cash charge in any future period), (iv)
the Consolidated Group Pro Rata Share of non-cash charges of Unconsolidated
Affiliates (excluding any non-cash charge that results in an accrual of a
reserve for a cash charge in any future period), (v) acquisition closing costs
of the Consolidated Group that were capitalized prior to FAS 141-R reducing such
Consolidated Net Income (including the Consolidated Group Pro Rata Share of
acquisition closing costs of Unconsolidated Affiliates that were capitalized
prior to FAS 141-R reducing such Consolidated Net Income), (vi) depreciation and
amortization expense of the Consolidated Group (including the Consolidated Group
Pro Rata Share of depreciation and amortization expense of each Unconsolidated
Affiliate) and (vii) one-time costs and expenses relating to the effectiveness
of the credit facilities evidenced by this Agreement and the transactions
relating thereto, to the extent such fees and expenses are incurred on or prior
to the date that is ninety-days following the Closing Date and minus (b)(i)
non-cash items of the Consolidated Group increasing such Consolidated Net Income
(other than the reversal of any accrual of a reserve referred to in the
parenthetical in clause (a)(iii) of this definition, except to the extent such
reversal results from a cash payment) and (ii) the Consolidated Group Pro Rata
Share of non-cash items of Unconsolidated Affiliates increasing such
Consolidated Net Income (other than the reversal of any accrual of a reserve
referred to in the parenthetical in clause (a)(iv) of this definition, except to
the extent such reversal results from a cash payment).
“Consolidated Fixed Charge Coverage Ratio” means the ratio as of the last day of
any fiscal quarter of the REIT of (i) Consolidated EBITDA for the four
consecutive fiscal quarter period of the REIT then ending to (ii) Consolidated
Fixed Charges for such four consecutive fiscal quarter period.
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense, (ii) scheduled payments of
principal on Consolidated Total Indebtedness (excluding any balloon payments
payable on maturity of any such Consolidated Total Indebtedness), (iii) the
amount of dividends or distributions paid or required to be paid by any member
of the Consolidated Group (other than to another member of the Consolidated
Group) during such period in respect of its preferred Equity Interests
(excluding any balloon payments payable on maturity or redemption in whole of
such Equity Interests) and (iv) the Consolidated Group Pro Rata Share of the
amount of dividends or distributions paid or required to be paid by any
Unconsolidated Affiliate during such period in respect of its preferred Equity
Interests (to


‑6‑



--------------------------------------------------------------------------------







Persons other than (x) a member of the Consolidated Group or (y) an
Unconsolidated Affiliate in which the percentage of Equity Interests of such
Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the Consolidated Group in
the Unconsolidated Affiliate paying the dividend or distribution).
“Consolidated Group” means, collectively, the REIT and its Consolidated
Subsidiaries.
“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the aggregate percentage interest held by members of the Consolidated
Group in such Unconsolidated Affiliate determined by calculating the percentage
of Equity Interests of such Unconsolidated Affiliate owned by members of the
Consolidated Group.
“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total cash interest expense (including, for the avoidance of doubt,
capitalized interest) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) the Consolidated Group Pro
Rata Share of total cash interest expense (including, for the avoidance of
doubt, capitalized interest) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP.
“Consolidated Net Income” means, with respect to any period, the sum of (i) the
net income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP, excluding any extraordinary or
non-recurring gain (or extraordinary or non-recurring loss) realized during such
period by any member of the Consolidated Group plus (ii) the Consolidated Group
Pro Rata Share of the net income (or loss) of each Unconsolidated Affiliate for
such period determined in accordance with GAAP, excluding any extraordinary or
non-recurring gain (or extraordinary or non-recurring loss) realized during such
period by such Unconsolidated Affiliate.
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (i) Consolidated Total Secured
Indebtedness as of such date to (ii) the Secured Total Asset Value as of such
date.
“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.
“Consolidated Total Indebtedness” means, as at any date of determination, the
sum of (i) the aggregate amount of all Indebtedness owed by the Consolidated
Group that would be reflected on a consolidated balance sheet of the
Consolidated Group as of such date plus (ii) the Consolidated Group Pro Rata
Share of the aggregate amount of all Indebtedness owed by each Unconsolidated
Affiliate that would be reflected on a balance sheet of such Unconsolidated
Affiliate.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio (expressed as a percentage) of (i) Consolidated Total Indebtedness as of
such date, less the Unrestricted Cash Amount as of such date to (ii) the Total
Asset Value as of such date.
“Consolidated Total Secured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Secured Indebtedness
owed by members of the Consolidated Group (excluding in any event Indebtedness
outstanding under this Agreement) that would be reflected on a consolidated
balance sheet of the Consolidated Group as of such date plus (ii) the
Consolidated Group Pro Rata Share of the aggregate amount of all Secured
Indebtedness owed by each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate.


‑7‑



--------------------------------------------------------------------------------







“Consolidated Total Unsecured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Unsecured Indebtedness
owed by members of the Consolidated Group (including Indebtedness outstanding
under this Agreement) that would be reflected on a consolidated balance sheet of
the Consolidated Group as of such date plus (ii) the Consolidated Group Pro Rata
Share of the aggregate amount of all Unsecured Indebtedness owed by each
Unconsolidated Affiliate that would be reflected on a balance sheet of such
Unconsolidated Affiliate.
“Consolidated Unsecured Interest Coverage Ratio” means the ratio as of the last
day of any fiscal quarter of the REIT of (i) the sum of Unencumbered Property
NOI of each Unencumbered Eligible Property for the fiscal quarter of the REIT
then ending to (ii) Consolidated Unsecured Interest Expense for such fiscal
quarter.
“Consolidated Unsecured Interest Expense” means, for any period, the portion of
Consolidated Interest Expense for such period that was incurred in respect of
Unsecured Indebtedness owed by any member of the Consolidated Group or an
Unconsolidated Affiliate.
“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (i) Consolidated Total Unsecured
Indebtedness as of such date, less the Unrestricted Cash Amount as of such date
to (ii) the Unencumbered Asset Value as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Joint Venture” means a Subsidiary of the Borrower that (a) is
organized under the laws of the United States of America or any State thereof
(and each Subsidiary of the Borrower that directly or indirectly owns any Equity
Interests in such Subsidiary is also organized under the laws of the United
States of America or any State thereof), (b) is not a Wholly Owned Subsidiary of
the Borrower and (c) is controlled by a Wholly Owned Subsidiary of the Borrower
that is not a borrower or guarantor of, or otherwise does not have a payment
obligation in respect of, any Indebtedness for borrowed money that constitutes
Recourse Indebtedness. For purposes of this definition, a Subsidiary of the
Borrower is “controlled” by a Person if such Person has the right to exercise
exclusive control over any disposition, refinancing and operating activity of
any Unencumbered Portfolio Property owned or ground leased by such Subsidiary
without the consent of any other Person (other than (i) the Borrower or (ii) any
Subsidiary of the Borrower, as long as such Subsidiary does not need the consent
of any minority equity holder thereof to consent to any disposition, refinancing
or operating activity).
“Credit Extension” means a Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the Borrower’s non-credit enhanced, senior unsecured long term
debt as in effect on such date.


‑8‑



--------------------------------------------------------------------------------







“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans (assuming that the Pricing Level
corresponding to the highest Applicable Rate applied in the then applicable
Pricing Grid) plus (iii) 2% per annum; provided, however, that with respect to a
Term Loan that is a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to (i) the Eurodollar Rate plus (ii) the Applicable Rate for
Eurodollar Rate Loans (assuming that the Pricing Level corresponding to the
highest Applicable Rate applied in the then applicable Pricing Grid) plus (iii)
2% per annum.
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid hereunder within two Business Days of the date
when due, (b) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) is, or has a direct or indirect
parent company that is, subject to a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (e) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.19(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.
“Development Investment” has the meaning specified in clause (a) of the
definition of “Specified Investments”.
“Direct Owner” means each Subsidiary of the Borrower that directly owns, or is
the ground lessee of an interest in, any Unencumbered Portfolio Property.


‑9‑



--------------------------------------------------------------------------------







“Disposed Portfolio Property” means, as of any date of determination, any
Portfolio Property that is directly or indirectly disposed of by any member of
the Consolidated Group to a Person that is not a member of the Consolidated
Group during the then most recently ended fiscal quarter of the REIT for which
financial statements have been provided to the Administrative Agent pursuant to
Section 6.01(a) or (b).
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business) or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Ground Lease” means a ground lease with respect to a Portfolio
Property executed by a Controlled Joint Venture or a Wholly Owned Subsidiary of
the Borrower, as lessee, that (a) has a minimum remaining term of thirty five
(35) years, including tenant controlled options, as of the date the related
Portfolio Property becomes an Unencumbered Eligible Property hereunder (or, if
prior to the Closing Date, the date on which it became an “Unencumbered Eligible
Property” under the Revolving Credit Agreement), (b) has customary notice
rights, default cure rights, bankruptcy new lease rights and other customary
provisions for the benefit of a leasehold mortgagee or has equivalent protection
for a leasehold permanent mortgagee by a subordination to such leasehold
permanent mortgagee of the landlord's fee interest and (c) is otherwise
acceptable for non-recourse leasehold mortgage financing under customary prudent
lending requirements as reasonably and mutually determined by both the Borrower
and the Administrative Agent.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, the REIT or


‑10‑



--------------------------------------------------------------------------------







any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, that Equity Interests shall not include any debt securities or other
Indebtedness convertible into, or exchangeable for, Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, or the treatment of a Pension Plan amendment as a termination, under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means, for any Interest Period, the greater of (a) zero
percent (0.0%) for the purposes of any applicable portion of the Term Loan that
has not been identified by the Borrower to the Administrative Agent in writing
as being subject to a Swap Contract that provides a hedge against interest rate
risk and (b)


‑11‑



--------------------------------------------------------------------------------







the applicable interest settlement rate for deposits in Dollars (“LIBOR”)
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) appearing on the applicable Reuters Screen
(or on any successor or substitute page on such screen) as of 11:00 a.m. (London
time) two (2) Business Days before the first day of such Interest Period, and
having a maturity equal to such Interest Period, provided that, if the
applicable Reuters Screen (or any successor or substitute page) is not available
to the Administrative Agent for any reason, the applicable Eurodollar Rate for
the relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) as reported by
any other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) two (2) Business Days before
the first day of such Interest Period, and having a maturity equal to such
Interest Period; provided that to the extent a comparable or successor rate to
LIBOR is approved by the Administrative Agent in connection with this Agreement,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided further that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
approved rate shall be applied to the applicable Interest Period as otherwise
reasonably determined by the Administrative Agent.
“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the definition of “Eurodollar Rate” (other than, for the avoidance of doubt, a
Term Loan that bears interest based on the Base Rate determined by reference to
clause (iv) of the definition thereof).
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means any Subsidiary of the Borrower that (a) is not a
Direct Owner of any Unencumbered Eligible Property or an Indirect Owner of the
Direct Owner of any Unencumbered Eligible Property and (b) is (i) an Excluded
TRS Subsidiary, (ii) an Immaterial Subsidiary, (iii) a Subsidiary in which the
Borrower and/or its Wholly Owned Subsidiaries directly, indirectly or
beneficially own more than 50% but less than 75% of the Equity Interests of such
Subsidiary having ordinary voting power for the election of directors or members
of any other governing body of such Subsidiary, (iv) a borrower or guarantor of
Secured Indebtedness (or a direct or indirect parent of such borrower or
guarantor (other than the Borrower or the REIT)), and the terms of such Secured
Indebtedness prohibit such Subsidiary from becoming a Guarantor or (v) a CFC
that is unable to become a Guarantor without, in the reasonable judgment of the
REIT, causing adverse tax consequences to the Consolidated Group.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) pursuant to Section 3.01(a)(ii) or 3.01(c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
“Excluded TRS Subsidiary” means (a) a TRS Subsidiary; provided that such TRS
Subsidiary does not own any assets or conduct any business or operations, other
than its ownership of all of the Equity Interests of a Hotel Lessee Subsidiary
and activities ancillary or incidental thereto or (b) a Hotel Lessee Subsidiary,


‑12‑



--------------------------------------------------------------------------------







in each case if either (i) the Exemption Condition exists with respect to such
Person or (ii) in the reasonable judgment of the REIT, the Guarantee of the
Obligations by such Person would cause adverse tax consequences to the
Consolidated Group.
“Exemption Condition” means, at any time with respect to any Subsidiary of the
Borrower that is not a Guarantor, such Subsidiary is not a borrower or guarantor
of, and does not have a payment obligation in respect of, Indebtedness for
borrowed money that constitutes Recourse Indebtedness (other than Indebtedness
permitted under Section 7.02(b)).
“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the sum of
the aggregate principal amount of the Commitments and Term Loans of all Lenders
outstanding at such time. On the Closing Date, the amount of the Facility is
$100,000,000.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Fee Letter” means the letter agreement, dated February 2, 2016, among the
Borrower, U.S. Bank, PNC Bank, National Association and PNC Capital Markets LLC.
“Financial Covenant Event of Default” means an Event of Default arising as a
result of the Borrower’s failure to comply with any of the covenants contained
in Section 7.02(b) and Section 7.11.
“Fitch” means Fitch, Inc. and any successor thereto.
“Foreign Lender” means a Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the per annum rate equal to the greater of (a)
the Federal Funds Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “FRBNY Rate” means the
rate quoted for such day for a federal funds transaction at 11:00 a.m. on such
day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.


‑13‑



--------------------------------------------------------------------------------







“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“GNMA Securities” has the meaning specified in clause (e) of the definition of
“Cash Equivalents.”
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means at any time, collectively, the REIT and each Subsidiary of
the REIT that at such time is a Guarantor.
“Guaranty Agreement” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.


‑14‑



--------------------------------------------------------------------------------







“Hotel Lessee Subsidiary” means a Wholly Owned Subsidiary of a TRS Subsidiary
that (i) is the lessee of a Hotel Property owned by one or more Wholly Owned
Subsidiaries of the Borrower that are Guarantors, (ii) does not conduct any
business or operations, other than acting as lessee and operator of such Hotel
Property and activities incidental or ancillary thereto, (iii) is not an obligor
with respect to any Indebtedness for borrowed money and (iv) does not have any
Liens encumbering any of its property, assets or revenues other than Permitted
Judgment Liens and Liens permitted under Section 7.01 (excluding clauses (g),
(i) and (j) of Section 7.01); provided, that in the case of clause (i) of this
definition, if the Exemption Condition exists at any time with respect to any
such Wholly Owned Subsidiary of the Borrower, the requirement that such Wholly
Owned Subsidiary be a Guarantor shall not apply to such Wholly Owned Subsidiary.
“Hotel Property” means a Portfolio Property that is (i) operated by or on behalf
of one or more Subsidiaries of the Borrower as a hotel and (ii) designated as a
“Hotel Property” in a written notice executed by a Responsible Officer of the
REIT and delivered to the Administrative Agent.
“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Borrower
(i) whose assets, when taken together with the assets of all other Subsidiaries
of the Borrower that are designated as “Immaterial Subsidiaries” in accordance
with clause (ii) of this definition, have an aggregate book value of less than
$30,000,000 and (ii) is designated as an “Immaterial Subsidiary” in a written
notice executed by a Responsible Officer of the REIT and delivered to the
Administrative Agent.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Increase Effective Date” has the meaning specified in Section 2.17(b).
“Incremental Term Loan” has the meaning specified in Section 2.17(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties, surety bonds,
comfort letters, keep-well agreements and capital maintenance agreements), in
each case to the extent such instruments or agreements support financial, rather
than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (valued in the case of this clause (e) at the lesser of (i) the
aggregate unpaid amount of such indebtedness and (ii) if such indebtedness is
non-recourse, the fair market value of the property encumbered thereby as
determined by such Person in good faith);


‑15‑



--------------------------------------------------------------------------------







(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness owed by the REIT or any Subsidiary
thereof shall include the Consolidated Group Pro Rata Share of the foregoing
items and components thereof attributable to Indebtedness owed by Unconsolidated
Affiliates. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capitalized Lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the preceding clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indirect Owner” means each Subsidiary of the Borrower (including, for the
avoidance of doubt, each Controlled Joint Venture) that directly or indirectly
owns an Equity Interest in the Direct Owner of any Unencumbered Portfolio
Property.
“Ineligible Institution” has the meaning specified in Section 10.06(b)(v).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or if agreed by all Lenders, twelve months) thereafter (in each case, subject
to availability), as selected by the Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


‑16‑



--------------------------------------------------------------------------------







(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of another Person or (ii) a loan, advance, other
extension of credit or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness owed by such other Person, (b) purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (c) purchase, acquisition or other investment in
any real property or real property-related assets (including, without
limitation, mortgage loans and other real estate-related debt investments,
investments in unimproved land holdings and Portfolio Properties, and costs to
construct real property assets under development). For purposes hereof, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, but determined net of all payments constituting returns of invested
capital received in respect of such Investment and, in the case of a guaranty or
similar obligation, such Investment will be reduced to the extent the exposure
under such guaranty or similar obligation is reduced.
“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Borrower has obtained an Investment Grade Rating and
(ii) the REIT has delivered to the Administrative Agent a certificate executed
by a Responsible Officer of the REIT (x) certifying that an Investment Grade
Rating has been obtained and is in effect (which certification shall also set
forth the Debt Ratings received from each Rating Agency as of such date) and (y)
notifying the Administrative Agent that Borrower has irrevocably elected (A) to
have the Ratings-Based Applicable Rate apply to the pricing of the Facility and
(B) to apply ratings-based pricing concurrently under the Revolving Credit
Agreement (provided that if (x) the Revolving Credit Agreement is not then in
effect or (y) the Revolving Credit Agreement as then in effect does not provide
that the Borrower may elect ratings-based pricing thereunder at such time, then
satisfaction of this clause (B) shall not be required).
“Investment Grade Rating” means receipt of one Debt Rating of BBB- or higher
from S&P or Baa3 or higher from Moody’s.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” has the meaning specified in Section 2.17(a).
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


‑17‑



--------------------------------------------------------------------------------







“Leverage-Based Applicable Rate” means the applicable percentage per annum set
forth below determined by reference to the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent and the Lenders pursuant to Section 6.02(b):
Pricing Level
Consolidated Total Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
I
< 40%
1.70%
0.70%
II
> 40% and < 45%
1.75%
0.75%
III
> 45% and < 50%
1.90%
0.90%
IV
> 50% and < 55%
2.05%
1.05%
V
> 55%
2.35%
1.35%

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the Consolidated Total Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level V shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (i) from
the Closing Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter of the
REIT ending March 31, 2016, the Pricing Level shall be determined based on the
Consolidated Total Leverage Ratio as set forth in the Pro Forma Closing Date
Compliance Certificate and (ii) the determination of the Leverage-Based
Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower as described in
Article II herein in the form of a Term Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Term Notes,
(c) the Guaranty Agreement and (d) the Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A (or such other form as may be approved by the Administrative Agent).
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Loan Party Pro Rata Share” means, with respect to any Controlled Joint Venture,
the percentage interest held by the REIT or a Wholly Owned Subsidiary thereof,
in the aggregate, in such Controlled Joint


‑18‑



--------------------------------------------------------------------------------







Venture determined by calculating the percentage of Equity Interests of such
Controlled Joint Venture owned, directly or indirectly, by the REIT and its
Wholly Owned Subsidiaries.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the REIT or the
Borrower and its Subsidiaries, taken as a whole; (b) a material adverse effect
on the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of the Borrower and the Loan Parties, taken as
a whole, to perform their obligations under any Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $25,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance or properties of
such Person.
“Maturity Date” means March 1, 2023; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Newly-Acquired Portfolio Property” means, as of any date of determination, any
Portfolio Property acquired or ground leased pursuant to an Eligible Ground
Lease by any member of the Consolidated Group from a Person that was not a
member of the Consolidated Group during the then most recently ended two
consecutive fiscal quarter period of the REIT for which financial statements
have been provided to the Administrative Agent pursuant to Section 6.01(a) or
(b).
“New Lender” has the meaning specified in Section 2.17(a).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


‑19‑



--------------------------------------------------------------------------------







“Non-Loan Party Subsidiary” has the meaning specified in the definition of
“Aggregate Non-Loan Party Investment Amount.”
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness, or
a Guarantee of Indebtedness, in respect of which recourse for payment (except
for customary exceptions for fraud, misrepresentation, misapplication of cash,
waste, environmental claims and liabilities, prohibited transfers, violations of
single purpose entity covenants, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guaranty or indemnification agreements in non-recourse or tax-exempt financings
of real estate, including those set forth on Schedule II) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee, (b) if such Person is a Single Asset Entity, any
Indebtedness owed by such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness
owed by a Single Asset Entity that is a Subsidiary of such Single Asset Holding
Company, so long as, in each case, either (i) recourse for payment of such
Holdco Indebtedness (except for customary exceptions for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities, prohibited transfers, violations of single purpose entity
covenants, and other circumstances customarily excluded by institutional lenders
from exculpation provisions and/or included in separate guaranty or
indemnification agreements in non-recourse or tax-exempt financings of real
estate, including those set forth on Schedule III) is contractually limited to
the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or (ii) such Single Asset Holding Company has no assets other than
Equity Interests in such Single Asset Entity and cash and other assets of
nominal value incidental to the ownership of the such Single Asset Entity.
“Non-Stabilized Portfolio Property” means, as of any date of determination, any
Portfolio Property (i) that was previously (but is no longer) under development
and in which a Development Investment was made by the REIT or a Subsidiary
thereof after the Third Amendment Effective Date and (ii) in respect of which
the Stabilization Date has not occurred on or prior to such date.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


‑20‑



--------------------------------------------------------------------------------







“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
solely as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means, with respect to any Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loan occurring on such date.
“Overnight Bank Funding Rate” means, for any day, the rate per annum comprised
of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depository institutions (as such composite rate
shall be determined by the FRBNY as set forth on its public website from time to
time) and published on the next succeeding Business Day by the FRBNY as an
overnight bank funding rate (from and after such date as the FRBNY shall
commence to publish such composite rate).
“Pari Passu Obligations” means Unsecured Indebtedness (without giving effect to
the proviso in the definition thereof and exclusive of the Obligations) of any
member of the Consolidated Group owing to a Person that is not a member of the
Consolidated Group.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans, and such related rules, as and set forth in Sections 412, 430, 431, 432
and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Holders” means Ernest S. Rady and the Rady Affiliates.
“Permitted Judgment Liens” means Liens permitted under Section 7.01(g) (solely
to the extent the aggregate amount of the judgments secured by such Liens under
Section 7.01(g) encumbering (x) Unencumbered Eligible Properties (and the income
therefrom and proceeds thereof) and (y) the Equity Interests of any Subsidiary
that owns or ground leases an Unencumbered Eligible Property (and any Subsidiary


‑21‑



--------------------------------------------------------------------------------







of the Borrower that directly or indirectly owns any Equity Interests in such
Subsidiary) (and the income therefrom and proceeds thereof) does not exceed
$10,000,000).
“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the REIT or any Subsidiary
thereof to transfer property to the REIT, the Borrower, any Guarantor or any
Wholly Owned Subsidiary of the Borrower, (ii) limitations on the ability of the
REIT or any Subsidiary thereof to create, incur, assume or suffer to exist Liens
on Unencumbered Eligible Properties or the Equity Interests of any Person that
owns, or ground leases under an Eligible Ground Lease, an Unencumbered Eligible
Property (or the Equity Interest of any Subsidiary of the Borrower that directly
or indirectly owns any Equity Interests in such Person) or (iii) any requirement
that Pari Passu Obligations be secured on an “equal and ratable basis” to the
extent that the Obligations are secured.
“Permitted Unencumbered Property Liens” means Liens permitted under Section
7.01(a), (b), (c), (f) and (h), Permitted Judgment Liens and Permitted Pari
Passu Encumbrances.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Portfolio Property” means any real property owned or ground leased by a
Subsidiary of the Borrower.
“Portfolio Property Net Operating Income” means, with respect to any Portfolio
Property for any fiscal quarter of the REIT, an amount equal to (i) the
aggregate gross revenues from the operation of such Portfolio Property from
tenants in occupancy and paying rent during such fiscal quarter (or, in the case
of a Hotel Property, from the operation of such Portfolio Property during such
fiscal quarter), minus (ii) all expenses and other proper charges incurred
during such fiscal quarter in connection with the operation of such Portfolio
Property (including accruals for real estate taxes and insurance, but excluding
any management fees, debt service charges, income taxes, depreciation,
amortization and other non-cash expenses (including, without limitation,
non-cash write-offs (including with respect to straight line rents) and
mark-to-market adjustments)), which expenses and accruals shall be calculated in
accordance with GAAP; provided, that (i) in the case of a Hotel Property that
has been owned, or ground leased under an Eligible Ground Lease, by one or more
Subsidiaries of the Borrower for at least four consecutive full fiscal quarters
for which financial statements have been provided to the Administrative Agent
pursuant to Section 6.01(a) or (b), the Portfolio Property Net Operating Income
of such Hotel Property shall be, for any fiscal quarter of the REIT, the average
quarterly Portfolio Property Net Operating Income for the four consecutive full
fiscal quarter period ending on the last day of such fiscal quarter of the REIT
(with the Portfolio Property Net Operating Income for each fiscal quarter
included in such four fiscal quarter period being determined in accordance with
this definition without giving effect to this proviso) and (ii) in the case of a
Hotel Property that has not been owned, or ground leased under an Eligible
Ground Lease, by one or more Subsidiaries of the Borrower for at least four
consecutive full fiscal quarters for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b), the
Portfolio Property Net Operating Income of such Hotel Property shall be, for any
fiscal quarter of the REIT, the average quarterly Portfolio Property Net
Operating Income for the period consisting of all of the full fiscal quarters
commencing after the date such Hotel Property was acquired (or after an Eligible
Ground Lease is entered into with respect to such Hotel Property, if applicable)
by a


‑22‑



--------------------------------------------------------------------------------







Subsidiary of the Borrower for which financial statements have been provided to
the Administrative Agent pursuant to Section 6.01(a) or (b) (with the Portfolio
Property Net Operating Income for each fiscal quarter included in such period
being determined in accordance with this definition without giving effect to
this proviso). For purposes of this definition, in the case of any Portfolio
Property that is owned, or ground leased pursuant to an Eligible Ground Lease,
by one or more Subsidiaries of the Borrower for at least one full fiscal month
of the REIT but less than one full fiscal quarter for which financial statements
have been provided to the Administrative Agent pursuant to Section 6.01(a) or
(b), the Portfolio Property Net Operating Income of such Portfolio Property
shall equal (x) if such Portfolio Property is owned, or ground leased pursuant
to an Eligible Ground Lease, for less than two full fiscal months of the REIT,
the Portfolio Property Net Operating Income of such Portfolio Property
calculated with respect to the then most recently ended fiscal month of the REIT
(instead of on the basis of a fiscal quarter as otherwise contemplated herein),
multiplied by 3 and (y) if such Portfolio Property is owned, or ground leased
pursuant to an Eligible Ground Lease, for at least two full fiscal months of the
REIT, the Portfolio Property Net Operating Income of such Portfolio Property
calculated with respect to the then most recently ended two fiscal month period
of the REIT (instead of on the basis of a fiscal quarter as otherwise
contemplated herein), multiplied by 3/2. For the avoidance of doubt, for
purposes of this definition, the Portfolio Property Net Operating Income of any
Portfolio Property that is owned, or ground leased pursuant to an Eligible
Ground Lease, by one or more Subsidiaries of the Borrower for less than one full
fiscal month of the REIT shall be $0.
“Prepayment Premium” has the meaning specified in Section 2.05(b).
“Pricing Grid” means (i) prior to the Investment Grade Pricing Effective Date,
the pricing grid set forth in the definition of “Leverage-Based Applicable Rate”
and (ii) on and after the Investment Grade Pricing Effective Date, the pricing
grid set forth in the definition of “Ratings-Based Applicable Rate.”
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(xi).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Development Property” means, as of any date of determination, all or
any portion of a Portfolio Property which, on such date, is the subject of
ground-up development; provided that such Portfolio Property (or portion
thereof) will only constitute a Qualified Development Property (i) if all
requisite zoning requirements and land use requirements have been satisfied, and
all permits and approvals have been obtained for all grading, offsite and
infrastructure work necessary to improve the applicable Portfolio Property (or
portion thereof) as intended have been obtained, (ii) if physical site
improvement thereto has commenced and is continuing, and (iii) until the date on
which all applicable improvements thereto receive a final certificate of
occupancy or equivalent certification allowing legal occupancy thereof for its
intended purpose.
“Rady Affiliates” shall mean (i) all lineal descendants of Ernest S. Rady and
all spouses and adopted children of Ernest S. Rady and such descendants; (ii)
all trusts for the benefit of any person described in clause (i) and trustees of
such trusts; (iii) all legal representatives of any person or trust described in
clause (i) or (ii); and (iv) all partnerships, corporations, limited liability
companies or other entities Controlling,


‑23‑



--------------------------------------------------------------------------------







Controlled by or under common Control with Ernest S. Rady or any person, trust
or other entity described in clauses (i), (ii) or (iii).
“Rating Agency” means any of S&P, Moody’s or Fitch.
“Ratings-Based Applicable Rate” means the applicable percentages per annum
determined, at any time, based on the range into which the Debt Ratings then
fall, in accordance with the following table:
Pricing Level
Debt Ratings (S&P and Fitch/Moody’s)
Eurodollar Rate Loans
Base Rate Loans
I
≥ A- / A3
1.50 %
0.50 %
II
BBB+ / Baa1
1.55 %
0.55 %
III
BBB / Baa2
1.65 %
0.65 %
IV
BBB- / Baa3
1.90 %
0.90 %
V
<BBB-/Baa3
2.45%
1.45%

If at any time the Borrower has only a Debt Rating either from S&P or Moody’s,
then the Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable in the above Pricing Grid to such Debt Rating. If at any time the
Borrower has at least two (2) Debt Ratings, and such Debt Ratings are split,
then: (A) if the difference between the highest of such Debt Ratings and the
lowest of such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and
BBB- by S&P or Fitch), the Ratings-Based Applicable Rate shall be the rate per
annum that would be applicable in the above Pricing Grid if the highest of the
Debt Ratings were used; and (B) if the difference between the highest of such
Debt Ratings and the lowest of such Debt Ratings is two ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P) or more, the Ratings-Based Applicable Rate
shall be the rate per annum that would be applicable in the above Pricing Grid
if the rating that is one lower than the highest of the applicable Debt Ratings
were used. If at any time the Borrower has no Debt Rating or has only a Debt
Rating from Fitch, then the Ratings-Based Applicable Rate shall be the rate per
annum that would be applicable to Pricing Level V in the above Pricing Grid.
Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Ratings specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date.” Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the REIT to the Administrative
Agent of notice thereof pursuant to Section 6.03(e) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
“Real Estate Investment Trust” means any Person that qualifies as a real estate
investment trust under Sections 856 through 860 of the Code.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Recourse Indebtedness” means, with respect to any Person, Indebtedness owed by
such Person other than (a) Nonrecourse Indebtedness owed by such Person and (b)
Indebtedness under the Loan Documents.
“Register” has the meaning specified in Section 10.06(c).
“Related Indemnified Person” has the meaning specified in Section 10.04(b).


‑24‑



--------------------------------------------------------------------------------







“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Term Loans, a Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Facility; provided that the portion of the Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or any entity authorized to act on behalf of such Loan Party, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party or entity authorized to
act on behalf of a Loan Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Loan Party or
entity authorized to act on behalf of such Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party or entity authorized to act on
behalf of such Loan Party designated in or pursuant to an agreement between the
applicable Loan Party or entity authorized to act on behalf of such Loan Party
and the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party, or entity authorized to act on behalf of
such Loan Party, shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof).
“Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of January 9, 2018, by and among the Borrower, the
REIT, the financial institutions parties thereto from time to time as lenders
and Bank of America, N.A., as administrative agent, as amended, restated,
supplemented, refinanced or replaced from time to time.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.


‑25‑



--------------------------------------------------------------------------------







“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Section 2.10(b) Termination Date” has the meaning given to such term in Section
2.10(b).
“Secured Indebtedness” means, with respect to any Person, all Indebtedness owed
by such Person that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance, security interest or other Lien (excluding in any event
Indebtedness outstanding under this Agreement).
“Secured Recourse Indebtedness” means, as to any Person, Recourse Indebtedness
owed by such Person that constitutes Secured Indebtedness.
“Secured Total Asset Value” means, as of any time for the Consolidated Group,
the sum of (i) Total Asset Value and (ii) the Consolidated Group Pro Rata Share
of all cash and Cash Equivalents owned by Unconsolidated Affiliates, in each
case at such time.
“Significant Subsidiary” means, on any date of determination, each Subsidiary of
the REIT whose assets have an aggregate book value that is greater than five
percent (5.00%) of the aggregate book value of the assets of the Consolidated
Group (it being understood that such calculations shall be determined in the
aggregate for all Subsidiaries of the REIT subject to any of the events
specified in clause (f), (g) or (h) of Section 8.01).
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single real property and/or cash and other assets of nominal value
incidental to such Person’s ownership of such real property; (b) is engaged only
in the business of owning, developing and/or leasing such real property and
activities incidental thereto; and (c) receives substantially all of its gross
revenues from such real property. In addition, if the assets of a Person consist
solely of (i) Equity Interests in one or more other Single Asset Entities and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entities, such Person shall also be deemed
to be a Single Asset Entity for purposes of this Agreement (such an entity, a
“Single Asset Holding Company”).
“Single Asset Holding Company” has the meaning specified in the definition of
“Single Asset Entity.”
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities,


‑26‑



--------------------------------------------------------------------------------







including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the REIT substantially in the form of Exhibit G.
“Specified Event of Default” means an Event of Default arising under Section
8.01(a) or (f).
“Specified Investments” means Investments by the REIT, the Borrower or any of
their respective Subsidiaries in or in respect of (a) costs to construct
Portfolio Properties (i.e., construction-in-progress) and real property assets
under development (a “Development Investment”), (b) Unconsolidated Affiliates,
(c) unimproved land holdings and (d) commercial mortgage loans and commercial
real estate-related mezzanine loans.
“Stabilization Date” means, with respect to any Portfolio Property under
development in which a Development Investment was made by the REIT or a
Subsidiary thereof and subsequent to such Investment the construction of such
Portfolio Property has been substantially completed, the date that is the
earlier of (i) the last day of the first full fiscal quarter of the REIT
following substantial completion of such construction for which financial
statements have been provided to the Administrative Agent pursuant to Section
6.01(a) or (b) and in which Portfolio Property Net Operating Income of such
Portfolio Property for such fiscal quarter is greater than $0 and (ii) the last
day of the second full fiscal quarter of the REIT following substantial
completion of such construction in which financial statements have been provided
to the Administrative Agent pursuant to Section 6.01(a) or (b).
“Stabilized Portfolio Property” means, as of any date of determination, any
Portfolio Property (i) that was previously (but is no longer) under development
and in which a Development Investment was made by the REIT or a Subsidiary
thereof after the Third Amendment Effective Date and (ii) in respect of which
the Stabilization Date has occurred on or prior to such date.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the REIT.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-


‑27‑



--------------------------------------------------------------------------------







currency rate swap transactions, currency options, spot contracts, or any other
similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as Indebtedness owed by such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01 and shall, unless
otherwise specified, include each Incremental Term Loan.
“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
C‑2.
“Third Amendment Effective Date” means January 9, 2018.
“Threshold Amount” means $35,000,000.
“Total Asset Value” means, as of any time for the Consolidated Group, without
duplication, (a) an amount equal (i) to the sum of the Portfolio Property Net
Operating Income of each Portfolio Property owned, or ground leased pursuant to
an Eligible Ground Lease, by the Consolidated Group for the then most recently
ended fiscal quarter of the REIT for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b)
(excluding each Disposed Portfolio Property, each Newly-Acquired Portfolio
Property, each Qualified Development Property and each Non-Stabilized Portfolio
Property), divided by the Applicable Capitalization Rate for each such Portfolio
Property, multiplied by (ii) four, plus


‑28‑



--------------------------------------------------------------------------------







(b) the acquisition cost paid by the applicable member(s) of the Consolidated
Group for each Newly-Acquired Portfolio Property, plus (c) the aggregate book
value of all Specified Investments owned by the Consolidated Group at such time,
plus (d) the aggregate undepreciated book value of all Qualified Development
Properties and all Non-Stabilized Portfolio Properties at such time, plus (e)
the Consolidated Group Pro Rata Share of each of the items referenced in clauses
(a) through (d) of this definition (and the components thereof) to the extent
relating to Portfolio Properties, Specified Investments, Qualified Development
Properties or Non-Stabilized Portfolio Properties, as applicable, owned by
Unconsolidated Affiliates, which Portfolio Property, Specified Investment,
Qualified Development Property or Non-Stabilized Portfolio Property would if
owned or ground leased by a member of the Consolidated Group constitute a
Portfolio Property, Specified Investment, Qualified Development Property or
Non-Stabilized Portfolio Property described in one of the clauses above, will be
included in the calculation of Total Asset Value on a basis consistent with the
above described treatment for Properties owned or ground leased by Consolidated
Parties, plus (f) all cash and Cash Equivalents owned by members of the
Consolidated Group at such time; provided, that notwithstanding the foregoing,
for purposes of calculating Total Asset Value at any time:
(i)not more than twenty percent (25%) of the Total Asset Value at any time may
be attributable to costs to construct Portfolio Properties (i.e.,
construction-in-progress) and real property assets under development, with any
excess over the foregoing limit being excluded from Total Asset Value;


(ii)not more than five percent (5%) of the Total Asset Value at any time may be
attributable to unimproved land holdings (excluding, for the avoidance of doubt,
Investments accounted for under clause (i) above), with any excess over the
foregoing limit being excluded from Total Asset Value;


(iii)not more than ten percent (10%) of the Total Asset Value at any time may be
attributable to commercial mortgage loans and commercial real estate-related
mezzanine loans, with any excess over the foregoing limit being excluded from
Total Asset Value;


(iv)not more than twenty percent (20%) of the Total Asset Value at any time may
be attributable to Investments in Unconsolidated Affiliates, with any excess
over the foregoing limit being excluded from Total Asset Value; and


(v)not more than twenty-five percent (25%) of the Total Asset Value at any time
may be attributable to Specified Investments, with any excess over the foregoing
limit being excluded from Total Asset Value.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“TRS Subsidiary” means a Wholly Owned Subsidiary of the REIT that is a “taxable
REIT subsidiary” under Section 856(l) of the Code.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
“Unencumbered Asset Value” means, as of any time for the Consolidated Group,
without duplication, (a) an amount equal to (i) the sum of the Unencumbered
Property NOI of each Unencumbered Eligible


‑29‑



--------------------------------------------------------------------------------







Property owned, or ground leased under an Eligible Ground Lease, by the
Consolidated Group for the then most recently ended fiscal quarter of the REIT
for which financial statements have been provided to the Administrative Agent
pursuant to Section 6.01(a) or (b) (excluding each Unencumbered Eligible
Property that is a Disposed Portfolio Property, a Newly-Acquired Portfolio
Property, a Qualified Development Property or a Non-Stabilized Portfolio
Property), divided by the Applicable Capitalization Rate for each such
Unencumbered Eligible Property, multiplied by (ii) four, plus (b) the
undepreciated book value at such time of each Unencumbered Eligible Property
that is a Qualified Development Property or a Non-Stabilized Portfolio Property,
plus (c) the acquisition cost paid by the applicable member(s) of the
Consolidated Group for each Unencumbered Eligible Property that is a
Newly-Acquired Portfolio Property; provided, that with respect to the
acquisition of any Newly-Acquired Property by a Controlled Joint Venture, only
the Loan Party Pro Rata Share of such acquisition cost shall be included in the
calculation of Unencumbered Asset Value; provided, further, that:


(a)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are not office, retail or
multi-family properties (and, for purposes of determining compliance with such
20% limitation, if an Unencumbered Eligible Property is considered “multi-use”,
the Borrower shall be permitted to include the Unencumbered Property NOI of such
Unencumbered Eligible Property’s office, retail or multi-family component
without limitation under this clause (a)), with any excess over the foregoing
limit being excluded from the Unencumbered Asset Value;


(b)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are either owned by a
Controlled Joint Venture or ground leased under an Eligible Ground Lease, with
any excess over the foregoing limit being excluded from the Unencumbered Asset
Value;


(c)    not more than 10% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that constitute Qualified
Development Properties, with any excess over the foregoing limit being excluded
from the Unencumbered Asset Value; and


(d)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are referenced in clauses (b)
and (c) above, with any excess over the foregoing limit being excluded from the
Unencumbered Asset Value.
“Unencumbered Eligible Property” means, at any time, an Unencumbered Portfolio
Property that meets each of the following criteria at such time:
(a)    each Direct Owner and Indirect Owner of such Unencumbered Portfolio
Property is a Wholly Owned Subsidiary of the Borrower or a Controlled Joint
Venture, in each case, that is organized in the District of Columbia or a state
within the United States of America, and such Unencumbered Portfolio Property is
located in the District of Columbia or a state within the United States of
America;


(b)    such Unencumbered Portfolio Property (and the income therefrom and
proceeds thereof) is not subject to any Liens or other encumbrances (other than
Permitted Unencumbered Property Liens), and such Unencumbered Portfolio Property
is in good order and condition and is free of all title, survey and other
defects (other than defects constituting Permitted Unencumbered Property Liens);


‑30‑



--------------------------------------------------------------------------------









(c)    the Equity Interests of each Direct Owner, and those of each Indirect
Owner of any such Direct Owner, are not junior in any manner to any other class
of Equity Interests in such Person or subject to any Liens or other encumbrances
(other than Liens permitted under Section 7.01(a), (b), (c) or (l) and Permitted
Pari Passu Encumbrances);


(d)    no Direct Owner or Indirect Owner of such Unencumbered Portfolio Property
shall have any Indebtedness (other than the Obligations and other Indebtedness
permitted under Section 7.02) and shall not be subject to any proceedings under
any Debtor Relief Law;


(e)    such Unencumbered Portfolio Property is free of Hazardous Materials
except as would not materially affect the value of such Unencumbered Portfolio
Property;


(f)    such Unencumbered Portfolio Property is free and clear of all negative
pledges or any restrictions on the ability of the Subsidiary of the Borrower
that owns or ground leases such Unencumbered Portfolio Property to transfer or
encumber such Unencumbered Portfolio Property, except for (1) Permitted Pari
Passu Encumbrances and (2) customary restrictions on Liens, assignments and
transfers of assets contained in leases, licenses and other Contractual
Obligations entered into in the ordinary course of business that (x) do not
prevent the grant of a Lien on such Unencumbered Portfolio Property to secure
the Obligations, (y) would not prevent a mortgagee of such Unencumbered
Portfolio Property from transferring such Unencumbered Portfolio Property in the
event such mortgagee were to foreclose on its Lien on such Unencumbered
Portfolio Property and (z) do not materially impair or interfere in the use or
operations of such Unencumbered Portfolio Property or the Administrative Agent’s
and the Lenders’ rights and remedies under the Loan Documents; and


(g)    in the case of an Unencumbered Portfolio Property other than a Qualified
Development Property, after giving pro forma effect to the inclusion of such
Unencumbered Portfolio Property as an Unencumbered Eligible Property, the
aggregate minimum occupancy for all Unencumbered Portfolio Properties (other
than Hotel Properties) included in the calculation of Unencumbered Asset Value
shall be at least 80%;
provided, that (i) an Unencumbered Portfolio Property shall not constitute an
Unencumbered Eligible Property unless and until the Borrower has delivered to
the Administrative Agent a certificate signed by a Responsible Officer of the
Borrower designating such Unencumbered Portfolio Property as an “Unencumbered
Eligible Property” and certifying that such Unencumbered Portfolio Property
satisfies each of the eligibility criteria set forth in clauses (a) through (g)
above (or, in the case an Unencumbered Portfolio Property that satisfies each of
the eligibility criteria set forth in clauses (a) through (g) above on the Third
Amendment Effective Date, is listed on Schedule III hereto), (ii) if at any time
any Unencumbered Portfolio Property that is included as an “Unencumbered
Eligible Property” (whether on the Closing Date or at any thereafter) ceases to
satisfy any of the eligibility criteria set forth in clauses (a) through (g)
above, such Unencumbered Portfolio Property shall automatically cease to be an
Unencumbered Eligible Property at such time and the Borrower shall promptly
notify the Lender in writing thereof and (iii) the Borrower may rescind the
designation of any Unencumbered Portfolio Property as an “Unencumbered Eligible
Property” at any time by providing written notice thereof to the Administrative
Agent so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the Loan Parties are in pro forma
compliance with the covenants contained in Section 7.02(b) and Section 7.11
after giving effect thereto.


‑31‑



--------------------------------------------------------------------------------







Notwithstanding anything to the contrary contained herein, an Unencumbered
Portfolio Property shall not be deemed an Unencumbered Eligible Property if any
Direct Owner or Indirect Owner thereof that is not a Guarantor is obligated in
respect of any outstanding Indebtedness for borrowed money that constitutes
Recourse Indebtedness.
“Unencumbered Portfolio Property” means any real property (i) that is 100%
directly owned by one or more Wholly Owned Subsidiaries of the Borrower that are
Guarantors; (ii) that is 100% owned directly by a Controlled Joint Venture or
(iii) in which one or more Wholly Owned Subsidiaries of the Borrower that are
Guarantors or a Controlled Joint Venture, as applicable, holds a 100% ground
leasehold interest under an Eligible Ground Lease; provided, that in the case of
clauses (i) and (iii) of this definition, if the Exemption Condition exists at
any time with respect to a Wholly Owned Subsidiary of the Borrower that owns or
ground leases all or any portion of such real property, the requirement that
such Wholly Owned Subsidiary be a Guarantor shall not apply to such Wholly Owned
Subsidiary.
“Unencumbered Property NOI” means, with respect to any Unencumbered Eligible
Property for any fiscal quarter of the REIT, an amount equal to (a) the
Portfolio Property Net Operating Income of such Unencumbered Eligible Property
for such fiscal quarter, minus (b) the Annual Capital Expenditure Adjustment
with respect to such Unencumbered Eligible Property for such fiscal quarter;
provided, that if an Unencumbered Eligible Property is owned, or ground leased
under an Eligible Ground Lease, by a Controlled Joint Venture, the Unencumbered
Property NOI of such Unencumbered Eligible Property shall, for such period, be
the Loan Party Pro Rata Share of such Unencumbered Property NOI.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Cash Amount” means, as of any date, an amount equal to the greater
of (a) the excess of (i) the aggregate amount of cash and Cash Equivalents of
the Consolidated Group on such date that are not subject to any pledge, Lien or
control agreement (excluding statutory Liens in favor of any depositary bank
where such cash is maintained), minus (ii) the sum of (x) $15,000,000, plus (y)
amounts included in the foregoing clause (i) that are held in the name of, or in
the possession or control of a Person (other than any possession or control by
such Person arising solely from such Person acting in its capacity as a
depository or financial intermediary for, or on behalf of, a member of the
Consolidated Group) that is not the REIT, the Borrower or any their respective
Subsidiaries as deposits or security for contractual obligations plus (z) the
“Total Revolving Credit Outstandings” (or similar defined term) under the
Revolving Credit Agreement on such date and (b) $0.
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness
owed by such Person that is not Secured Indebtedness; provided, however, that
any Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.
“Unused Fee” has the meaning specified in Section 2.09(a).
“U.S. Bank” means U.S. Bank National Association.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person and (b) any partnership, association, joint venture, limited liability


‑32‑



--------------------------------------------------------------------------------







company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time. For
purposes hereof, so long as the Borrower remains a Subsidiary of the REIT, the
Borrower and its Wholly Owned Subsidiaries shall be deemed to be Wholly Owned
Subsidiaries of the REIT.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.02.Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


2.03.Accounting Terms.


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing


‑33‑



--------------------------------------------------------------------------------







the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness owed by the Consolidated Group shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.


(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.


(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the REIT and its Subsidiaries or the
Consolidated Group or to the determination of any amount for the REIT and its
Subsidiaries or the Consolidated Group on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the REIT or the Consolidated Group, as applicable, is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


2.04.Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


2.05.Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto or to LIBOR.


2.06.[Intentionally Omitted].


2.07.GNMA Securities. For purposes of determining the value of Cash Equivalents
as of any date, the value of GNMA Securities that are included as Cash
Equivalents on such date shall be 95% of the marked-to-market value of such GNMA
Securities determined in accordance with GAAP as of the last day of the then
most recently ended fiscal quarter of the REIT.




‑34‑



--------------------------------------------------------------------------------







ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01.The Term Loans.     Subject to the terms and conditions set forth herein,
each Lender severally agrees to make term loans to the Borrower from time to
time in Dollars (each such advance a “Term Loan”) on any Business Day during the
period commencing on the Closing Date and ending on the date that is six months
after the Closing Date (such period, the “Availability Period”) in an aggregate
principal amount not to exceed the Commitments for all Lenders; provided, that
(i) no Lender shall be required to make any Term Loan in excess of its
Commitment, (ii) the Borrower may not request more than four (4) advances and
(iii) each advance must be in an integral multiple $25,000,000. Once advanced,
each Term Loan shall be aggregated with all prior Term Loans. Each such
Borrowing shall consist of Term Loans made simultaneously by the Lenders in
accordance with their respective Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not reborrowed. Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.


2.02.Borrowings, Conversions and Continuations of Loans.


(a)Each Borrowing, each conversion of Term Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $300,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.


(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Term Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in Section
2.02(a). In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make all funds so received available to the Borrower


‑35‑



--------------------------------------------------------------------------------







in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of U.S. Bank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in U.S. Bank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)After giving effect to a Borrowing, all conversions of Term Loans from one
Type to the other, and all continuations of Term Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect.


2.03.[Intentionally Omitted].


2.04.[Intentionally Omitted].


2.05.Prepayments; Prepayment Premium.


(a)Optional. Subject to the provisions of Section 2.05(b), the Borrower may,
upon notice to the Administrative Agent (which notice, in the case of a
termination of the full amount of the Facility and prepayment of all Loans in
connection therewith, may state that it is conditioned on the Borrower receiving
proceeds of other financing, in which case such notice may be revoked by the
Borrower (by providing notice to the Administrative Agent) if such financing is
not received by the Borrower on or prior to the proposed termination date of the
Facility and prepayment of all Loans in connection therewith), at any time or
from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $300,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans and each Facility to which such prepayment
shall apply. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the Facility). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.19, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of the Facility.


‑36‑



--------------------------------------------------------------------------------







(b)Prepayment Premium. Any payment (whether voluntary or otherwise) of the Term
Loans which occurs on or prior to the second anniversary of the Closing Date
shall be subject to, and the Borrower agrees to pay to the Administrative Agent
for the ratable account of the Lenders, a prepayment premium (the “Prepayment
Premium”) equal to (x) if such prepayment occurs on or prior to the first
anniversary of the Closing Date, 2.00% of the principal amount of the Term Loans
so repaid, and (y) if such prepayment occurs after the first anniversary of the
Closing Date but on or prior to the second anniversary of the Closing Date,
1.00% of the principal amount of the Term Loans so repaid. The Prepayment
Premium shall be due and payable on the date of any applicable prepayment.


2.06.Termination or Reduction of Commitments. Each Lender’s Commitment shall be
(a) reduced to zero automatically and permanently on the last day of the
Availability Period (after giving effect to any Term Loans to be advanced on
such date), or, if earlier, concurrently with the funding of all of such
Lender’s unadvanced Commitment (such date of termination, the “Availability
Termination Date”) and (b) reduced in an amount equal to such Lender’s
Applicable Percentage of each Term Loan concurrently with the funding thereof by
such Lender.


2.07.Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Term Loans outstanding on such date.


2.08.Interest.


(a)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate then applicable to Eurodollar Rate
Loans and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate then applicable to Base Rate
Loans.


(b)(i) While any Specified Event of Default exists, or upon the request of the
Required Lenders while any Financial Covenant Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09.Fees.
  
(a)Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
line fee (the “Unused Fee”) equal to 0.20% per annum times the average daily
unused Commitments. The Unused Fee shall accrue at all times from the first day
of the Availability Period until, but excluding, the Availability Termination
Date, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December,


‑37‑



--------------------------------------------------------------------------------







commencing with the first such date to occur after the Closing Date, and on the
Availability Termination Date. The Unused Fee shall be calculated quarterly in
arrears.


(b)Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


(ii)     The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10.Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which may result in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Consolidated Group or for any other reason, the
Borrower or the Lenders determine that (i) the Consolidated Total Leverage Ratio
as calculated by the REIT as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under Section 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive for a period of nine
(9) months following the termination of the Facility and the repayment of all
other Obligations hereunder (the last day of such nine-month period being
referred to herein as the “Section 2.10(b) Termination Date”); provided, that if
after the Section 2.10(b) Termination Date it is discovered that there was an
inaccuracy in the calculation of the Consolidated Total Leverage Ratio for a
period ending prior to the termination of the Facility and repayment in full of
the Obligations, and such inaccuracy (x) resulted from the gross negligence,
willful misconduct or fraud of the REIT and (y) gives rise to obligations under
this Section 2.10(b), then such obligations of the Borrower under this paragraph
shall nevertheless survive the Section 2.10(b) Termination Date and shall be due
and payable by the Borrower on the date of discovery of such inaccuracy.
2.11.Evidence of Debt.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent


‑38‑



--------------------------------------------------------------------------------







manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the written request
of any Lender made through the Administrative Agent, the Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Term Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Term Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.


2.12.Payments Generally; Administrative Agent’s Clawback.


(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.


(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


‑39‑



--------------------------------------------------------------------------------







(ii)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(f)Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


2.13.Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but


‑40‑



--------------------------------------------------------------------------------







not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time) of payment on account of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
REIT, the Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14.[Intentionally Omitted].


2.15.[Intentionally Omitted].


2.16.[Intentionally Omitted].


2.17.Increase in Facility.


(a)    Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent, the Borrower may from time to time request
an increase in the Facility by an amount (in the aggregate for all such
requests) not exceeding (x) for the period prior to January 9, 2018, $50,000,000
and (y) for the period from and after January 9, 2018, $150,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$25,000,000 (or such lesser amount as the Borrower and the Administrative Agent
may agree), and (ii) the Borrower may make a maximum of two such requests from
and after January 9, 2018. At the time of sending such notice, the Borrower
shall specify the identity of each Lender and each Eligible Assignee to whom the
Borrower proposes any portion of such increase in the Facility be allocated;
provided, however, that (i) any existing Lender approached to provide all or a
portion of such increase in the Facility may elect or decline, in its sole
discretion, to provide all or a portion of such increase in the Facility offered
to it (and any Lender that has failed to respond to any such request shall be
deemed to have declined to participate in such increase in the Facility), (ii)
no Lender or Eligible Assignee providing such increase shall be an Ineligible
Institution, (iii) each Lender and Eligible Assignee providing such increase
shall be subject to the consent of the Administrative Agent (not to be
unreasonably withheld) to the extent an assignment of Term Loans to such Person
would require consent of the Administrative Agent under Section


‑41‑



--------------------------------------------------------------------------------







10.06 and (iv) any Eligible Assignee providing any portion of such increase in
the Facility that is not an existing Lender (such Eligible Assignee, a “New
Lender”) shall become a Lender pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel (a
“Joinder Agreement”). Any increase in the Facility pursuant to this Section 2.17
shall be in the form of one or more additional term loans made to the Borrower
(any such term loan being referred to herein as an “Incremental Term Loan”).
(b)Effective Date and Allocations. If the Facility is increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.


(c)Conditions to Effectiveness of Increase. As conditions precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent on the Third Amendment Effective Date included approval to increase the
maximum aggregate principal amount of all commitments and outstanding loans
under this Agreement to an amount at least equal to $300,000,000 and remain in
full force and effect and have not been modified, rescinded or superseded since
the date of adoption, and (y) in the case of the Borrower, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that (1) such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, (2) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (3) for purposes of this
Section 2.17, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and (B)
no Default exists, (ii) the Administrative Agent shall have received (x) a
Joinder Agreement for each New Lender, if any, participating in such increase in
the Facility, which Joinder Agreement shall be duly executed by the Borrower and
such New Lender and acknowledged and consented to (if required) in writing by
the Administrative Agent, (y) written confirmation from each existing Lender, if
any, participating in such increase of the amount of the Incremental Term Loan
that it has committed to make and (z) all fees agreed to by the Borrower and the
Administrative Agent with respect to such Incremental Term Loan and required to
be paid on or before the Increase Effective Date, (iii) the Administrative Agent
shall have received a written notice setting forth the Type of Incremental Term
Loans being requested not later than 11:00 a.m. three Business Days prior to the
Increase Effective Date (if the Incremental Term Loans requested are Eurodollar
Rate Loans), or on the Increase Effective Date (if the Incremental Term Loans
requested are Base Rate Loans) and (iv) all of the conditions set forth in
Section 4.02 shall be satisfied with respect to the funding of such Incremental
Term Loans.
 
(d)Funding of Incremental Term Loans. On the Increase Effective Date, each
existing Lender participating in such increase and each New Lender shall,
subject to the satisfaction of the foregoing terms and conditions, make its
Incremental Term Loan to the Borrower. All terms and provisions of the
Incremental Term Loans shall be identical to the Term Loans and, unless
otherwise expressly provided herein or in the other Loan Documents, all
references herein and in the other Loan Documents to “Term Loans” and “Loans”
shall include the Incremental Term Loans.


‑42‑



--------------------------------------------------------------------------------







(e)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.


2.18.[Intentionally Omitted].
  
2.19.Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders.”


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Appropriate Lenders pro rata in accordance with the
applicable Commitments hereunder. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.19(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(iii)Certain Fees.


(A)No Lender that is a Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).




‑43‑



--------------------------------------------------------------------------------







(B)With respect to any fee payable under Section 2.09(a) not required to be paid
to any Defaulting Lender pursuant to clause (A) above, the Borrower shall not be
required to pay the remaining amount of any such fee.


(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender shall no longer be a Defaulting Lender hereunder; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01.Taxes
  
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the Withholding
Agent) require the deduction or withholding of any Tax from any such payment by
the Withholding Agent, then such Withholding Agent shall be entitled to make
such deduction or withholding in accordance with applicable law and upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.


(i)If any Withholding Agent shall be required by any applicable Laws to withhold
or deduct any Taxes from any payment, then (A) such Withholding Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required in accordance with applicable Law and based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Withholding Agent, to the extent required by such Laws, shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the relevant Loan Party shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the


‑44‑



--------------------------------------------------------------------------------







relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.


(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).


(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation.
  
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


‑45‑



--------------------------------------------------------------------------------







(A)the Administrative Agent and any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
the Administrative Agent or such Lender becomes the Administrative Agent or a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable), establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BENE (or W-8BEN, as applicable), establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(II)executed copies of IRS Form W-8ECI;


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BENE (or W-8BEN, as applicable); or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming


‑46‑



--------------------------------------------------------------------------------







exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative. Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.


(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


3.02.Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to


‑47‑



--------------------------------------------------------------------------------







make, maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.


3.03.Inability to Determine Rates.


(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (x)
Dollar deposits are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurodollar Rate Loan or (y) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i)(x) above,
“Impacted Loans”) or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (A) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (B) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.


(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(x) of the first sentence of this
section, the Administrative Agent, in consultation with the Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the


‑48‑



--------------------------------------------------------------------------------







Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a)(i) of the first sentence of this section, (2) the
Administrative Agent determines, or the affected Lenders notify the
Administrative Agent and the Borrower, that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.


(c)Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.03(a)(i)(y) or Section 3.03(b) have
arisen and such circumstances are unlikely to be temporary, (ii) ICE Benchmark
Administration (or any Person that takes over the administration of such rate)
discontinues its administration and publication of interest settlement rates for
deposits in Dollars, or (iii) the supervisor for the administrator of the
interest settlement rate described in clause (ii) of this Section 3.03(c) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.03(c), (x) any request pursuant to
Section 2.02 that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a Eurodollar Rate Loan shall be ineffective and any such
Borrowing shall be continued as or converted to, as the case may be, a Base Rate
Loan, and (y) if any request pursuant to Section 2.02 requests a Eurodollar Rate
Loan, such Borrowing shall be made as a Base Rate Loan. If the alternate rate of
interest determined pursuant to this Section 3.03(c) shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.


3.04.Increased Costs; Reserves on Eurodollar Rate Loans.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other similar assessment) against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender or Recipient (except
any reserve requirement contemplated by Section 3.04(e));


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or




‑49‑



--------------------------------------------------------------------------------







(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or Recipient of making, converting to, continuing or maintaining any Loan
the interest on which is determined by reference to the Eurodollar Rate (or, in
the case of clauses (i) and (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender or
Recipient or to reduce the amount of any sum received or receivable by such
Lender or Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Recipient, the Borrower will pay to
such Lender or Recipient such additional amount or amounts as will compensate
such Lender or Recipient for such additional costs incurred or reduction
suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).


(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.


3.05.Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


‑50‑



--------------------------------------------------------------------------------







(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any lost profit or
loss of margin or Applicable Rate). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06.Mitigation Obligations; Replacement of Lenders.
 
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.


3.07.Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01.Conditions of Effectiveness. This Agreement shall become effective on and
as of the first date (the “Closing Date”) on which all of the following
conditions precedent shall have been satisfied:


‑51‑



--------------------------------------------------------------------------------







(a)The Administrative Agent’s receipt of the following, each of which shall be
original, or e-mail (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:


(i)executed counterparts of this Agreement and the Guaranty;


(ii)a Term Note executed by the Borrower in favor of each Lender requesting a
Term Note prior to the Closing Date;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;


(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and each
Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(v)a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;


(vi)a favorable opinion of in-house counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;


(vii)a favorable opinion of Venable LLP, local counsel to the Loan Parties in
Maryland, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;


(viii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;


(ix)a certificate signed by a Responsible Officer of the Borrower certifying
that (1) the conditions specified in this Section 4.01 have been satisfied
(other than those conditions contingent upon the satisfaction of the
Administrative Agent and/or the Lenders with respect to certain items received
by them under this Section 4.01) and (2) no action, suit, investigation or
proceeding is pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Authority related to the credit
facility being provided under this Agreement or that could reasonably be
expected to have a Material Adverse Effect;


‑52‑



--------------------------------------------------------------------------------







(x)a Solvency Certificate from the Loan Parties certifying that, after giving
effect to the transactions to occur on the Closing Date (including, without
limitation, any Credit Extension to occur on the Closing Date), the REIT and its
Consolidated Subsidiaries, on a consolidated basis, are Solvent;


(xi)a duly completed Compliance Certificate as of the Closing Date (giving pro
forma effect to the transactions to occur on the Closing Date, including,
without limitation, all Credit Extensions to occur on the Effective Date),
signed by a Responsible Officer of Borrower (such certificate being referred to
herein as the “Pro Forma Closing Date Compliance Certificate”); and


(xii)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Arranger reasonably may require.


(b)(i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.


(c)All due diligence with respect to the REIT, the Borrower and their respective
Subsidiaries, in scope and determination satisfactory to the Administrative
Agent, Arrangers and the Lenders in their sole discretion, shall have been
completed.


(d)There shall not have occurred since December 31, 2015 any event or condition
that has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.


(e)Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) (limited to the fees and expenses of one primary counsel,
one specialty counsel in each specialty and one local counsel in each local
jurisdiction) to the extent invoiced prior to or on the first Business Day prior
to the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.
4.02.Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Term Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:


(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of the
proposed Credit Extension, except (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, (ii) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar


‑53‑



--------------------------------------------------------------------------------







language shall be true and correct in all respects as of such date after giving
effect to such qualification and (iii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01;


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof; and


(c)The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each of the REIT and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
5.01.Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.


5.02.Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in each case referred to in clause (b) or (c)
hereof, to the extent the same could not reasonably be expected to have a
Material Adverse Effect.


5.03.Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or (b) the
exercise by the Administrative Agent or any Lender of its rights or remedies
under the Loan Documents, except for the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.




‑54‑



--------------------------------------------------------------------------------







5.04.Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, or by general equitable principles
relating to enforceability.


5.05.Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and its results of operations, cash
flows and changes in shareholders’ equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.


(b)The unaudited consolidated balance sheet of the Consolidated Group dated
September 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Group as of the date thereof and its results of operations, cash flows and
changes in shareholders’ equity for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.


(c)Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


(d)The consolidated forecasted balance sheet, statement of income and cash flows
of the Consolidated Group delivered pursuant to Section 6.01(c) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions the
Borrower believed to be reasonable at the time made; provided, such forecasts
are not to be viewed as facts and that actual results during the period or
periods covered by such forecasts may differ from such forecasts and that the
differences may be material.


5.06.Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


5.07.No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


5.08.Ownership of Property; Liens. Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate,


‑55‑



--------------------------------------------------------------------------------







reasonably be expected to have a Material Adverse Effect. The property of each
Loan Party and its Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.


5.09.Environmental Compliance.


(a)The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(b)Except as could not reasonably be expected to have a Material Adverse Effect
(i) none of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries, is listed or formally proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no and, to the knowledge of the
Loan Parties and their Subsidiaries, have never been any underground or
above-ground storage tanks for storage of Hazardous Materials on or at any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (iii) there are
no and to the knowledge of the Loan Parties and their Subsidiaries after due
inquiry never have been any surface impoundments, septic tanks, pits, sumps or
lagoons in which Hazardous Materials are being or have been treated, stored or
disposed on any property currently owned or operated by any Loan Party or any of
its Subsidiaries or, to the knowledge of the Loan Parties after due inquiry, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iv) there is no asbestos or asbestos-containing material on, at
or in any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (v) Hazardous Materials have not been Released on, at, under
or from any property currently or formerly owned or operated by any Loan Party
or any of its Subsidiaries.


(c)(i) Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except as set forth on Schedule 5.09(c) or as could not
reasonably be expected to result in a Material Adverse Effect, or with respect
to any such investigation or assessment or remedial or response action initiated
after the Closing Date, as disclosed to the Administrative Agent in writing; and
(ii) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner,
either of which could not reasonably expected to result in a Material Adverse
Effect.


(d)Except as set forth on Schedule 5.09(d), the Loan Parties and their
respective Subsidiaries: (i) are, and within the period of all applicable
statutes of limitation have been, in compliance in all respects with all
applicable Environmental Laws, except to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect; (ii)
hold all Environmental Permits (each of which is in full force and effect)
required for any of their current or intended operations or for each property
owned, leased, or otherwise operated by any of them, except as could not
reasonably be expected to have a Material Adverse Effect; and (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits that pertain to any of their
properties, except as could not reasonably be expected to have a Material
Adverse Effect.




‑56‑



--------------------------------------------------------------------------------







5.10.Insurance. The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.


5.11.Taxes. Each Loan Party and each of its Subsidiaries has timely filed all
federal, state and other material tax returns and reports required to be filed,
and has timely paid all federal, state and other material Taxes (whether or not
shown on a tax return), including in its capacity as a withholding agent, levied
or imposed upon it or its properties, income or assets otherwise due and
payable, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed material tax
assessment against any Loan Party or any Subsidiary thereof. Except as set forth
on Schedule 5.11, on the Third Amendment Effective Date, neither any Loan Party
nor any Subsidiary thereof is party to any tax sharing, tax indemnification or
other similar agreement. Except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect, neither
any Loan Party nor any of its Subsidiaries has ever “participated” in a “listed
transaction” or a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.
  
5.12.ERISA Compliance.


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


(b)There are no pending or, to the best knowledge of the Borrower, threatened in
writing, claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.


‑57‑



--------------------------------------------------------------------------------







(d)Neither the REIT nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than those listed on Schedule 5.12(d) hereto.


(e)No Loan Party is or will be using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans.


5.13.Subsidiaries; Equity Interests; Loan Parties. As of the Third Amendment
Effective Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Persons and in the amounts specified on Part
(a) of Schedule 5.13. Set forth on Part (b) of Schedule 5.13 is, as of the Third
Amendment Effective Date, a complete and accurate list of all Loan Parties,
showing (as to each Loan Party) the jurisdiction of its incorporation or
organization, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation or organization.


5.14.Margin Regulations; Investment Company Act.


(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the REIT and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.02 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.


(b)None of the Loan Parties is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.


5.15.Disclosure. No written report, financial statement, certificate or other
written information furnished by or at the direction of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, when taken as a whole, contained at the time
of delivery any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projections, estimates and other forward-looking information, the
Borrower and the REIT represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that such projections, estimates and other forward-looking
information are not to be viewed as facts or guarantees and that actual results
may vary materially from such projections, estimates and forward-looking
information).


5.16.Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


‑58‑



--------------------------------------------------------------------------------







5.17.Intentionally Omitted.


5.18.Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of its businesses except to the extent
the failure to have such rights could not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding infringement of the
rights held by any other Person is pending or, to the knowledge of the Borrower,
threatened in writing, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.


5.19.Solvency. The REIT and its Consolidated Subsidiaries, on a consolidated
basis, are Solvent.


5.20.Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.21.Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any of its
Subsidiaries or any ERISA Affiliates as of the Third Amendment Effective Date
and neither any Loan Party nor any Subsidiary thereof has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.


5.22.Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws


(a)The REIT, its Subsidiaries and their respective officers and employees and to
the knowledge of the REIT, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the REIT, any Subsidiary or to the knowledge of the REIT or such Subsidiary any
of their respective directors, officers or employees, is a Sanctioned Person.
Neither the Term Loan, use of the proceeds of the Term Loans nor the other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.


(b)Neither the making of the Loans hereunder nor the use of the proceeds thereof
will violate the PATRIOT Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto.
The REIT and its Subsidiaries are in compliance in all material respects with
the PATRIOT Act.


5.23.REIT Status; Stock Exchange Listing. The REIT is qualified as a Real Estate
Investment Trust. The shares of common Equity Interests of the REIT are listed
on the New York Stock Exchange.


5.24.EEA Financial Institution. No Loan Party is an EEA Financial Institution.




‑59‑



--------------------------------------------------------------------------------







ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each of the REIT and
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of their respective Subsidiaries to:
6.01.Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:


(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT (or, if earlier, 15 days after the date required to be
filed with the SEC) (commencing with the fiscal year ended December 31, 2015), a
consolidated balance sheet of the Consolidated Group as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (except for a qualification or an exception to the
extent related to the maturity or refinancing of the Loans or any loans or
obligations under the Revolving Credit Agreement);


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the REIT (or, if
earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ending March 31, 2016), a consolidated balance sheet of
the Consolidated Group as at the end of such fiscal quarter, and the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the REIT’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity and cash flows for the portion of
the REIT’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the REIT as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Group in accordance with GAAP, subject only to customary
year-end audit adjustments and the absence of footnotes; and


(c)as soon as available, but in any event at least 15 days before the end of
each fiscal year of the Consolidated Group on a consolidated basis, including
forecasts prepared by management of the REIT, in form reasonably satisfactory to
the Administrative Agent, of consolidated balance sheets and statements of
income or operations and cash flows of the Consolidated Group on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02.Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:


‑60‑



--------------------------------------------------------------------------------







(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
(which certificate may be limited or eliminated to the extent required by
accounting rules or guidelines) certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;


(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
REIT (which delivery may, unless the Administrative Agent, or a Lender through
the Administrative Agent requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);


(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;


(d)promptly after the same are available, (x) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equityholders of the REIT, (y) copies of each annual
report, proxy, financial statement or other financial report sent to the limited
partners of the Borrower, and (z) copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party or any
Subsidiary thereof files with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;


(e)promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party, any Direct
Owner or Indirect Owner pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;


(f)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each material notice or
other material written correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;


(g)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;


(h)as soon as available, but in any event within 30 days after the end of each
fiscal year of the REIT, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each member of the Consolidated Group
and containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify; and


(i)promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.


‑61‑



--------------------------------------------------------------------------------







Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the REIT posts such
documents, or provides a link thereto on the REIT’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the REIT’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower (through the Administrative Agent) to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender (through the Administrative Agent) and (ii) the Borrower
shall notify the Administrative Agent (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it (through the Administrative Agent) or maintaining
its copies of such documents.
The Borrower and the REIT hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the REIT or the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
6.03.Notices. Promptly notify the Administrative Agent:


(a)of the occurrence of any Default;


(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws, in each case that has resulted or
could reasonably be expected to result in a Material Adverse Effect;


‑62‑



--------------------------------------------------------------------------------









(c)of the occurrence of any ERISA Event;


(d)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; or


(e)of any announcement by Moody’s, Fitch or S&P of any change or possible change
in a Debt Rating; provided, that the provisions of this clause (e) shall not
apply at any time prior to the Investment Grade Pricing Effective Date.


Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04.Payment of Obligations. (a) Pay and discharge as the same shall become due
and payable (i) all federal, state and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien) and adequate reserves in accordance with GAAP are being maintained by the
REIT, the Borrower or such Subsidiary; (ii) all lawful claims which, if unpaid,
would by law become a Lien upon its property (other than a Lien permitted under
Section 7.01) unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are maintained; (iii) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, but only to the extent the failure to pay such
Indebtedness would constitute an Event of Default and (iv) all of its other
obligations and liabilities, except as could not reasonably be expected to have
a Material Adverse Effect; and (b) timely file all material tax returns required
to be filed.


6.05.Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.


6.06.Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.


6.07.Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the REIT, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other


‑63‑



--------------------------------------------------------------------------------







Persons and, in the case of liability insurance, shall (i) provide for not less
than 30 days’ (or 10 days in the case of termination for failure to pay
premiums) prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance and (ii) name the Administrative Agent as
additional insured on behalf of the Lenders.


6.08.Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including, without limitation, all Anti-Corruption Laws and
applicable Sanctions) and all orders, writs, injunctions and decrees applicable
to it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect; and maintain in effect and enforce policies and procedures designed to
promote and achieve compliance by the REIT, its Subsidiaries and their
respective directors, officers, employees and agents with  Anti-Corruption Laws
and applicable Sanctions.


6.09.Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the REIT, the Borrower or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the REIT, the Borrower or such Subsidiary, as the case may be.


6.10.Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided, that the Borrower shall be permitted to have its representatives
present during any such discussions with its independent public accountants),
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that so long as no Event of Default
has occurred and is continuing, (x) no more than one (1) such visit and
inspection by the Administrative Agent during any year shall be at the expense
of the Borrower and (y) any such visit and inspection by a Lender shall be at
the sole expense of such Lender; provided, further, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.


6.11.Use of Proceeds. Use the proceeds of the Credit Extensions solely for
general corporate purposes, including refinancing existing Indebtedness, working
capital, the payment of capital expenses, acquisitions and development and
redevelopment of Portfolio Properties, and for Restricted Payments by the
Borrower and the REIT, in each case not in contravention of any Law or of any
Loan Document.


6.12.Additional Guarantors. With respect to (i) any Person that is or becomes a
Subsidiary (other than an Excluded Subsidiary) of the Borrower after the Third
Amendment Effective Date, and/or (ii) any Subsidiary of the Borrower that ceases
to be an Excluded Subsidiary after the Third Amendment Effective Date, on or
prior to such time that such Person becomes a Subsidiary (other than an Excluded
Subsidiary) or ceases to be an Excluded Subsidiary, as applicable, unless the
Exemption Conditions exist at such time with respect to such Person, (w) cause
such Person to execute a joinder agreement to the Guaranty Agreement in form and
substance reasonably satisfactory to the Administrative Agent, (x) deliver to
the Administrative Agent (A) the items referenced in Section 4.01(a)(iii), (iv)
and (viii) with respect to such Person and (B) if reasonably requested by the
Administrative Agent, a favorable opinion of counsel (which counsel shall be


‑64‑



--------------------------------------------------------------------------------







reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such matters concerning such Person
and the Loan Documents to which such Person is a party as the Administrative
Agent may reasonably request, (y) provide the Administrative Agent with the U.S.
taxpayer identification for such Person (or the equivalent thereof, in the event
such Person is not organized under the laws of the United States, any State
thereof or the District of Columbia) and (z) provide the Administrative Agent
and each Lender with all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act, and the results of any such “know your
customer” or similar investigation conducted by Administrative Agent or any
Lender shall be satisfactory to Administrative Agent or such Lender in all
respects.


6.13.Compliance with Environmental Laws. Comply, and take commercially
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits, except to the extent the failure to comply could not
reasonably be expected to have a Material Adverse Effect, obtain and renew all
Environmental Permits necessary for the operations at each of its properties,
except as could not reasonably be expected to have a Material Adverse Effect, at
each of its other properties; and conduct any investigation, study, sampling and
testing, and undertake any cleanup, response or other corrective action required
under and in material compliance with Environmental Law to remediate all
Hazardous Materials at, on, under or emanating from any of its properties,
except as could not reasonably be expected to have a Material Adverse Effect, at
each of its other properties; provided, however, that neither the REIT nor any
of its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.


6.14.Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent and the Lenders the rights granted or now or hereafter intended to be
granted to them under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.


6.15.New York Stock Exchange Listing. The REIT will at all times be listed on
the New York Stock Exchange.


6.16.Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


‑65‑



--------------------------------------------------------------------------------







ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the REIT and the
Borrower shall not, nor shall they permit any of their respective Subsidiaries
to, directly or indirectly:
7.01.Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:


(a)Liens pursuant to any Loan Document;


(b)Liens for taxes not yet due or Liens for taxes which are being contested in
good faith and by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;


(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;


(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(f)easements, rights-of-way, restrictions, restrictive covenants, encroachments,
protrusions and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person,
and any replacement, extension or renewal of any such Lien;


(g)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);


(h)The rights of tenants under leases and subleases of, and the rights of
managers under management agreements in respect of, Portfolio Properties, in
each case entered into in the ordinary course of business consistent with past
practice of the REIT and its Subsidiaries provided, that (i) such leases and
subleases contain market terms and conditions (excluding rent) as reasonably
determined by the Borrower at the time such leases and subleases are entered
into and (ii) such Liens do not secure any Indebtedness;


(i)Liens encumbering assets of a Loan Party or Subsidiary thereof not otherwise
permitted under this Section 7.01; provided, that (i) such Liens do not at any
time encumber any Unencumbered Eligible Property, (ii) such Liens do not at any
time encumber the Equity Interests of any Person who owns or ground


‑66‑



--------------------------------------------------------------------------------







leases an Unencumbered Eligible Property (or the Equity Interests of any direct
or indirect Subsidiary of the Borrower that owns any Equity Interests in such
Person) and (iii) after giving pro forma effect to the incurrence of any such
Lien (and all Indebtedness and other obligations secured thereby), the Loan
Parties are in compliance with the covenants contained in Section 7.02(b) and
Section 7.11;


(j)Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any Unencumbered Eligible Property,
(ii) such Liens do not at any time encumber the Equity Interests of any Person
who owns or ground leases an Unencumbered Eligible Property (or the Equity
Interests of any direct or indirect Subsidiary of the Borrower that owns any
Equity Interests in such Person), (iii) in the case of any such Lien incurred by
a Loan Party, such Lien does not encumber any property other than the property
financed by such Indebtedness, (iv) in the case of any such Lien incurred by a
Subsidiary that is not a Loan Party, such Lien does not encumber any property
other than the property of such Subsidiary and (v) the Indebtedness secured
thereby does not exceed the cost or fair market value of the property encumbered
thereby (as of the date of the incurrence of such Indebtedness), whichever is
lower;


(k)All Liens with respect to any Portfolio Property (other than an Unencumbered
Eligible Property) that are existing on the date such Portfolio Property is
acquired or ground leased by a Subsidiary of the Borrower, to the extent such
Liens are disclosed in the title report for such Portfolio Property received by
such Subsidiary on or prior to the date of such acquisition or ground lease;


(l)in the case of Equity Interests of a Controlled Joint Venture, buy/sell
rights with respect to such Equity Interests on customary terms and conditions;


(m)Liens existing on the Third Amendment Effective Date and listed on Schedule
7.01(m);


(n)Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business; and


(o)Permitted Pari Passu Encumbrances;


provided, that notwithstanding the foregoing clauses of this Section 7.01, in no
event shall any Liens (other than Permitted Judgment Liens, Permitted Pari Passu
Encumbrances and Liens permitted by clauses (a), (b), (c), (f) and (h) above)
encumber any Unencumbered Eligible Property or (other than Permitted Pari Passu
Encumbrances and Liens permitted by clauses (a), (b), (c) and (l) above)
encumber the Equity Interests of any Direct Owner or Indirect Owner.
7.02.Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


(a)the Obligations;


(b)in addition to Indebtedness permitted under clause (a) above, (i) Pari Passu
Obligations, and (ii) (A) Secured Recourse Indebtedness owed by the Borrower or
any Guarantor to Persons that are not members of the Consolidated Group and (B)
Recourse Indebtedness owed by Subsidiaries of the Borrower that are not
Guarantors to Persons that are not members of the Consolidated Group, provided
that the aggregate outstanding principal amount of all outstanding Indebtedness
described in clauses (ii)(A) and (ii)(B) shall not at any time exceed fifteen
percent (15%) of Total Asset Value at such time;




‑67‑



--------------------------------------------------------------------------------







(c)Non-Recourse Indebtedness owed by the Loan Parties and their Subsidiaries;
provided, that after giving pro forma effect to the incurrence thereof, the Loan
Parties are in compliance with the covenants contained in Section 7.02(b) and
Section 7.11;


(d)intercompany loans and advances to the extent permitted under Section 7.03;
provided that all such intercompany Indebtedness owed by any Loan Party shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of any applicable promissory notes or an
intercompany subordination agreement, in each case, in form and substance
reasonably satisfactory to Administrative Agent; and


(e)the Guarantee by the Borrower or a Guarantor of Pari Passu Obligations.


7.03.Investments. Make or allow any Investment unless (i) no Event of Default
exists at the time of, or after giving effect to, the making of such Investment
and (b)  after giving effect to the making of such Investment, the REIT and the
Borrower are in compliance, on a pro forma basis, with the covenants contained
in Section 7.02(b) and Section 7.11, such pro forma calculation to be made as of
the last day of the fiscal quarter most recently ended prior to the date such
Investment is made and for which financial statements have been delivered, or
are required to be delivered pursuant to Section 6.01(a) or (b).


7.04.Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


(a)any Subsidiary of the Borrower may merge, liquidate or dissolve into, or
consolidate with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person or (ii) any one or more other Subsidiaries of the
Borrower, provided that if any Guarantor is merging with, liquidating into or
consolidating with another Subsidiary of the Borrower that is not a Guarantor,
the continuing or surviving Person shall be a Guarantor;


(b)any Subsidiary of the Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor; and


(c)Dispositions permitted by Section 7.05(b) and (c) shall be permitted.


7.05.Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, or, in the case of any Subsidiary of the Borrower, issue, sell or
otherwise dispose of any of such Subsidiary’s Equity Interests to any Person, if
(a) such Disposition is not permitted under Section 7.04, (b) such Disposition
results in the Borrower or any Guarantor (other than the REIT) not being a
Wholly Owned Subsidiary of the REIT or (c) after giving effect to such
Disposition, the REIT and Borrower are not in compliance, on a pro forma basis,
with the covenants contained in Section 7.02(b) and Section 7.11.


7.06.Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:


(a)each Subsidiary of the Borrower may (i) declare and make Restricted Payments
to the Borrower and the Guarantors (other than the REIT), and (ii) declare and
make Restricted Payments ratably


‑68‑



--------------------------------------------------------------------------------







to the holders of such Subsidiary’s Equity Interests according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made so long as the Borrower (directly or through
other Subsidiaries of the Borrower) receives its proportionate share thereof;


(b)the REIT and each Subsidiary thereof may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person or its direct or indirect parent (and, to the extent
constituting a dividend or distribution under applicable Laws, the issuance of
common or preferred Equity Interests in connection with the conversion of any
Indebtedness);


(c)(i) the REIT and each Subsidiary thereof may purchase, redeem or otherwise
acquire Equity Interests or warrants or options to obtain such Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its or its direct or indirect parent’s common stock or other
common Equity Interests, (ii) the REIT and/or the Borrower may purchase, redeem
or otherwise acquire limited partnership interests of the Borrower held by a
limited partner thereof in exchange for Equity Interests of the REIT so long as,
after giving effect to any such purchase, redemption or other acquisition, a
Change of Control does not occur and (iii) the Borrower may redeem limited
partnership interests of the Borrower held by a limited partner thereof for cash
to the extent such a redemption is required by the Borrower Limited Partnership
Agreement; provided, that the aggregate amount of cash paid for all such
redemptions made pursuant to this clause (iii) shall not exceed $10,000,000;


(d)the Borrower shall be permitted to declare and pay other Restricted Payments;
provided that, (i) if an Event of Default under Section 8.01(a) shall have
occurred and be continuing or would result therefrom, the Borrower’s ability to
declare and make cash Restricted Payments under this clause (d) shall be limited
to pro rata cash dividends on its Equity Interests and pro rata cash
distributions with respect thereto in an amount that will result in the REIT
receiving the minimum amount of funds required to be distributed to its
equityholders in order for the REIT to maintain its status as a Real Estate
Investment Trust for federal and state income tax purposes and avoid the payment
of federal and state income taxes and excise taxes and (ii) the Borrower shall
not be permitted to make cash Restricted Payments under this clause (d)
following (1) the acceleration of the Obligations pursuant to Section 8.02 or
(2) the occurrence of any Event of Default under Section 8.01(f) or (g) with
respect to the Borrower or the REIT; and


(e)the REIT shall be permitted to dividend or distribute to the holders of its
Equity Interests any amounts received by the REIT pursuant to Section 7.06(d).


7.07.Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the REIT, the
Borrower and their respective Subsidiaries on the Third Amendment Effective Date
or any business substantially related or incidental thereto.


7.08.Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the REIT, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the REIT
or a Subsidiary thereof as would be obtainable by the REIT or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to (i)
transactions between or among any Loan Party and any Wholly Owned Subsidiary,
(ii) transactions between or among Subsidiaries that are not Wholly Owned
Subsidiaries and (iii) Investments and Restricted Payments expressly permitted
hereunder.


7.09.Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of (i) any
Loan Party or any Wholly Owned Subsidiary of the Borrower that is a Direct Owner
or Indirect Owner of an Unencumbered Eligible Property to make


‑69‑



--------------------------------------------------------------------------------







Restricted Payments to the REIT, the Borrower, any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) the REIT or any other
Guarantor to Guarantee the Indebtedness owed by the Borrower under this
Agreement or (iii) any Loan Party or any Wholly Owned Subsidiary of the Borrower
that is a Direct Owner or an Indirect Owner to create, incur, assume or suffer
to exist Liens on Unencumbered Eligible Properties or the Equity Interests of
any Direct Owner or Indirect Owner; provided, further, that this Section 7.09
shall not prohibit (1) Permitted Unencumbered Property Liens and (2) customary
restrictions on Liens, assignments and transfers of assets contained in leases,
licenses and other Contractual Obligations entered into in the ordinary course
of business that (x) do not prevent the grant of a Lien on any Unencumbered
Eligible Property to secure the Obligations, (y) would not prevent a mortgagee
of an Unencumbered Eligible Property from transferring such Unencumbered
Eligible Property in the event such mortgagee were to foreclose on its Lien on
such Portfolio Property and (z) do not materially impair or interfere in the use
or operations of such assets or the Administrative Agent’s and the Lenders’
rights and remedies under the Loan Documents.


7.10.Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.


7.11.Financial Covenants.


(a)Consolidated Secured Leverage Ratio. Permit the Consolidated Secured Leverage
Ratio to be greater than 40% at any time.


(b)Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio at any time to be greater than 60%.


(c)Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the REIT to be
less than 1.50 to 1.00.


(d)Consolidated Unsecured Interest Coverage Ratio. Permit the Consolidated
Unsecured Interest Coverage Ratio as of the last day of any fiscal quarter of
the REIT to be less than 1.75 to 1.00.


(e)Consolidated Unsecured Leverage Ratio. Permit the Consolidated Unsecured
Leverage Ratio at any time to be greater than 60%.


7.12.Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year.


7.13.Amendment, Waivers and Terminations of Certain Agreements. Directly or
indirectly, consent to, approve, authorize or otherwise suffer or permit (a) any
amendment, change, cancellation, termination or waiver in any respect of (i) the
terms of any Organization Document of any Loan Party or any Subsidiary thereof
that owns or ground leases an Unencumbered Eligible Property, other than
amendments, changes and modifications that are not adverse in any material
respect to the REIT, any of the other Loan Parties, any Subsidiary thereof that
owns or ground leases an Unencumbered Eligible Property, the Administrative
Agent or the Lenders or (ii) the terms of any Contractual Obligation of any Loan
Party or any Subsidiary thereof that owns or ground leases an Unencumbered
Eligible Property, except as could not reasonably be expected to have a Material
Adverse Effect or (b) any amendment, change or other modification in respect of
the terms of the tax protection agreement set forth on Schedule 5.11, other than
amendments, changes and modifications


‑70‑



--------------------------------------------------------------------------------







that are not adverse to the REIT, any of the other Loan Parties, any Subsidiary
thereof that owns or ground leases an Unencumbered Eligible Property, the
Administrative Agent or the Lenders.


7.14.Tax Sharing and Indemnification Agreements. Enter into any tax sharing, tax
indemnification or other similar agreement, except for the tax protection
agreement existing on the Third Amendment Effective Date and set forth on
Schedule 5.11 and any such other agreements entered into after the Third
Amendment Effective Date that (i) are not materially more onerous on the
Borrower than the agreement set forth on Schedule 5.11 (as in effect on the
Third Amendment Effective Date) and (ii) do not have terms, provisions,
covenants, obligations, indemnification provisions or remedies that are
materially more adverse to, or materially more burdensome on, the Borrower than
those contained in the agreement set forth on Schedule 5.11 (as in effect on the
Third Amendment Effective Date); provided, that in no event shall any Loan Party
or Subsidiary thereof (other than the Borrower) (i) have any duties or
obligations under any tax sharing, tax indemnification or other similar
agreement or (ii) provide any Guarantee or other credit support of any kind with
respect to any such agreement.


7.15.Sanctions; Anti-Corruption Laws. Request any Credit Extension, or use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Credit
Extension (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of  any applicable Sanctions.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01.Events of Default. Any of the following shall constitute an Event of
Default:


(a)Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within three Business Days after the same becomes due, any interest on any Loan,
the Prepayment Premium or any fee due hereunder, or (iii) pay within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


(b)The Borrower or the REIT fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.01(a), 6.01(b), 6.02 (other than
6.02(h)), 6.03, 6.05, (with respect to the existence of the Borrower, the REIT,
each Direct Owner and each Indirect Owner), 6.07 or 6.11, or Article VII, or any
of the Loan Parties fails to perform or observe any term, covenant or agreement
contained in the Guaranty Agreement; or


(c)Other Defaults. Any Loan Party fails to perform or observe (i) the covenant
set forth in Section 6.12, and such failure continues for ten (10) Business Days
or (ii) any other covenant or agreement (not specified in Section 8.01(a), (b)
or (c)(i) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or




‑71‑



--------------------------------------------------------------------------------







(e)Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) any Recourse Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$25,000,000, or (y) any Non-Recourse Indebtedness having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $50,000,000 or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity or
cash collateral in respect thereof to be demanded; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or


(h)Judgments. There is entered against any Loan Party or any Significant
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party or any Subsidiary thereof to the Pension Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) an ERISA Event occurs with respect to a
Multiemployer Plan which has resulted or could reasonably be expected to result
in an annual liability of any Loan Party or any Subsidiary thereof to the
Multiemployer Plan or the PBGC in an aggregate amount


‑72‑



--------------------------------------------------------------------------------







in excess of the Threshold Amount or which, in the context of such continuing
annual liability, otherwise has, or could reasonably be expect to result in, a
Material Adverse Effect; or


(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or


(k)Change of Control. There occurs any Change of Control; or


(l)REIT Status. The REIT shall, for any reason, fail to maintain its status as a
Real Estate Investment Trust, after taking into account any cure provisions set
forth in the Code that are complied with by the REIT.


8.02.Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated; and


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.
8.03.Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.19, be
applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees, the
Prepayment Premium, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders) arising under the Loan Documents and amounts
payable under Article III, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;


‑73‑



--------------------------------------------------------------------------------







Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them,
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;
Fifth, to the payment of any amounts remaining unpaid in respect of the
Obligations (other than Obligations First, Second, Third or Fourth above); and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT


9.01.Appointment and Authority. Each of the Lenders hereby irrevocably appoints
U.S. Bank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly set forth
in Section 9.06(a) and (b), the provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders and neither any Loan Party
nor any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


9.02.Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the REIT or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.


9.03.Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents),


‑74‑



--------------------------------------------------------------------------------







provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall not be deemed to have knowledge of any Default, except for any
default relating to the payment of principal of or interest on any Loan, unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.


(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04.Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05.Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties


‑75‑



--------------------------------------------------------------------------------







of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.


9.06.Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, and which successor agent shall be subject
to the written consent of the Borrower unless an Event of Default has occurred
and is continuing (which consent of the Borrower shall not be unreasonably
withheld or delayed and shall be deemed given if the Borrower fails to respond
within ten (10) Business Days). If no such successor shall have been so
appointed by the Required Lenders (and approved by the Borrower, if applicable)
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the written consent
of the Borrower unless an Event of Default have occurred and is continuing
(which consent of the Borrower shall not be unreasonably withheld or delayed and
shall be deemed given if the Borrower fails to respond within ten (10) Business
Days), appoint a successor. If no such successor shall have been so appointed by
the Required Lenders (and approved by the Borrower, if applicable) and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other


‑76‑



--------------------------------------------------------------------------------







Loan Documents (if not already discharged therefrom as provided above in this
Section) The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.


9.07.Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08.No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither any Arranger nor the Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.


9.09.Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party or Subsidiary thereof, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.


‑77‑



--------------------------------------------------------------------------------







Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
9.10.Guaranty Matters. Each of the Lenders irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to release any
Guarantor that is a Subsidiary of the Borrower from its obligations under the
Guaranty Agreement if such Person (i) ceases to be a Subsidiary as a result of a
transaction permitted hereunder, or (ii) becomes an Excluded Subsidiary or
satisfies the Exemption Condition as a result of a transaction permitted
hereunder and in accordance with the terms hereof.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
that is a Subsidiary of the REIT from its obligations under the Guaranty
Agreement pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such Guarantor that is a
Subsidiary of the REIT from its obligations under the Guaranty Agreement in
accordance with the terms of the Loan Documents and this Section 9.10.
9.11.Lender Representations Regarding ERISA. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans;


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement;


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement; or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.




‑78‑



--------------------------------------------------------------------------------







(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:
(i)none of the Administrative Agent or any of its Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto);


(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E);


(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations);


(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder;
and


(v)no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans or this Agreement.


(c)     The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans and this Agreement, (ii) may recognize a gain if it
extended the Loans for an amount less than the amount being paid for an interest
in the Loans by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


‑79‑



--------------------------------------------------------------------------------







ARTICLE X
MISCELLANEOUS


10.01.Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders, and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)waive any condition set forth in Section 4.01, without the written consent of
each Lender;


(b)[Intentionally Omitted];


(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
provided that, for the avoidance of doubt, the waiver of any Default or any
condition set forth in Section 4.02 shall not be deemed to be an extension or
increase of the Commitment of any Lender;


(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees, the
Prepayment Premium or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;


(e)reduce the principal of, or (except to the extent provided in Section
3.03(c)) the rate of interest specified herein on, any Loan or (subject to
clause (ii) of the second proviso to this Section 10.01) any fees, the
Prepayment Premium or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend (i) the definition of “Default Rate”, (ii) waive any
obligation of the Borrower to pay interest at the Default Rate and (iii) any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;


(f)change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Appropriate Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;


(g)(i) change any of the terms or provisions in any Loan Document requiring pro
rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender directly and adversely affected thereby or
(ii) change (A) any provision of Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby or (B) the order of
application of any reduction in Commitments or any prepayment of Loans from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
Section 2.06(c) in any manner that materially and adversely affects the Lenders
without the written consent of each Lender, provided, that in each case under
clauses (g)(i) and (g)(ii) such terms and provisions may be amended with the
consent of the Required Lenders on customary terms in connection with an “amend
and extend” transaction, but only if all Lenders that consent to such “amend and
extend” transaction are treated on a pro rata basis;


‑80‑



--------------------------------------------------------------------------------









(h)release (i) the Borrower or the REIT from its obligations under this
Agreement or any other Loan Document or (ii) the Guarantors collectively
constituting all or substantially all of the value of the Guaranty Agreement
from its or their obligations under this Agreement or any other Loan Document,
without the written consent of each Lender, except as expressly provided in the
Loan Documents; or


(i)impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of each Lender;


and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender; and (y)
the Administrative Agent and the Borrower may, with the consent of the other
(but without the consent of any other Person), amend, modify or supplement this
Agreement and any other Loan Document to (A) correct or cure any ambiguity,
defect or inconsistency, or to correct any obvious error or any error or
omission of an administrative or technical nature, if such amendment,
modification or supplement does not adversely affect the rights of the
Administrative Agent or any Lender and (B) to add a “Guarantor” in accordance
with the applicable provisions of this Agreement and the other Loan Documents.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent, the Borrower and the other Loan Parties (i) to add one or more additional
term loan facilities to this Agreement, and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
10.02.Notices; Effectiveness; Electronic Communications.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by electronic
mail (subject to clause (b) below) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)if to a Loan Party or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


‑81‑



--------------------------------------------------------------------------------









(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party or Subsidiary thereof, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet. In addition, in no event shall any Agent Party have any liability
to any Loan Party or any Subsidiary thereof, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).




‑82‑



--------------------------------------------------------------------------------







(d)Change of Address, Etc. Each of the REIT, the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of a
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03.No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party or Subsidiary thereof under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b)


‑83‑



--------------------------------------------------------------------------------







and (c) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04.Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its respective
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided, that, the fees and expenses
of counsel of the Administrative Agent payable under this clause (i) shall be
limited to one primary counsel, one specialty counsel in each specialty, and one
local counsel in each local jurisdiction, and solely in the event of a conflict
of interest, one additional counsel for each group of similarly affected Persons
and (ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided, that
(x) the fees and expenses of counsel of the Lenders payable under this clause
(ii) shall be limited to one primary counsel, one specialty counsel in each
specialty, and one local counsel in each local jurisdiction, and solely in the
event of a conflict of interest, one additional counsel for each group of
similarly situated affected Lenders and (y) the fees and expenses of counsel of
the Administrative Agent payable under this clause (ii) shall be limited to one
primary counsel, one specialty counsel in each specialty and one local counsel
in each local jurisdiction.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of one primary counsel, one specialty counsel in
each specialty and one local counsel in each local jurisdiction for all
Indemnitees, taken as a whole and solely in the event of a conflict of interest,
one additional counsel for each group of similarly situated affected
Indemnitees), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or Release of Hazardous Materials at, on, under or
emanating from any property owned, leased or operated by the REIT, the Borrower
or any of their respective Subsidiaries, or any Environmental Liability related
in any way to the REIT, the Borrower or any of their respective Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the REIT, any other Loan Party,
any Subsidiary thereof or any such Person’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final


‑84‑



--------------------------------------------------------------------------------







and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or any of its Related Indemnified Persons
(y) a material breach in bad faith of this Agreement or any other Loan Document
by such Indemnitee or any of its Related Indemnified Persons or (z) a dispute
among Indemnitees or their Related Indemnified Persons other than any claims (A)
arising out of any act or omission of any Loan Party or any of their respective
Affiliates or (B) a dispute solely among Indemnitees and not involving any act
or omission of any Loan Party or any of their respective Affiliates (other than,
with respect to the Administrative Agent, any Arranger or any other agent or
arranger under the Loan Documents, any dispute involving such Person in its
capacity or in fulfilling its role as such, except to the extent of such
Person’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment). Without limiting
the provisions of Section 3.01(c), this Section 10.4(b) shall not apply with
respect to Taxes (including, without limitation, Taxes covered by Section 3.01)
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. For purposes of this Section 10.04(b), a “Related Indemnified
Person” of an Indemnitee means (1) any controlling person or controlled
Affiliate of such Indemnitee, (2) the respective directors, officers, or
employees of such Indemnitee or any of its controlling persons or controlled
Affiliates and (3) the respective agents of such Indemnitee or any of its
controlling persons or controlled Affiliates, in the case of this clause (3),
acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled Affiliate or
controlling person involved in the performance of the Indemnitee’s obligations
under the Facility.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Arranger or any Related Party of any of the foregoing (and without
limiting the obligation of the Borrower to do so), each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), such Arranger or
such Related Party, as the case may be, such Lender’s Applicable Percentage of
such unpaid amount (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any Arranger in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or any Arranger in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
other party hereto or any of their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof, provided that the foregoing waiver shall not
limit the Borrower’s obligations under Section 10.04(b) with respect to
third-party claims against any Indemnitee. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
others of any information or other materials distributed to such party by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.




‑85‑



--------------------------------------------------------------------------------







(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation or removal of the Administrative
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.


10.05.Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.


10.06.Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the REIT nor the
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (other than Ineligible Institutions) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and




‑86‑



--------------------------------------------------------------------------------







(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment and Term Loans or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Term
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” (as defined in the
Assignment and Assumption) is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the
Commitment assigned;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Ineligible Institutions. No such assignment shall be made to
an Ineligible Institution. “Ineligible Institution” means (A) the Borrower, the
REIT or any of the Borrower’s or the REIT’s respective Affiliates or
Subsidiaries, (B) a Defaulting Lender, any Subsidiary of a Defaulting Lender or
any direct or indirect parent company of a Defaulting Lender, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person or a company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in


‑87‑



--------------------------------------------------------------------------------







addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error and, notwithstanding anything to the contrary contained in Section 2.11,
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than an Ineligible Institution) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s


‑88‑



--------------------------------------------------------------------------------







rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.


10.07.Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case, except with respect to
any


‑89‑



--------------------------------------------------------------------------------







audit or examination conducted by bank accountants or governmental regulatory
authorities exercising examination or regulatory authority, the disclosing party
shall use commercially reasonable efforts to promptly notify the Borrower, in
advance, to the extent practicable and permitted by Law), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the disclosing party shall use commercially reasonable
efforts to promptly notify the Borrower, in advance, to the extent practicable
and permitted by Law), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.17 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement and the other Loan Documents and Credit Extensions made pursuant
thereto.


For purposes of this Section, “Information” means all information received from
the REIT or any Subsidiary relating to the REIT or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the REIT or any Subsidiary thereof. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the REIT or a
Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08.Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and their respective Affiliates are hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent (not to be unreasonably withheld or delayed), to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are


‑90‑



--------------------------------------------------------------------------------







owed to a branch or office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


10.09.Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10.Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.


10.11.Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


10.12.Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid


‑91‑



--------------------------------------------------------------------------------







provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.


10.13.Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to one or more Eligible Assignees that shall assume such
obligations (which assignee(s) may be another Lender, if a Lender accepts such
assignment), provided that:


(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans from the assignee and any amounts payable by
the Borrower pursuant to Section 3.01, 3.04 or 3.05 from the Borrower (it being
understood that the Assignment and Assumption relating to such assignment shall
provide that any interest and fees that accrued prior to the effective date of
the assignment shall be for the account of the replaced Lender and such amounts
that accrue on and after the effective date of the assignment shall be for the
account of the replacement Lender);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Term Note (if a
Term Note has been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.
10.14.Governing Law; Jurisdiction; Etc.
  
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


‑92‑



--------------------------------------------------------------------------------









(b)SUBMISSION TO JURISDICTION; WAIVER OF VENUE. EACH OF THE BORROWER AND THE
REIT IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY AFFILIATE OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE AGREEMENT REGARDING FEES OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR LENDERS TO COMMENCE ANY PROCEEDING IN THE
FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER DETERMINES THAT SUCH ACTION IS NECESSARY OR
APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT (A) BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, OR ANY LENDER
OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION OR (B) LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR LENDERS TO COMMENCE ANY PROCEEDING IN ANY
OTHER FORUM TO THE EXTENT THE ADMINISTRATIVE AGENT OR SUCH LENDER DETERMINES
THAT SUCH ACTION IS NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES
UNDER THE LOAN DOCUMENTS.


(c)ADVICE OF COUNSEL. THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY
EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND UNDER THE
AGREEMENT REGARDING FEES, AND THE TERMINATION OF THIS AGREEMENT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW




‑93‑



--------------------------------------------------------------------------------







10.15.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16.No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the REIT acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, the REIT and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
REIT has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each of the Borrower and the REIT is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, the REIT or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arrangers, nor any Lender have any obligation to the Borrower, the
REIT or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
REIT and their respective Affiliates, and neither the Administrative Agent, the
Arrangers nor any Lender have any obligation to disclose any of such interests
to the Borrower, the REIT or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the REIT hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


10.17.Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments, amendment and restatements or other modifications, Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation


‑94‑



--------------------------------------------------------------------------------







to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.


10.18.USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


10.19.[Intentionally Omitted].


10.20.[Intentionally Omitted].


10.21.Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


(a)Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;


(ii)and the effects of any Bail-In Action on any such liability, including, if
applicable:


(A)a reduction in full or in part or cancellation of any such liability;


(B)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(C)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.






‑95‑



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


AMERICAN ASSETS TRUST, L.P.
 
 
 
By:
AMERICAN ASSETS TRUST, INC.,
its General Partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
 
 
Name:
 
Robert F. Barton
Title:
 
 



AMERICAN ASSETS TRUST, INC.
 
 
 
By:
 
 
Name:
 
Ernest Rady
Title:
 
Chairman, President and Chief Executive Officer
 
 
 
By:
 
 
Name:
 
Robert F. Barton
Title:
 
Chief Financial Officer and Executive Vice President





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 
 
 
By:
 
 





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender
 
 
 
By:
 
 









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








SCHEDULE I
RESERVED





--------------------------------------------------------------------------------







SCHEDULE II


EXCEPTIONS TO RECOURSE LIABILITY


1.The Indemnification Agreement, dated as of January 19, 2011, by American
Assets Trust, L.P., a Maryland limited partnership, to and for the benefit of
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation and the
successor by merger to John Hancock Life Insurance Company, a Massachusetts
corporation. (TRNC)


2.The Indemnity Agreement, dated as of March 29, 2012 by AAT One Beach, LLC, a
Delaware limited liability company, and American Assets Trust, L.P., a Maryland
limited partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a national
banking c/o Midland Loan Services, Inc., Reference Loan Number 940960219. (One
Beach)


3.The Indemnity Agreement, dated as of October 10, 2012 by AAT CC Bellevue, LLC,
a Delaware limited liability company, and American Assets Trust, L.P., a
Maryland limited partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a
national banking association c/o Midland Loan Services, Inc., Reference Loan
Number 940960335. (CCB)


4.The Guaranty Agreement, dated as of January 19, 2011, by American Assets
Trust, L.P., a Maryland limited partnership, in favor of the Partnership and
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation and the
successor by merger to John Hancock Life Insurance Company, a Massachusetts
corporation. (TRNC)


5.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (SBCC I-II)


6.The Environmental Indemnity Agreement, dated as of January 19, 2011, by SBCC
Holdings, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership in favor of the U.S. Bank National
Association, as Trustee for the registered holders of COMM 2010-C1 Mortgage
Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and the other
indemnified parties named therein. (SBCC I-II)


7.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (SBTC)


8.The Environmental Indemnity Agreement, dated as of January 19, 2011, by SBTC
Holdings, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of the U.S. Bank National
Association, as Trustee for the registered holders of COMM 2010-C1 Mortgage
Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and the other
indemnified parties named therein. (SBTC)


9.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (TRVC)


10.The Environmental Indemnity Agreement, dated as of January 19, 2011, by
Pacific VC Holdings, LLC, a Delaware limited liability company, and American
Assets Trust, L.P., a Maryland limited partnership, in favor of the U.S. Bank
National Association, as Trustee for the registered holders of COMM 2010-C1
Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and
the other indemnified parties named therein. (TRVC)





--------------------------------------------------------------------------------









11.The Environmental Indemnity Agreement, dated as of March 29, 2012 by AAT One
Beach, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960219. (One Beach)


12.The Environmental Indemnity Agreement, dated as of October 10, 2012 by AAT CC
Bellevue, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960335. (CCB)


13.The Guaranty, dated as of January 19, 2011, by American Assets Trust, L.P., a
Maryland limited partnership, for the benefit of the Federal Home Loan Mortgage
Corporation. (LP)





--------------------------------------------------------------------------------







Schedule III


Initial Unencumbered Eligible Properties
Retail:
1.
Carmel Country Plaza

2.
Carmel Mountain Plaza

3.
Lomas Santa Fe Plaza

4.
Alamo Quarry Market

5.
Geary Marketplace

6.
Waikele Center

7.
Southbay Marketplace

8.
The Shops of Kalakaua

9.
Del Monte Center

10.
Gateway Marketplace



Office:
1.
Torrey Reserve - Torrey Plaza

2.
Torrey Reserve - South Court

3.
Torrey Reserve - Daycare

4.
Torrey Reserve - Building 6

5.
Torrey Reserve - Building 5

6.
Torrey Reserve - Building 4

7.
Torrey Reserve - Building 13 and 14

8.
Lloyd District Portfolio

9.
Landmark at One Market

10.
First and Main

11.
Solana Beach Corporate Center - Building 3 and 4

12.
Torrey Point



Multifamily:
1.
Santa Fe RV Park

2.
Hassalo on Eighth

3.
Imperial Beach Gardens

4.
Mariner’s Point

5.
Pacific Ridge Apartments



Mixed Use:
1.
Waikiki Beach Walk - Embassy Suites

2.
Waikiki Beach Walk - Retail








--------------------------------------------------------------------------------







SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES






Lender
Commitment
Applicable Percentage
U.S. Bank National Association
$50,000,000
33.34%
PNC Bank, National Association
$50,000,000
33.33%
Wells Fargo Bank, National Association
$50,000,000
33.33%






--------------------------------------------------------------------------------









Schedule 5.09(c)
RELEASES OF HAZARDOUS MATERIAL




None





--------------------------------------------------------------------------------







Schedule 5.09(d)
ENVIRONMENTAL COMPLIANCE


None







--------------------------------------------------------------------------------







Schedule 5.11
TAX SHARING AGREEMENTS


Tax Protection Agreement, entered into as of January 19, 2011, by and among
American Assets Trust, Inc., a Maryland corporation, American Assets Trust,
L.P., a Maryland limited partnership (the “Operating Partnership”), and each
limited partner of the Operating Partnership identified as a signatory thereto.







--------------------------------------------------------------------------------







Schedule 5.12(d)
PENSION PLANS
None







--------------------------------------------------------------------------------







Schedule 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES
(a)
List all Subsidiaries of each Loan Party



Loan Party
Subsidiary Name
Share/
Percentage Ownership
American Assets Trust, Inc.
American Assets Trust, L.P.
Approx. 73%
American Assets Trust, L.P.
Pacific Del Mar Assets LLC
100%
American Assets Trust, L.P.
Carmel Country Plaza, L.P.
99%
American Assets Trust, L.P.
Pacific Carmel Mountain Assets LLC
100%
American Assets Trust, L.P.
Pacific Carmel Mountain Holdings, L.P.
99%
American Assets Trust, L.P.
Carmel Mountain Pad, LLC
100%
American Assets Trust, L.P.
Pacific Solana Beach Assets LLC
100%
American Assets Trust, L.P.
Pacific Solana Beach Holdings, L.P.
80%
American Assets Trust, L.P.
AAT Del Monte, LLC
100%
American Assets Trust, L.P.
AAT Del Monte 2, LLC
100%
American Assets Trust, L.P.
Beach Walk Holdings LLC
100%
American Assets Trust, L.P.
ABW Lewers LLC
20%
American Assets Trust, L.P.
ICW Plaza Merger Sub LLC
100%
American Assets Trust, L.P.
Pacific North Court GP LLC
100%
American Assets Trust, L.P.
Pacific North Court Holdings, L.P.
99%
American Assets Trust, L.P.
Pacific South Court Assets LLC
100%
American Assets Trust, L.P.
Pacific South Court Holdings, L.P.
99%
American Assets Trust, L.P.
Pacific Torrey Daycare Assets LLC
100%
American Assets Trust, L.P.
Pacific Torrey Daycare Holdings, L.P.
99%
American Assets Trust, L.P.
Landmark Venture JV, LLC
100%
American Assets Trust, L.P.
Pacific Firecreek Holdings, LLC
100%
American Assets Trust, L.P.
AAT Oregon Office I, LLC
100%
American Assets Trust, L.P.
AAT Lloyd District, LLC
100%
American Assets Trust, L.P.
AAT One Beach, LLC
100%
American Assets Trust, L.P.
AAT CC Bellevue, LLC
100%
American Assets Trust, L.P.
Imperial Strand Holdings, LLC
100%
American Assets Trust, L.P.
Mariner’s Point Holdings, LLC
100%
American Assets Trust, L.P.
AAT Waikele Center, LLC
100%
American Assets Trust, L.P.
Broadway 225 Stonecrest Holdings, LLC
100%
American Assets Trust, L.P.
Broadway 225 Sorrento Holdings, LLC
100%
American Assets Trust, L.P.
EBW Hotel LLC
100%
American Assets Trust, L.P.
Waikele Venture Holdings, LLC
100%
American Assets Trust, L.P.
AAT Alamo Quarry, LLC
100%
American Assets Trust, L.P.
AAT Solana 101, LLC
100%
American Assets Trust, L.P.
AAT Geary Marketplace, LLC
100%
American Assets Trust, L.P.
Pacific Santa Fe Assets LLC
100%
American Assets Trust, L.P.
Pacific Santa Fe Holdings, L.P.
99%
American Assets Trust, L.P.
American Assets Services, Inc.
100%






--------------------------------------------------------------------------------







American Assets Trust, L.P.
American Assets Trust Management, LLC
100%
American Assets Trust, L.P.
Southbay Marketplace Holdings, LLC
100%
American Assets Trust, L.P.
SB Towne Centre LLC
100%
American Assets Trust, L.P.
Pacific Waikiki Assets, LLC
100%
American Assets Trust, L.P.
Pacific Waikiki Holdings, L.P.
75%
American Assets Trust, L.P.
Pacific VC Holdings, LLC
100%
American Assets Trust, L.P.
AAT Torrey Reserve 6, LLC
100%
American Assets Trust, L.P.
AAT Torrey Reserve 5, LLC
100%
American Assets Trust, L.P.
AAT Torrey 13-14, LLC
100%
American Assets Trust, L.P.
AAT Torrey Point, LLC
100%
American Assets Trust, L.P.
SB Corporate Centre, LLC
100%
American Assets Trust, L.P.
Loma Palisades GP LLC
100%
American Assets Trust, L.P.
Loma Palisades, a California general partnership
25%
American Assets Trust, L.P.
SB Corporate Centre III-IV LLC
100%
American Assets Trust, L.P.
AAT Pacific Ridge, LLC
100%
American Assets Trust, L.P.
AAT Gateway Marketplace, LLC
100%



(b)
List a complete and accurate list of all Loan Parties, showing (as to each Loan
Party) the jurisdiction of its incorporation or organization, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or organization

Loan Party
Jurisdiction of Incorporation
Address of Principal Place of Business
U.S Taxpayer ID
Number or non-U.S. Unique ID Number
American Assets Trust, Inc.
Maryland
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3338708
American Assets Trust, L.P.
Maryland
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3338894










--------------------------------------------------------------------------------







Schedule 7.01(m)
Existing LIENS
Entity Name
UCC Number
Location
Collateral
ABW Lewers LLC
2006-227575
Hawaii Bureau of Conveyances
Equipment Lease Filing
Del Monte Centre Holdings LLC
08-7176897215
California Secretary of State
Equipment Lease Filing
EBW Hotel LLC
2007-045320
Hawaii Bureau of Conveyances
Equipment Lease Filing
Pacific Oceanside Holdings LLC
09-720959113
California Secretary of State
Equipment Lease Filing








--------------------------------------------------------------------------------







Schedule 7.03
Existing investments
None





--------------------------------------------------------------------------------







Schedule 10.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES


BORROWER:
Robert F. Barton
EVP, Chief Financial Officer
11455 El Camino Real, Suite 200
San Diego, CA 92130
rbarton@americanassets.com
Telephone: (858) 350-2600
Fax: (858) 350-2620


cc:
Adam Wyll
SVP, General Counsel
11455 El Camino Real, Suite 200
San Diego, CA 92130
awyll@americanassets.com
Telephone: (858) 350-2600
Fax: (858) 350-2620


REIT:


Website: www.americanassetstrust.com


Robert F. Barton
EVP, Chief Financial Officer
11455 El Camino Real, Suite 200
San Diego, CA 92130
rbarton@americanassets.com
Telephone: (858) 350-2600
Fax: (858) 350-2620


cc:
Adam Wyll
SVP, General Counsel
11455 El Camino Real, Suite 200
San Diego, CA 92130
awyll@americanassets.com
Telephone: (858) 350-2600
Fax: (858) 350-2620





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:


U.S. Bank National Association
4747 Executive Drive
3rd Floor
San Diego, CA 92121
Attention: U.S. Bank Commercial Real Estate




 













--------------------------------------------------------------------------------





EXHIBIT A


FORM OF LOAN NOTICE


Date: ___________, _____
To:
U.S. Bank National Association, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Term Loan Credit Agreement, dated as of March
1, 2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among American Assets Trust, Inc., a Maryland
corporation, American Assets Trust, L.P., a Maryland limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.
The undersigned hereby requests (select one):
 
 
  o A Borrowing
 
 
 
 o A conversion or continuation of
Term Loans
 
 
 



1.    On ___________________________ (a Business Day).


2.    In the amount of $________________.


3.    Comprised of _____________________________.


[Type of Term Loan requested]


4.    For Eurodollar Rate Loans: with an Interest Period of _____ months.


5.
The Term Loans borrowed hereunder, if any, shall be disbursed to the following
deposit account:

____________________
____________________
____________________








--------------------------------------------------------------------------------




[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.]1     
AMERICAN ASSETS TRUST, L.P.
By: ___________________________________________
Name:     ________________________________________
Title: _________________________________________
























































_____________________________________ 
1 Only applicable to a Borrowing.




A-2
Form of Loan Notice



--------------------------------------------------------------------------------








EXHIBIT B
[RESERVED]




B-1
[RESERVED]



--------------------------------------------------------------------------------








EXHIBIT C-1


[RESERVED]




C-1-1
[RESERVED]



--------------------------------------------------------------------------------








EXHIBIT C-2
$ ___________                                     New York, New York


FORM OF TERM NOTE
_____________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal sum
of [__] Dollars ($[__.__]), or such lesser amount as shall equal the aggregate
unpaid principal amount of the Term Loans made by the Lender to the Borrower
under that certain Term Loan Agreement, dated as of March 1, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among American Assets Trust, Inc., a Maryland corporation, the
Borrower, the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans made by the Lender to the Borrower from the date of each such Term Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty Agreement. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Term Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.


C-2-1
Form of Term Note



--------------------------------------------------------------------------------







THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
AMERICAN ASSETS TRUST, L.P.
By: __________________________________________     
Name:      _______________________________________
Title: _________________________________________


C-2-1
Form of Term Note



--------------------------------------------------------------------------------







TERM LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of
Term Loan Made
Amount of
Term Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          









C-2-1
Form of Term Note



--------------------------------------------------------------------------------








EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
U.S Bank National Association, as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among American Assets Trust, Inc., a Maryland corporation
(the “REIT”), American Assets Trust, L.P., a Maryland limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.


The undersigned Responsible Officer of the REIT hereby certifies as of the date
hereof that he/she is the [CEO/CFO/Treasurer/Controller] of the REIT, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on behalf of the REIT, in his/her capacity as a
Responsible Officer of the REIT (and not in any individual capacity), and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the REIT
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the REIT ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations, shareholder’s equity and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to customary year-end audit adjustments and the absence of
footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by such financial
statements.


3.    A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and
[select one:]


D-1
Form of Compliance Certificate



--------------------------------------------------------------------------------







[during such fiscal period each of the Loan Parties performed and observed in
all material respects each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _______.
,         .


AMERICAN ASSETS TRUST, INC.


By: ___________________________________________
Name:     ________________________________________
Title: _________________________________________




D-2
Form of Compliance Certificate



--------------------------------------------------------------------------------








For the Quarter/Year ended ___________________(“Statement Date”)
 
 
 
 
 
 
 
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
 
 
 
 
 
 
I.
Section 7.02(b) – Aggregate Amount of Recourse Indebtedness (other than Pari
Passu Obligations)
 
A.
Aggregate amount of Recourse Indebtedness (other than Pari Passu Obligations) at
Statement Date
 
 
 
1.
Aggregate amount of Secured Recourse Indebtedness owed by the Borrower or any
Guarantor to Persons that are not members of the Consolidated Group as of the
Statement Date:
$
 
 
2.
Aggregate amount of Recourse Indebtedness (other than Pari Passu Obligations)
owed by Subsidiaries of the Borrower that are not Guarantors to Persons that are
not members of the Consolidated Group as of the Statement Date:
$
 
 
3.
Aggregate amount of Recourse Indebtedness (other than Pari Passu Obligations)
(Line I.A.1. + Line I.A.2.):
$
 
B.
Total Asset Value at Statement Date (Line II.B.15.):
$
 
Ratio of Recourse Indebtedness (other than Pari Passu Obligations) to Total
Asset Value (Line I.A.3. as a percentage of Line I.B.):
%
 
Maximum Permitted Aggregate Amount of Recourse Indebtedness (other than Pari
Passu Obligations):
15%
 
 
 
II.
Section 7.11(a) – Consolidated Secured Leverage Ratio

 
A.
Consolidated Total Secured Indebtedness at Statement Date:
 
 
 
1.
Aggregate amount of all Secured Indebtedness1 owed by members of the
Consolidated Group (excluding in any event Indebtedness outstanding under the
Credit Agreement) that would be reflected on a consolidated balance sheet of the
Consolidated Group as of the Statement Date:
$
 
 
2.
Consolidated Group Pro Rata Share of the aggregate amount of all Secured
Indebtedness of each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate as of the Statement Date:
$
 
 
3.
Consolidated Total Secured Indebtedness (Line II.A.1. + Line II.A.2.):
$
 
B.
Secured Total Asset Value at Statement Date:
 
Total Asset Value:
 
 
1.
Amount equal to (i) the sum of the Portfolio Property Net Operating Income of
each Portfolio Property (excluding each Disposed Portfolio Property, each
Newly-Acquired Portfolio Property and each Non-Stabilized Portfolio Property)
owned, or ground leased pursuant to an Eligible Ground Lease, by the
Consolidated Group for the fiscal quarter ending on above date (“Subject
Period”) divided by the Applicable Capitalization Rate for each such Portfolio
Property (see Annex I attached hereto for calculation), multiplied by (ii) 4:
$
 
 
 
 
 
 
1
"Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance, security interest or other Lien (excluding in any event
Indebtedness outstanding under the Credit Agreement).





D-3
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
 
2.
Aggregate acquisition cost paid by Consolidated Group for Newly-Acquired
Portfolio Properties:
$
 
 
3.
Aggregate book value of all Permitted Investments owned by Consolidated Group at
Statement Date:
$
 
 
4.
Aggregate undepreciated book value of all Qualified Development Properties and
all Non-Stabilized Portfolio Properties at Statement Date:    
$
 
 
5.
Line II.B.1. + Line II.B.2. + Line II.B.3. + Line II.B.4:
$
 
 
6.
Consolidated Group Pro Rata Share of items referenced in Lines II.B.1. through
II.B.4. (and the components thereof) to the extent relating to Portfolio
Properties, Permitted Investments, Qualified Development Properties or
Non-Stabilized Portfolio Properties, as applicable, owned by Unconsolidated
Affiliates:
$
 
 
7.
Cash and Cash Equivalents owned by members of the Consolidated Group on the
Statement Date:
$
 
 
8.
Line II.B.5. + Line II.B.6. + Line II.B.7.:


$
 
 
9.
Percentage of Line II.B.8. attributable to costs to construct Portfolio
Properties (i.e., construction-in-progress) and real property assets under
development:    
%
 
 
10.
Percentage of Line II.B.8. attributable to unimproved land holdings (excluding,
for the avoidance of doubt, Investments accounted for in Line II.B.9):3
%
 
 
11.
Percentage of Line II.B.8. attributable to commercial mortgage loans and
commercial real estate-related mezzanine loans:4
%
 
 
12.
Percentage of Line II.B.8. attributable to Investments in Unconsolidated
Affiliates: 5
%
 
 
13.
Percentage of Line II.B.8. attributable to Specified Investments:6
%
 
 
14.
Adjustment (if any) to reflect limitations referenced in Line II.B.9. through
Line II.B.13.:
$ ( )
 
 
15.
Total Asset Value  (Line II.B.8. - Line II.B.14.):
$
 
 
16.
Consolidated Group Pro Rata Share of cash and Cash Equivalents owned by
Unconsolidated Affiliates on the Statement Date:
 
 
 
17.
Secured Total Asset Value: (Line II.B.15. + Line II.B.16):
$
 
Consolidated Secured Leverage Ratio (Line II.A.3. as a percentage of Line
II.B.17):
%
 
Maximum Permitted Consolidated Secured Leverage Ratio:
40%
 
 
 
 
 
 
 
 
 
 
 
 
2
Not more than 25% of the TAV may be attributable to costs to construct Portfolio
Properties (i.e., construction-in-progress) and real property assets under
development
3
Not more than 5% of the TAV may be may be attributable to unimproved land
holdings
4
Not more than 10% of the TAV may be attributable to commercial mortgage loans
and commercial real estate-related mezzanine loans
5
Not more than 20% of the TAV may be attributable to Investments in
Unconsolidated Affiliates
6
Not more than 25% of the TAV may be attributable to Specified Investments
 
 
 
 
 
 
 
 
 
 
 
 
 
 



D-4
Form of Compliance Certificate



--------------------------------------------------------------------------------







III.
Section 7.11(b) – Consolidated Total Leverage Ratio
 
A.
Consolidated Total Indebtedness at Statement Date:
 
 
1.
Aggregate amount of all Indebtedness of the Consolidated Group that would be
reflected on a consolidated balance sheet of the Consolidated Group as of
Statement Date:
$
 
 
2.
Consolidated Group Pro Rata Share of the aggregate amount of all Indebtedness of
each Unconsolidated Affiliate that would be reflected on a balance sheet of such
Unconsolidated Affiliate as of Statement Date:
$
 
 
3.
Consolidated Total Indebtedness (Line III.A.1. + Line III.A.2.):
$
 
B.
Unrestricted Cash Amount at Statement Date:
 
 
1
Aggregate amount of cash and Cash Equivalents of the Consolidated Group on
Statement Date that are not subject to any pledge, Lien or control agreement
(excluding statutory Liens in favor of any depositary bank where such cash is
maintained):
$
 
 
2.
Amounts included in Line III.B.1. above that are held in the name of, or in the
possession or control of a Person (other than any possession or control by such
Person arising solely from such Person acting in its capacity as a depository or
financial intermediary for, or on behalf of, a member of the Consolidated Group)
that is not the REIT, the Borrower or any their respective Subsidiaries as
deposits or security for contractual obligations:
$
 
 
3.
Total Revolving Credit Outstandings on Statement Date:
$
 
 
4.
Unrestricted Cash Amount (Greater of (x) Line III.B.1. - (the sum of $15,000,000
+ Line III.B.2. + Line III.B.3.) and (y) $0):    
$
 
C.
Total Asset Value at Statement Date: (Line II.B.15.):
$
 
D.
Consolidated Total Indebtedness minus Unrestricted Cash Amount (Line III.A.3. –
Line III.B.4.):
$
 
Consolidated Total Leverage Ratio (Line III.D as a percentage of Line III.C):
%
 
Maximum Permitted Consolidated Total Leverage Ratio:
60%
 
[Pricing Level under the Leveraged-Based Applicable Rate
[I][II][III][IV][V][VI]]7
 
 
 
 
 
 
IV.
Section 7.11(c) – Consolidated Fixed Charge Coverage Ratio
 
A.
Consolidated EBITDA for the four consecutive fiscal quarters of the REIT ending
on Statement Date (“4 Quarter Subject Period”):
 
 
 
1.
Consolidated Net Income for 4 Quarter Subject Period:
 
 
 
 
a. The net income (or loss) of the Consolidated Group (including the
Consolidated Group Pro Rata Share of the net income (or loss) of each
Unconsolidated Affiliate), computed in accordance with GAAP for 4 Quarter
Subject Period:
$
 
 
 
b. Any extraordinary or non-recurring gain realized during 4 Quarter Subject
Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non-recurring gain realized during 4 Quarter
Subject Period by any Unconsolidated Affiliate):
$
 
 
 
 
 
7
Applicable only prior to Investment Grade Pricing Effective Date







D-5
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
 
 
c. Any extraordinary or non-recurring loss realized during 4 Quarter Subject
Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non-recurring loss realized during 4 Quarter
Subject Period by any Unconsolidated Affiliate):
$
 
 
 
d. Consolidated Net Income (Line IV.A.1.a. - Line IV.A.1.b. + Line IV.A.1.c.):
$
 
 
2.
Total cash interest expense (including, for the avoidance of doubt, capitalized
interest) of the Consolidated Group for 4 Quarter Subject Period determined on a
consolidated basis in accordance with GAAP (including the Consolidated Group Pro
Rata Share of total cash interest expense (including, for the avoidance of
doubt, capitalized interest) of each Unconsolidated Affiliated for 4 Quarter
Subject Period determined in accordance with GAAP) (plus, to the extent not
already included in such total cash interest expense, amortization of deferred
financing costs):


$
 
 
3.
Provision for federal, state, local and foreign income taxes of the Consolidated
Group (including the Consolidated Group Pro Rata Share of the provision for
federal, state, local and foreign income taxes of each Unconsolidated Affiliate)
for 4 Quarter Subject Period:    
$
 
 
4.
Non-cash charges of the Consolidated Group for 4 Quarter Subject Period
(excluding any non-cash charge that results in an accrual of a reserve for a
cash charge in any future period):
$
 
 
5.
Consolidated Group Pro Rata Share of non-cash charges of Unconsolidated
Affiliates for 4 Quarter Subject Period (excluding any non-cash charge that
results in an accrual of a reserve for a cash charge in any future period):
$
 
 
6.
Acquisition closing costs of the Consolidated Group that were capitalized prior
to FAS 141-R reducing Consolidated Net Income (including the Consolidated Group
Pro Rata Share of acquisition closing costs of Unconsolidated Affiliates that
were capitalized prior to FAS 141-R reducing Consolidated Net Income):
$
 
 
7.
Depreciation and amortization expense of the Consolidated Group (including the
Consolidated Group Pro Rata Share of depreciation and amortization expense of
each Unconsolidated Affiliate) for 4 Quarter Subject Period:
$
 
 
8.
One-time costs and expenses relating to the effectiveness of the credit
facilities evidenced by the Agreement and the transactions relating thereto, to
the extent such fees and expenses are incurred on or prior to the date that is
ninety-days following the Restatement Effective Date:
$
 
 
9.
Non-cash items of the Consolidated Group for 4 Quarter Subject Period increasing
Consolidated Net Income (other than the reversal of any accrual of a reserve
referred to in the parenthetical in Line IV.A.4. above, except to the extent
such reversal results from a cash payment):
$
 
 
10.
Consolidated Group Pro Rata Share of non-cash items of Unconsolidated Affiliates
for 4 Quarter Subject Period increasing Consolidated Net Income (other than the
reversal of any accrual of a reserve referred to in the parenthetical in Line
IV.A.5. above, except to the extent such reversal results from a cash payment):
$
 
 
11.
Consolidated EBITDA (Lines IV.A.1.d. + Line IV.A.2. + Line IV.A.3. + Line
IV.A.4. + Line IV.A.5. + Line IV.A.6. + Line IV.A.7. + Line IV.A.8. - Line
IV.A.9. – Line IV.A.10.):
$
 
 
 
 
 
 
 
 



D-6
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
B.
Consolidated Fixed Charges for 4 Quarter Subject Period:    

 
 
1.
Total cash interest expense (including, for the avoidance of doubt, capitalized
interest) of the Consolidated Group for 4 Quarter Subject Period determined on a
consolidated basis in accordance with GAAP (including the Consolidated Group Pro
Rata Share of total cash interest expense (including, for the avoidance of
doubt, capitalized interest) of each Unconsolidated Affiliated for 4 Quarter
Subject Period determined in accordance with GAAP):
$
 
 
2.
Scheduled payments of principal on Consolidated Total Debt for 4 Quarter Subject
Period (excluding balloon payments payable on maturity):
$
 
 
3.
The amount of dividends or distributions paid or required to be paid by any
member of the Consolidated Group (other than to another member of the
Consolidated Group) during 4 Quarter Subject Period in respect of its preferred
Equity Interests (excluding any balloon payments payable on maturity or
redemption in whole of such Equity Interests) :
$
 
 
4.
The Consolidated Group Pro Rata Share of the amount of dividends or
distributions paid or required to be paid by any Unconsolidated Affiliate (to
Persons other than (x) a member of the Consolidated Group or (y) an
Unconsolidated Affiliate in which the percentage of Equity Interests of such
Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the Consolidated Group in
the Unconsolidated Affiliate paying the dividend or distribution) during 4
Quarter Subject Period in respect of its preferred Equity Interests:
$
 
 
5.
Consolidated Fixed Charges (Line IV.B.1. + Line IV.B.2. + Line IV.B.3. + Line
IV.B.4.):
$
 
Consolidated Fixed Charge Coverage Ratio (Line IV.A.11. ÷ Line IV.B.5.):
____ to 1.00
 
Minimum Required Fixed Charge Coverage Ratio:
1.50 to 1.00
 
 
 
 
 
 
V.
Section 7.11(d) – Consolidated Unsecured Interest Coverage Ratio

 
A.
Sum of Unencumbered Property NOI of each Unencumbered Eligible Property for the
fiscal quarter ending on Statement Date (“Subject Period”)(see Annex II attached
hereto for calculation):    
$
 
B.
Consolidated Unsecured Interest Expense for Subject Period (the portion of
Consolidated Interest Expense for Subject Period that is incurred in respect of
Unsecured Indebtedness of any member of the Consolidated Group or an
Unconsolidated Affiliate):    
$
 
Consolidated Unsecured Interest Coverage Ratio (Line V.A.÷ Line V.B.):
____ to 1.00
 
Minimum Required Consolidated Unsecured Interest Coverage:
1.75 to 1.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



D-7
Form of Compliance Certificate



--------------------------------------------------------------------------------







VI.
Section 7.11(e) – Consolidated Unsecured Leverage Ratio
 
A.
Consolidated Total Unsecured Indebtedness at Statement Date:
 
 
 
1.
Aggregate amount of all Unsecured Indebtedness8 of the Consolidated Group
(including Indebtedness outstanding under the Agreement) that would be reflected
on a consolidated balance sheet of the Consolidated Group as of Statement Date:
$
 
 
2.
Consolidated Group Pro Rata Share of the aggregate amount of all Unsecured
Indebtedness of each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate as of Statement Date:
$
 
 
3.
Consolidated Total Unsecured Indebtedness (Line VI.A.1 + Line IV.A.2.):
$
 
B.
Unrestricted Cash Amount at Statement Date (Line III.B.4.):    
 
 
C.
Unencumbered Asset Value at Statement Date

 
 
 
1.
Unencumbered Property NOI of each Unencumbered Eligible Property (excluding
Disposed Portfolio Properties, Newly-Acquired Portfolio Properties and
Non-Stabilized Portfolio Properties) owned or ground leased under an Eligible
Ground Lease by the Consolidated Group for the fiscal quarter ending on the
Statement Date (“Subject Period”) divided by the Applicable Capitalization Rate
for each such Unencumbered Eligible Property (See Annex III attached hereto):
$
 
 
2.
Undepreciated book value of all Unencumbered Eligible Properties that are
Qualified Development Properties or Non-Stabilized Properties (see Annex III
attached hereto):
$
 
 
3.
Acquisition cost paid by Consolidated Group for Unencumbered Eligible Properties
that are Newly-Acquired Portfolio Properties (See Annex III attached hereto):
$
 
 
4.
(Line VI.C.1. * 4) + Line VII.B. + Line VII.C.:
$
 
 
5.
Percentage of Line VI.C.4. derived from Unencumbered Eligibe Properties that are
not office, retail or multi-family properties:9    
$
 
 
6.
Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
are owned by a Controlled Joint Venture or ground leased under an Eligible
Ground Lease:10
$
 
 
7.
Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
constitute Qualified Development Properties:11
$
 
 
8.
Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
are owned by a Controlled Joint Venture or ground leased under an Eligible
Ground Lease or that constitute Qualified Development Properties:12
$
 
 
9.
Adjustment (if any) to reflect limitations referenced in Lines VI.C.5., Line
VI.C.6., Line VI.C.7. and Line VI.C.8.:
$
 
 
10.
Unencumbered Asset Value: Line VI.C.4. - Line VI.C.9:
$
 
 
 
 
 
 
8
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.
9
Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are not office, retail or multi-family properties (and, for
purposes of determiningcompliance with such 20% limitation, if an Unencumbered
Eligible Property is considered “multi-use”, the Borrower shall be permitted to
include the Unencumbered Property NOI of such Unencumbered Eligible Property’s
office, retail or multi-family component without limitation under this Line
VI.C.5.)
10
Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are either owned by a Controlled Joint Venture or ground leased
under an Eligible Ground Lease
11
Not more than 10% of the UAV may be in respect of Unencumbered Eligible
Properties that constitute Qualified Development Properties
12
Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are owned by a Controlled Joint Venture or ground leased under
an Eligible Ground Lease or that constitute Qualified Development Properties



D-8
Form of Compliance Certificate



--------------------------------------------------------------------------------







 
D.
Consolidated Total Unsecured Indebtedness minus Unrestricted Cash Amount (Line
VI.A.3. - Line VI.B.):
$
 
Consolidated Unsecured Leverage Ratio (Line VI.D. as a percentage of Line
VI.C.10):
%
 
Maximum Permitted Consolidated Unsecured Leverage Ratio:
60%
 
 
 
 
 
 
 
 
 
 





D-9
Form of Compliance Certificate



--------------------------------------------------------------------------------








Annex I


Calculation of the sum of the Portfolio Property Net Operating Income of
each Portfolio Property (excluding each Disposed Portfolio Property, each
Newly-Acquired Portfolio Property, each Qualified Development Property and each
Non-Stabilized Portfolio Property) owned or ground leased pursuant to an
Eligible Ground Lease by the Consolidated Group for Subject Period divided by
the Applicable Capitalization Rate for each such Portfolio Property


[See Calculation Attached Hereto]




D-10
Form of Compliance Certificate



--------------------------------------------------------------------------------








Annex II


Sum of Unencumbered Property NOI of each Unencumbered Eligible Property for the
fiscal quarter ending on
Statement Date


[See Calculation Attached Hereto]




D-11
Form of Compliance Certificate



--------------------------------------------------------------------------------








Annex III


Unencumbered Eligible Properties


Property
Property Type
[i.e., Hotel, Office, Retail]
Qualified Development Property or Non-Stabilized Portfolio Property? [Y/N]
Owned or Ground Leased [O/GL]
Owner/Ground Lessee
(Controlled Joint Venture or
Wholly Owned
Subsidiary)
[CJV/WO Sub]
Applicable Capitalization Rate
Occupancy Rate
Annual
Capital Expenditure Adjustment
Unencumbered Property NOI1
Acquisition
Cost
(only for
Newly-Acquired Portfolio
Properties that are Unencumbered Eligible Properties)
Undepreciated
Book Value
(only for
Qualified Development
Properties and Non-Stabilized Portfolio Properties that are Unencumbered
Eligible Properties)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Occupancy Rate for all Unencumbered Eligible Properties (excluding Hotel
Properties):                 __%
Minimum Permitted Occupancy Rate for all Unencumbered Eligible Properties
(excluding Hotel Properties):    80%




Aggregate Unencumbered NOI:    $___________




Aggregate Acquisition Costs for all Newly-Acquired Portfolio Properties that are
Unencumbered Eligible Properties: $___________2    


Aggregate Undepreciated Book Value of all Qualified Development Properties that
are Unencumbered Eligible Properties or Non-Stabilized Portfolio Properties:
$___________








_____________________
1 Include only Loan Party Pro Rata Share of Unencumbered Property NOI for
properties owned, or ground leased under Eligible Ground Leases, by Controlled
Joint Ventures
2 Include only Loan Party Pro Rata Share of acquisition costs for properties
acquired by Controlled Joint Ventures




D-12
Form of Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


[Assignor [is][is not] a Defaulting Lender


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    American Assets Trust, L.P., a Maryland limited partnership


_________________________________ 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.




E-1-1

--------------------------------------------------------------------------------











4.
Administrative Agent: U.S. Bank National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement:    Term Loan Agreement, dated as of March 1, 2016, among
American Assets Trust, Inc., the Borrower, the Lenders from time to time party
thereto, and U.S. Bank National Association, as Administrative Agent



6.    Assigned Interest[s]:


Assignor[s]5
Assignee[s]6 






Facility Assigned7
Aggregate
Amount of
Commitment/Term Loans
for all Lenders8
Amount of
Commitment/Term Loans
Assigned
Percentage
Assigned of
Commitment/Term Loans9
CUSIP
Number
 
 
 
$________________
$_________
____________%
 
 
 
 
$________________
$_________
____________%
 
 
 
 
$________________
$_________
____________%
 



[7.    Trade Date:__________________]10 
































_________________________________ 
5 List each Assignor, as appropriate.
6 List each Assignee and, if available, its market entity identifier, as
appropriate.
7 Fill in the appropriate terminology for the types of facility under the Credit
Agreement that are being assigned under this Assignment (e.g. Commitment).
8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Term
Loans of all Lenders thereunder.
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


E-1-2

--------------------------------------------------------------------------------







Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11     
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE[S]12     
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]13 Accepted:


U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent


By: _________________________________
Title:


[Consented to:14     


AMERICAN ASSETS TRUST, L.P.
By: AMERICAN ASSETS TRUST INC.,
its General Partner


By: _________________________________
Title:]


























_________________________________ 
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




E-1-3

--------------------------------------------------------------------------------







ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, the REIT, any of their respective Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Borrower, the REIT, any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


E-1-4

--------------------------------------------------------------------------------








EXHIBIT E-2
ADMINISTRATIVE QUESTIONNAIRE


See attached.




E-2-1



--------------------------------------------------------------------------------








EXHIBIT F
GUARANTY AGREEMENT


See attached.




F-1

--------------------------------------------------------------------------------








EXHIBIT G


FORM OF SOLVENCY CERTIFICATE
I, the undersigned, chief financial officer of AMERICAN ASSETS TRUST, INC., a
Maryland corporation (the “REIT”), DO HEREBY CERTIFY on behalf of the Loan
Parties, in my capacity as a Responsible Officer of the REIT (and not in any
individual capacity), that:
1.    This certificate is furnished pursuant to Section 4.01(a)(x) of the Term
Loan Agreement, (as in effect on the date of this certificate; the capitalized
terms defined therein being used herein as therein defined) dated as of March 1,
2016 among the REIT, American Assets Trust, L.P., a Maryland limited partnership
(the “Borrower”), U.S. Bank National Association, as Administrative Agent and
the Lenders party thereto (as from time to time in effect, the “Credit
Agreement”).
2.    Immediately following the consummation of the transactions contemplated by
the Credit Agreement and immediately following the making of each Term Loan, if
any, on the date hereof and after giving effect to the application of the
proceeds of each such Term Loan, the REIT and its Consolidated Subsidiaries, on
a consolidated basis, are Solvent.
[Signature Page Follows]


G-1



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of ___________,
2016.
AMERICAN ASSETS TRUST, INC.

 
 
By:
 
Name:
 
Title:
Chief Financial Officer







G-2



--------------------------------------------------------------------------------








EXHIBIT H-1




FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Term Note(s) evidencing such Term Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-1-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT H-2




FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to a Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-2-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT H-3




FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


H-3-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------







[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






H-3-2
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT H-4


FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Term Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Term Note(s) evidencing such Term Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of a Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


H-4-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------







[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






H-4-2
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT B-1


Marked Copy of Amended Guaranty Agreement


[Attached]






--------------------------------------------------------------------------------





EXECUTION COPY
Conformed to include Third Amendment to Term Loan Agreement dated as of January
9, 2018


GUARANTY
GUARANTY (as amended, modified, restated and/or supplemented from time to time,
this “Guaranty”), dated as of March 1, 2016 made by and among each of the
undersigned guarantors (each, a “Guarantor” and collectively, the “Guarantors”)
in favor of U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”), for the benefit of the Creditor Parties (as defined below). Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Term Loan Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H :
WHEREAS, concurrently with the execution hereof, American Assets Trust, Inc., a
Maryland corporation (the “REIT”), American Assets Trust, L.P., a Maryland
limited partnership (the “Borrower”), the lenders party thereto (the “Lenders”)
and the Administrative Agent are entering into a Term Loan Agreement, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), on the terms and subject to the
conditions set forth therein.
WHEREAS, each Guarantor is either the REIT, which is the direct parent of the
Borrower, or a direct or indirect Subsidiary of the BorrowerREIT.
WHEREAS, it is a condition precedent to the effectiveness of the Term Loan
Agreement and the continuation and making of the Term Loans to the Borrower that
each Guarantor shall have executed and delivered this Guaranty to the
Administrative Agent.
WHEREAS, each Guarantor will obtain substantial direct and indirect benefits
from the incurrence of the Term Loans by the Borrower under the Term Loan
Agreement and, accordingly, desires to execute this Guaranty in order to satisfy
the condition described in the preceding paragraph and to induce the Lenders to
continue to make the Term Loans to the Borrower.
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Administrative Agent, the Lenders
and the other parties to whom any Obligations are owing (together with the
Administrative Agent and the Lenders, the “Creditor Parties”) and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Creditor Parties as follows:
1.Guaranty. Each Guarantor, jointly and severally with the other Guarantors,
hereby absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of all of the Obligations, including
without limitation (i) the principal of, premium, if any, and interest on the
Term Notes issued by, and the Term Loans made to, the Borrower under the Term
Loan Agreement, (ii) all renewals, extensions, amendments and other
modifications thereof, and (iii) all out-of-pocket expenses incurred by any
Creditor Party (including the reasonable and documented fees, charges and
disbursements of any counsel for any Creditor Party) in connection with the
collection or enforcement thereof for which the Borrower is liable under the
Term Loan Agreement, and whether recovery upon such Obligations may be or
hereafter become unenforceable or shall be an allowed




--------------------------------------------------------------------------------




or disallowed claim under any proceeding or case commenced by or against the
Borrower or any other Loan Party under the Bankruptcy Code (Title 11, United
States Code), any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower or any other Loan Party of any
proceeding under any Debtor Relief Laws (collectively, the “Guaranteed
Obligations”). The books and records of the Administrative Agent or the Creditor
Parties showing the amount of the Guaranteed Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Guarantors
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations absent manifest error. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses (other than the
defense of payment and performance in full of the Guaranteed Obligations) it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.


Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Creditor Parties that the obligations of
each Guarantor hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law. To that end, but only in the event and to
the extent that after giving effect to Section 20 of this Guaranty, such
Guarantor’s obligations with respect to the Guaranteed Obligations or any
payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this paragraph, be subject to avoidance or
recovery in any such proceeding under applicable Debtor Relief Laws after giving
effect to Section 20 of this Guaranty, the amount of such Guarantor’s
obligations with respect to the Guaranteed Obligations shall be limited to the
largest amount which, after giving effect thereto, would not, under applicable
Debtor Relief Laws, render such Guarantor’s obligations with respect to the
Guaranteed Obligations unenforceable or avoidable or otherwise subject to
recovery under applicable Debtor Relief Laws. To the extent any payment actually
made pursuant to the Guaranteed Obligations exceeds the limitation of the first
sentence of this paragraph and is otherwise subject to avoidance and recovery in
any such proceeding under applicable Debtor Relief Laws, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment exceeds such limitation, and the Guaranteed Obligations as limited by
the first sentence of this paragraph shall in all events remain in full force
and effect and be fully enforceable against such Guarantor. The first sentence
of this paragraph is intended solely to preserve the rights of the Creditor
Parties hereunder against such Guarantor in such proceeding to the maximum
extent permitted by applicable Debtor Relief Laws and neither such Guarantor,
the Borrower, any other Guarantor nor any other Person shall have any right or
claim under such sentence that would not otherwise be available under applicable
Debtor Relief Laws in such proceeding.


2.No Setoff or Deductions; Taxes; Payments. All payments by any Guarantor
hereunder shall be made in accordance with, and subject to the provisions of,
Section 3.01 of the Term Loan Agreement.


3.Rights of Creditor Parties. Each Guarantor consents and agrees that the
Creditor Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the times for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) to the extent


2

--------------------------------------------------------------------------------




any security shall have been granted to secure the payment of this Guaranty or
any Guaranteed Obligations take, hold, exchange, enforce, waive, release, fail
to perfect, sell, or otherwise dispose of any such security; (c) apply such
security (if any) and direct the order or manner of sale thereof as the Creditor
Parties in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantors under this Guaranty or
which, but for this provision, might operate as a discharge of one or more of
the Guarantors.  


4.Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower, any other Loan Party or any
other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of the Borrower; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require any Creditor Party to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for any of the Guaranteed Obligations, or pursue any other remedy
in the power of any Creditor Party; (e) any benefit of and any right to
participate in any security now or hereafter held by any Creditor Party; and
(f) to the full extent permitted by law, any and all other defenses (other than
the defense of payment and performance in full of the Guaranteed Obligations) or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.


5.Obligations Independent. The obligations of each Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.


6.Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) have been indefeasibly paid and performed in full
in immediately available funds and all Commitments are terminated. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust by such Guarantor for the benefit of the
Creditor Parties and shall forthwith be paid to the Administrative Agent for the
benefit of the Creditor Parties for application to the Guaranteed Obligations in
accordance with the terms of the Loan Documents or, if the Loan Documents do not
provide for the application of such amount, to be held by the Administrative
Agent as collateral security for any Guaranteed Obligations thereafter existing,
whether matured or unmatured.


7.Termination; Reinstatement. (a)    This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all of the Guaranteed Obligations
(other than contingent indemnification obligations that survive termination of
the Loan Documents for which no claim has been made) and any amounts payable
under this Guaranty have


3

--------------------------------------------------------------------------------




been indefeasibly paid and performed in full in immediately available funds and
all Commitments are terminated. Notwithstanding the foregoing, this Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or a Guarantor is made, or a
Creditor Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by a
Creditor Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.


(b)    Notwithstanding anything to the contrary contained in this Guaranty, each
Guarantor hereby acknowledges and agrees that if at any time any Subsidiary of
the Borrower is released from its obligations as a Guarantor under this Guaranty
as a result of a Permitted Subsidiary Guarantor Release and, subsequent to such
Permitted Subsidiary Guarantor Releaserelease, such Subsidiary provides a
Guaranteeis a borrower or guarantor of, or otherwise becomes an obligorhas a
payment obligation in respect of, any Indebtedness of the Borrower (other than
the Obligations),for borrowed money that constitutes Recourse Indebtedness
(other than Indebtedness permitted under Section 7.02(b) of the Term Loan
Agreement then, immediately at the time such Subsidiary Guarantees such
Indebtedness of the Borrower or otherwise becomes such an obligor in respect
thereof, all obligations of such Subsidiary under this Guaranty (including its
guaranty of the Guaranteed Obligations hereunder) shall be automatically revived
and reinstated without any action on the part of the Administrative Agent, such
Subsidiary or any other Person. In connection with any such revival and
reinstatement of the obligations of such Subsidiary hereunder, such Subsidiary
shall (x) execute such reaffirmations of its obligations hereunder (including
reaffirmations of its guaranty of the Guaranteed Obligations) as reasonably
requested by the Administrative Agent and (y) cause all requirements of Section
6.12 of the Term Loan Agreement to be satisfied with respect to such Subsidiary.


8.Release of Liability of Guarantor. (a)    At the request and at the sole
expense of the Borrower, in the event that (i) any Guarantor that is a
Subsidiary of the Borrower becomes an Excluded Subsidiary or satisfies the
Exemption Condition as a result of a transaction permitted under the Term Loan
Agreement or (ii) all of the capital stock or other Equity Interests of any
Guarantor is sold or otherwise disposed of (including by way of the merger or
consolidation of such Guarantor with or into another Person) or liquidated
(except to the extent that such sale or disposition is to the Borrower, the REIT
or any of their respective Affiliates) in any such case in compliance with the
requirements of Section 7.05 of the Term Loan Agreement and the proceeds of such
sale, disposition or liquidation are applied in accordance with the provisions
of the Term Loan Agreement, to the extent applicable, then such Guarantor shall,
upon becoming an Excluded Subsidiary or satisfying the Exemption Condition or
upon the consummation of such sale or other disposition, as applicable, be
released from its obligations under this Guaranty, and the Administrative Agent
shall, upon the request and at the sole expense of the Borrower, provide the
Borrower with written confirmation of such release and shall take such further
actions as reasonably requested by the Borrower to evidence such release;
provided, that the Borrower shall have delivered to the Administrative Agent, at
least five Business Days (or such shorter period as is acceptable to the
Administrative Agent) prior to the date of the proposed release, a written
request for release reasonably satisfactory to the Administrative Agent showing
that such Guarantor becoming an Excluded Subsidiary or satisfying the Exemption
Condition or such sale or disposition, as applicable, is as a result of a
transaction permitted under the Term Loan Agreement.
    
(b)    Subject to Section 7 hereof, in the event that the Administrative Agent
is required to release any Subsidiary of the Borrower that is a Guarantor from
its guaranty and other obligations hereunder pursuant


4

--------------------------------------------------------------------------------




to Section 10.20 of the Term Loan Agreement, the Administrative Agent will
release such Guarantor in accordance with Section 10.20 of the Term Loan
Agreement. On and after the consummation of any such release, the Administrative
Agent shall, upon the request and at the sole expense of the Borrower, provide
the Borrower with written confirmation of such release and shall take such
further actions as reasonably requested by the Borrower to evidence such release


(cb)    The Administrative Agent shall have no liability whatsoever to any
Creditor Party as a result of any release of any Guarantor by it in accordance
with (or which the Administrative Agent in the absence of gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
nonappealable judgment believes to be in accordance with) this Section 8 or
Section 10.20 of the Term Loan Agreement.


9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Borrower or any other Loan Party under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors who are not subject to such automatic stay immediately upon demand by
the Administrative Agent.


10.[Reserved]


11.Modifications; Miscellaneous. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated except in a writing signed by
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and the Administrative Agent (with the consent of the
Required Lenders or all of the Lenders, to the extent required by Section 10.01
of the Term Loan Agreement). No failure by any Creditor Party to exercise, and
no delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.


12.Condition of Loan Parties. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the Loan
Parties and any other guarantor of the Guaranteed Obligations such information
concerning the financial condition, business and operations of the Loan Parties
and any such other guarantors as such Guarantor requires, and that no Creditor
Party has any duty, and no Guarantor is relying on any Creditor Party at any
time, to disclose to such Guarantor any information relating to the business,
operations or financial condition of any Loan Party or any other guarantor of
the Guaranteed Obligations (such Guarantor waiving any duty on the part of the
Creditor Parties to disclose such information and any defense relating to the
failure to provide the same).


13.Setoff. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Lender and
each of their respective Affiliates is hereby authorized, at any time or from
time to time, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Lender or any of their respective Affiliates to or for the credit or the
account of any Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Lender under this Guaranty, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said


5

--------------------------------------------------------------------------------




obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 of the Term Loan Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or their respective Affiliates may have. Each Lender (by its
acceptance of the benefits hereof) acknowledges and agrees to promptly notify
the Borrower and the Administrative Agent after any such set-off and
application; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.


14.Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought at law or in
equity); (c) the making and performance of this Guaranty does not and will not
violate the provisions of any applicable law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected, except as could not
reasonably be expected to have a Material Adverse Effect; and (d) all consents,
approvals, licenses and authorizations of, and filings and registrations with,
any Governmental Authority required under applicable law and regulations for the
making and performance of this Guaranty have been obtained or made and are in
full force and effect. In addition, each Guarantor represents and warrants that
(x) until all of the Guaranteed Obligations (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) and any amounts payable under this Guaranty have
been indefeasibly paid and performed in full in immediately available funds and
all Commitments are terminated, such Guarantor will comply with all covenants
contained in the Term Loan Agreement applicable to it as if it were a party
thereto; and (y) an executed (or conformed) copy of each of the Loan Documents
has been made available to a senior officer of such Guarantor and such officer
is familiar with the contents thereof.


15.Indemnification and Survival. Without limitation on any other obligations of
any Guarantor or remedies of any Creditor Party under this Guaranty, each
Guarantor shall, jointly and severally, to the full extent permitted by law,
indemnify, defend and save and hold harmless each Indemnitee if, and to the same
extent that, the Borrower is required to indemnify, defend and save and hold
harmless such Indemnitee under Section 10.04 of the Term Loan Agreement. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.


16.Guaranty Enforceable by Administrative Agent. This Guaranty may be enforced
only by the action of the Administrative Agent, in each case acting upon the
instructions of the Required Lenders (to the extent required under the Term Loan
Agreement) and no other Creditor Party will have any right individually to seek
to enforce or to enforce this Guaranty or to realize upon the security (if any)
to be granted by the Loan Documents, it being understood and agreed that such
rights and remedies may be exercised by


6

--------------------------------------------------------------------------------




the Administrative Agent, for the benefit of the Creditor Parties, upon the
terms of this Guaranty and the other Loan Documents. It is understood and agreed
that the agreement in this Section 16 is solely for the benefit of the Creditor
Parties.


17.[Reserved]


18.Subordination of Indebtedness Held by Guarantors. Any indebtedness of any
Loan Party now or hereafter held by any Guarantor is hereby subordinated to the
prior payment in full in immediately available funds of all the Guaranteed
Obligations, and such indebtedness of any Loan Party to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by such Guarantor as
trustee for the Creditor Parties and be paid over to the Administrative Agent
for the benefit of the Creditor Parties for application to the Guaranteed
Obligations in accordance with the terms of the Loan Documents or, if the Loan
Documents do not provide for the application of such amount, to be held by the
Administrative Agent as collateral security for any Guaranteed Obligations
thereafter existing, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any indebtedness of any Loan Party to such Guarantor, such Guarantor shall mark
such note or negotiable instrument with a legend that the same is subject to
this subordination. Without limiting the generality of the foregoing, each
Guarantor hereby agrees with the Creditor Parties that it will not exercise any
right of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all of the Guaranteed Obligations and any amounts payable under
this Guaranty (other than contingent indemnification obligations that survive
termination of the Loan Documents for which no claim has been made) have been
indefeasibly paid and performed in full in immediately available funds and all
Commitments are terminated; provided, that if any amount shall be paid to any
Guarantor on account of such subrogation rights prior to such time, such amount
shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Administrative Agent for the benefit of the Creditor
Parties to be credited and applied to the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Loan Documents or, if
the Loan Documents do not provide for the application of such amount, to be held
by the Administrative Agent as collateral security for any Guaranteed
Obligations thereafter existing. Upon the indefeasible payment in full in
immediately available funds of all of the Guaranteed Obligations and any amounts
payable under this Guaranty (other than contingent indemnification obligations
that survive termination of the Loan Documents for which no claim has been made)
and the termination of all Commitments, each Guarantor shall be subrogated to
the rights of the Creditor Parties to receive payments or distributions
applicable to the Guaranteed Obligations until all Indebtedness of the Borrower
held by such Guarantor shall be paid in full.


19.Additional Guarantors. Any Subsidiary of the REIT that is required to become
a party to this Guaranty after the date hereof pursuant to the Term Loan
Agreement shall become a Guarantor hereunder by executing and delivering a
joinder agreement in the form attached hereto as Annex I.


20.Contribution. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall


7

--------------------------------------------------------------------------------




have a right of contribution against each other Guarantor who either has not
made any payments or has made payments in respect of the Guaranteed Obligations
to and including the date of the Relevant Payment in an aggregate amount less
than such other Guarantor’s Contribution Percentage of the aggregate payments
made to and including the date of the Relevant Payment by all Guarantors in
respect of the Guaranteed Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Guarantor and the denominator of
which is the Aggregate Excess Amount of all Guarantors multiplied by (y) the
Aggregate Deficit Amount of such other Guarantor. A Guarantor’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment at the time of each computation; provided,
that no Guarantor may take any action to enforce such right until all of the
Guaranteed Obligations and any amounts payable under this Guaranty (other than
contingent indemnification obligations that survive termination of the Loan
Documents and for which no claim has been made) have been indefeasibly paid and
performed in full in immediately available funds and all Commitments are
terminated, it being expressly recognized and agreed by all parties hereto that
any Guarantor’s right of contribution arising pursuant to this Section 20
against any other Guarantor shall be expressly junior and subordinate to such
other Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under this Guaranty. As used in this
Section 20, (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii)
the “Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date. All parties hereto recognize and agree that, except for any right
of contribution arising pursuant to this Section 20, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) have been indefeasibly paid and performed in full
in cash and all Commitments are terminated. Each of the Guarantors recognizes
and acknowledges that the rights to contribution arising hereunder shall
constitute an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.


21.Counterparts. This Guaranty may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.


22.Headings Descriptive. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.


23.Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the law of the State of New York
applicable to contracts executed, and to be fully performed, in such State. This
Guaranty shall (a) bind the Guarantor and its successors and assigns, provided
that no Guarantor may assign its rights or obligations under this Guaranty (and
any attempted assignment without such consent shall be void), and (b) inure to
the benefit of the Creditor Parties and their respective successors and assigns
and the Lenders may, in accordance with Section 10.06 of the Term Loan Agreement
and without affecting the obligations of any Guarantor hereunder, assign, sell
or grant


8

--------------------------------------------------------------------------------




participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. Each Guarantor hereby irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Creditor Parties or any of their affiliates in any way relating to this
Guaranty, any other Loan Document, the agreement regarding fees or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State Court or, to the fullest extent permitted by applicable law, in
such federal court; provided that nothing in this Guaranty shall limit the right
of the Creditor Parties to commence any proceeding in the federal or state
courts of any other jurisdiction to the extent such Creditor Party determines
that such action is necessary or appropriate to exercise its rights or remedies
under the Loan Documents. Each of the parties hereto (x) agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law, and (y) consents to the service of process out of any of
the aforementioned courts, in the manner provided in Section 10.02 of the Term
Loan Agreement, to (A) in the case of the Administrative Agent, at the address
provided in the Term Loan Agreement and (B) in the case of a Guarantor, at its
address set forth opposite its signature page below. All notices and other
communications to any Guarantor under this Guaranty shall be in writing and
delivered in the manner set forth in Section 10.02 of the Term Loan Agreement.
All notices and other communications shall be in writing and addressed to such
party at (i) in the case of any Creditor Party, as provided in the Term Loan
Agreement, and (ii) in the case of any Guarantor, at its address set forth
opposite its signature below.


24.WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL
BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.





9

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.


  
 
 
 
 
 
 
 
Address:
 
AMERICAN ASSETS TRUST, INC.
 
 
 
 
 
 
 
 
11455 El Camino Real
 
By:
 
 
 
 
Suite 200
 
 
Name: Ernest Rady
 
San Diego, CA 92130
 
 
Title: Chairman, President and Chief Executive Officer
 
Fax No.: (858) 350-2620
 
 
 
Tel. No.: (858) 350-2600
 
 
 
 
 
 
Email: rbarton@americanassets.com
 
By:
 
 
 
 
Attention: Robert F. Barton, Chief
 
 
Name: Robert F. Barton
 
Financial Officer
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
with a copy to:
 
 
 
 
 
 
 
 
AMERICAN ASSETS TRUST MANAGEMENT LLC


 
11455 El Camino Real
 
PACIFIC DEL MAR ASSETS LLC
 
Suite 200
 
PACIFIC CARMEL MOUNTAIN ASSETS LLC
 
San Diego, CA 92130
 
PACIFIC SOLANA BEACH ASSETS LLC
 
Fax No.: (858) 350-2620
 
BEACH WALK HOLDINGS LLC
 
Tel. No.: (858) 350-2600
 
ICW PLAZA MERGER SUB LLC
 
Email: awyll@americanassets.com
 
IMPERIAL STRAND LLC
 
Attention: Adam Wyll, SVP, General
 
MARINER’S POINT, LLC
 
Counsel
 
PACIFIC SOUTH COURT ASSETS LLC
 
 
 
PACIFIC TORREY DAYCARE ASSETS LLC
 
 
 
LANDMARK VENTURE JV, LLC
 
 
 
PACIFIC FIRECREEK HOLDINGS, LLC
 
 
 
BROADWAY 225 SORRENTO HOLDINGS, LLC
 
 
 
BROADWAY 225 STONECREST HOLDINGS, LLC
 
 
 
EBW HOTEL LLC
 
 
 
WAIKELE VENTURE HOLDINGS LLC
 
 
 
PACIFIC SANTA FE ASSETS LLC
 
 
 
SB CORPORATE CENTRE LLC
 
 
 
SB TOWNE CENTRE LLC
 
 
 
AAT TORREY RESERVE 5, LLC
 
 
 
AAT TORREY 13-14, LLC
 
 
 
PACIFIC WAIKIKI ASSETS LLC
 
 
 
AAT DEL MONTE, LLC
 
 
 
AAT WAIKELE CENTER, LLC
 
 
 
AAT ALAMO QUARRY, LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
By:
 
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC TORREY RESERVE WEST HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC TORREY RESERVE WEST
 
 
 
ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
CARMEL COUNTRY PLAZA, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC DEL MAR ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC CARMEL MOUNTAIN HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC CARMEL MOUNTAIN
 
 
 
ASSETS LLC, its General Partner
 
 
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SOLANA BEACH HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SOLANA BEACH
 
 
 
ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
ABW LEWERS LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Managing Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
ABW 2181 HOLDINGS LLC
 
 
 
 
 
 
 
 
By:
ABW LEWERS LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Managing Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
ICW PLAZA HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
ICW PLAZA MERGER SUB LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT SOLANA 101, LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT GEARY MARKETPLACE, LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT TORREY RESERVE 6, LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT LLOYD DISTRICT, LLC
 
 
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT SORRENTO POINTE LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SOUTH COURT HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SOUTH COURT ASSETS LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC TORREY DAYCARE HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC TORREY DAYCARE ASSETS LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SANTA FE HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SANTA FE ASSETS LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LANDMARK FIREHILL HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
PACIFIC FIRECREEK HOLDINGS, LLC,



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




 
 
 
its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LANDMARK VENTURE HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
LANDMARK VENTURE JV, LLC,
 
 
 
its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PACIFIC WAIKIKI HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC WAIKIKI ASSETS, LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Accepted and Agreed to:
 
 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By: ___________________________
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 





[Signature Page to Guaranty]



--------------------------------------------------------------------------------





Annex I to the
Guaranty


Form of Joinder to Guaranty
JOINDER NO. ___, dated as of _________, 20__ (this “Joinder”), to the Guaranty
dated as of March 1, 2016 (as amended, modified, restated and/or supplemented
from time to time, the “Guaranty”), made by and among American Assets Trust,
Inc., a Maryland corporation (the “REIT”), and the Subsidiaries of the REIT
party thereto in favor U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, together with any successor administrative agent, the
“Administrative Agent”) for the benefit of the Creditor Parties.
A.Reference is made to (a) the Term Loan Agreement dated as of March 1, 2016 (as
amended, modified, restated and/or supplemented from time to time, the “Term
Loan Agreement”) among the REIT, American Assets Trust, L.P., a Maryland limited
partnership (the “Borrower”), the Lenders party thereto and the Administrative
Agent and (b) the Guaranty.


B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.


C.[NAME OF ENTITY] has [formed][acquired] ___________, ___________ [type of
entity](the “New Guarantor”).


D.Pursuant to the terms and provisions of the Term Loan Agreement, the New
Guarantor is required to become a party to the Guaranty and guaranty the
Obligations of the Borrower. The New Guarantor is executing this Joinder in
accordance with the requirements of the Term Loan Agreement and Section 19 of
the Guaranty to become a party to the Guaranty.


Accordingly, the New Guarantor hereby agrees as follows:
Section 1.The New Guarantor is hereby added as a party to the Guaranty and
hereby agrees to be bound as a “Guarantor” by all of the terms, covenants and
provisions set forth in the Guaranty to the same extent it would have been bound
if it had been a signatory to the Guaranty on the date of the Guaranty. In
furtherance of the foregoing, the New Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not as
a guaranty of collection, prompt payment when due, whether at stated maturity,
by required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of all Guaranteed Obligations. The New Guarantor hereby makes each
of the representations and warranties applicable to a “Guarantor” contained in
the Guaranty.


Section 2.The New Guarantor hereby represents and warrants to the Administrative
Agent and the other Creditor Parties that this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought at law or in equity).


Section 3.The New Guarantor hereby represents and warrants to the Administrative
Agent and the other Creditor Parties that its U.S. taxpayer identification
number (or, if such New Guarantor is a Non-U.S. Loan Party that does not have a
U.S. taxpayer identification number, its unique identification number




--------------------------------------------------------------------------------




issued to it by the jurisdiction of its incorporation or organization), is set
forth under its signature to this Joinder.


Section 4.This Joinder may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.


Section 5.Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.


Section 6.THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


Section 7.All communications and notices to be provided to the New Guarantor
hereunder or under the Guaranty shall be given to the New Guarantor at the
address set forth under its signature.


[Signature Page Follows]






2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder as of the day and year first above written.
[NEW GUARANTOR]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
U.S.Taxpayer Identification Number:
___________ 
 
 
 
Address of New Guarantor:
 
 
 
 
[                ]
 

Accepted and Agreed to:
 
 
 
US NATIONAL BANK ASSOCIATION
as Administrative Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 





[Signature Page to Joinder to Guaranty]



--------------------------------------------------------------------------------





EXHIBIT B-2


Clean Copy of Amended Guaranty Agreement


[Attached]






--------------------------------------------------------------------------------








Conformed to include Third Amendment to Term Loan Agreement dated as of January
9, 2018


GUARANTY
GUARANTY (as amended, modified, restated and/or supplemented from time to time,
this “Guaranty”), dated as of March 1, 2016 made by and among each of the
undersigned guarantors (each, a “Guarantor” and collectively, the “Guarantors”)
in favor of U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”), for the benefit of the Creditor Parties (as defined below). Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Term Loan Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H :
WHEREAS, concurrently with the execution hereof, American Assets Trust, Inc., a
Maryland corporation (the “REIT”), American Assets Trust, L.P., a Maryland
limited partnership (the “Borrower”), the lenders party thereto (the “Lenders”)
and the Administrative Agent are entering into a Term Loan Agreement, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), on the terms and subject to the
conditions set forth therein.
WHEREAS, each Guarantor is either the REIT, which is the direct parent of the
Borrower, or a direct or indirect Subsidiary of the REIT.
WHEREAS, it is a condition precedent to the effectiveness of the Term Loan
Agreement and the continuation and making of the Term Loans to the Borrower that
each Guarantor shall have executed and delivered this Guaranty to the
Administrative Agent.
WHEREAS, each Guarantor will obtain substantial direct and indirect benefits
from the incurrence of the Term Loans by the Borrower under the Term Loan
Agreement and, accordingly, desires to execute this Guaranty in order to satisfy
the condition described in the preceding paragraph and to induce the Lenders to
continue to make the Term Loans to the Borrower.
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Administrative Agent, the Lenders
and the other parties to whom any Obligations are owing (together with the
Administrative Agent and the Lenders, the “Creditor Parties”) and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Creditor Parties as follows:
1.Guaranty. Each Guarantor, jointly and severally with the other Guarantors,
hereby absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of all of the Obligations, including
without limitation (i) the principal of, premium, if any, and interest on the
Term Notes issued by, and the Term Loans made to, the Borrower under the Term
Loan Agreement, (ii) all renewals, extensions, amendments and other
modifications thereof, and (iii) all out-of-pocket expenses incurred by any
Creditor Party (including the reasonable and documented fees, charges and
disbursements of any counsel for any Creditor Party) in connection with the
collection or enforcement thereof for which the Borrower is liable under the
Term Loan Agreement, and whether recovery upon such Obligations may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Borrower or any other Loan
Party under the


1

--------------------------------------------------------------------------------







Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect (collectively, “Debtor Relief Laws”),
and including interest that accrues after the commencement by or against the
Borrower or any other Loan Party of any proceeding under any Debtor Relief Laws
(collectively, the “Guaranteed Obligations”). The books and records of the
Administrative Agent or the Creditor Parties showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantors and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations absent manifest
error. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses (other
than the defense of payment and performance in full of the Guaranteed
Obligations) it may now have or hereafter acquire in any way relating to any or
all of the foregoing.


Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Creditor Parties that the obligations of
each Guarantor hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law. To that end, but only in the event and to
the extent that after giving effect to Section 20 of this Guaranty, such
Guarantor’s obligations with respect to the Guaranteed Obligations or any
payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this paragraph, be subject to avoidance or
recovery in any such proceeding under applicable Debtor Relief Laws after giving
effect to Section 20 of this Guaranty, the amount of such Guarantor’s
obligations with respect to the Guaranteed Obligations shall be limited to the
largest amount which, after giving effect thereto, would not, under applicable
Debtor Relief Laws, render such Guarantor’s obligations with respect to the
Guaranteed Obligations unenforceable or avoidable or otherwise subject to
recovery under applicable Debtor Relief Laws. To the extent any payment actually
made pursuant to the Guaranteed Obligations exceeds the limitation of the first
sentence of this paragraph and is otherwise subject to avoidance and recovery in
any such proceeding under applicable Debtor Relief Laws, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment exceeds such limitation, and the Guaranteed Obligations as limited by
the first sentence of this paragraph shall in all events remain in full force
and effect and be fully enforceable against such Guarantor. The first sentence
of this paragraph is intended solely to preserve the rights of the Creditor
Parties hereunder against such Guarantor in such proceeding to the maximum
extent permitted by applicable Debtor Relief Laws and neither such Guarantor,
the Borrower, any other Guarantor nor any other Person shall have any right or
claim under such sentence that would not otherwise be available under applicable
Debtor Relief Laws in such proceeding.


2.No Setoff or Deductions; Taxes; Payments. All payments by any Guarantor
hereunder shall be made in accordance with, and subject to the provisions of,
Section 3.01 of the Term Loan Agreement.


3.Rights of Creditor Parties. Each Guarantor consents and agrees that the
Creditor Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the times for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) to the extent any security shall have been granted to secure
the payment of this Guaranty or any Guaranteed Obligations


2

--------------------------------------------------------------------------------







take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any such security; (c) apply such security (if any) and
direct the order or manner of sale thereof as the Creditor Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantors under this Guaranty or which, but for this
provision, might operate as a discharge of one or more of the Guarantors.  


4.Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower, any other Loan Party or any
other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of the Borrower; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require any Creditor Party to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for any of the Guaranteed Obligations, or pursue any other remedy
in the power of any Creditor Party; (e) any benefit of and any right to
participate in any security now or hereafter held by any Creditor Party; and
(f) to the full extent permitted by law, any and all other defenses (other than
the defense of payment and performance in full of the Guaranteed Obligations) or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.


5.Obligations Independent. The obligations of each Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.


6.Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) have been indefeasibly paid and performed in full
in immediately available funds and all Commitments are terminated. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust by such Guarantor for the benefit of the
Creditor Parties and shall forthwith be paid to the Administrative Agent for the
benefit of the Creditor Parties for application to the Guaranteed Obligations in
accordance with the terms of the Loan Documents or, if the Loan Documents do not
provide for the application of such amount, to be held by the Administrative
Agent as collateral security for any Guaranteed Obligations thereafter existing,
whether matured or unmatured.


7.Termination; Reinstatement. (a)    This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all of the Guaranteed Obligations
(other than contingent indemnification obligations that survive termination of
the Loan Documents for which no claim has been made) and any amounts payable
under this Guaranty have been indefeasibly paid and performed in full in
immediately available funds and all Commitments are


3

--------------------------------------------------------------------------------







terminated. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or a Creditor Party exercises its
right of setoff, in respect of the Guaranteed Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by a Creditor Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Creditor
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
the Guarantors under this paragraph shall survive termination of this Guaranty.


(b)    Notwithstanding anything to the contrary contained in this Guaranty, each
Guarantor hereby acknowledges and agrees that if at any time any Subsidiary of
the Borrower is released from its obligations as a Guarantor under this Guaranty
and, subsequent to such release, such Subsidiary is a borrower or guarantor of,
or otherwise has a payment obligation in respect of, any Indebtedness for
borrowed money that constitutes Recourse Indebtedness (other than Indebtedness
permitted under Section 7.02(b) of the Term Loan Agreement then, immediately at
the time such Subsidiary becomes such an obligor, all obligations of such
Subsidiary under this Guaranty (including its guaranty of the Guaranteed
Obligations hereunder) shall be automatically revived and reinstated without any
action on the part of the Administrative Agent, such Subsidiary or any other
Person. In connection with any such revival and reinstatement of the obligations
of such Subsidiary hereunder, such Subsidiary shall (x) execute such
reaffirmations of its obligations hereunder (including reaffirmations of its
guaranty of the Guaranteed Obligations) as reasonably requested by the
Administrative Agent and (y) cause all requirements of Section 6.12 of the Term
Loan Agreement to be satisfied with respect to such Subsidiary.


8.Release of Liability of Guarantor. (a)    At the request and at the sole
expense of the Borrower, in the event that (i) any Guarantor that is a
Subsidiary of the Borrower becomes an Excluded Subsidiary or satisfies the
Exemption Condition as a result of a transaction permitted under the Term Loan
Agreement or (ii) all of the capital stock or other Equity Interests of any
Guarantor is sold or otherwise disposed of (including by way of the merger or
consolidation of such Guarantor with or into another Person) or liquidated
(except to the extent that such sale or disposition is to the Borrower, the REIT
or any of their respective Affiliates) in any such case in compliance with the
requirements of Section 7.05 of the Term Loan Agreement and the proceeds of such
sale, disposition or liquidation are applied in accordance with the provisions
of the Term Loan Agreement, to the extent applicable, then such Guarantor shall,
upon becoming an Excluded Subsidiary or satisfying the Exemption Condition or
upon the consummation of such sale or other disposition, as applicable, be
released from its obligations under this Guaranty, and the Administrative Agent
shall, upon the request and at the sole expense of the Borrower, provide the
Borrower with written confirmation of such release and shall take such further
actions as reasonably requested by the Borrower to evidence such release;
provided, that the Borrower shall have delivered to the Administrative Agent, at
least five Business Days (or such shorter period as is acceptable to the
Administrative Agent) prior to the date of the proposed release, a written
request for release reasonably satisfactory to the Administrative Agent showing
that such Guarantor becoming an Excluded Subsidiary or satisfying the Exemption
Condition or such sale or disposition, as applicable, is as a result of a
transaction permitted under the Term Loan Agreement.


(b)    The Administrative Agent shall have no liability whatsoever to any
Creditor Party as a result of any release of any Guarantor by it in accordance
with (or which the Administrative Agent in the absence of gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
nonappealable judgment believes to be in accordance with) this Section 8.




4

--------------------------------------------------------------------------------







9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Borrower or any other Loan Party under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors who are not subject to such automatic stay immediately upon demand by
the Administrative Agent.


10.[Reserved]


11.Modifications; Miscellaneous. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated except in a writing signed by
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and the Administrative Agent (with the consent of the
Required Lenders or all of the Lenders, to the extent required by Section 10.01
of the Term Loan Agreement). No failure by any Creditor Party to exercise, and
no delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.


12.Condition of Loan Parties. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the Loan
Parties and any other guarantor of the Guaranteed Obligations such information
concerning the financial condition, business and operations of the Loan Parties
and any such other guarantors as such Guarantor requires, and that no Creditor
Party has any duty, and no Guarantor is relying on any Creditor Party at any
time, to disclose to such Guarantor any information relating to the business,
operations or financial condition of any Loan Party or any other guarantor of
the Guaranteed Obligations (such Guarantor waiving any duty on the part of the
Creditor Parties to disclose such information and any defense relating to the
failure to provide the same).


13.Setoff. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Lender and
each of their respective Affiliates is hereby authorized, at any time or from
time to time, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Lender or any of their respective Affiliates to or for the credit or the
account of any Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Lender under this Guaranty, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 of the Term Loan Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or their respective Affiliates may have. Each Lender (by its
acceptance of the benefits hereof) acknowledges and agrees to promptly notify
the Borrower and the Administrative Agent


5

--------------------------------------------------------------------------------







after any such set-off and application; provided, that the failure to give such
notice shall not affect the validity of such set-off and application.


14.Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought at law or in
equity); (c) the making and performance of this Guaranty does not and will not
violate the provisions of any applicable law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected, except as could not
reasonably be expected to have a Material Adverse Effect; and (d) all consents,
approvals, licenses and authorizations of, and filings and registrations with,
any Governmental Authority required under applicable law and regulations for the
making and performance of this Guaranty have been obtained or made and are in
full force and effect. In addition, each Guarantor represents and warrants that
(x) until all of the Guaranteed Obligations (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) and any amounts payable under this Guaranty have
been indefeasibly paid and performed in full in immediately available funds and
all Commitments are terminated, such Guarantor will comply with all covenants
contained in the Term Loan Agreement applicable to it as if it were a party
thereto; and (y) an executed (or conformed) copy of each of the Loan Documents
has been made available to a senior officer of such Guarantor and such officer
is familiar with the contents thereof.
15.Indemnification and Survival. Without limitation on any other obligations of
any Guarantor or remedies of any Creditor Party under this Guaranty, each
Guarantor shall, jointly and severally, to the full extent permitted by law,
indemnify, defend and save and hold harmless each Indemnitee if, and to the same
extent that, the Borrower is required to indemnify, defend and save and hold
harmless such Indemnitee under Section 10.04 of the Term Loan Agreement. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.


16.Guaranty Enforceable by Administrative Agent. This Guaranty may be enforced
only by the action of the Administrative Agent, in each case acting upon the
instructions of the Required Lenders (to the extent required under the Term Loan
Agreement) and no other Creditor Party will have any right individually to seek
to enforce or to enforce this Guaranty or to realize upon the security (if any)
to be granted by the Loan Documents, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent, for the
benefit of the Creditor Parties, upon the terms of this Guaranty and the other
Loan Documents. It is understood and agreed that the agreement in this Section
16 is solely for the benefit of the Creditor Parties.


17.[Reserved]


18.Subordination of Indebtedness Held by Guarantors. Any indebtedness of any
Loan Party now or hereafter held by any Guarantor is hereby subordinated to the
prior payment in full in immediately available funds of all the Guaranteed
Obligations, and such indebtedness of any Loan Party to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by such Guarantor as
trustee for the Creditor Parties and be paid over to the Administrative Agent
for the benefit of the Creditor Parties for application to the Guaranteed
Obligations in accordance with the terms of the Loan Documents or, if the Loan
Documents do not provide for the application


6

--------------------------------------------------------------------------------







of such amount, to be held by the Administrative Agent as collateral security
for any Guaranteed Obligations thereafter existing, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any indebtedness of any Loan Party to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Creditor
Parties that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all of the Guaranteed
Obligations and any amounts payable under this Guaranty (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) have been indefeasibly paid and performed in full
in immediately available funds and all Commitments are terminated; provided,
that if any amount shall be paid to any Guarantor on account of such subrogation
rights prior to such time, such amount shall be held in trust for the benefit of
the Creditor Parties and shall forthwith be paid to the Administrative Agent for
the benefit of the Creditor Parties to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents or, if the Loan Documents do not provide for the application of
such amount, to be held by the Administrative Agent as collateral security for
any Guaranteed Obligations thereafter existing. Upon the indefeasible payment in
full in immediately available funds of all of the Guaranteed Obligations and any
amounts payable under this Guaranty (other than contingent indemnification
obligations that survive termination of the Loan Documents for which no claim
has been made) and the termination of all Commitments, each Guarantor shall be
subrogated to the rights of the Creditor Parties to receive payments or
distributions applicable to the Guaranteed Obligations until all Indebtedness of
the Borrower held by such Guarantor shall be paid in full.


19.Additional Guarantors. Any Subsidiary of the REIT that is required to become
a party to this Guaranty after the date hereof pursuant to the Term Loan
Agreement shall become a Guarantor hereunder by executing and delivering a
joinder agreement in the form attached hereto as Annex I.


20.Contribution. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
either has not made any payments or has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided, that no Guarantor may take any action to enforce such
right until all of the Guaranteed Obligations and any amounts payable under this
Guaranty (other than contingent indemnification obligations that survive
termination of the Loan Documents and for which no claim has been made) have
been indefeasibly paid and performed in full in immediately available funds and
all Commitments are terminated, it being expressly recognized and agreed


7

--------------------------------------------------------------------------------







by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 20 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty. As used in this Section 20, (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date. All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 20, each Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until all of the Guaranteed Obligations
(other than contingent indemnification obligations that survive termination of
the Loan Documents for which no claim has been made) have been indefeasibly paid
and performed in full in cash and all Commitments are terminated. Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Required Lenders.


21.Counterparts. This Guaranty may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.


22.Headings Descriptive. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.


23.Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the law of the State of New York
applicable to contracts executed, and to be fully performed, in such State. This
Guaranty shall (a) bind the Guarantor and its successors and assigns, provided
that no Guarantor may assign its rights or obligations under this Guaranty (and
any attempted assignment without such consent shall be void), and (b) inure to
the benefit of the Creditor Parties and their respective successors and assigns
and the Lenders may, in accordance with Section 10.06 of the Term Loan Agreement
and without affecting the obligations of any Guarantor hereunder, assign, sell
or grant participations in the Guaranteed Obligations and this Guaranty, in
whole or in part. Each Guarantor hereby irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Creditor Parties or any of their affiliates in any way
relating to this Guaranty, any other Loan Document, the agreement regarding fees
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State Court or, to the fullest extent permitted by
applicable law, in such federal court; provided that nothing in this Guaranty
shall limit the right of the Creditor Parties to commence any proceeding in the
federal or state courts of any other jurisdiction to the extent such Creditor
Party determines that such action is necessary or appropriate to exercise its
rights or remedies under the Loan Documents. Each of the parties hereto (x)
agrees that a final judgment


8

--------------------------------------------------------------------------------







in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law, and (y) consents to the service of process out of any of the
aforementioned courts, in the manner provided in Section 10.02 of the Term Loan
Agreement, to (A) in the case of the Administrative Agent, at the address
provided in the Term Loan Agreement and (B) in the case of a Guarantor, at its
address set forth opposite its signature page below. All notices and other
communications to any Guarantor under this Guaranty shall be in writing and
delivered in the manner set forth in Section 10.02 of the Term Loan Agreement.
All notices and other communications shall be in writing and addressed to such
party at (i) in the case of any Creditor Party, as provided in the Term Loan
Agreement, and (ii) in the case of any Guarantor, at its address set forth
opposite its signature below.


24.WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL
BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.

[Signature Page to Guaranty]




9

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
Address:
11455 El Camino Real
Suite 200
San Diego, CA 92130
Fax No.: (858) 350-2620
Tel. No.: (858) 350-2600
Email: rbarton@americanassets.com
Attention: Robert F. Barton,
                  Chief Financial Officer


with a copy to:


11455 El Camino Real
Suite 200
San Diego, CA 92130
Fax No.: (858) 350-2620
Tel. No.: (858) 350-2600
Email: awyll@americanassets.com
Attention: Adam Wyll,
                 SVP, General Counsel
 
AMERICAN ASSETS TRUST, INC.




By:_______________________________
Name: Ernest Rady
Title: Chairman, President and Chief Executive Officer


By:_______________________________
Name: Robert F. Barton
Title: Chief Financial Officer and
            Executive Vice President











[Signature Page to Guaranty]



--------------------------------------------------------------------------------







Accepted and Agreed to:
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent
By:
 
 
Name:
 
 
Title:
 
 









[Signature Page to Guaranty]



--------------------------------------------------------------------------------








Annex I to the
Guaranty


Form of Joinder to Guaranty
JOINDER NO. ___, dated as of _________, 20__ (this “Joinder”), to the Guaranty
dated as of March 1, 2016 (as amended, modified, restated and/or supplemented
from time to time, the “Guaranty”), made by and among American Assets Trust,
Inc., a Maryland corporation (the “REIT”), and the Subsidiaries of the REIT
party thereto in favor U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, together with any successor administrative agent, the
“Administrative Agent”) for the benefit of the Creditor Parties.
A.Reference is made to (a) the Term Loan Agreement dated as of March 1, 2016 (as
amended, modified, restated and/or supplemented from time to time, the “Term
Loan Agreement”) among the REIT, American Assets Trust, L.P., a Maryland limited
partnership (the “Borrower”), the Lenders party thereto and the Administrative
Agent and (b) the Guaranty.


B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.


C.[NAME OF ENTITY] has [formed][acquired] ___________, ___________ [type of
entity](the “New Guarantor”).


D.Pursuant to the terms and provisions of the Term Loan Agreement, the New
Guarantor is required to become a party to the Guaranty and guaranty the
Obligations of the Borrower. The New Guarantor is executing this Joinder in
accordance with the requirements of the Term Loan Agreement and Section 19 of
the Guaranty to become a party to the Guaranty.


Accordingly, the New Guarantor hereby agrees as follows:
Section 1.The New Guarantor is hereby added as a party to the Guaranty and
hereby agrees to be bound as a “Guarantor” by all of the terms, covenants and
provisions set forth in the Guaranty to the same extent it would have been bound
if it had been a signatory to the Guaranty on the date of the Guaranty. In
furtherance of the foregoing, the New Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not as
a guaranty of collection, prompt payment when due, whether at stated maturity,
by required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of all Guaranteed Obligations. The New Guarantor hereby makes each
of the representations and warranties applicable to a “Guarantor” contained in
the Guaranty.


Section 2.The New Guarantor hereby represents and warrants to the Administrative
Agent and the other Creditor Parties that this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought at law or in equity).


Section 3.The New Guarantor hereby represents and warrants to the Administrative
Agent and the other Creditor Parties that its U.S. taxpayer identification
number (or, if such New Guarantor is a Non-U.S. Loan Party that does not have a
U.S. taxpayer identification number, its unique identification number




--------------------------------------------------------------------------------







issued to it by the jurisdiction of its incorporation or organization), is set
forth under its signature to this Joinder.


Section 4.This Joinder may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.


Section 5.Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.


Section 6.THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


Section 7.All communications and notices to be provided to the New Guarantor
hereunder or under the Guaranty shall be given to the New Guarantor at the
address set forth under its signature.


[Signature Page Follows]






2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder as of the day and year first above written.
[NEW GUARANTOR]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
U.S.Taxpayer Identification Number:
___________ 
 
 
 
Address of New Guarantor:
 
 
 
 
[                ]


 

Accepted and Agreed to:
 
 
 
US NATIONAL BANK ASSOCIATION
as Administrative Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 





[Signature Page to Joinder to Guaranty]

